                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 1 of 243 Page ID #:1



                                                              1    Matthew D. Schelkopf (pro hac vice forthcoming)
                                                                   mds@sstriallawyers.com
                                                              2    Joseph B. Kenney
                                                                   jbk@sstriallawyers.com
                                                              3    SAUDER SCHELKOPF LLC
                                                                   1109 Lancaster Avenue
                                                              4    Berwyn, PA 19312
                                                              5    Bonner Walsh (pro hac vice forthcoming)
                                                                   bonner@walshpllc.com
                                                              6    WALSH PLLC
                                                                   1561 Long Haul Road
                                                              7    Grangeville, ID 83530
                                                              8    Adam Gonnelli (pro hac vice forthcoming)
                                                                   adam@arglawoffice.com
                                                              9    LAW OFFICE OF ADAM R. GONNELLI, L.L.C.
                                                                   7030 E. Genesee Street
                                                             10    Fayetteville, NY 13066
                                                             11    Alison M. Bernal (Bar No. 264629)
                                                                   alison@nshmlaw.com
                                                             12    NYE, STIRLING, HALE & MILLER, LLP
NYE, STIRLING, HALE & MILLER




                                                                   33 West Mission Street, Suite 201
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    Santa Barbara, CA 93101
                                                                   Telephone: (805) 963-2345
                                                             14    Facsimile: (805) 284-9590
                                                             15    Attorneys for Plaintiffs and the Putative Class
                                                             16                        UNITED STATES DISTRICT COURT
                                                             17                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                             18    KESHA FRANKLIN MARBURY,                   CASE NO.:
                                                                   CHRISTINA ROOS, JAMES H.
                                                             19    PALMER, JOHN H. CARO,                     CLASS ACTION COMPLAINT
                                                                   ASHLEY GAGAS, and JAMES J.
                                                             20    MARTINO, on behalf of themselves
                                                                   and all others similarly situated,        DEMAND FOR JURY TRIAL
                                                             21
                                                                   Plaintiffs,
                                                             22
                                                                   v.
                                                             23
                                                                   HYUNDAI MOTOR AMERICA,
                                                             24    HYUNDAI MOTOR COMPANY,
                                                                   KIA MOTORS AMERICA, INC., and
                                                             25    KIA MOTORS CORPORATION,
                                                             26    Defendants.
                                                             27
                                                             28
                                                                                                             1
                                                                   CLASS ACTION COMPLAINT                                                  Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 2 of 243 Page ID #:2



                                                              1         Plaintiffs Kesha Franklin Marbury, Christina Roos, James H. Palmer, John H.
                                                              2   Caro, and Ashley Gagas bring this action against Defendants Hyundai Motor
                                                              3   America (“HMA”), Hyundai Motor Company (“HMC”), Kia Motors America, Inc.
                                                              4   (“KMA”), Kia Motors Corporation (“KMC”) (collectively “Defendants”), by and
                                                              5   through their attorneys, individually and on behalf of all others similarly situated,
                                                              6   alleging the following causes of action against Defendants:
                                                              7         1.     Violation of the California Consumer Legal Remedies Act (Cal. Civ.
                                                              8                Code § 1750)
                                                              9         2.     Violation of California Unfair Competition Laws (Cal. Bus. & Prof.
                                                             10                Code § 17200)
                                                             11         3.     Violation of California False Advertising Law (Cal. Bus. & Prof. Code
                                                             12                § 17500)
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13         4.     Violation of the Song-Beverly Consumer Warranty Act (Cal. Civ. Code
                                                             14                § 1790)
                                                             15         5.     Violations of the Pennsylvania Unfair Trade Practices and Consumer
                                                             16                Protection Law, 73 Pa Stat. § 201-1, et seq.;
                                                             17         6.     Violation of Arizona’s Consumer Fraud Act (Az. Rev. Stat. § 44-1522,
                                                             18                et seq.)
                                                             19         7.     Violations of the Florida Deceptive & Unfair Trade Practices Act, Fla.
                                                             20                Stat. § 501.201
                                                             21         8.     Violation of Georgia’s Fair Business Practices Act (Ga. Code Ann. §
                                                             22                10-1-390, et seq.)
                                                             23         9.     Violation of Georgia’s Uniform Deceptive Trade Practices Act (Ga.
                                                             24                Code Ann. § 10-1-371(5)
                                                             25         10.    Breach of Express Warranty
                                                             26         11.    Breach of Implied Warranty
                                                             27         12.    Violation of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301
                                                             28         13.    Fraud
                                                                                                              2
                                                                   CLASS ACTION COMPLAINT                                                         Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 3 of 243 Page ID #:3



                                                              1         14.   Breach of the Duty of Good Faith and Fair Dealing
                                                              2
                                                              3
                                                              4
                                                              5
                                                              6
                                                              7
                                                              8
                                                              9
                                                             10
                                                             11
                                                             12
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                          3
                                                                   CLASS ACTION COMPLAINT                                                  Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 4 of 243 Page ID #:4



                                                              1                                           TABLE OF CONTENTS
                                                              2   I.     INTRODUCTION ............................................................................................. 7
                                                              3   II.    JURISDICTION .............................................................................................. 10
                                                              4   III.   VENUE............................................................................................................ 10
                                                              5   IV.    PARTIES ......................................................................................................... 11
                                                              6          A.       PLAINTIFFS......................................................................................... 11
                                                              7                   1.        Kesha Franklin Marbury ............................................................. 11
                                                              8                   2.        Christina Roos............................................................................. 12
                                                              9                   3.        James H. Palmer ......................................................................... 13
                                                             10                   4.        Ashley Gagas .............................................................................. 15
                                                             11                   5.        John H. Caro ............................................................................... 17
                                                             12                   6.        James J. Martino ......................................................................... 18
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13          B.       DEFENDANTS..................................................................................... 21
                                                             14                   1.        Hyundai Motor America and Hyundai Motor Company ........... 21
                                                             15                   2.        Kia Motors America, Inc. and Kia Motors Corporation ............ 22
                                                             16                   3.        The Relationship Among the Defendants................................... 23
                                                             17   V.     CALIFORNIA LAW APPLIES TO THE NATIONWIDE CLASS .............. 23
                                                             18   VI.    TOLLING OF STATUTES OF LIMITATIONS ........................................... 24
                                                             19   VII. FACTUAL ALLEGATIONS .......................................................................... 25
                                                             20          A.       THE THETA II MPI ENGINES ........................................................... 25
                                                             21          B.       ENGINE FAILURES WITHIN THE CLASS VEHICLES ................. 30
                                                             22          C.       DEFENDANTS’ PREVIOUS MPI ENGINE RECALLS.................... 32
                                                             23                   1.        Hyundai’s Chronology of Events ............................................... 32
                                                             24                   2.        Kia’s Chronology of Events ....................................................... 34
                                                             25          D.       DEFENDANTS’ KNOWLEDGE OF THE MPI ENGINE
                                                                                  DEFECT ................................................................................................ 35
                                                             26
                                                                                  1.        Hyundai’s Knowledge ................................................................ 36
                                                             27
                                                                                            a)       Complaints by other class members ................................. 38
                                                             28
                                                                                                                              4
                                                                   CLASS ACTION COMPLAINT                                                                                        Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 5 of 243 Page ID #:5



                                                              1                     2.       Kia’s Knowledge ...................................................................... 146
                                                              2                              a.       Complaints by other class members ............................... 148
                                                              3                     3.       Defendants’ Knowledge from GDI Engine NHTSA
                                                                                             Complaints ................................................................................ 206
                                                              4
                                                                           E.       DEFENDANTS’ WARRANTY-RELATED PRACTICES............... 211
                                                              5
                                                                                    1.       HMA ......................................................................................... 211
                                                              6
                                                                                    2.       KMA ......................................................................................... 213
                                                              7
                                                                  VIII. CLASS ALLEGATIONS .............................................................................. 216
                                                              8
                                                                  IX.      FIRST CAUSE OF ACTION - VIOLATIONS OF CALIFORNIA’S
                                                              9            CONSUMER LEGAL REMEDIES ACT (“CLRA”)................................... 219
                                                             10   X.       SECOND CAUSE OF ACTION - VIOLATIONS OF THE
                                                                           CALIFORNIA UNFAIR COMPETITION LAW ........................................ 222
                                                             11
                                                                  XI.      THIRD CAUSE OF ACTION - VIOLATION OF CALIFORNIA
                                                             12            FALSE ADVERTISING LAW ..................................................................... 223
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   XII. FOURTH CAUSE OF ACTION - VIOLATION OF THE SONG-
                                                                       BEVERLY ACT BREACH OF IMPLIED WARRANTY.......................... 225
                                                             14
                                                                  XIII. FIFTH CAUSE OF ACTION - VIOLATIONS OF PENNSYLVANIA’S
                                                             15         UNFAIR TRADE PRACTICES ACT .......................................................... 226
                                                             16   XIV. SIXTH CAUSE OF ACTION - VIOLATIONS OF ARIZONA’S
                                                                       CONSUMER FRAUD ACT ......................................................................... 229
                                                             17
                                                                  XV. SEVENTH CAUSE OF ACTION - VIOLATIONS OF FLORIDA’S
                                                             18       DECEPTIVE AND UNFAIR TRADE PRACTICES ACT......................... 230
                                                             19   XVI. EIGHTH CAUSE OF ACTION - VIOLATION OF GEORGIA’S FAIR
                                                                       BUSINESS PRACTICES ACT..................................................................... 232
                                                             20
                                                                  XVII. NINTH CAUSE OF ACTION - VIOLATION OF GEORGIA’S
                                                             21         UNIFORM DECEPTIVE TRADE PRACTICES ACT................................ 233
                                                             22   XVIII. TENTH CAUSE OF ACTION - BREACH OF EXPRESS
                                                                       WARRANTY ................................................................................................ 234
                                                             23
                                                                  XIX. ELEVENTH CAUSE OF ACTION - BREACH OF IMPLIED
                                                             24        WARRANTY ................................................................................................ 236
                                                             25   XX. TWELTH CAUSE OF ACTION - BREACH OF WRITTEN
                                                                      WARRANTY UNDER THE MAGNUSON-MOSS WARRANTY
                                                             26       ACT ............................................................................................................. 237
                                                             27   XXI. THIRTEENTH CAUSE OF ACTION - COMMON LAW FRAUD ........... 239
                                                             28   XXII. FOURTEENTH CAUSE OF ACTION - BREACH OF THE DUTY OF
                                                                                                5
                                                                   CLASS ACTION COMPLAINT                                                                                         Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 6 of 243 Page ID #:6



                                                              1           GOOD FAITH AND FAIR DEALING ........................................................ 240
                                                              2   XXIII. PRAYER FOR RELIEF ............................................................................... 241
                                                              3   XXIV. DEMAND FOR JURY TRIAL ................................................................... 243
                                                              4
                                                              5
                                                              6
                                                              7
                                                              8
                                                              9
                                                             10
                                                             11
                                                             12
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                                        6
                                                                   CLASS ACTION COMPLAINT                                                                           Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 7 of 243 Page ID #:7



                                                              1                                 I.     INTRODUCTION
                                                              2           1.   This is a class action lawsuit brought by Plaintiffs on behalf of
                                                              3   themselves and a national class of current and former owners and lessees with Theta
                                                              4   II Multi-Point Injection (“MPI”) engines (the “MPI Engines”) installed in Model
                                                              5   Year (“MY”) 2010–2012 Santa Fe, MY 2011–2015 Sonata Hybrid, and MY 2010–
                                                              6   2013 Tucson vehicles (the “Hyundai Class Vehicles”), as well as MY 2012–2013
                                                              7   Forte, MY 2012–2013 Forte Koup, MY 2011-2016 Optima, MY 2011–2013
                                                              8   Sorento, and MY 2012–2013 Sportage (the “Kia Class Vehicles”). 1 The Hyundai
                                                              9   Class Vehicles and Kia Class Vehicles are referred to collectively herein as the
                                                             10   “Class Vehicles.”
                                                             11           2.   This action arises from Defendants’ failure to disclose to Plaintiffs and
                                                             12   similarly situated consumers, despite their longstanding knowledge, that the engines
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   in the Class Vehicles contain, inter alia, a latent manufacturing defect that results in
                                                             14   catastrophic engine failure (the “Defect”). The Defect may cause the engines in the
                                                             15   Class Vehicles to experience sudden and unexpected vehicle stalling during
                                                             16   operation, as well as catastrophic engine failure. Moreover, as many consumers have
                                                             17   reported, the Defect can also result in engine compartment fires.
                                                             18           3.   Significantly, the presence of this Defect poses an increased safety risk
                                                             19   to the operator and passengers of the Class Vehicles, as well as to operators of other
                                                             20   motor vehicles on shared highways, roads, and thoroughfares. The Defect results in
                                                             21   significant damage to the rotating assembly of the MPI Engines, which can cause
                                                             22   complete and catastrophic engine failure while the Class Vehicles are in operation at
                                                             23   any time and under any driving conditions or speed. This exposes the driver and
                                                             24   occupants of the Class Vehicles, as well as others who share the road with them, to
                                                             25   an increased risk of accident, injury, or death. As discussed further herein, numerous
                                                             26
                                                             27   1
                                                                   Plaintiffs reserve the right to amend or add to the vehicle models and model years
                                                             28   included in the definitions of the Class Vehicles after conducting discovery.
                                                                                                              7
                                                                      CLASS ACTION COMPLAINT                                                       Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 8 of 243 Page ID #:8



                                                              1   owners and lessees of the Class Vehicles have experienced engine compartment
                                                              2   fires as a result of the Defect and catastrophic engine failure, thus placing
                                                              3   themselves and those around them in immediate danger.
                                                              4           4.   Defendants actively concealed (1) the fact that particular components
                                                              5   within the Class Vehicles’ engines are prone to failure, (2) that the existence of the
                                                              6   Defect could result in, inter alia, puncture of the engine block, (3) that the existence
                                                              7   of the Defect will result in stalling and unexpected engine failure, (4) that the Defect
                                                              8   can cause a fire in the engine compartment, (5) that the existence of the Defect
                                                              9   would diminish the intrinsic and resale value of the Class Vehicles, and (6) the
                                                             10   safety concerns described herein.
                                                             11           5.   Defendants have long been aware of the Defect, yet have refused to
                                                             12   repair the Class Vehicles without charge when the Defect manifests until recent
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   recalls mandated by the National Highway Traffic Safety Administration
                                                             14   (“NHTSA”). The recalls do not cover all of the Class Vehicles.2 Indeed, Defendants
                                                             15   have even refused to disclose the existence of the Defect when Class Vehicles
                                                             16   displaying symptoms consistent with the Defect were brought in for service, instead
                                                             17   choosing to ignore the Defect until it has caused significant mechanical problems
                                                             18   necessitating costly repairs.
                                                             19           6.   The NHTSA recalls of certain Class Vehicles also only cover engine
                                                             20   repairs and replacements in the future and omit offering reimbursements for out-of-
                                                             21   pocket expenses of any kind to owners and lessees of the Class Vehicles, including
                                                             22   amounts paid for engine repairs and replacements, any damages due to engine fires,
                                                             23   diagnostic fees, and rental car and towing fees. Moreover, replacement engines are
                                                             24   not readily available, meaning owners and lessees of the Class Vehicles are unable
                                                             25
                                                             26
                                                                  2
                                                                   The recalls omit the following Class Vehicles: 2010–2011 Santa Fe, MY 2014–
                                                             27
                                                                  2015 Sonata Hybrid, MY 2010–2013 Tucson, MY 2014-2016 Optima, MY
                                                             28   2011Sorento, and MY 2013 Sportage.
                                                                                                            8
                                                                      CLASS ACTION COMPLAINT                                                      Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 9 of 243 Page ID #:9



                                                              1   to safely use their Class Vehicles, and Defendants have not announced
                                                              2   compensation for the loss of the use of the Class Vehicles that cannot be safely
                                                              3   operated until replacement engines are available.
                                                              4         7.     Many other owners and lessees of the Class Vehicles have
                                                              5   communicated with Defendants and/or their agents to request that they remedy
                                                              6   and/or address the Defect and/or resultant damage at no expense. Defendants have
                                                              7   routinely failed to do so, even within the warranty period.
                                                              8         8.     Defendants have also routinely denied warranty claims related to this
                                                              9   concealed Defect when it manifests in the Class Vehicles outside of the warranty
                                                             10   period. Because the Defect can manifest shortly outside the warranty period for the
                                                             11   Class Vehicles—and given Defendants’ knowledge of this concealed, safety-related
                                                             12   Defect—Defendants’ attempts to limit the warranty with respect to the engine
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13   Defect are unconscionable and unenforceable here. Defendants also attempt to shirk
                                                             14   their warranty obligations by requiring individuals to produce all maintenance
                                                             15   records for the vehicle, and if even one is missing, denying warranty coverage.
                                                             16         9.     As a result of Defendants’ unfair, deceptive, and/or fraudulent business
                                                             17   practices, owners and/or lessees of the Class Vehicles, including Plaintiffs, have
                                                             18   suffered an ascertainable loss of money and/or property and/or loss in value. The
                                                             19   unfair and deceptive trade practices committed by Defendants caused Plaintiffs and
                                                             20   the members of the class to suffer damages, including but not limited to, loss of
                                                             21   value, loss of use of the vehicles, and repair costs.
                                                             22         10.    Had Plaintiffs and other Class Members known of the Defect at the
                                                             23   time of purchase or lease, they would not have bought or leased the Class Vehicles,
                                                             24   or would have paid substantially less for them.
                                                             25         11.    Plaintiffs are also informed and believe, and on that basis allege, that as
                                                             26   the number of complaints increased, and Class Members grew dissatisfied with the
                                                             27   performance of the Class Vehicles, Defendants were forced to acknowledge that the
                                                             28   Class Vehicles suffer from an inherent Defect prior to the NHTSA recalls.
                                                                                                            9
                                                                   CLASS ACTION COMPLAINT                                                         Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 10 of 243 Page ID #:10



                                                              1            12.   As a result of the Defect and the monetary costs associated with
                                                              2    attempting to repair the Defect, Plaintiffs and the Class Members have suffered
                                                              3    injury in fact, incurred damages, and have otherwise been harmed by Defendants’
                                                              4    conduct.
                                                              5            13.   Accordingly, Plaintiffs bring this action to redress Defendants’
                                                              6    violations of the consumer protection statutes of California, Pennsylvania, Arizona,
                                                              7    Florida, and Georgia, and also seek recovery for Defendants’ breach of express
                                                              8    warranty, breach of implied warranty, breach of the duty of good faith and fair
                                                              9    dealing, and common law fraud.
                                                             10                                    II.    JURISDICTION
                                                             11            14.   This Court has subject matter jurisdiction over this action pursuant to
                                                             12    28 U.S.C. § 1332 of the Class Action Fairness Act of 2005 because: (i) there are 100
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    or more class members, (ii) there is an aggregate amount in controversy exceeding
                                                             14    $5,000,000, exclusive of interest and costs, and (iii) there is minimal diversity
                                                             15    because at least one plaintiff and one defendant are citizens of different States. This
                                                             16    court has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. §
                                                             17    1367.
                                                             18            15.   This Court has general personal jurisdiction over Defendants because
                                                             19    they have corporate headquarters and offices located in this judicial district,
                                                             20    conducted substantial business in this judicial district, and intentionally and
                                                             21    purposefully placed Class Vehicles into the stream of commerce within the districts
                                                             22    of California and throughout the United States.
                                                             23                                          III.   VENUE
                                                             24            16.   Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391
                                                             25    because HMA and KMA maintain their corporate headquarters in this district,
                                                             26    Defendants transact business in this district, are subject to personal jurisdiction in
                                                             27    this district, and therefore are deemed to be citizens of this district. Additionally,
                                                             28
                                                                                                                10
                                                                    CLASS ACTION COMPLAINT                                                           Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 11 of 243 Page ID #:11



                                                              1    there are one or more authorized Kia and Hyundai dealers within this district and
                                                              2    Defendants have advertised in this district and have received substantial revenue and
                                                              3    profits from their sales and/or leasing of Class Vehicles in this district. Therefore, a
                                                              4    substantial part of the events and/or omissions giving rise to the claims occurred, in
                                                              5    part, within this district.
                                                              6                                         IV.   PARTIES
                                                              7           A.     PLAINTIFFS
                                                              8                  1.     Kesha Franklin Marbury
                                                              9           17.    Plaintiff Kesha Franklin Marbury is a citizen of the State of Alabama,
                                                             10    and currently resides in Tuscaloosa, Alabama.
                                                             11           18.    In 2017, Plaintiff Marbury bought a 2012 Hyundai Sonata hybrid.
                                                             12    Plaintiff’s Class Vehicle bears Vehicle Identification Number:
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    KMHEC4A40CA059100.
                                                             14           19.    Prior to purchasing the Class Vehicle, Plaintiff Marbury test drove the
                                                             15    Class Vehicle, viewed advertisements for the vehicle and the vehicle’s window
                                                             16    sticker, and spoke with the sales representatives at Tuscaloosa Hyundai concerning
                                                             17    the vehicle's features. Neither Defendants nor their agents, dealers, or other
                                                             18    representatives informed Plaintiff Marbury of the Defect’s existence at any time
                                                             19    either prior to or following her purchase, whether at the point of sale or otherwise.
                                                             20    Plaintiff Marbury relied on Defendants’ misrepresentations and omissions in
                                                             21    deciding to purchase her vehicle.
                                                             22           20.    Plaintiff Marbury purchased (and still owns) this vehicle, which was
                                                             23    used for personal, family and/or household uses, but now it stays in her garage
                                                             24    because she is afraid to drive it.
                                                             25           21.    On two occasions – in late 2019 and in early 2020, Ms. Marbury’s son
                                                             26    was driving the car. On both occasions there was a knocking sound in the engine, a
                                                             27    warning light appeared, and the car stalled. On one of the occasions, the car stalled
                                                             28
                                                                                                               11
                                                                    CLASS ACTION COMPLAINT                                                          Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 12 of 243 Page ID #:12



                                                              1    while Ms. Marbury’s son was making a left turn into traffic. Ms. Marbury’s son
                                                              2    barely avoided an accident. On both occasions, the car was towed to the dealer.
                                                              3          22.    At all times relevant herein, Plaintiff Marbury adhered to Hyundai’s
                                                              4    recommended maintenance intervals as closely as possible.
                                                              5          23.    Plaintiff Marbury has suffered an ascertainable loss as a result of
                                                              6    Defendant's’ omissions and/or misrepresentations associated with the engine Defect,
                                                              7    including, but not limited to, out of pocket losses associated with the engine Defect,
                                                              8    diminished value of her vehicle, increased risk to her safety, and other consequential
                                                              9    damages.
                                                             10          24.    Neither Defendants, nor any of their agents, dealers, or other
                                                             11    representatives informed Plaintiff Marbury of the existence of the Defect prior to, or
                                                             12    any time after, her purchase.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13                 2.    Christina Roos
                                                             14          25.    Plaintiff Christina Roos is a citizen of the Commonwealth of
                                                             15    Pennsylvania, and currently resides in Thorndale, Pennsylvania.
                                                             16          26.    On or about May 16, 2018, Plaintiff Roos purchased a 2012 Kia
                                                             17    Sportage from Jim Sipala Kia in Coatesville, Pennsylvania. Plaintiff’s Class Vehicle
                                                             18    bears Vehicle Identification Number: KNDPB3A20C7310056.
                                                             19          27.    Prior to purchasing the Class Vehicle, Plaintiff Roos test drove the
                                                             20    Class Vehicle, viewed advertisements for the vehicle and spoke with Kia’s sales
                                                             21    representatives concerning the vehicle's features. Neither Defendants nor their
                                                             22    agents, dealers, or other representatives informed Plaintiff Roos of the Defect’s
                                                             23    existence at any time either prior to or following her purchase, whether at the point
                                                             24    of sale or otherwise. Plaintiff Roos relied on Defendants’ misrepresentations and
                                                             25    omissions in deciding to purchase her vehicle.
                                                             26          28.    Plaintiff Roos purchased the vehicle, which was used for personal,
                                                             27    family and/or household uses.
                                                             28
                                                                                                              12
                                                                    CLASS ACTION COMPLAINT                                                        Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 13 of 243 Page ID #:13



                                                              1          29.    On or about January 26, 2020, Plaintiff Roos was driving at
                                                              2    approximately 55 miles per hour when all of the vehicle’s warning lights started
                                                              3    flashing and the vehicle suddenly lost power. She had a difficult time getting the
                                                              4    vehicle safely to the side of the road.
                                                              5          30.    Ms. Roos had the car towed to Great Valley Automotive in Malvern,
                                                              6    Pennsylvania.
                                                              7          31.    The mechanic at Great Valley said that he thought the problem was a
                                                              8    connecting rod bearing failure and that he had seen the problem before with other
                                                              9    Kia and with Hyundai vehicles. The mechanic told Ms. Roos she would have to take
                                                             10    the car to a Kia dealership.
                                                             11          32.     Ms. Roos towed the vehicle to the Kia dealership in Coatesville. She
                                                             12    was told by personnel there the engine had failed, but the repairs were not covered
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    by Ms. Roos’ warranty. They advised Ms. Roos to contact Kia’s corporate office.
                                                             14          33.       Ms. Roos did so and was instructed to file a written complaint. After
                                                             15    months of not having her problem resolved by either Kia corporate or Coatesville,
                                                             16    Ms. Roos traded in the car for a 2018 Kia Optima at Kia Coatesville. Ms. Roos lost
                                                             17    money on the transaction.
                                                             18          34.    At all times relevant herein, Plaintiff Roos adhered to Kia’s
                                                             19    recommended maintenance intervals as closely as possible.
                                                             20          35.    Plaintiff Roos has suffered an ascertainable loss because of Defendants’
                                                             21    omissions and/or misrepresentations associated with the engine Defect, including,
                                                             22    but not limited to, out of pocket losses from the engine Defect, diminished value of
                                                             23    her vehicle, increased risk to her safety, and other consequential damages.
                                                             24          36.    Neither Defendants, nor any of their agents, dealers, or other
                                                             25    representatives informed Plaintiff Roos of the existence of the Defect prior to, or
                                                             26    any time after, her purchase.
                                                             27                 3.      James H. Palmer
                                                             28
                                                                                                               13
                                                                    CLASS ACTION COMPLAINT                                                        Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 14 of 243 Page ID #:14



                                                              1          37.    Plaintiff James H. Palmer is a citizen of the State of Arizona, and
                                                              2    currently resides in Benson, Arizona.
                                                              3          38.    In April of 2015 Plaintiff Palmer purchased a 2011 Kia Optima Hybrid,
                                                              4    VIN: KNAGM4AD7B5006098 from Royal Kia in Arizona.
                                                              5          39.    Prior to purchasing the Class Vehicle, Plaintiff Palmer test drove the
                                                              6    Class Vehicle, viewed advertisements for the vehicle and spoke with Kia’s sales
                                                              7    representatives concerning the vehicle's features. Neither Defendants nor their
                                                              8    agents, dealers, or other representatives informed Plaintiff Palmer of the Defect’s
                                                              9    existence at any time either prior to or following his purchase, whether at the point
                                                             10    of sale or otherwise. Plaintiff Palmer relied on Defendants’ misrepresentations and
                                                             11    omissions in deciding to purchase his vehicle.
                                                             12          40.    Plaintiff Palmer purchased this vehicle and used it for personal, family
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    and/or household uses until it was declared a total loss following an engine fire.
                                                             14          41.    On or about July 8, 2016, Plaintiff Palmer had loaned his car to his son.
                                                             15    While his son was driving, a pop was heard in the engine compartment, the car
                                                             16    started to smoke and then was soon engulfed in flames. The vehicle was a total loss
                                                             17    and
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                              14
                                                                    CLASS ACTION COMPLAINT                                                        Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 15 of 243 Page ID #:15



                                                              1    there was damage to the bottom of the engine consistent with a thrown connecting
                                                              2    rod, as shown above.
                                                              3          42.    Even though Plaintiff Palmer maintained insurance on the vehicle he
                                                              4    was out of pocket for several thousand dollars as the full loan was not satisfied.
                                                              5    Plaintiff Palmer tried to explore a resolution with Kia, and was denied. He later
                                                              6    learned of Defects in the Theta II engines and the associated class action litigation.
                                                              7    He attempted to make a claim in that case, but found that, even though he
                                                              8    experienced the same type of failure as was experienced in that class action, it
                                                              9    involved only the gasoline direct injection Theta II engines and MPI engines were
                                                             10    not part of the case.
                                                             11          43.    At all times relevant herein, Plaintiff Palmer adhered to Kia’s
                                                             12    recommended maintenance intervals as closely as possible.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13          44.    Plaintiff Palmer has suffered an ascertainable loss as a result of
                                                             14    Defendants’ omissions and/or misrepresentations associated with the engine Defect,
                                                             15    including, but not limited to, out of pocket losses associated with the engine Defect,
                                                             16    out of pocket losses associated with an engine fire, diminished value of his vehicle,
                                                             17    increased risk to his safety, and other consequential damages.
                                                             18          45.    Neither Defendants, nor any of their agents, dealers, or other
                                                             19    representatives informed Plaintiff Palmer of the existence of the Defect prior to, or
                                                             20    any time after, his purchase.
                                                             21                 4.     Ashley Gagas
                                                             22          46.    Plaintiff Ashley Gagas is a citizen of the State of Florida, and currently
                                                             23    resides in Tamarac, Florida.
                                                             24          47.    On or about August 28, 2018, Plaintiff Gagas purchased a 2012
                                                             25    Hyundai Santa Fe, VIN: 5XYZG3AB8CG168875.
                                                             26          48.    Prior to purchasing the Class Vehicle, Plaintiff test drove the Class
                                                             27    Vehicle, viewed advertisements for the vehicle, and conducted independent research
                                                             28    on Hyundai’s website about the vehicle’s features. Neither Defendants nor their
                                                                                                            15
                                                                    CLASS ACTION COMPLAINT                                                           Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 16 of 243 Page ID #:16



                                                              1    agents, dealers, or other representatives informed Plaintiff of the Defect’s existence
                                                              2    at any time either prior to or following her purchase, whether at the point of sale or
                                                              3    otherwise. Plaintiff Gagas relied on Defendants’ misrepresentations and omissions
                                                              4    in deciding to purchase her vehicle.
                                                              5          49.    Plaintiff Gagas purchased (and still owns) this vehicle, which is used
                                                              6    for personal, family and/or household uses.
                                                              7          50.    In or around November 2019, Plaintiff Gagas heard a knocking sound
                                                              8    emanating from the engine of her Class Vehicle. Plaintiff Gagas was pregnant at this
                                                              9    time and stopped driving the Class Vehicle out of fear that the engine would fail.
                                                             10          51.    Plaintiff Gagas had the vehicle towed to a local mechanic, who
                                                             11    diagnosed the cause of the knocking noise as connecting rod bearing failure.
                                                             12          52.    Plaintiff Gagas then had her Class Vehicle towed to Coconut Creek
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    Hyundai in Coconut Creek, Florida. The dealership employees also diagnosed the
                                                             14    cause of the knocking noise as connecting rod bearing failure.
                                                             15          53.    Plaintiff Gagas requested that Coconut Creek Hyundai repair her Class
                                                             16    Vehicle under warranty, but Coconut Creek Hyundai declined to do so. Plaintiff
                                                             17    Gagas also contacted Hyundai’s corporate customer service line and spoke to a
                                                             18    number of different Hyundai employees about receiving warranty coverage for the
                                                             19    necessary repairs. Hyundai declined to offer warranty coverage.
                                                             20          54.    Plaintiff Gagas also contacted the Better Business Bureau, but they did
                                                             21    not provide any assistance in resolving her issue.
                                                             22          55.    Plaintiff Gagas also called the National Highway Traffic Safety
                                                             23    Administration and submitted a verbal complaint regarding the dangerous safety
                                                             24    Defect in her Class Vehicle, and Hyundai’s unwillingness to assist Plaintiff.
                                                             25          56.    After several attempts, Hyundai’s corporate customer service offered to
                                                             26    reduce the cost of the required engine replacement by $1,500, to $4,721. Plaintiff
                                                             27    Gagas then procured the necessary replacement by paying $4,721 out-of-pocket to
                                                             28    Coconut Creek Hyundai.
                                                                                                              16
                                                                    CLASS ACTION COMPLAINT                                                         Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 17 of 243 Page ID #:17



                                                              1          57.    At all times relevant herein, Plaintiff Gagas adhered to Hyundai’s
                                                              2    recommended maintenance intervals as closely as possible.
                                                              3          58.    Plaintiff Gagas has suffered an ascertainable loss as a result of
                                                              4    Defendants’ omissions and/or misrepresentations associated with the engine Defect,
                                                              5    including, but not limited to, out of pocket losses associated with the engine Defect,
                                                              6    diminished value of her vehicle, increased risk to her safety, and other consequential
                                                              7    damages.
                                                              8          59.    Neither Defendants, nor any of their agents, dealers, or other
                                                              9    representatives informed Plaintiff Gagas of the existence of the Defect prior to, or
                                                             10    any time after, her purchase.
                                                             11                 5.     John H. Caro
                                                             12          60.    Plaintiff John H. Caro is a citizen of the State of Florida, and currently
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    resides in Fort Pierce, Florida.
                                                             14          61.    On or about July 24, 2014, Plaintiff Caro acquired a 2013 Kia Sportage,
                                                             15    VIN: KNDPB3A21D7397726 from Smith Kia of Merritt Island, Florida.
                                                             16          62.    Prior to purchasing the Class Vehicle, Plaintiff Caro test drove the
                                                             17    Class Vehicle, viewed advertisements for the vehicle and the vehicle’s window
                                                             18    sticker, and spoke with Kia’s sales representatives concerning the vehicle's features.
                                                             19    Neither Defendants nor their agents, dealers, or other representatives informed
                                                             20    Plaintiff Caro of the Defect’s existence at any time either prior to or following his
                                                             21    purchase, whether at the point of sale or otherwise. Plaintiff Caro relied on
                                                             22    Defendants’ misrepresentations and omissions in deciding to purchase his vehicle.
                                                             23          63.    Plaintiff Caro purchased (and still owns) this vehicle, which was used
                                                             24    for personal, family and/or household uses until it became inoperable.
                                                             25          64.    On or about September 19, 2020, Plaintiff Caro’s vehicle had a total
                                                             26    internal failure in the lower end of the engine while driving. Plaintiff Caro’s vehicle
                                                             27    had more than 105,000 miles on it and therefore was not eligible for repair under the
                                                             28    100,000-mile warranty. Furthermore, Plaintiff Caro was informed that there were no
                                                                                                           17
                                                                    CLASS ACTION COMPLAINT                                                          Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 18 of 243 Page ID #:18



                                                              1    replacement long block engines available to repair the vehicle. The vehicle remains
                                                              2    unrepaired and in Plaintiff Caro’s possession.
                                                              3          65.    At all times relevant herein, Plaintiff Caro adhered to Kia’s
                                                              4    recommended maintenance intervals as closely as possible.
                                                              5          66.    Plaintiff Caro has suffered an ascertainable loss as a result of
                                                              6    Defendants’ omissions and/or misrepresentations associated with the engine Defect,
                                                              7    including, but not limited to, out of pocket losses associated with the engine Defect,
                                                              8    diminished value of his vehicle, increased risk to his safety, and other consequential
                                                              9    damages.
                                                             10          67.    Neither Defendant, nor any of their agents, dealers, or other
                                                             11    representatives informed Plaintiff Caro of the existence of the Defect prior to, or any
                                                             12    time after, his purchase.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13                 6.     James J. Martino
                                                             14          68.    Plaintiff James J. Martino is a citizen of the State of Georgia, and
                                                             15    currently resides in Dacula, Georgia.
                                                             16          69.    On or about March 10, 2018, Plaintiff Martino acquired a used 2013
                                                             17    Kia Sorento, VIN: 5XYKT4A1XDG331893 from Ewing Motor Company of
                                                             18    Buford, Georgia.
                                                             19          70.    Prior to purchasing the Class Vehicle, Plaintiff Martino test drove the
                                                             20    Class Vehicle, had a vehicle inspection done at a Kia dealership and from that
                                                             21    inspection obtained a report that showed no issues with the Class Vehicle. Neither
                                                             22    Defendants nor their agents, dealers, or other representatives informed Plaintiff
                                                             23    Martino of the Defect’s existence at any time during the inspection or either prior to
                                                             24    or following his purchase, whether at the point of sale or otherwise. Plaintiff
                                                             25    Martino relied on Defendants’ misrepresentations and omissions in deciding to
                                                             26    purchase his vehicle.
                                                             27          71.    Plaintiff Martino purchased (and still owns) this vehicle, which was
                                                             28    used for personal, family and/or household uses until it became inoperable.
                                                                                                            18
                                                                    CLASS ACTION COMPLAINT                                                           Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 19 of 243 Page ID #:19



                                                              1          72.    On or about September 13, 2019, Plaintiff Martino’s vehicle had a total
                                                              2    internal failure in the lower end of the engine while driving. Plaintiff Martino’s
                                                              3    vehicle had more than 94,994 miles on it and therefore was not eligible for repair
                                                              4    under the used 60,000-mile vehicle warranty. Furthermore, Plaintiff Martino was
                                                              5    informed that the Class Vehicle had experienced what was “definitely an engine
                                                              6    failure,” but because it was the MPI engine, it was not under recall. The Dealer
                                                              7    further informed Plaintiff Martino that the dealership could not even submit the
                                                              8    repair for a warranty claim. The dealership representative further stated that the MPI
                                                              9    engines would usually have cylinder 4 failures when the connecting rods become
                                                             10    loose and start knocking and ultimately cause the engine to fail. Plaintiff Martino
                                                             11    was further informed that his engine was “knocking like crazy” and that a
                                                             12    connecting rod had failed. The vehicle remains unrepaired and in possession of the
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    Kia dealership.
                                                             14          73.    In September of 2019, Plaintiff Martino put Kia on notice of his engine
                                                             15    failure and his claims. His first contact to Kia Consumer Assistance occurred on or
                                                             16    about September 13, 2019. Plaintiff Martino has remained in contact almost
                                                             17    continually since that time and has contacted approximately 20 people at Kia and
                                                             18    made more than 40 calls to the dealership and Kia. These contacts alone have
                                                             19    resulted in over nine hours of time discussing the engine failure and Plaintiff
                                                             20    Martino’s concerns that the issue is widespread. He has supplied Kia with
                                                             21    information showing that there are numerous NHTSA complaints, advised them
                                                             22    about consent orders covering similar defects that have been entered into with other
                                                             23    engines, advised them of the GDI recalls with the same issues, the GDI class action,
                                                             24    and other information generally highlighting that issues are common and pervasive.
                                                             25          74.    Despite being supplied this information, Kia has represented to him that
                                                             26    they are unaware of there being substantial issues with the MPI engines.
                                                             27    Alternatively, Kia representatives would say that there was no open campaign on the
                                                             28    vehicle that they were aware of involving vehicles with engines similar to his.
                                                                                                             19
                                                                    CLASS ACTION COMPLAINT                                                           Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 20 of 243 Page ID #:20



                                                              1    Through continued contacts with Consumer Affairs, the director of Corporate
                                                              2    Communications, and Kia’s president, Defendants have remained adamant in
                                                              3    advising Plaintiff Martino that the issue is not prevalent and that no action needs be
                                                              4    taken. Many times the Consumers Affairs department would relay that they did not
                                                              5    know if the issue was being investigated as it was not their department. Consumer
                                                              6    Affairs would not give further information on how to escalate the issue. When
                                                              7    Plaintiff Martino tried to escalate this to Corporate Communications or other
                                                              8    departments, he was always referred back to Consumer Affairs.
                                                              9            75.   During this time, Kia offered to pay for one-third of the cost of the
                                                             10    replacement engine. Kia declined to provide full warranty coverage. Throughout his
                                                             11    discussions with Kia, Plaintiff Martino advised them of the number of NHTSA
                                                             12    complaints that kept being filed and even filed his own. 3 In one of the final
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    discussions Plaintiff Martino had with Kia, on or about June 23, 2020, he advised
                                                             14    Kia that the issue was widespread, that he had suffered a decrease in value even if
                                                             15    the vehicle was ultimately repaired, and that people who owned these vehicles were
                                                             16    suffering due to Kia’s failure to warranty the Defect. He was told by Kia Consumer
                                                             17    Affairs, “it is what it is” and, “there is nothing more that we can do. He was further
                                                             18    advised that Kia could not tell him what had been done to look in to the MPI
                                                             19    failures.
                                                             20            76.   At all times relevant herein, Plaintiff Martino adhered to Kia’s
                                                             21    recommended engine maintenance intervals as closely as possible. In fact, all of this
                                                             22    maintenance has been performed by a Kia dealership. At no time did the dealership
                                                             23    advise that any kind of repairs, recalls or upgrades needed to be performed on the
                                                             24    vehicle related to the engine.
                                                             25
                                                             26
                                                             27
                                                             28    3
                                                                       NHTSA Complaint ID#11256527.
                                                                                                               20
                                                                       CLASS ACTION COMPLAINT                                                       Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 21 of 243 Page ID #:21



                                                              1          77.    Plaintiff Martino has suffered an ascertainable loss as a result of
                                                              2    Defendants’ omissions and/or misrepresentations associated with the engine Defect,
                                                              3    including, but not limited to, out of pocket losses associated with the engine Defect,
                                                              4    diminished value of his vehicle, increased risk to his safety, and other consequential
                                                              5    damages.
                                                              6          78.    Neither Defendants, nor any of their agents, dealers, or other
                                                              7    representatives informed Plaintiff Martino of the existence of the Defect prior to, or
                                                              8    any time after, his purchase.
                                                              9           B.    DEFENDANTS
                                                             10                 1.    Hyundai Motor America and Hyundai Motor Company
                                                             11          79.    Defendant Hyundai Motor Company (“HMC”) is a multinational South
                                                             12    Korean corporation with over 123,000 employees worldwide. HMC, through its
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    various entities, designs, manufactures, markets, distributes and sells Hyundai
                                                             14    automobiles in California and throughout the United States.
                                                             15          80.    Defendant Hyundai Motor America is incorporated and headquartered
                                                             16    in the State of California with its principal place of business at 10550 Talbert
                                                             17    Avenue, Fountain Valley, California 92708. HMA is HMC’s U.S. sales and
                                                             18    marketing division, which oversees sales and other operations across the United
                                                             19    States. HMA distributes Hyundai vehicles and sells these vehicles through its
                                                             20    network of dealerships. Money received from the purchase of a Hyundai vehicle
                                                             21    from a dealership flows from the dealer to HMA.
                                                             22          81.    There exists, and at all times herein existed, a unity of ownership
                                                             23    between HMC, HMA and their agents such that any individuality or separateness
                                                             24    between them has ceased and each of them is the alter ego of the others.
                                                             25          82.    Upon information and belief, Defendant HMC communicates with
                                                             26    Defendant HMA concerning virtually all aspects of the Hyundai products it
                                                             27    distributes within the United States.
                                                             28          83.    Upon information and belief, the design, manufacture, distribution,
                                                                                                            21
                                                                    CLASS ACTION COMPLAINT                                                            Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 22 of 243 Page ID #:22



                                                              1    service, repair, modification, installation, and decisions regarding the engines as
                                                              2    they relate to the Defect within the Hyundai Class Vehicles were performed by
                                                              3    Defendants HMA and HMC.
                                                              4          84.    Upon information and belief, Defendants HMA and HMC developed
                                                              5    the window (Monroney) stickers, post-purchase owner’s manuals, warranty
                                                              6    booklets, and information included in maintenance recommendations and/or
                                                              7    schedules for the Hyundai Class Vehicles.
                                                              8          85.    HMA and HMC are collectively referred to in this complaint as
                                                              9    “Hyundai” or “Defendants” unless identified separately.
                                                             10          86.    Hyundai engages in continuous and substantial business in California.
                                                             11                 2.    Kia Motors America, Inc. and Kia Motors Corporation
                                                             12          87.    Defendant Kia Motors Corporation (“KMC”) is a multinational South
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    Korean corporation with over 52,000 employees worldwide. KMA, through its
                                                             14    various entities, designs, manufactures, markets, distributes and sells Kia
                                                             15    automobiles in California and throughout the United States.
                                                             16          88.    Defendant KMA is incorporated and headquartered in the state of
                                                             17    California with its principal place of business at 111 Peters Canyon Road, Irvine,
                                                             18    California 92606. KMC is the parent corporation of Kia Motors America, Inc.
                                                             19    (“KMA”). KMA is the U.S. sales and marketing division of its parent company, Kia
                                                             20    Motors Corporation, which oversees sales and other operations across the United
                                                             21    States. KMA distributes Kia vehicles and sells these vehicles through its network of
                                                             22    dealerships. Money received from the purchase or lease of a Kia vehicle from a
                                                             23    dealership flows from the dealer to KMA.
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                              22
                                                                    CLASS ACTION COMPLAINT                                                        Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 23 of 243 Page ID #:23



                                                              1            89.    As of December 31, 2020, Kia Motors Corporation’s largest
                                                              2    shareholder is Hyundai Motor Company, which holds 33.88 percent of KMC’s
                                                              3    stock. 4
                                                              4            90.    Upon information and belief, the distribution, service, repair,
                                                              5    installation, and decisions regarding the Engines as they relate to the engine Defect
                                                              6    within the Kia Class Vehicles were all performed by Defendant KMA.
                                                              7            91.    Upon information and belief, Defendant KMA developed the window
                                                              8    (Monroney) stickers, post-purchase owner’s manuals, warranty booklets, and
                                                              9    information included in maintenance recommendations and/or schedules for the Kia
                                                             10    Class Vehicles.
                                                             11            92.    KMA engages in continuous and substantial business in California.
                                                             12                   3.    The Relationship Among the Defendants
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13            93.    HMA and KMA are both part of the South Korea-based Hyundai Motor
                                                             14    Group conglomerate.
                                                             15            94.    Defendants share factories, parts, and intellectual property.
                                                             16            95.    The engines that are the subject of this litigation were manufactured by
                                                             17    Hyundai and used in both Hyundai and Kia automobiles.
                                                             18            96.    On information and belief, Defendants jointly determined a response to
                                                             19    the complaints of Class Members.
                                                             20          V.      CALIFORNIA LAW APPLIES TO THE NATIONWIDE CLASS
                                                             21            97.    It is appropriate to apply California law to the nationwide claims
                                                             22    because California’s interest in this litigation exceeds that of any other state.
                                                             23            98.    Defendant HMA is located in Fountain Valley, California and is the
                                                             24    sole entity in the United States responsible for distributing, selling, leasing, and
                                                             25    warranting Hyundai vehicles.
                                                             26
                                                             27    4
                                                                         https://pr.kia.com/en/company/sustainability/sustainability-report.do (2020
                                                             28    Sustainability Report, pg. 51) (last visited January 29, 2021).
                                                                                                                23
                                                                       CLASS ACTION COMPLAINT                                                          Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 24 of 243 Page ID #:24



                                                              1          99.    Defendant KMA is located in Irvine, California and is the sole entity in
                                                              2    the United States responsible for distributing, selling, leasing, and warranting Kia
                                                              3    vehicles.
                                                              4          100. KMA and HMA both maintain their customer relations, engineering,
                                                              5    marketing, and warranty departments at their corporate headquarters in this district.
                                                              6    KMA’s customer service complaint address is Kia Motors America Consumer
                                                              7    Affairs Department, P.O. Box 52410, Irvine, California 92619-2410. HMA’s
                                                              8    customer service complaint address is Hyundai Motor America, P.O. Box 20850,
                                                              9    Fountain Valley, CA 92728-0850. KMA’s and HMA’s customer relations
                                                             10    departments are responsible for fielding customer complaints and monitoring
                                                             11    customer complaints posted to their respective websites or third-party websites.
                                                             12          101. KMA’s and HMA’s warranty and engineering departments are both
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    responsible for the decisions to conceal the engine Defect from KMA’s and HMA’s
                                                             14    respective customers, and for neglecting to inform consumers of the Defect.
                                                             15          102. Based on the foregoing, such policies, practices, acts, and omissions
                                                             16    giving rise to this were developed in, and emanated from, Hyundai’s headquarters in
                                                             17    Fountain Valley, California and KMA’s headquarters in Irvine, California. As
                                                             18    detailed below, HMA and KMA also came to know, or should have come to know,
                                                             19    of the engine Defect through the activities of their divisions and affiliated entities
                                                             20    located within California. Accordingly, the State of California has the most
                                                             21    significant relationship to this litigation and its law should govern.
                                                             22                  VI.    TOLLING OF STATUTES OF LIMITATIONS
                                                             23          103. Any applicable statute(s) of limitations has been tolled by Defendants’
                                                             24    knowing and active concealment and denial of the facts alleged herein. Plaintiffs
                                                             25    and the members of the Class could not have reasonably discovered the true, latent
                                                             26    nature of the engine Defect until shortly before this class action litigation was
                                                             27    commenced.
                                                             28          104. In addition, even after Plaintiffs and Class Members contacted
                                                                                                             24
                                                                    CLASS ACTION COMPLAINT                                                          Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 25 of 243 Page ID #:25



                                                              1    Defendants and/or their authorized dealers for vehicle repairs concerning the engine
                                                              2    Defect, they were routinely told by Defendants and/or through their dealers that the
                                                              3    Class Vehicles were not defective. As described below, the true cause of the
                                                              4    premature and catastrophic failure in the Class Vehicles is the Defect.
                                                              5          105. Defendants were and remain under a continuing duty to disclose to
                                                              6    Plaintiffs and the Members of the Class the true character, quality, and nature of the
                                                              7    Class Vehicles, that the manufacturing Defect can result in an engine compartment
                                                              8    fire, that the Defect will require costly repairs, pose safety concerns, and diminish
                                                              9    the resale value of the Class Vehicles. As a result of the active concealment by
                                                             10    Defendants, any and all applicable statutes of limitations otherwise applicable to the
                                                             11    allegations herein have been tolled.
                                                             12                            VII. FACTUAL ALLEGATIONS
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13          A.     THE THETA II MPI ENGINES
                                                             14          106. The Theta II 2.0-liter and 2.4-liter engines contained in the Class
                                                             15    Vehicles use a gasoline multi-point injection (“MPI”) fuel delivery system.
                                                             16          107. In an MPI system, fuel is injected at each cylinder, directly inside the
                                                             17    cylinder’s intake port, allowing much greater control over how much fuel the engine
                                                             18    burns and thereby increasing overall fuel efficiency.
                                                             19          108. Hyundai manufactured the Class Vehicles’ engines in at least two
                                                             20    locations including the Hyundai Motor Manufacturing Alabama facility in
                                                             21    Montgomery, Alabama and in Hyundai’s manufacturing facility in Ulsan, South
                                                             22    Korea.
                                                             23          109. Upon information and belief, the engines in the Class Vehicles were
                                                             24    built with the same parts, on the same assembly lines, and using the same
                                                             25    manufacturing processes.
                                                             26
                                                             27
                                                             28
                                                                                                              25
                                                                    CLASS ACTION COMPLAINT                                                         Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 26 of 243 Page ID #:26



                                                              1          110. The MPI Engines in the Class Vehicles use four reciprocating pistons
                                                              2    to convert pressure into a rotating motion. Gasoline is mixed with air in the
                                                              3    combustion chambers of the engine. To generate such rotating motion, a four-stroke
                                                              4    sequence is used (the “Combustion Cycle”). First, the intake stroke begins with the
                                                              5    inlet valve opening and a vaporized fuel mixture is pulled into the combustion
                                                              6    chamber. Second, the compression stroke begins with the inlet valve closing and the
                                                              7    piston beginning its movement upward, compressing the fuel mixture in the
                                                              8    combustion chamber. Third, the power stroke begins when the spark plug ignites the
                                                              9    fuel mixture, expanding the gases and generating power that is transmitted to the
                                                             10    crankshaft. And fourth, the exhaust stroke begins with the exhaust valve opening
                                                             11    and the piston moving back up, forcing the exhaust gases out of the cylinder. The
                                                             12    exhaust valve then closes, the inlet valve opens, and the Combustion Cycle repeats
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    itself. A diagram of Combustion Cycle is below:
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                                         111. The pistons are connected to the crankshaft via the connecting rod. As
                                                             25
                                                                   the connecting rod moves up and down during the Combustion Cycle, this causes
                                                             26
                                                                   the crankshaft to rotate, ultimately resulting in power to the drive wheels of the
                                                             27
                                                                   vehicle. During this cycle, the crankshaft rotates many thousands of times per
                                                             28
                                                                                                              26
                                                                    CLASS ACTION COMPLAINT                                                         Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 27 of 243 Page ID #:27



                                                              1    minute within each connecting rod. In order to reduce friction and prolong
                                                              2    longevity, this design utilizes a bearing placed between the connecting rod and
                                                              3    crankshaft surfaces. As a result, the connecting rod bearings allow the crankshaft to
                                                              4    rotate within the connecting rods during the Combustion Cycle. An exemplar
                                                              5    diagram of the piston, connecting rod, connecting rod bearing and crankshaft is
                                                              6    shown below:
                                                              7
                                                              8
                                                              9
                                                             10
                                                             11
                                                             12
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                              27
                                                                    CLASS ACTION COMPLAINT                                                       Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 28 of 243 Page ID #:28



                                                              1
                                                              2
                                                              3
                                                              4
                                                              5
                                                              6
                                                              7
                                                              8
                                                              9
                                                             10
                                                             11
                                                             12
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14          112. When the Class Vehicles are in operation, engine oil is used to lubricate
                                                             15    the pistons, cylinder walls, connecting rod bearings and other rotating and moving
                                                             16    components as the pistons move up and down through the four-stroke sequence.
                                                             17    Engine oil is necessary to reduce wear on moving parts throughout the engine,
                                                             18    improve sealing, and cool the engine by carrying away heat from the moving parts.
                                                             19    Engine oil also cleans and transports contaminants away from the engine to the
                                                             20    engine oil filter. Oil is pumped and pressurized throughout the engine by the oil
                                                             21    pump. The oil pump draws oil from the oil pan, located underneath the piston and
                                                             22    crankshaft. The oil pump forces engine oil through the oil filter and then through
                                                             23    passages in the engine to properly lubricate and reduce friction in internal moving
                                                             24    engine components. The oil then returns to the oil pan through small drainage holes
                                                             25    located throughout the engine where it will be recirculated by the oil pump. Below
                                                             26    is a diagram illustrating the typical path and channels of engine oil lubrication in an
                                                             27    overhead cam engine:
                                                             28
                                                                                                              28
                                                                    CLASS ACTION COMPLAINT                                                         Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 29 of 243 Page ID #:29



                                                              1
                                                              2
                                                              3
                                                              4
                                                              5
                                                              6
                                                              7
                                                              8
                                                              9
                                                             10
                                                             11
                                                             12
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14          113. The connecting rod bearings are also lubricated with engine oil in
                                                             15    order to allow the crankshaft to rotate within the connecting rods. A close-up
                                                             16    picture of a functional connecting rod bearing is below:
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                             29
                                                                    CLASS ACTION COMPLAINT                                                          Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 30 of 243 Page ID #:30



                                                              1          B.     ENGINE FAILURES WITHIN THE CLASS VEHICLES
                                                              2          114. Upon information and belief, the rotating assembly is destined to fail
                                                              3    due to an improper manufacturing and machining process. As a result, the
                                                              4    connecting rod bearings in the MPI Engines undergo prolonged failure as the
                                                              5    crankshaft rotates within the connecting rod bearings and metal debris circulates
                                                              6    throughout the engine via the engine oil. Over time, and as a result of the
                                                              7    manufacturing Defect within the rotating assembly and these contaminants within
                                                              8    the oiling system, the connecting rod bearings begin to fracture. Once the
                                                              9    connecting rod bearings fracture, large amounts of metal debris begin to
                                                             10    accumulate in the engine oil. As a result, the oil becomes so contaminated with
                                                             11    metal debris that the oil filter can no longer remove the plethora of contaminants
                                                             12    and maintain the necessary oil pressure within the engine. This contaminated
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    engine oil is recirculated throughout the engine by the oil pump, causing and
                                                             14    accelerating further damage to the various engine components and eventually
                                                             15    resulting in sudden and unexpected catastrophic engine failure. If the vehicle is
                                                             16    being operated on the highway at the time of the engine failure, it will ultimately
                                                             17    result in a high-speed stalling event.
                                                             18          115. Additionally, as the connecting rod bearings continue to fracture, the
                                                             19    acceptable tolerances between the bearings, the connecting rod, and the crankshaft
                                                             20    rapidly deteriorate. Eventually, the Class Vehicles begin producing a “knocking”
                                                             21    sound originating from the engine as a result of the deteriorating bearings. In some
                                                             22    instances, the defective connecting rod bearings may eventually cause the piston
                                                             23    and/or connecting rod to break through the engine block as a result of the
                                                             24    deterioration.
                                                             25          116. Once the connecting rod breaks through the engine block, it can result
                                                             26    in an engine compartment fire as engine oil spills throughout the broken cylinder
                                                             27    wall and throughout the engine.
                                                             28          117. A photograph of a fractured connecting rod bearing is included
                                                                                                           30
                                                                    CLASS ACTION COMPLAINT                                                         Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 31 of 243 Page ID #:31



                                                              1    below. As shown in the photograph, the bearing has fractured and worn away to
                                                              2    the point of laying flush along the inside of the connecting rod cap. A large
                                                              3    fracture is also plainly visible along the bottom left side of the bearing.
                                                              4
                                                              5
                                                              6
                                                              7
                                                              8
                                                              9
                                                             10
                                                             11
                                                             12
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14
                                                                         118. After the connecting rod bearings fail and metal debris is circulated
                                                             15
                                                                   throughout the engine via the engine oil, damage is caused to other key engine
                                                             16
                                                                   components. For example, the main cap – which fastens the crankshaft to the engine
                                                             17
                                                                   – can also become damaged by the metal debris in the engine oil. After the main cap
                                                             18
                                                                   is damaged, play between the main cap and engine develops, which also leads to
                                                             19
                                                                   catastrophic engine failure.
                                                             20
                                                                         119. As a result of the Defect, the Class Vehicles suffer from restricted and
                                                             21
                                                                   inadequate engine oil lubrication. As explained above, engines are designed to have
                                                             22
                                                                   oil distributed throughout the engine through lubrication channels. When operating
                                                             23
                                                                   properly, the engine oil is distributed throughout the engine by the oil pump and
                                                             24
                                                                   then flows back to the oil pan where it is redistributed throughout the engine.
                                                             25
                                                                         120. In the Class Vehicles, the lubrication channels become clogged and
                                                             26
                                                                   restricted as a result of the Defect, even under normal use and proper maintenance.
                                                             27
                                                                   When the lubrication channels clog, engine oil is unable to be pumped throughout
                                                             28
                                                                                                               31
                                                                    CLASS ACTION COMPLAINT                                                           Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 32 of 243 Page ID #:32



                                                              1    the engine (through the oil pump) and is also unable to adequately return to the oil
                                                              2    pan, causing a condition known as oil starvation. This results in insufficient
                                                              3    lubrication throughout the Class Vehicle’s engine, which in turn causes premature
                                                              4    wear of the engine components and catastrophic engine failure.
                                                              5            121. The engine Defect poses serious safety and security issues for operators
                                                              6    and occupants of the Class Vehicles. By way of example, the California Department
                                                              7    of Motor Vehicles asserts that stalled engines pose a significant safety risk and, as
                                                              8    part of its safety curriculum, instructs how to properly respond to a stalled action in
                                                              9    order to avoid further risk of injury.
                                                             10            122. NHTSA takes a similar view of engine failure during vehicle operation.
                                                             11    For instance, according to Forbes, in 2011 NHTSA recalled certain Chrysler and
                                                             12    Dodge vehicles due to “engine seizure because of connecting rod bearing failure . . .
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    Engine seizure could increase the risk of a crash.”5
                                                             14            123. Defendants failed to adequately research, design, test, and/or
                                                             15    manufacture the Class Vehicles before warranting, advertising, promoting,
                                                             16    marketing, and selling the Class Vehicles as suitable and safe for use in an intended
                                                             17    and/or reasonably foreseeable manner.
                                                             18            C.    DEFENDANTS’ PREVIOUS MPI ENGINE RECALLS
                                                             19                  1.    Hyundai’s Chronology of Events
                                                             20            124. The following relevant chronology delineates Hyundai’s knowledge
                                                             21    of the defective engines.
                                                             22            125. In or around March 2019, NHTSA opened Preliminary Evaluation
                                                             23    No. 19-003 (“the Evaluation”) “to assess the scope, frequency, and potential
                                                             24    safety-related consequences of alleged defects relating to non-collision vehicle
                                                             25
                                                             26
                                                             27
                                                                   5
                                                                     http://www.forbes.com/sites/altheachang/2011/09/30/engine-problems-prompt-
                                                             28    chrysler-recalls/ (last visited February 25, 2021).
                                                                                                                32
                                                                       CLASS ACTION COMPLAINT                                                       Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 33 of 243 Page ID #:33



                                                              1    fires in the MY 2011–2014 Sonata and MY 2011–2014 Santa Fe.” 6
                                                              2            126. In or around April 2019, in connection with the Evaluation, NHTSA
                                                              3    issued an Information Request (“the Request”) to HMA seeking data and
                                                              4    information regarding non-collision fire incidents in an expanded range of vehicles
                                                              5    including all MY vehicles in which the Theta II engines 7 had been installed. The
                                                              6    Request sought information about non-collision vehicle fire incidents pursuant to
                                                              7    48 CFR § 579.4, or “thermal events and fire-related phenomena such as smoke and
                                                              8    melt.” 8 HMA was compelled to search for, collect, and produce a significant
                                                              9    volume of documents related to fire-related phenomena standing alone, without
                                                             10    any evidence of flame, burning, or combustion.
                                                             11            127. In or around August 2019, HMA responded to NHTSA’s Request. At
                                                             12    this point, HMA understood that certain vehicles already subject to recall had an
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    arguably higher incidence of non-collision fires but claimed the concerns were
                                                             14    being addressed by the ongoing vehicle recalls.
                                                             15            128. In or around April 2020 through June 2020, HMA shared information
                                                             16    with NHTSA regarding the effectiveness of a Knock Sensor Detection System
                                                             17    (“KSDS”) aimed at enhancing detection of engine damage and mitigating non-
                                                             18    collision fires.
                                                             19            129. In or around July 2020 through November 2020, NHTSA shared its
                                                             20    views on the data produced by HMA in response to the Request alongside data
                                                             21    shared by competitor automakers. HMA commenced to update and re-analyze
                                                             22    occurrences of non-collision fire incidents in the included vehicles. HMA also
                                                             23
                                                             24
                                                                   6
                                                                     RMISC-20V746-4680, available at https://static.nhtsa.gov/odi/rcl/2020/RMISC-
                                                             25
                                                                   20V746-4680.pdf (last visited Feb. 3, 2021).
                                                             26    7
                                                                     The full scope of the Request encompassed all vehicles of all model years
                                                                   equipped with Theta II, Lambda II, Gamma, and Nu engines—a wide range of
                                                             27
                                                                   Hyundai vehicles.
                                                                   8
                                                             28      Id.
                                                                                                            33
                                                                       CLASS ACTION COMPLAINT                                                     Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 34 of 243 Page ID #:34



                                                              1    agreed, in discussions with NHTSA’s Office of Defects Investigation (“ODI”),
                                                              2    that the vehicles appeared to experience above average rates of hole-in-block
                                                              3    engine fires that ordinarily result from engine stall caused by worn and/or broken
                                                              4    connecting rods that have punctured the engine block. HMA and ODI agreed that a
                                                              5    seized engine that causes a connecting rod to break and puncture the engine block
                                                              6    potentially releases oil which may come in contact with other hot surface within
                                                              7    the engine compartment and produce smoke or fire, and further, that engine
                                                              8    seizure in this context most often results from manufacturing variances.
                                                              9          130. On November 23, 2020, HMA conducted a safety recall to address
                                                             10    the condition in certain of the Class Vehicles.
                                                             11          131. The NHTSA recalls of certain Class Vehicles only cover engine
                                                             12    repairs and replacements in the future and omit offering reimbursements for out-
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    of-pocket expenses of any kind to owners and lessees of the Class Vehicles,
                                                             14    including amounts paid for engine repairs and replacements, amounts due to losses
                                                             15    due to engine fires, diagnostic fees, and rental car and towing fees.
                                                             16                 2.      Kia’s Chronology of Events
                                                             17          132. The following relevant chronology delineates Kia’s knowledge of the
                                                             18    defective engines.
                                                             19          133. On March 29, 2019, NHTSA opened a Preliminary Evaluation
                                                             20    (PE19-004) to investigate non-crash fires involving 2011-2014 MY Kia Optima
                                                             21    and Sorento and 2010-2015 Kia Soul vehicles.
                                                             22          134. On June 28, 2019, KMA submitted a response to information request
                                                             23    letter which includes all Kia models (13 models spanning 12 model years)
                                                             24    equipped with Theta II, Lambda, Gamma and Nu engines. KMA concluded that
                                                             25    other than recalls already announced, there is no information indicating any fire
                                                             26    related safety defect trends. KMA continued to monitor.
                                                             27          135. Between August 2019 and June 2020, KMA shared its fire inspection
                                                             28    results with NHTSA during its weekly telephone conferences and continued to
                                                                                                           34
                                                                    CLASS ACTION COMPLAINT                                                         Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 35 of 243 Page ID #:35



                                                              1    monitor for potential fire-related defect trends that may require further field action.
                                                              2           136. On July 27, 2020, NHTSA presented analysis of PE19-004 fire
                                                              3    investigation data submitted by Kia. ODI recommended Kia conduct recalls on
                                                              4    certain models with a higher fire complaint rate.
                                                              5           137. On September 10, 2020, Kia presented a detailed analysis of engine
                                                              6    compartment fire complaints identified by NHTSA and proposed a field action for
                                                              7    certain models with a higher complaint rate. NHTSA took Kia’s proposal under
                                                              8    consideration.
                                                              9           138. On November 12, 2020, NHTSA provided its feedback regarding
                                                             10    Kia’s proposal. KMA advised KMC of NHTSA’s feedback.
                                                             11           139. On November 24, 2020, based on NHTSA’s recommendation, KMC
                                                             12    recalled certain Kia vehicles as a preventative measure to mitigate any potential
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    fire risk.
                                                             14           140. On December 1, 2020, KMC included the MY 2013 Optima Hybrid
                                                             15    and MY 2012 Sportage vehicles in its recall.
                                                             16           141. The NHTSA recalls of certain Class Vehicles only cover engine
                                                             17    repairs and replacements in the future and omit offering reimbursements for out-
                                                             18    of-pocket expenses of any kind to owners and lessees of the Class Vehicles,
                                                             19    including amounts paid for engine repairs and replacements, amounts due to losses
                                                             20    due to engine fires, diagnostic fees, and rental car and towing fees.
                                                             21           D.    DEFENDANTS’ KNOWLEDGE OF THE MPI ENGINE
                                                             22                 DEFECT
                                                             23           142. Upon information and belief, Defendants regularly monitor the NHTSA
                                                             24    databases as part of their ongoing obligation to identify potential defects in their
                                                             25    vehicles. Examples of the complaints about Class Vehicles can be found in Sections
                                                             26    (b) and (d) below. NHTSA complaints establish that both HMA and KMA knew, or
                                                             27    should have known, of the Defect at least as early as June 14, 2013, based on
                                                             28
                                                                                                               35
                                                                    CLASS ACTION COMPLAINT                                                         Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 36 of 243 Page ID #:36



                                                              1    publicly available information, 9 through (1) Defendants’ own records of customers’
                                                              2    complaints, (2) dealership repair records, (3) records from NHTSA, (4) warranty
                                                              3    and post-warranty claims, (5) pre-sale durability testing and part sales, and (6) other
                                                              4    various sources.
                                                              5                  1.    Hyundai’s Knowledge
                                                              6            143. The experiences of the Hyundai Plaintiffs are by no means isolated or
                                                              7    outlying occurrences. Indeed, the internet is replete with examples of blogs and
                                                              8    other websites where consumers have complained of the exact same engine Defect
                                                              9    in the Hyundai Class Vehicles and complaints from earlier model year Hyundai
                                                             10    owners and lessees with the same engines. Upon information and belief, Defendant
                                                             11    HMA, through (1) their own records of customers’ complaints, (2) dealership repair
                                                             12    records, (3) records from NHTSA, (4) warranty and post-warranty claims, (5)
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    internal pre-sale durability testing, and (6) other various sources, were well aware of
                                                             14    the engine Defect but failed to notify consumers of the nature and extent of the
                                                             15    problems with the Engines or provide any adequate remedy.
                                                             16            144. HMA routinely monitors the internet for complaints similar in
                                                             17    substance to those quoted below. HMA’s customer relations department routinely
                                                             18    monitors the internet for customer complaints, and HMA has retained the services of
                                                             19    third parties to do the same. Further, the customer relations division regularly
                                                             20    receives and responds to customer calls concerning, inter alia, product defects.
                                                             21    Through these sources, HMA was made aware of the engine Defect. The complaints
                                                             22    also indicate HMA’s knowledge of the Defect and its potential danger.
                                                             23            145. All vehicle manufacturers, including Defendants, are required by law
                                                             24    (which is backed by criminal penalties) to routinely monitor and analyze NHTSA
                                                             25    complaints in order to determine whether vehicles or automotive components should
                                                             26
                                                             27
                                                             28    9
                                                                       NHTSA ID No. 10519827, supra at p. 219.
                                                                                                           36
                                                                       CLASS ACTION COMPLAINT                                                     Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 37 of 243 Page ID #:37



                                                              1    be recalled due to safety concerns. Thus, Defendants have knowledge of any and all
                                                              2    NHTSA complaints. See TREAD Act, Pub. L. No. 106-414, 114 Stat. 1800 (2000).
                                                              3          146. HMA is experienced in the design and manufacture of consumer
                                                              4    vehicles. As an experienced manufacturer, HMA likely conducts testing on
                                                              5    incoming batches of components, including the MPI Engines, to verify that the parts
                                                              6    are free from defects and comply with HMA’s specifications. Accordingly, HMA
                                                              7    knew or should have known that the engines used in the Class Vehicles were
                                                              8    defective and likely to fail prematurely, costing Plaintiffs and Class Members
                                                              9    thousands of dollars in expenses.
                                                             10          147. Moreover, HMA also should have known of the rotating assembly
                                                             11    Defect and risk of engine block puncture because of the sheer number of reports of
                                                             12    engine problems relating to the connecting rod bearings and/or lubrication channels.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    For instance, HMA’s customer relations department, which interacts with Hyundai-
                                                             14    authorized service technicians in order to identify potentially widespread vehicle
                                                             15    problems and assist in the diagnosis of vehicle issues, has received numerous reports
                                                             16    of engine problems relating to the connecting rod bearings and lubrication channels.
                                                             17    Customer relations also collects and analyzes field data including, but not limited to,
                                                             18    repair requests made at dealerships and service centers, technical reports prepared
                                                             19    by engineers that have reviewed vehicles for which warranty coverage is requested,
                                                             20    parts sales reports, and warranty claims data.
                                                             21          148. HMA’s warranty department similarly reviews and analyzes warranty
                                                             22    data submitted by its dealerships and authorized technicians in order to identify
                                                             23    defect trends in its vehicles. HMA dictates that when a repair is made under
                                                             24    warranty (or warranty coverage is requested), service centers must provide HMA
                                                             25    with detailed documentation of the problem and the fix that describes the complaint,
                                                             26    cause, and correction, and also save the broken part in case HMA later determines to
                                                             27    audit the dealership or otherwise verify the warranty repair. For their part, service
                                                             28    centers are meticulous about providing this detailed information about in-warranty
                                                                                                             37
                                                                    CLASS ACTION COMPLAINT                                                         Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 38 of 243 Page ID #:38



                                                              1    repairs to HMA because HMA will not pay the service centers for the repair if the
                                                              2    complaint, cause, and correction are not sufficiently described.
                                                              3          149. HMA knew or should have known about the engine Defect because of
                                                              4    the high number of replacement parts likely ordered from HMA. All Hyundai
                                                              5    service centers are required to order replacement parts, including engines, piston
                                                              6    assemblies, and connecting rod bearings directly from HMA. Other independent
                                                              7    vehicle repair shops that service Class Vehicles also order replacement parts directly
                                                              8    from HMA. HMA routinely monitors part sales reports, and they are responsible for
                                                              9    actually shipping parts requested by dealerships and technicians. Thus, HMA has
                                                             10    detailed, accurate, and real-time data regarding the number and frequency of
                                                             11    replacement part orders. The sudden increase in orders for the MPI Engines and
                                                             12    engine components used in the Hyundai Class Vehicles was known to HMA, and
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    should have alerted it to the scope and severity of the engine Defect.
                                                             14                       a)      Complaints by other class members
                                                             15          150. Representative examples of complaints on the NHTSA website
                                                             16    regarding the Class Vehicles are included below:10
                                                             17                            MY 2011-2015 Hyundai Sonata Hybrid
                                                             18    NHTSA ID Number: 10870404
                                                             19    Complaint Date May 23, 2016
                                                                   Incident Date April 29, 2016
                                                             20    Consumer Location AUSTIN, TX
                                                             21    Vehicle Identification Number KMHEC4A44CA****
                                                                   Summary of Complaint
                                                             22    MY VEHICLE BLEW A PISTON ROD WHILE I WAS DRIVING DOWN THE
                                                             23    HIGHWAY ON CRUISE CONTROL DOING 2000 RPM'S. I HAVE ALWAYS
                                                                   KEPT UP ON THE MAINTENANCE WITH THIS CAR BUT WHEN I HAD IT
                                                             24    TOWED TO THE DEALERSHIP THEY ARE SAYING THAT IT WAS MY
                                                             25    FAULT. THEY DO HAVE AN OPEN RECALL ON MY YEAR, MAKE, MODEL
                                                             26
                                                             27
                                                                    The foregoing complaints are reproduced as they appear on the NHTSA website.
                                                                   10

                                                             28    Any typographical errors are attributable to the original author of the complaint.
                                                                                                              38
                                                                    CLASS ACTION COMPLAINT                                                        Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 39 of 243 Page ID #:39



                                                              1    AND ENGINE SIZE BUT NOT MY VIN. I HAVE DONE MY RESEARCH
                                                                   ONLINE AND I HAVE FOUND OTHER CASES LIKE THIS. THE CAR ONLY
                                                              2
                                                                   HAS 69,000 MILES ON IT.
                                                              3
                                                                   NHTSA ID Number: 10870889
                                                              4    Complaint Date May 25, 2016
                                                              5    Incident Date May 23, 2016
                                                                   Consumer Location HAUGHTON, LA
                                                              6    Vehicle Identification Number KMHEC4A43BA****
                                                              7    Summary of Complaint
                                                                   I WAS DRIVING MY 2011 SONATA HYBRID DOWN A INTERSTATE AT 75
                                                              8    MILES AN HOUR WHEN IT STOPPED ACCELERATING/WORKING. I HAD
                                                              9    MY 3 YEAR OLD DAUGHTER IN THE CAR WITH ME AT THE TIME. I HAD
                                                                   TO SWERVE TO AVOID AN ACCIDENT AND WAS ABLE TO FIND A SAFE
                                                             10    SPOT TO PARK. I WAITED FOR 1/5 HOURS FOR A TOW TRUCK TO COME.
                                                             11    AFTER DROPPING MY CAR OFF WITH THE HYUNDAI DEALERSHIP I
                                                                   WAS TOLD MY ENGINE SEIZED AND I WOULD NEED A NEW ONE FOR
                                                             12    $9,000. THIS IS COMPLETELY RIDICULOUS. MY CARE HAS $75,000 AND I
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    AM THE SECOND OWNER. THE RECALL RIGHT NOW DOES NOT
                                                                   INCLUDE HYBRID/KOREAN MADE MODELS OF THE 2011 SONATA, SO
                                                             14    HYUNDAI STATES THEY WILL NOT PAY FOR ANY REPAIRS. I AM
                                                             15    PERUSING LEGAL ACTION IN THE HOPES TO HAVE THIS PROBLEM
                                                                   IDENTIFIED. MY DAUGHTER AND I COULD HAVE BEEN KILLED, AND
                                                             16    MANY OTHER OWNERS ARE AT RISK.
                                                             17
                                                                   NHTSA ID Number: 10873718
                                                             18    Complaint Date June 10, 2016
                                                             19    Incident Date May 24, 2016
                                                                   Consumer Location HAUGHTON, LA
                                                             20    Vehicle Identification Number KMHEC4A43BA****
                                                             21    Summary of Complaint
                                                                   TL* THE CONTACT OWNS A 2011 HYUNDAI SONATA HYBRID. WHILE
                                                             22    DRIVING APPROXIMATELY 75 MPH, THE VEHICLE STALLED WITHOUT
                                                             23    WARNING. THE CONTACT HAD TO COAST THE VEHICLE TO THE SIDE
                                                                   OF THE ROAD. THE VEHICLE WAS TOWED TO THE DEALER WHERE IT
                                                             24    WAS DIAGNOSED THAT THE ENGINE NEEDED TO BE REPLACED. THE
                                                             25    REPAIR WOULD NOT BE COVERED UNDER WARRANTY OR PER A
                                                                   RECALL. THE VEHICLE WAS NOT REPAIRED. THE MANUFACTURER
                                                             26
                                                                   WAS NOTIFIED OF THE FAILURE. THE APPROXIMATE FAILURE
                                                             27    MILEAGE WAS 75,000. UPDATED 07/27/16*LJ
                                                             28
                                                                                                         39
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 40 of 243 Page ID #:40



                                                              1    THE CONSUMER STATED METAL SHVINGS WERE FOUND IN
                                                                   THE ENGINE. UPDATED 08/01/16.*JB
                                                              2
                                                              3    NHTSA ID Number: 10897730
                                                                   Complaint Date August 22, 2016
                                                              4
                                                                   Incident Date August 16, 2016
                                                              5    Consumer Location ROCKPORT, IN
                                                                   Vehicle Identification Number KMHEC4A46CA****
                                                              6
                                                                   Summary of Complaint
                                                              7    TL* THE CONTACT OWNS A 2012 HYUNDAI SONATA HYBRID. WHILE
                                                                   DRIVING 55 MPH, THE HYBRID SYSTEM FAILURE WARNING INDICATOR
                                                              8
                                                                   ILLUMINATED AND THE VEHICLE STALLED. THE CONTACT WAS ABLE
                                                              9    TO RESTART THE VEHICLE. THE VEHICLE WAS TAKEN TO THE DEALER
                                                                   TO BE DIAGNOSED. THE MECHANIC WAS UNABLE TO RETRIEVE A
                                                             10
                                                                   FAULT CODE. THE VEHICLE WAS NOT INCLUDED IN NHTSA CAMPAIGN
                                                             11    NUMBER: 15V568000 (ENGINE). THE VEHICLE WAS NOT REPAIRED. THE
                                                             12    MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE APPROXIMATE
NYE, STIRLING, HALE & MILLER




                                                                   FAILURE MILEAGE WAS 83,000.
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14    NHTSA ID Number: 10899710
                                                                   Complaint Date August 31, 2016
                                                             15    Incident Date August 23, 2016
                                                             16    Consumer Location AHWAHNEE, CA
                                                                   Vehicle Identification Number KMHEC4A45CA****
                                                             17    Summary of Complaint
                                                             18    TL* THE CONTACT OWNS A 2012 HYUNDAI SONATA HYBRID. THE
                                                                   CONTACT STATED THAT WHILE DRIVING AT 55 MPH, THE VEHICLE
                                                             19    STALLED AS THE HYBRID SYSTEM CATASTROPHIC FAILURE VEHICLE
                                                             20    UNSAFE TO DRIVE ERROR MESSAGE DISPLAYED. THE VEHICLE WAS
                                                                   TOWED TO THE DEALER WHERE IT WAS DIAGNOSED THAT ENGINE
                                                             21    FAILED AND NEEDED TO BE REPLACED. THE VEHICLE WAS NOT
                                                             22    REPAIRED. THE MANUFACTURER WAS NOTIFIED OF THE FAILURE AND
                                                                   THE VIN WAS NOT INCLUDED IN NHTSA CAMPAIGN NUMBER:
                                                             23    15V568000 (ENGINE). THE FAILURE MILEAGE WAS 102,000.
                                                             24
                                                                   NHTSA ID Number: 10910414
                                                             25    Complaint Date September 28, 2016
                                                             26    Incident Date September 7, 2016
                                                                   Consumer Location CONCORD, CA
                                                             27    Vehicle Identification Number KMHEC4A46CA****
                                                             28    Summary of Complaint
                                                                                                      40
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 41 of 243 Page ID #:41



                                                              1    TL* THE CONTACT OWNS A 2012 HYUNDAI SONATA HYBRID. WHILE
                                                                   DRIVING 55 MPH, THERE WAS AN ABNORMAL NOISE COMING FROM
                                                              2
                                                                   THE ENGINE. THE VEHICLE WAS TAKEN TO THE DEALER WHERE IT
                                                              3    WAS DIAGNOSED THAT THE ENGINE FAILED. THE VEHICLE WAS NOT
                                                                   REPAIRED. THE FAILURE MILEAGE WAS 108,000.
                                                              4
                                                              5
                                                                   NHTSA ID Number: 10927169
                                                              6
                                                                   Complaint Date November 21, 2016
                                                              7    Incident Date July 25, 2016
                                                                   Consumer Location SOMERVILLE, NJ
                                                              8
                                                                   Vehicle Identification Number KMHEC4A41BA****
                                                              9    Summary of Complaint
                                                                   METAL SHAVINGS IN ENGINE OIL PAN CAUSING ENGINE FAILURE,
                                                             10
                                                                   KNOCKING, LOSE OF POWER WHILE DRIVING, MANUFACTURING
                                                             11    DEFECT ON SMALL BLOCK ENGINE BUT NOT ON THE SMALL BLOCK
                                                             12    HYBRID... WE WERE TOLD BY THE DEALER BUT THE HYBRID STILL
NYE, STIRLING, HALE & MILLER




                                                                   HAS THE SAME DEFECT AS THE NONE HYBRID SAME EXACT ISSUES
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    METAL SHAVING IN OIL PAN DEFECTS FROM MANUFACTURER. THE
                                                             14    NONE HYBRID WAS RECALLED BUT A RECALL WAS NEVER ISSUED
                                                                   FOR THE HYBRID STATED BY EMPLOYEES AT GLOBAL AUTO MALL IN
                                                             15    NEW JERSEY.
                                                             16
                                                                   NHTSA ID Number: 10969656
                                                             17    Complaint Date March 31, 2017
                                                             18    Incident Date November 1, 2016
                                                                   Consumer Location LAWRENCEVILLE, GA
                                                             19    Vehicle Identification Number KMHEC4A42CA****
                                                             20    Summary of Complaint
                                                                   WHILE DRIVING HEARD ENGINE KNOCKING PULLED BACK IN DRIVE
                                                             21    WAY AND ENGINE SEZIED.
                                                             22
                                                                   NHTSA ID Number: 10991137
                                                             23    Complaint Date May 23, 2017
                                                             24    Incident Date May 17, 2017
                                                                   Consumer Location CHESAPEAKE, VA
                                                             25    Vehicle Identification Number 5NPEB4AC4BH****
                                                             26    Summary of Complaint
                                                                   I HAD ENGINE FAILURE ON MY 2011 SONATA THE CAR WAS SOLD TO
                                                             27    ME AT 119K MILES ON 02/2016 IN 03/2016 THE ENGINE LIGHT CAME ON
                                                             28    THE DEALERSHIP WOULD NOT TRADE THE CAR IN BECAUSE IT WAS
                                                                                                       41
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 42 of 243 Page ID #:42



                                                              1    AS IS THEY KNEW ABOUT THE RECALL ON THE ENGINES AT THE TIME
                                                                   THAT I RETURNED THE CAR TO THE DEALERSHIP BUT DID NOT
                                                              2
                                                                   ADVISE ME. NOW THE ENGINE IS GONE AND THEY WILL NOT COVER
                                                              3    THE PARTS OR LABOR BECASUE I AM OVER 120K MILES THE REPAIRS
                                                                   ARE 7800 I AM UNABLE TO DRIVE THE CAR
                                                              4
                                                              5    NHTSA ID Number: 10991578
                                                                   Complaint Date May 25, 2017
                                                              6
                                                                   Incident Date January 19, 2017
                                                              7    Consumer Location SUNRISE, FL
                                                                   Vehicle Identification Number KMHEC4A40EA****
                                                              8
                                                                   Summary of Complaint
                                                              9    THE ENGINE STOP WORKING, DEALER SAID ENGINE IS SIS UP. DEALER
                                                                   DIDN'T WANT TO APPLY THE 100,000 MILES WARRANTY BECAUSE THE
                                                             10
                                                                   CAR WAS NOT CERTIFIED AND WE ARE 2ND OWNER. WE BOUGHT
                                                             11    CERTIFY, BUT DEALER WASH THE HANDS AND SAID UPS IT WAS NOT,
                                                             12    YOU NEED A NEW ENGINE.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    NHTSA ID Number: 10994075
                                                             14    Complaint Date June 9, 2017
                                                                   Incident Date June 16, 2016
                                                             15    Consumer Location SOMERVILLE, NJ
                                                             16    Vehicle Identification Number KMHEC4A41BA****
                                                                   Summary of Complaint
                                                             17    THIS VEHICLE HYUNDAI SONATA HYBRID HAS ALL THE ISSUES THAT
                                                             18    THE REGULAR HYUNDAI SONATA RECALLS HAVE ENGINE WAS
                                                                   REBUILT DUE TO METAL SHAVINGS IN THE OIL PAN, ALSO THIS
                                                             19    HYBRID ACCELERATES AT TIMES WHEN IT DOESNT RUN ON BATTERY
                                                             20    (ENGINE KICKS IN) TOO MANY ISSUES WITH THIS HYUNDAI SONATA
                                                                   HYBRID!!! IN MOTION ON HIGHWAY/ CITY STREETS
                                                             21
                                                             22    NHTSA ID Number: 10995857
                                                                   Complaint Date June 19, 2017
                                                             23    Incident Date June 4, 2017
                                                             24    Consumer Location TALLAPOOSA, GA
                                                                   Vehicle Identification Number KMHEC4A47CA****
                                                             25    Summary of Complaint
                                                             26    DRIVING AT APPROX. 60 MPH, CAR MADE TERRIBLE NOISE IN ENGINE
                                                                   BAY AND STALLED ON ON HIGHWAY. CAR WAS TOWED HYUNDAI
                                                             27    DEALER, ENGINE SEIZED WITH THE SAME RECALLED PROBLEM AS
                                                             28    THE STANDARD SONATA MODELS. HYUNDAI SAID THE HYBRID IS NOT
                                                                                                      42
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 43 of 243 Page ID #:43



                                                              1    UNDER RECALL AND WILL DO NOTHING!!!! WHAT A BUNCH OF CRAP!!
                                                              2
                                                                   NHTSA ID Number: 11006326
                                                              3    Complaint Date July 19, 2017
                                                                   Incident Date May 1, 2017
                                                              4
                                                                   Consumer Location SAN DIEGO, CA
                                                              5    Vehicle Identification Number KMHEC4A44CA****
                                                                   Summary of Complaint
                                                              6
                                                                   TL* THE CONTACT OWNS A 2012 HYUNDAI SONATA HYBRID. THE
                                                              7    CONTACT STATED THAT THE ENGINE FAILED AND THE HYBRID
                                                                   INDICATOR ILLUMINATED WHILE DRIVING. THE CONTACT WAS ABLE
                                                              8
                                                                   TO COAST THE VEHICLE ONTO THE ROAD SHOULDER. THE VEHICLE
                                                              9    WAS DRIVEN TO THE HYUNDAI DEALER (28432 CAMINO CAPISTRANO
                                                                   LAGUNA NIGEL, CA 92677, PHONE: 855-770-9074) WHERE IT WAS
                                                             10
                                                                   DIAGNOSED THAT METAL FRAGMENTS ENTERED THE ENGINE. THE
                                                             11    VEHICLE WAS NOT REPAIRED. THE MANUFACTURER STATED THAT
                                                             12    THE VEHICLE WAS NOT INCLUDED IN NHTSA CAMPAIGN NUMBER:
NYE, STIRLING, HALE & MILLER




                                                                   15V568000 (ENGINE). THE APPROXIMATE FAILURE MILEAGE WAS
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    78,000.
                                                             14
                                                                   NHTSA ID Number: 11012253
                                                             15    Complaint Date August 2, 2017
                                                             16    Incident Date August 1, 2017
                                                                   Consumer Location MENIFEE, CA
                                                             17    Vehicle Identification Number N/A
                                                             18    Summary of Complaint
                                                                   I WAS DRIVING ON THE FREEWAY WHEN MY CAR STARTED DRIVING
                                                             19    ROUGH. IT MADE SOME LOUD CLICKING SOUNDS AND STARTED TO
                                                             20    MISFIRE AND STUTTER. THE NEXT DAY I TOOK IT TO THE MECHANIC
                                                                   AND HE SAID THE OIL WAS EMPTY, BUT I HAD JUST HAD THE CAR IN
                                                             21    FOR SERVICE A FEW MONTHS EARLIER AND THERE WAS NO PROBLEM.
                                                             22    THE CHECK ENGINE AND OIL LIGHTS DIDN'T ILLUMINATE. HE DID AN
                                                                   OIL CHANGE AND TUNE UP. THE CAR CONTINUED TO RIDE ROUGH. I
                                                             23    TOOK IT BACK TO THE MECHANIC A FEW DAYS LATER AND THE OIL
                                                             24    WAS LOW AGAIN. THERE WAS NO OIL LEAK. HE CHECKED
                                                                   EVERYTHING AGAIN AND SAID IT APPEARED THE SPARK PLUGS WERE
                                                             25    FAILING. TWO WEEKS LATER I HAD THE SAME PROBLEM AGAIN. I
                                                             26    ADDED OIL. I TOOK IT TO ANOTHER MECHANIC (I WAS OUT OF TOWN).
                                                                   HE CLEANED THE SPARK PLUGS. FOUR DAYS LATER THE CAR
                                                             27    STARTED ACTING REALLY HORRIBLE, MAKING LOUD CLANKING
                                                             28    NOISE AND STUTTERING. I ADDED OIL AGAIN AND TOOK IT BACK TO
                                                                                                     43
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 44 of 243 Page ID #:44



                                                              1    MY ORIGINAL MECHANIC. HE TREATED THE OIL AND ASKED ME TO
                                                                   COME BACK IN A WEEK SO HE COULD MONITOR THE PROBLEM. THE
                                                              2
                                                                   CAR DROVE SMOOTH AND WITHOUT ANY PROBLEM THEN ONE WEEK
                                                              3    LATER, WHILE DRIVING TO THE MECHANIC THE CAR MADE LOUD
                                                                   CLANKING NOISE AND A CLOUD OF WHITE SMOKE CAME FROM THE
                                                              4
                                                                   CAR. I HAD IT TOWED TO THE MECHANIC. HE IS LOOKING TO REPLACE
                                                              5    MY ENGINE. IN ALL THIS THE INDICATOR LIGHTS NEVER CAME ON
                                                                   (OIL OR CHECK ENGINE).
                                                              6
                                                              7    NHTSA ID Number: 11013486
                                                                   Complaint Date August 7, 2017
                                                              8
                                                                   Incident Date August 1, 2017
                                                              9    Consumer Location MYRTLE BEACH, SC
                                                                   Vehicle Identification Number KMHEC4A43CA****
                                                             10
                                                                   Summary of Complaint
                                                             11    DRIVING ALONG THE HIGHWAY WHEN I HEARD A KNOCKING SOUND
                                                             12    COMING FROM THE ENGINE WHILE RETURNING HOME THE SOUND
NYE, STIRLING, HALE & MILLER




                                                                   GOT LOUDER, THEN I LOST CONTROL OF THE VEHICLE. I REGAIN
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    SOME CONTROL AND PULLED OVER ON THE SIDE OF THE ROAD. I
                                                             14    REALIZED THAT ALL THE OIL LEAKED OUT AND THERE WERE SOME
                                                                   METAL PARTS ON THE ROAD. TOOK IT TO THE DEALER WHEN THEY
                                                             15    TOLD ME A ROD FELL THROUGH THE ENGINE.
                                                             16
                                                                   NHTSA ID Number: 11015399
                                                             17    Complaint Date August 15, 2017
                                                             18    Incident Date March 20, 2017
                                                                   Consumer Location Unknown
                                                             19    Vehicle Identification Number KMHEC4A41CA****
                                                             20    TL* THE CONTACT OWNS A 2012 HYUNDAI SONATA HYBRID. WHILE
                                                                   DRIVING 40 MPH, THE ACCELERATOR PEDAL WAS DEPRESSED, BUT
                                                             21    THE VEHICLE FAILED TO ACCELERATE WHILE MAKING AN
                                                             22    ABNORMAL KNOCKING NOISE. THE VEHICLE WAS TAKEN TO A LOCAL
                                                                   DEALER (FOLSOM LAKE HYUNDAI 12530 AUTO MALL CIR, FOLSOM, CA
                                                             23    95630), BUT THE CAUSE OF THE FAILURE COULD NOT BE DETERMINED.
                                                             24    THE FAILURE RECURRED. THE VEHICLE WAS TAKEN TO ANOTHER
                                                                   LOCAL DEALER (ROSEVILLE HYUNDAI 200 N. SUNRISE AVENUE.
                                                             25    ROSEVILLE, CA 95661) WHERE IT WAS DIAGNOSED THAT THE ENGINE
                                                             26    HAD METAL DEBRIS AND NEEDED TO BE REPLACED. THE VEHICLE
                                                                   WAS NOT REPAIRED. THE MANUFACTURER WAS NOT NOTIFIED OF
                                                             27    THE FAILURE. THE VIN WAS INVALID. THE FAILURE MILEAGE WAS
                                                             28    APPROXIMATELY 70,000.
                                                                                                      44
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 45 of 243 Page ID #:45



                                                              1    NHTSA ID Number: 11029886
                                                                   Complaint Date September 26, 2017
                                                              2
                                                                   Incident Date September 20, 2017
                                                              3    Consumer Location BUFORD, GA
                                                                   Vehicle Identification Number KMHEC4A43CA****
                                                              4
                                                                   Summary of Complaint
                                                              5    I LOVED MY HYUNDAI RIGHT UP UNTIL IT DIED ON ME WHILE
                                                                   DRIVING ON I26 TOWARD COLUMBIA SC. $150 TOW TO THE DEALER IN
                                                              6
                                                                   COLUMBIA TO LEARN I HAD ENGINE FAILURE. GIVEN I HAD THE OIL
                                                              7    CHANGED AT MY DEALER IN ATLANTA BEFORE LEAVING, THIS WAS A
                                                                   TOTAL SHOCK. THE SERVICE ADVISOR (RYAN) LETS ME KNOW THIS
                                                              8
                                                                   HAPPENS BUT THERE IS A RECALL. HYUNDAI WILL TAKE CARE OF ME.
                                                              9    ONLY MY CAR ISN'T COVERED BY THE RECALL. NO PROBLEM, HE
                                                                   SAYS, I'LL JUST PUT IN A CLAIM. SINCE YOU HAVE THE EXACT
                                                             10
                                                                   SYMPTOMS AS THE RECALL CARS, WE'VE HAD HYUNDAI FIX THEM
                                                             11    VIA A CLAIM. SINCE I HAD 101053 MILES AND THE WARRANTY IS UP
                                                             12    AT 100K, HYUNDAI INFORMS ME I AM DENIED.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    NHTSA ID Number: 11033984
                                                             14    Complaint Date October 17, 2017
                                                                   Incident Date September 25, 2017
                                                             15    Consumer Location KENNESAW, GA
                                                             16    Vehicle Identification Number KMHEC4A40BA****
                                                                   Summary of Complaint
                                                             17    HAD TO REPLACE ENGINE DUE TO SERIOUS ENGINE MALFUNCTION.
                                                             18
                                                                   NHTSA ID Number: 11048131
                                                             19    Complaint Date November 23, 2017
                                                             20    Incident Date November 21, 2017
                                                                   Consumer Location ANTIOCH, CA
                                                             21    Vehicle Identification Number KMHEC4A43DA****
                                                             22    Summary of Complaint
                                                                   WE BOUGHT THIS CAR USED FROM THE DEALER EARLY ON WE HAD
                                                             23    HYBRID WARNING SYSTEM ISSUES WE HAVE BEEN STUCK ON THE
                                                             24    SIDE OF THE ROAD SEVERAL TIMES HAVING TO HAVE THE CAR
                                                                   TOWED TO THE DEALER RECHARGED AND SERVICE EACH TIME WE
                                                             25    WERE TOLD THEY DON'T FIND ANYTHING WRONG THE DEALER
                                                             26    CHARGES THE BATTERY AND GIVES THE CAR BACK. NOW 3 YEARS
                                                                   LATER WE GOT THE OIL CHANGED AS NORMAL, IT'S THANKSGIVING
                                                             27    WEEK AND WE ARE HEADED TO VACATION 3 HOURS FROM HOME WE
                                                             28    AR E AN HOUR AWAY FROM DESTINATION AND THE CAR LOSES
                                                                                                      45
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 46 of 243 Page ID #:46



                                                              1    POWER GOING UP HILL THE OIL PAN LIGHT COMES ON, WE PULL OVER
                                                                   IN THE MIDDLE OF THE MOUNTAINS AND SIT ON THE SIDE OF THE
                                                              2
                                                                   ROAD WAITING FOR THE TOW TRUCK TO FIND US. WE TOW THE CAR
                                                              3    TO THE DEALER HOPING SOMETHING WASN'T DONE RIGHT WITH THE
                                                                   OIL CHANGED HOWEVER DEALER SAYS THE ENGINE SEIZED AND THE
                                                              4
                                                                   CAR IS OUTSIDE OF WARRANTY AND EXTENDED WARRANTY SO WE
                                                              5    WILL NEED TO PAY $6600 TO REPLACE WITH USED ENGINE. THIS CAR
                                                                   IS 4 YEARS OLD WE REGULARLY HAD THE OIL CHANGED. WE ARE NOT
                                                              6
                                                                   GIVEN ANY REASON FOR THE SEIZED ENGINE. PLEASE LOOK INTO
                                                              7    THIS. THIS CAR HAS BEEN NOTHING BUT PROBLEMS SINCE THE DAY
                                                                   WE GOT IT AND THE DEALER HAS NEVER PROVIDED MUCH HELP AS
                                                              8
                                                                   WERE ASKED TO TAKE PICTURES WHICH WE DID BUT STILL NOTHING.
                                                              9
                                                                   NHTSA ID Number: 11054121
                                                             10
                                                                   Complaint Date December 12, 2017
                                                             11    Incident Date November 11, 2017
                                                             12    Consumer Location LAKE ELSINORE, CA
NYE, STIRLING, HALE & MILLER




                                                                   Vehicle Identification Number KMHEC4A44CA****
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    Summary of Complaint
                                                             14    WHILE DRIVING THE VEHICLE ON SIDE STREET WE HEARD A
                                                                   KNOCKING NOISE. WE HAD OUR CAR TOWED TO LOCAL MECHANIC
                                                             15    WHERE THEY DIAGNOSED ENGINE ROD FAILURE. CAR WAS WELL
                                                             16    MAINTAINED WITH OIL CHANGES. OIL AND CLEAN AND FULL WHEN
                                                                   ERROR OCCURRED. NO WARNING LIGHTS OR CHECK ENGINE LIGHT
                                                             17    EVER ALERTED. HAD VEHICLE TOWED TO ROMERO HYUNDAI WAS
                                                             18    PURCHASED. THEY CONFIRMED DIAGNOSIS AND ADVISED TO CALL
                                                                   CUSTOMER CARE AS THE VEHICLE PREVIOUSLY HAD 10 VISITS TO
                                                             19    DEALERSHIP FOR OTHER FAILURES. OVER THE LAST MONTH
                                                             20    CUSTOMER CARE HAS NOT BEEN ABLE TO ASSIST.

                                                             21    NHTSA ID Number: 11055258
                                                             22    Complaint Date December 18, 2017
                                                                   Incident Date December 6, 2017
                                                             23    Consumer Location TALLAHASSEE, FL
                                                             24    Vehicle Identification Number KMHEC4A41CA****
                                                                   Summary of Complaint
                                                             25    WHILE DRIVING ON THE INTERSTATE AT NORMAL SPEED, A SUDDEN
                                                             26    AND CATASTROPHIC ENGINE FAILURE OCCURRED WITHOUT
                                                                   WARNING OR PREVIOUS ENGINE TROUBLE. SUDDENLY A WARNING
                                                             27    SOUNDED AND DISPLAYED, "HYBRID SYSTEM WARNING, STOP
                                                             28    IMMEDIATELY, DO NOT DRIVE". CAR WAS TOWED TO A DEALERSHIP
                                                                                                      46
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 47 of 243 Page ID #:47



                                                              1    AND GAS ENGINE WAS "LOCKED UP". THIS OCCURRED SUDDENLY
                                                                   AND CREATED A SEVERE DANGER TO THE OPERATOR (MY WIFE) AS
                                                              2
                                                                   SHE IN THE CENTER LANE OF 3 DURING RUSH HOUR. THIS
                                                              3    SUDDEN ENGINE FAILURE WAS VERY SIMILAR TO THOSE DESCRIBED
                                                                   AS COVERED IN THE 2011-2014 SAFETY RECALL INVOLVING THE 2.4L
                                                              4
                                                                   ENGINES IN THE BASE SONATAS AND THAT IS THE ENGINE IN MY CAR
                                                              5    (WITH THE ADDITIONAL HYBRID ELECTRIC MOTOR). I HAVE REACHED
                                                                   OUT TO HYUNDAI FOR ASSISTANCE AND THEY HAVE REFUSED SITING
                                                              6
                                                                   THE WARRANTY LIMIT OF 100,000 MILES. WE HAVE 109,123 ON THE
                                                              7    CAR. I AM REQUESTING THAT THE RECALL ALSO BE APPLIED TO THE
                                                                   HYBRID MODELS.
                                                              8
                                                              9    I AM IN THE PROCESS OF DOCUMENTING THE MAINTENANCE HISTORY
                                                                   AND WILL SUPPLEMENT THIS COMPLAINT AS NEEDED.
                                                             10
                                                             11    NHTSA ID Number: 11055562
                                                             12    Complaint Date December 19, 2017
NYE, STIRLING, HALE & MILLER




                                                                   Incident Date March 1, 2017
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    Consumer Location OCEANSIDE, CA
                                                             14    Vehicle Identification Number KMHEC4A43FA****
                                                                   Summary of Complaint
                                                             15    TL* THE CONTACT OWNS A 2015 HYUNDAI SONATA HYBRID. THE
                                                             16    CONTACT STATED THAT THE VEHICLE HAD PREMATURE ENGINE
                                                                   FAILURE DUE TO SLUDGE AND METAL FRAGMENTS ENTERING
                                                             17    THE ENGINE ASSEMBLY. THE VEHICLE STALLED MORE THAN TWICE.
                                                             18    THE VEHICLE WAS TOWED TO NORTH COUNTY HYUNDAI OF
                                                                   CARLSBAD (5285 CAR COUNTRY DR, CARLSBAD, CA 92008, (760) 929-
                                                             19    4900) FOR THE FIRST REPAIR. THE DEALER INDICATED THAT THEY
                                                             20    REPLACED THE GSI BELTS, BUT THE FAILURE RECURRED. THE
                                                                   VEHICLE WAS TOWED TO THE DEALER A SECOND TIME WHO
                                                             21    INDICATED THAT THE HYBRID BATTERY DETACHED. THE DEALER RE-
                                                             22    ATTACHED THE BATTERY, BUT THIS DID NOT PREVENT THE FAILURE.
                                                                   THE VEHICLE STALLED AGAIN AND WAS UNABLE TO BE DRIVEN. THE
                                                             23    MANUFACTURER WAS NOTIFIED OF THE FAILURE AND DID NOT
                                                             24    ASSIST. THE VIN WAS NOT INCLUDED IN NHTSA CAMPAIGN NUMBER:
                                                                   15V568000 (ENGINE AND ENGINE COOLING). THE APPROXIMATE
                                                             25    FAILURE MILEAGE WAS 88,000.
                                                             26
                                                                   NHTSA ID Number: 11067202
                                                             27    Complaint Date February 6, 2018
                                                             28    Incident Date December 13, 2017
                                                                                                         47
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 48 of 243 Page ID #:48



                                                              1    Consumer Location JUPITER, FL
                                                                   Vehicle Identification Number KMHEC4A41BA****
                                                              2
                                                                   Summary of Complaint
                                                              3    MY CERTIFIED PRE-OWNED SONATA HYBRID WAS NOT UNDER THE
                                                                   CLASS ACTION RECALL BUT HAS TWICE NOW HAD THE SAME ENGINE
                                                              4
                                                                   FAILURE AS THE SONATAS THAT HAVE BEEN RECALLED.
                                                              5    FIRST ENGINE FAILURE- CAR WAS AT DEALER FROM NOV 2015 TO JAN
                                                                   2016 AND ENGINE WAS REBUILT. SECOND ENGINE FAILURE,
                                                              6
                                                                   RELATED ENGINE ISSUE- DEC 2017 TO CURRENT TIME. IT IS VERY
                                                              7    DANGEROUS, CAR STALLED WHILE DRIVING ON A MAJOR STATE
                                                                   ROAD AND ENTIRE SYSTEM SEIZED UP, COULD NOT EVEN GO INTO
                                                              8
                                                                   NEUTRAL. SECOND TIME, OIL SPATTERED ALL OVER ENGINE AND OIL
                                                              9    LIGHT CAME ON WHILE ON STATE HIGHWAY- MAJOR LEAK
                                                                   ON ENGINE MOUNT. FIRST REPAIR INDICATED THE SAME PARTICLES
                                                             10
                                                                   IN ENGINE THAT CAUSED ENGINE TO SEIZE AS THE RECALLED
                                                             11    SONATAS THOUGH MY VIN WAS/IS NOT INCLUDED IN CLASS ACTION
                                                             12    SETTLEMENT NOR UNDER THAT OFFICIAL RECALL. CAR STILL NOT
NYE, STIRLING, HALE & MILLER




                                                                   REPAIRED AFTER 2 MONTHS AT DEALER THIS SECOND TIME. HAVE
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    GONE BACK AND FORTH WITH HYUNDAI MOTOR REGIONAL
                                                             14    CUSTOMER COMPLAINT, LOCAL DEALER AND WARRANTY COMPANY
                                                                   FOR LAST 2 MONTHS WITH NO RESOLUTION AND STILL NO CAR.
                                                             15
                                                             16    NHTSA ID Number: 11073934
                                                                   Complaint Date February 20, 2018
                                                             17    Incident Date February 19, 2018
                                                             18    Consumer Location CANYON COUNTRY, CA
                                                                   Vehicle Identification Number KMHEC4A41DA****
                                                             19    Summary of Complaint
                                                             20    ENGINE PISTON FAIL AND RESULTED IN HOLE IN
                                                                   BOTTOM ENGINE WHILE DRIVING AT 30 MPH.
                                                             21
                                                             22    WITNESS IS MECHANIC, HIS PHONE IS: 661-251-4288

                                                             23    NHTSA ID Number: 11104473
                                                             24    Complaint Date June 28, 2018
                                                                   Incident Date June 24, 2018
                                                             25    Consumer Location EDGEWATER, MD
                                                             26    Vehicle Identification Number KMHEC4A41DA****
                                                                   Summary of Complaint
                                                             27    MY HUSBAND AND I WERE DRIVING ON INTERSTATE 81 SOUTH NEAR
                                                             28    WOODSTOCK, VA ON SUNDAY MORNING, JUNE 24, 2018. THE CAR
                                                                                                      48
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 49 of 243 Page ID #:49



                                                              1    BEGAN MAKING A KNOCKING SOUND, THEN WE LOST POWER. BY THE
                                                                   TIME WE WERE ABLE TO PULL OVER, THE ENGINE WAS ON FIRE. THE
                                                              2
                                                                   ENTIRE CAR ENDED UP BURNING. THE VA STATE POLICE, VDOT, AND
                                                              3    FIRE DEPARTMENT RESPONDED AND I-81 SOUTH WAS SHUT DOWN
                                                                   FOR A TIME. I PURCHASED MY CAR NEW AND DID ALL REQUIRED
                                                              4
                                                                   MAINTENANCE PER FACTORY RECOMMENDATION INCLUDING OIL
                                                              5    CHANGES, TIRE ROTATIONS, ETC. BY THE HYUNDAI DEALER IN
                                                                   BOWIE, MD. I HAVE COPIES OF ALL MY RECEIPTS FROM THE DEALER
                                                              6
                                                                   AND THEY HAVE THE RECORDS ON THEIR COMPUTER SYSTEM. MY
                                                              7    CAR HAD 91,000 MILES ON IT. WE CONTACTED THE INSURANCE
                                                                   COMPANY AND THE CAR IS A TOTAL LOSS.
                                                              8
                                                              9    NHTSA ID Number: 11114668
                                                                   Complaint Date July 30, 2018
                                                             10
                                                                   Incident Date July 27, 2018
                                                             11    Consumer Location EAST POINT, GA
                                                             12    Vehicle Identification Number KMHEC4A41CA****
NYE, STIRLING, HALE & MILLER




                                                                   Summary of Complaint
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    TL* THE CONTACT OWNS A 2012 HYUNDAI SONATA HYBRID. WHILE
                                                             14    DRIVING 60 MPH, THE ENGINE STALLED AND THE BATTERY WARNING
                                                                   INDICATOR ILLUMINATED. THE CONTACT STATED THAT THE VEHICLE
                                                             15    FAILED TO RESTART AFTER SEVERAL ATTEMPTS. THE VEHICLE WAS
                                                             16    TOWED TO SOUTHTOWNE HYUNDAI (7665 US HWY 85, RIVERDALE, GA
                                                                   30274, (770) 471-1000) WHERE IT WAS DIAGNOSED THAT A NEW ENGINE
                                                             17    WAS NEEDED. THE VEHICLE WAS NOT REPAIRED. THE
                                                             18    MANUFACTURER WAS NOT INFORMED OF THE FAILURE. THE FAILURE
                                                                   MILEAGE WAS 67,000.
                                                             19
                                                             20    NHTSA ID Number: 11118421
                                                                   Complaint Date August 7, 2018
                                                             21    Incident Date July 19, 2018
                                                             22    Consumer Location PORT ORANGE, FL
                                                                   Vehicle Identification Number N/A
                                                             23    Summary of Complaint
                                                             24    ENGINE STARTED MAKING A VERY LOUD KNOCKING SOUND WHILE
                                                                   DRIVING 70-75 MPH. SHORTLY THERE AFTER THE ENGINE STOPPED
                                                             25    AND SMOKE CAME OUT OF THE HOOD. TOWED THE VEHICLE TO A
                                                             26    LOCAL HYUNDAI DEALERSHIP THAT SAID THE PISTON BROKE AND
                                                                   WENT THROUGH THE FIREWALL.
                                                             27
                                                             28
                                                                                                         49
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 50 of 243 Page ID #:50



                                                              1    NHTSA ID Number: 11120686
                                                                   Complaint Date August 17 ,2018
                                                              2
                                                                   Incident Date July 26, 2018
                                                              3    Consumer Location ROYSE CITY, TX
                                                                   Vehicle Identification Number KMHEC4A49CA****
                                                              4
                                                                   Summary of Complaint
                                                              5    TL* THE CONTACT OWNS A 2012 HYUNDAI SONATA HYBRID. WHILE
                                                                   DRIVING 65 MPH, THE ENGINE SEIZED. THE CONTACT STATED THAT
                                                              6
                                                                   THE VEHICLE WENT INTO HYBRID MODE AND ONLY TRAVELED 5 MPH.
                                                              7    IN ADDITION, THE HYBRID BATTERY WARNING INDICATOR
                                                                   ILLUMINATED. THE VEHICLE WAS TAKEN TO HUFFINES HYUNDAI
                                                              8
                                                                   PLANO (909 COIT ROAD, PLANO, TX 75075, 469-685-1543) WHERE IT WAS
                                                              9    CONFIRMED THAT THE ENGINE SEIZED, BUT WAS NOT DIAGNOSED OR
                                                                   REPAIRED. THE MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE
                                                             10
                                                                   FAILURE MILEAGE WAS APPROXIMATELY 105,207.
                                                             11
                                                             12    NHTSA ID Number: 11120562
NYE, STIRLING, HALE & MILLER




                                                                   Complaint Date August 17, 2018
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    Incident Date December 20, 2017
                                                             14    Consumer Location VENTURA, CA
                                                                   Vehicle Identification Number N/A
                                                             15    Summary of Complaint
                                                             16    I STARTED TO HAVE ENGINE PROBLEMS AROUND NOVEMBER 2017. I
                                                                   TOOK THE CAR TO THE DEALERSHIP AND I WAS NEVER TOLD THAT IT
                                                             17    WAS A RECALL ON THE ENGINE. THEY JUST DISMISSED ME ONLY
                                                             18    TELLING ME THE WARRANTY WAS OUT. MY CAR WAS 3 PAYMENTS
                                                                   AWAY FROM BEING PAY OFF AND THE DEALER WANTED $11,000
                                                             19    (ELEVEN THOUSAND) TO FIX IT. I HAVE TO ENDED UP BUYING A NEW
                                                             20    ONE SINCE I COULDN'T COME UP WITH THAT KIND OF MONEY. IS
                                                                   THERE ANYTHING THAT I CAN DO NOW, AFTER 6-7 MONTHS AFTER
                                                             21    THE PURCHASE OF THE NEW CAR? I FELT THE DEALER AND THE
                                                             22    COMPANY WAS VERY TRICKY......WHEN I NOTICED SOMETHING WAS
                                                                   WRONG WITH THE CAR I WAS DRIVING ON A STREET, HAD TO STOP
                                                             23    AND CALL A TOW TRUCK. IT WAS A BIG NOISE LIKE SOMETHING WAS
                                                             24    INSIDE THE ENGINE. THANK YOU

                                                             25    NHTSA ID Number: 11128804
                                                             26    Complaint Date September 11, 2018
                                                                   Incident Date August 13, 2018
                                                             27    Consumer Location WINDSOR MILL, MD
                                                             28    Vehicle Identification Number KMHEC4A48DA****
                                                                                                      50
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 51 of 243 Page ID #:51



                                                              1    Summary of Complaint
                                                                   TL* THE CONTACT OWNS A 2013 HYUNDAI SONATA HYBRID. WHILE
                                                              2
                                                                   DRIVING APPROXIMATELY 65 MPH, THE VEHICLE STALLED WITHOUT
                                                              3    WARNING. THE CONTACT STATED THAT THE VEHICLE DECELERATED
                                                                   AND EVENTUALLY CAME TO A COMPLETE STOP IN THE MIDDLE OF
                                                              4
                                                                   TRAFFIC. THE CONTACT PULLED OVER AND HAD THE VEHICLE
                                                              5    TOWED BY AAA TO PLAZA HYUNDAI (2740 NOSTRAND AVENUE #2,
                                                                   BROOKLYN, NEW YORK 11210, (347) 983-5977). THE DEALER
                                                              6
                                                                   DIAGNOSED THAT THE ENGINE NEEDED TO BE REPLACED. THE
                                                              7    VEHICLE WAS NOT REPAIRED. THE MANUFACTURER WAS MADE
                                                                   AWARE OF THE FAILURE AND PROVIDED CASE NUMBER: 11575666. THE
                                                              8
                                                                   FAILURE MILEAGE WAS APPROXIMATELY 87,000.
                                                              9
                                                                   NHTSA ID Number: 11140411
                                                             10
                                                                   Complaint Date October 15, 2018
                                                             11    Incident Date July 26, 2018
                                                             12    Consumer Location LEWISBURG, PA
NYE, STIRLING, HALE & MILLER




                                                                   Vehicle Identification Number N/A
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    Summary of Complaint
                                                             14    ENGINE SHOOK AND ENGINE SEIZED ON A BUSY 65 MPH HIGHWAY. .
                                                                   WARNING LIGHT CAME ON TO PULL OVER AND NOT DRIVE. CAR WAS
                                                             15    TOWED TO NEAREST HYUNDAI DEALER. HAS BEEN AT SERVICE DEPT
                                                             16    AWAITING A NEW ENGINE FOR 3 MONTHS. THIS VEHICLE WAS NOT
                                                                   PART OF AN ENGINE RECALL, YET HYUNDAI ALWAYS CLAIMS IN
                                                             17    MEDIA REPORTS THAT THE AFFECTED VEHICLES HAVE BEEN
                                                             18    RECALLED. THIS VEHICLE IS A HYBRID AND HYUNDAI NEEDS TO
                                                                   RECALL THESE CARS AS WELL, BECAUSE THE ENGINE IS HAVING THE
                                                             19    SAME EXACT ISSUE!
                                                             20
                                                                   NHTSA ID Number: 11141372
                                                             21    Complaint Date October 19, 2018
                                                             22    Incident Date July 1, 2017
                                                                   Consumer Location EL DORADO HILLS, CA
                                                             23    Vehicle Identification Number KMHEC4A40DA****
                                                             24    Summary of Complaint
                                                                   IN JULY OF 2017 MY CAR BEGAN TO LOSE POWER AND BEGAN TO
                                                             25    MAKE A CLUNKING SOUND WHILE I WAS DRIVING AT 45MPH. I LIMPED
                                                             26    THE CAR INTO THE DEALER. I WAS TOLD I WOULD HEAR FROM THEM
                                                                   THE NEXT DAY.
                                                             27
                                                             28    THE FOLLOWING DAY I WENT TO GET SOME ITEMS OUT OF MY CAR.
                                                                                                51
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 52 of 243 Page ID #:52



                                                              1    ROD JOHNSON OF FOLSOM LAKE HYUNDAI SERVICE DEPT. TOLD ME
                                                                   THAT THEY HAD CONDUCTED A CHECK ON THE CAR AND THAT IT
                                                              2
                                                                   NEEDED A NEW ENGINE. HE STATED THE CAR WAS SLIGHTLY OVER
                                                              3    100,000 MILES, AND WOULD NOT BE COVERED BY THE WARRANTY,
                                                                   AND THE REPAIR COST IS 10,000.00. I TOLD HIM I WOULD HAVE TO GET
                                                              4
                                                                   BACK TO HIM ABOUT THE REPAIR.
                                                              5
                                                                   WHEN I GOT HOME I WENT ONLINE TO SEE IF THERE HAD BEEN A
                                                              6
                                                                   REPORT OF THIS PROBLEM. SURE ENOUGH, THERE WAS PLENTY. AND,
                                                              7    ON TOP OF THAT ALL THE ARTICLES I CAME ACROSS STATED
                                                                   THE ENGINE FAILURE WAS DUE TO A MANUFACTURE DEFECT WITHIN
                                                              8
                                                                   THE ENGINE. THE ARTICLE STATES THAT IN 2016 HYUNDAI LOST A
                                                              9    CLASS ACTION LAWSUIT IN WHICH THEY HAD TO RECALL 470,000.
                                                                   SINCE THEN THEY HAVE HAD TO RECALL MANY MORE. WELL OVER 1
                                                             10
                                                                   MILLION.
                                                             11
                                                             12    HYUNDAI'S REFUSAL TO REPLACE THE ENGINE HAS BEEN VERY
NYE, STIRLING, HALE & MILLER




                                                                   STRESSFUL.
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14    THE DEALERS REFUSAL TO REPLACE THE ENGINE W/NO COST TO ME
                                                                   IS:
                                                             15    1) MY CAR HAS A SHORT-BLOCK, AND THOSE ENGINES HAVE NOT
                                                             16    BEEN REPORTED. ALL PROBLEMS HAVE BEEN WITH THE LONG-
                                                                   BLOCKS ONLY.
                                                             17    2) IF I CAN PRODUCE THE ONLY OIL CHANGE INVOICE THAT IS
                                                             18    MISSING, THEN THEY WILL REPLACE. (TOLD TO THE REPRESENTATIVE
                                                                   W/BUREAU OF AUTOMOTIVE REPAIR.
                                                             19    3) MILAGE IS 120,000 MILES.
                                                             20
                                                                   I CAN'T SELL IT, I'M STILL PAYING ON IT. I CAN'T SCRAP IT, I'M STILL
                                                             21    PAYING ON IT. I CAN'T DONATE IT, I'M STILL PAYING ON IT.
                                                             22
                                                                   PER THE DEALERS SVC. DEPT. THE ENGINE FAILURE IS DUE TO THE
                                                             23    DEFECTIVE ENGINE, AS OUTLINED IN THE CLASS ACTION LAWSUIT.
                                                             24    HYUNDAI HAD TO RAISE THE WARRANTY 120,000 BECAUSE, THE
                                                                   PROBLEM FAILS TO SHOW IT'S SELF SOMETIMES UNTIL 80,000 TO
                                                             25    100,000 MILES.
                                                             26
                                                                   WHAT'S A GIRL TO DO?????
                                                             27
                                                             28
                                                                                                         52
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 53 of 243 Page ID #:53



                                                              1    NHTSA ID Number: 11144486
                                                                   Complaint Date October 31, 2018
                                                              2
                                                                   Incident Date October 2, 2017
                                                              3    Consumer Location CHELSEA, AL
                                                                   Vehicle Identification Number KMHEC4A48CA****
                                                              4
                                                                   Summary of Complaint
                                                              5    TL* THE CONTACT OWNS A 2012 HYUNDAI SONATA HYBRID. THE
                                                                   CONTACT STATED THAT WHILE DRIVING AT APPROXIMATELY 50 MPH,
                                                              6
                                                                   THE CHECK ENGINE LIGHT ILLUMINATED AND THE VEHICLE
                                                              7    STALLED. THE VEHICLE WAS TOWED TO AN INDEPENDENT MECHANIC
                                                                   TO BE DIAGNOSED. THE CONTACT WAS INFORMED THAT THERE WAS
                                                              8
                                                                   NO OIL IN THE ENGINE. THE CONTACT STATED THAT THE VEHICLE
                                                              9    HAD RECEIVED AN OIL CHANGE A WEEK PRIOR TO THE FAILURE. THE
                                                                   VEHICLE WAS THEN TOWED TO JIM BURKE AUTOMOTIVE (1301 5TH
                                                             10
                                                                   AVE N, BIRMINGHAM, AL 35203, (205) 549-9387) WHERE THE CONTACT
                                                             11    WAS INFORMED THAT THE ENGINE NEEDED TO BE REPLACED. THE
                                                             12    VEHICLE WAS REPAIRED HOWEVER, LESS THAN A YEAR AFTER
NYE, STIRLING, HALE & MILLER




                                                                   THE ENGINE WAS REPLACED THE FAILURE RECURRED. THE CONTACT
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    STATED THAT CURRENTLY THE VEHICLE WAS STILL AT THE DEALER.
                                                             14    THE CONTACT STATED THAT THE ENGINE WAS SCHEDULED TO BE
                                                                   REPLACED FOR A SECOND TIME IN NOVEMBER OF 2018. THE
                                                             15    MANUFACTURER WAS CONTACTED AND INFORMED OF THE FAILURE.
                                                             16    THE APPROXIMATE FAILURE MILEAGE WAS 38,000.

                                                             17    NHTSA ID Number: 11153297
                                                             18    Complaint Date November 23, 2018
                                                                   Incident Date November 5, 2018
                                                             19    Consumer Location SHERMAN, CT
                                                             20    Vehicle Identification Number KMHEC4A47DA****
                                                                   Summary of Complaint
                                                             21    TL* THE CONTACT OWNS A 2013 HYUNDAI SONATA HYBRID. WHILE
                                                             22    DRIVING VARIOUS SPEEDS, THE VEHICLE WENT INTO IDLE MODE. THE
                                                                   CONTACT STATED THAT THE ENGINE MADE A KNOCKING SOUND, THE
                                                             23    CHECK ENGINE WARNING INDICATOR ILLUMINATED, AND THE
                                                             24    VEHICLE VIBRATED UNCONTROLLABLY. THE VEHICLE WAS TOWED
                                                                   TO DANBURY HYUNDAI (102 FEDERAL RD, DANBURY, CT 06810, (203)
                                                             25    730-4700) WHERE THE CONTACT WAS INFORMED THAT THE VEHICLE
                                                             26    WAS NOT INCLUDED IN A RECALL. THE VEHICLE WAS NOT
                                                                   DIAGNOSED OR REPAIRED. THE MANUFACTURER WAS MADE AWARE
                                                             27    OF THE FAILURE. THE FAILURE MILEAGE WAS APPROXIMATELY
                                                             28    100,000.
                                                                                                      53
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 54 of 243 Page ID #:54



                                                              1    NHTSA ID Number: 11162547
                                                                   Complaint Date December 19, 2018
                                                              2
                                                                   Incident Date November 13, 2017
                                                              3    Consumer Location NORTHGLENN, CO
                                                                   Vehicle Identification Number KMHEC4A41BA****
                                                              4
                                                                   Summary of Complaint
                                                              5    CHARGING SYSTEM MALFUNCTIONED, COMPLETE ENGINE AND
                                                                   BATTERY FAILURE, UNABLE TO ACCELERATE
                                                              6
                                                              7    I WAS DRIVING ON THE HIGHWAY WHEN THE "READY" LIGHT
                                                                   STARTED FLASHING ON THE DASHBOARD AND THE BATTERY LEVEL
                                                              8
                                                                   STARTED DROPPING WITHOUT THE ENGINE STARTING AND
                                                              9    RECHARGING. I WAS THEN UNABLE TO ACCELERATE THE VEHICLE
                                                                   AND WAS FORCED TO PULL OVER. I TURNED THE CAR OFF AND BACK
                                                             10
                                                                   ON AND THE "READY" LIGHT FLASHED ON AND OFF THEN STAYED
                                                             11    OFF. I HAD THE CAR TOWED TO HYUNDAI WHERE I WAS TOLD
                                                             12    THE ENGINE “LOCKED UP” AND NEEDED TO BE REPLACED ALONG
NYE, STIRLING, HALE & MILLER




                                                                   WITH THE BATTERY BECAUSE IT COULDN’T BE RECHARGED.
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14    NHTSA ID Number: 11173828
                                                                   Complaint Date February 3, 2019
                                                             15    Incident Date January 13, 2019
                                                             16    Consumer Location AVONDALE, AZ
                                                                   Vehicle Identification Number KMHEC4A47CA****
                                                             17    Summary of Complaint
                                                             18    ENGINE BLEW A ROD SPONTANEOUSLY WHILE ON THE FREEWAY.
                                                                   GOING 75 MILES AN HOUR AND HEARD A LOUD CLICKING SOUND
                                                             19    THAT RESULTED IN ENGINE FAILURE. NO WARNING LIGHTS OR
                                                             20    INDICATORS UNTIL AFTER THE ENGINE SEIZED. LEFT US STRANDED
                                                                   AND IN DANGER. ENGINE REGULARLY MAINTAINED AND NO
                                                             21    WARNING INDICATORS OR REASON TO HAVE THE CAR LOOKED AT
                                                             22    PRIOR TO THE EVENT. TOWED BACK TO MECHANIC WHERE HE
                                                                   EXPLAINED THE ENGINE ROD HAD BLOWN AND DAMAGED
                                                             23    THE ENGINE AND WOULD REQUIRE A COMPLETELY NEW ENGINE AS A
                                                             24    RESULT. IT'S A HYBRID AND DOES NOT FALL UNDER THE RECALL AS
                                                                   OF NOW BUT IT'S THE EXACT SAME SITUATION AS THE NON HYBRID
                                                             25    VERSIONS.I ONLY FOUND OUT FROM THE MECHANIC THAT THERE
                                                             26    HAS BEEN A PROBLEM WITH 2012 HYUNDAI SONATA ENGINES.

                                                             27    NHTSA ID Number: 11175763
                                                             28    Complaint Date February 8, 2019
                                                                                                         54
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 55 of 243 Page ID #:55



                                                              1    Incident Date February 5, 2019
                                                                   Consumer Location BRENTWOOD, CA
                                                              2
                                                                   Vehicle Identification Number KMHEC4A49DA****
                                                              3    Summary of Complaint
                                                                   TL* THE CONTACT OWNS A 2013 HYUNDAI SONATA HYBRID. WHILE
                                                              4
                                                                   DRIVING 55 MPH, THE VEHICLE SEIZED WITHOUT WARNING. THE
                                                              5    VEHICLE WAS TOWED TO ALL STAR HYUNDAI (3950 CENTURY CT,
                                                                   PITTSBURG, CA 94565, (925) 778-7878) BY AAA WHERE IT WAS
                                                              6
                                                                   DIAGNOSED THAT THE ENGINE FAILED AND NEEDED TO BE
                                                              7    REPLACED. THE VEHICLE WAS NOT REPAIRED. THE MANUFACTURER
                                                                   WAS MADE AWARE OF THE FAILURE AND STATED THAT THE VIN WAS
                                                              8
                                                                   NOT INCLUDED IN A RECALL. THE FAILURE MILEAGE WAS 90,000.
                                                              9
                                                                   NHTSA ID Number: 11190232
                                                             10
                                                                   Complaint Date March 20, 2019
                                                             11    Incident Date March 20, 2019
                                                             12    Consumer Location PANAMA CITY BEACH, FL
NYE, STIRLING, HALE & MILLER




                                                                   Vehicle Identification Number KMHEC4A47DA****
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    Summary of Complaint
                                                             14    RIGHT AFTER I STARTED MY VEHICLE THE ENGINE STARTING MAKING
                                                                   AN UNUSUAL SOUND THE OTHER DAY. THE NOISE GETS WORSE WHEN
                                                             15    DRIVING. I WAS TOLD BY A MECHANIC THAT THE ENGINE HAS
                                                             16    KNOCKING NOISE COMING FROM IT. I WAS TOLD IT PROBABLY NEEDS
                                                                   AND ENGINE. I TOOK IT TO THE DEALER AND WAS ADVISED THAT
                                                             17    BECAUSE IT WAS A HYBRID GAS/ELECTRIC ENGINE IT WAS NOT
                                                             18    COVERED BY THE RECALL. I HAVE SEEN SEVERAL HUNDRED PEOPLE
                                                                   MAKING THIS SAME COMPLAINT ABOUT THEIR HYBRIDS NOT JUST
                                                             19    THE REGULAR 2.0 AND 2.4 GAS ENGINES.
                                                             20
                                                                   NHTSA ID Number: 11192119
                                                             21    Complaint Date March 28, 2019
                                                             22    Incident Date March 20, 2019
                                                                   Consumer Location PALM COAST, FL
                                                             23    Vehicle Identification Number KMHEC4A4XDA****
                                                             24    Summary of Complaint
                                                                   WHILE DRIVING HOME, I HEARD A MUFFLED KNOCKING NOISE
                                                             25    COMING FROM ENGINE WHEN ACCELERATING. AT THE NEXT TRAFFIC
                                                             26    LIGHT, I WAITED FOR THE LIGHT TO CHANGE, AND WHEN I STARTED
                                                                   MOVING I REALIZED THE ENGINE DID NOT START FROM THE HYBRID.
                                                             27    AS I DANGEROUSLY MANEUVERED THE CAR ACROSS THE RIGHT
                                                             28    LANE, I WAS ABLE TO PULL OVER TO A SAFE SPOT AND THE WARNING
                                                                                                      55
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 56 of 243 Page ID #:56



                                                              1    CHIME CAME ON SAYING I HAD LOW VOLTAGE IN HYBRID BATTERY.
                                                                   HAD CAR TOWED HOME AND THEN TO HYUDAI DEALER. THEY
                                                              2
                                                                   NOTIFIED ME THAT THE ENGINE WAS SEIZED DUE TO POOR
                                                              3    MAINTENANCE, WHICH WAS RIDICULOUS. OIL HAS ALWAYS BEEN
                                                                   CHANGED BY ME OR A REGULAR GARAGE. AFTER VIEWING OTHER
                                                              4
                                                                   COMMENTS BY PEOPLE WHO HAD THE SAME EXACT PROBLEM I
                                                              5    REALIZED THAT THIS WAS APPARENTLY AN ONGOING PROBLEM WITH
                                                                   THE SONATA HYBRID ENGINE. STILL TRYING TO GET DEALER TO
                                                              6
                                                                   REPLACE ENGINE.
                                                              7
                                                                   NHTSA ID Number: 11193243
                                                              8
                                                                   Complaint Date March 15, 2019
                                                              9    Incident Date March 15, 2019
                                                                   Consumer Location DETROIT, MI
                                                             10
                                                                   Vehicle Identification Number KMHEC4A43BA****
                                                             11    Summary of Complaint
                                                             12    ENGINE FAILURE.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    I BOUGHT THIS VEHICLE AS USED VEHICLE ON FEB 9,2019. IT HAD
                                                             14    APPROX. 123000 MILES AND ON MARCH 15, 2019, THE ENGINE FAILED
                                                                   WITHOUT ANY WARNING. AND VEHICLE STALLED ALL OF SUDDEN,
                                                             15    HAD TO SPEND $3450 TO REPLACE IT WITH 2012 KIA HYBRID ENGINE. I
                                                             16    AM NOT SURE THE CAUSE OF ENGINE FAILURE. BUT THE MECHANIC
                                                                   SAID THE ENGINE BLOCK HAD CRACKED AND HAD TWO HOLES ON
                                                             17    EITHER SIDES(IMAGE ATTACHED). NEED JUSTICE! CAN YOU HELP
                                                             18    NHTSA? PLEASE REACH ME [XXX]

                                                             19    INFORMATION REDACTED PURSUANT TO THE FREEDOM OF
                                                             20    INFORMATION ACT (FOIA), 5 U.S.C. 552(B)(6). *TT

                                                             21    NHTSA ID Number: 11193283
                                                             22    Complaint Date April 2, 2019
                                                                   Incident Date April 1, 2019
                                                             23    Consumer Location COLLEGE STATION, TX
                                                             24    Vehicle Identification Number KMHEC4A44CA****
                                                                   Summary of Complaint
                                                             25    ENGINE FIRE, NON COLLISION. JUST DRIVING DOWN THE HIGHWAY.
                                                             26    NO WARNING LIGHTS CAME ON UNTIL ENGINE QUIT RUNNING. LOST
                                                                   POWER AND ENGINE BECAME EXTREMELY HOT. HAD TO TOW TO
                                                             27    MECHANIC WHO SAID ENGINE MIGHT HAVE CAUGHT FIRE AND I
                                                             28    WOULD NEED NEW ENGINE.
                                                                                                      56
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 57 of 243 Page ID #:57



                                                              1    NHTSA ID Number: 11196494
                                                                   Complaint Date April 15, 2019
                                                              2
                                                                   Incident Date April 7, 2019
                                                              3    Consumer Location LITHONIA, GA
                                                                   Vehicle Identification Number KMHEC4A49CA****
                                                              4
                                                                   Summary of Complaint
                                                              5    ENGINE FAILED ME WHILE DRIVING AT THE RATE OF SPEED 65 MILES
                                                                   PER HOUR ON HIGHWAY 20 RETURNING FROM MY MYRTLE BEACH
                                                              6
                                                                   VACATION WITH ME CHILDREN AND GIRLFRIEND WITH. WE COULD
                                                              7    HAVE BEEN KILLED THE CAR JUST STARTED DECELERATING AS I WAS
                                                                   TRYING TO PASS ANOTHER CAR. I HAD TO THINK QUICK AS THERE
                                                              8
                                                                   WHERE SEMI TRACTORS BEHIND ME I THREW ON MY HAZARDS AND
                                                              9    WAS ABLE TO GIVE SIGNAL THAT I WAS IN DISTRESS ALLOWING
                                                                   OTHER TRAVELERS TO TAKE HEED. I THEN STARTED MOVING INTO
                                                             10
                                                                   THE LEFT LANE SO THAT I COULD EXIT THE HIGHWAY THE CAR AT
                                                             11    THIS POINT WAS JUST COASTING AND COASTED INTO A GAS STATION
                                                             12    WHERE I AWAITED ROAD SIDE TOWING. I HAVE READ SEVERAL
NYE, STIRLING, HALE & MILLER




                                                                   COMPLAINTS HERE ON NHTSA OF SIMILAR INCIDENTS WHEN WILL
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    THE CONSUMERS BE PROTECTED AGAINST HUGE MANUFACTURERS
                                                             14    WE DO ALL THAT WERE SUPPOSED TO AS FAR AS MAINTAINING OUR
                                                                   INVESTMENT AND THEN THEY TRY TO STICK THE CONSUMER WITH
                                                             15    THE BILL IN WHICH THEY ARE WILL AWARE OF HAD BEEN
                                                             16    MANUFACTURED WITH DEFECTS. I WILL NEVER BUY ANOTHER
                                                                   HYUNDAI PRODUCT AGAIN IN LIFE AND I WILL DO EVERYTHING IN
                                                             17    MY POWER TO MAKE SURE NO ONE I KNOW DOES EITHER. FOR THEM
                                                             18    NOT DO WHATS RIGHT BY YOUR CUSTOMERS WILL IN THE END COST
                                                                   THEM WAY MORE. MY VEHICLE CAME WITH AN EXTENDED
                                                             19    WARRANTY AND THEY ARE ALSO TRYING TO GET OUT OF REPLACING
                                                             20    THE FAULTY ENGINE EITHER WAY CONSUMERS THINK THERE DOING
                                                                   EVERYTHING RIGHT MAINTENANCE AND WARRANTY AND STILL
                                                             21    SOME HOW THE BIG GUYS GET OFF THE HOOK OF HONORING THERE
                                                             22    END OF THE DEAL. ITS VERY DISHEARTENING TO SAY THE LEAST. I
                                                                   HAVE PROVIDE A VERY IN DEPTH LETTER TO WHAT WORK HAS BEEN
                                                             23    DONE ON MY VEHICLE AND IF YOU NEED TO I AM SURE THAT ALL MY
                                                             24    MAINTENANCE RECORDS CAN BE RETRIEVED FROM CARFAX. PLEASE
                                                                   PLEASE ADVISE ON WHAT OTHER MEASURES I CAN TAKE
                                                             25
                                                             26    NHTSA ID Number: 11204784
                                                                   Complaint Date April 30, 2019
                                                             27    Incident Date April 26, 2019
                                                             28    Consumer Location ELK GROVE, CA
                                                                                                         57
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 58 of 243 Page ID #:58



                                                              1    Vehicle Identification Number KMHEC4A44DA****
                                                                   Summary of Complaint
                                                              2
                                                                   ENGINE RECALL
                                                              3
                                                                   I WAS DRIVING HOME FROM WORK AND SUDDENLY LOUD TICKING
                                                              4
                                                                   SOUNDS STARTING COMING FROM THE ENGINE. THEN THE POWER
                                                              5    ALMOST WENT TO NOTHING AND THE CAR STARTED SLOWLY DOWN
                                                                   (AS IF THE CAR HAD BEEN TURNED OFF (IT WAS STILL ON).
                                                              6
                                                              7    THE CHECK ENGINE LIGHT CAME ON AND THE TICKING SOUND GOT
                                                                   LOUDER. I WAS ABLE TO SAFELY DRIVE OFF WITHOUT ANY
                                                              8
                                                                   ACCIDENTS.
                                                              9
                                                                   I GOT HOME AND CALLED SEVERAL MACHANICS TO SEE IF ANYONE
                                                             10
                                                                   COULD COME BY AND SEE WHAT'S GOING ON AS I DIDN'T FEEL SAFE
                                                             11    TO DRIVE THE CAR.
                                                             12
NYE, STIRLING, HALE & MILLER




                                                                   TODAY A MECHANIC CAME AND SAID THE FOLLOWING:
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14    CHECK ENGINE LIGHT ON. LOUD VALVE TRAIN NOISES AND FAINT
                                                                   KNOCKING CAN BE HEARD AT IDLE.
                                                             15
                                                             16    DEAD MISFIRE ON ONE CYLINDER.

                                                             17    NOISE IS MECHANICAL.
                                                             18
                                                                   ONE DTC RETURNED (PO365 - CAN SENSOR B CKT MALFUNCTION).
                                                             19
                                                             20    PER MECHANIC - STRONGLY SUSPECT ENGINE IS IN EARLY STAGES OF
                                                                   COMMON FAILURE.
                                                             21
                                                             22    INQUIRE W/MFG ENGINE RECALL.

                                                             23    IT IS SHOWING SAME SYMPTOMS AS PREVIOUS YEAR RECALL FOR
                                                             24    SONATA HYBRIDS AND ENGINE FAILURES.

                                                             25    THERE IS LOW OF POWER AND LOUD TICKING NOISES FROM
                                                             26    THE ENGINE.

                                                             27    NHTSA ID Number: 11219250
                                                             28    Complaint Date June 11, 2019
                                                                                                         58
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 59 of 243 Page ID #:59



                                                              1    Incident Date April 2, 2019
                                                                   Consumer Location LITHONIA, GA
                                                              2
                                                                   Vehicle Identification Number KMHEC4A49CA****
                                                              3    Summary of Complaint
                                                                   TL* THE CONTACT OWNS A 2012 HYUNDAI SONATA HYBRID. WHILE
                                                              4
                                                                   DRIVING 65 MPH, THE VEHICLE STALLED WITHOUT WARNING AND AN
                                                              5    ALARM NOISE WAS COMING FROM THE INSTRUMENT PANEL. THE
                                                                   CONTACT WAS ABLE TO COAST THE VEHICLE TO THE SIDE OF THE
                                                              6
                                                                   ROAD. THE VEHICLE WAS TOWED TO TAYLOR HYUNDAI (LOCATED AT
                                                              7    3233 WASHINGTON RD, AGUATA, GA 30907, (706) 868-1200) WHERE IT
                                                                   WAS DIAGNOSED THAT THE THIRD ROD IN THE ENGINE NEEDED TO BE
                                                              8
                                                                   REPLACED AND CAUSED THE ENGINE TO SEIZE. THE CONTACT
                                                              9    STATED THAT THE VEHICLE STILL REMAINED AT THE DEALER. PRIOR
                                                                   TO THE FAILURE, THE VEHICLE WAS TAKEN TO RICK CASE HYUNDAI
                                                             10
                                                                   (LOCATED AT 3180 SATELLITE BLVD NW, DULUTH, GA 30096, (678) 321-
                                                             11    1584) TO BE DIAGNOSED, BUT THE CAUSE THE FAILURE COULD NOT BE
                                                             12    DUPLICATED. THE CONTACT WAS INFORMED THAT HYBRIDS WERE
NYE, STIRLING, HALE & MILLER




                                                                   SUPPOSED TO OPERATE IN THAT MANNER. THE VEHICLE WAS NOT
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    REPAIRED. THE MANUFACTURER WAS CONTACTED AND PROVIDED
                                                             14    CASE NUMBER: 15688279. THE APPROXIMATE FAILURE MILEAGE WAS
                                                                   104,000.
                                                             15
                                                             16    NHTSA ID Number: 11301915
                                                                   Complaint Date January 26, 2020
                                                             17    Incident Date January 11, 2020
                                                             18    Consumer Location WAKE FOREST, NC
                                                                   Vehicle Identification Number KMHEC4A49BA****
                                                             19    Summary of Complaint
                                                             20    ENGINE BEGAN MAKING A ENGINE KNOCKING NOISE THAT BECAME
                                                                   WORSE OVER THREE DAYS (ORIGINALLY MISTAKEN FOR BAD GAS
                                                             21    BUT BECAME MUCH LOUDER THAN THAT WOULD BE). WHILE DRIVING
                                                             22    ALONG A BUSY STATE ROAD (NC 98) AND CAR CHOKED TWICE WITH A
                                                                   LOUD THUMP AND I FEARED IT WOULD STALL. PULLED OVER, SHUT
                                                             23    VEHICLE OFF. SMOKE WAS COMING FROM ENGINE COMPARTMENT.
                                                             24    NO ACTUAL FLAMES DETECTED. TOWED TO DEALER. DEALER
                                                                   DESCRIBED HOLES IN THE ENGINE. CONSULTED HYUNDAI AND THEY
                                                             25    WILL ONLY OFFER A SHORT BLOCK REPLACEMENT. LABOR COSTS
                                                             26    ARE APPROXIMATELY $2500 WHICH I AM REQUIRED TO PAY. VEHICLE
                                                                   HAS APPROXIMATELY 141K MILES. TOW TRUCK OPERATOR ALSO
                                                             27    TOLD ME TO RESEARCH THE RECALLS ON THIS VEHICLE BUT THIS
                                                             28    VEHICLE WAS NOT LISTED BUT SHOULD BE. IT WOULD APPEAR THAT
                                                                                                      59
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 60 of 243 Page ID #:60



                                                              1    THE RECALL WAS INCOMPLETE AND SHOULD HAVE BEEN BROADER.
                                                              2
                                                                   NHTSA ID Number: 11349028
                                                              3    Complaint Date August 13, 2020
                                                                   Incident Date June 29, 2020
                                                              4
                                                                   Consumer Location THOMASTON, CT
                                                              5    Vehicle Identification Number KMHEC4A46DA****
                                                                   Summary of Complaint
                                                              6
                                                                   TL* THE CONTACT OWNS A 2013 HYUNDAI SONATA HYBRID. THE
                                                              7    CONTACT STATED THAT WHILE DRIVING APPROXIMATELY 55 MPH,
                                                                   THE VEHICLE LOSS MOTIVE POWER AND THE SPEED WAS REDUCED.
                                                              8
                                                                   AFTER STOPPING ON THE SIDE OF THE ROADWAY, THERE WAS AN
                                                              9    ABNORMAL KNOCKING SOUND COMING FROM THE FROM
                                                                   THE ENGINE. THE VEHICLE WAS TOWED TO DEALER SOUTHERN STATE
                                                             10
                                                                   HYUNDAI OF RALEIGH LOCATED AT 2511 WAKE FOREST RD, RALEIGH,
                                                             11    NC 27609, WHO DIAGNOSED THAT THE ENGINE WAS DEFECTIVE AND
                                                             12    NEEDED TO BE REPLACED. THE VEHICLE WAS NOT REPAIRED. THE
NYE, STIRLING, HALE & MILLER




                                                                   MANUFACTURER WAS NOT NOTIFIED OF THE FAILURE. THE CONTACT
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    WAS INFORMED BY THE DEALER THAT THE VEHICLE WAS NOT
                                                             14    INCLUDED IN THE NHTSA CAMPAIGN NUMBER: 17V226000 (ENGINE
                                                                   AND ENGINE COOLING). THE CONTACT STATED THAT THE VEHICLE
                                                             15    HAD EXPERIENCED THE SAME FAILURE LISTED IN THE RECALL. THE
                                                             16    FAILURE MILEAGE WAS 138,000.

                                                             17    NHTSA ID Number: 11350125
                                                             18    Complaint Date August 18, 2020
                                                                   Incident Date July 1, 2020
                                                             19    Consumer Location HARVEY, LA
                                                             20    Vehicle Identification Number KMHEL4E4XCH****
                                                                   Summary of Complaint
                                                             21    TL* THE CONTACT OWNS A 2012 HYUNDAI SONATA HYBRID. THE
                                                             22    CONTACT STATED THAT WHILE OPERATING THE VEHICLE, AN
                                                                   ABNORMAL NOISE WAS PRESENT COMING FROM THE ENGINE PRIOR
                                                             23    TO THE VEHICLE STALLING. THE VEHICLE WAS TOWED TO THE LOCAL
                                                             24    DEALER RAY BRANDT HYUNDAI LOCATED AT 1700 WESTBANK EXPY,
                                                                   HARVEY, LA 70058, WHO DIAGNOSED THAT THE ENGINE HAD SEIZED
                                                             25    AND NEEDED TO BE REPLACED. THE VEHICLE WAS NOT REPAIRED.
                                                             26    THE MANUFACTURER WAS NOT YET NOTIFIED OF THE FAILURE. THE
                                                                   CONTACT WAS INFORMED BY THE DEALER THAT THE VEHICLE WAS
                                                             27    NOT INCLUDED IN NHTSA CAMPAIGN NUMBER: 15V568000 (ENGINE).
                                                             28    THE CONTACT WAS INFORMED THAT THE SAME FAILURE LISTED IN
                                                                                                      60
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 61 of 243 Page ID #:61



                                                              1    THE RECALL HAD OCCURRED HOWEVER, THE HYBRID SONATA WAS
                                                                   NOT INCLUDED. THE FAILURE MILEAGE WAS 130,000. INVALID VIN.
                                                              2
                                                              3                           MY2010-2012 Hyundai Santa Fe
                                                              4
                                                                   NHTSA ID Number: 10845644
                                                              5    Complaint Date March 8, 2016
                                                                   Incident Date January 21, 2016
                                                              6
                                                                   Consumer Location IMPERIAL BEACH, CA
                                                              7    Vehicle Identification Number 5XYZG3AB9CG****
                                                                   Summary of Complaint
                                                              8
                                                                   ALL EVENTS OCCURRED WHILE VEHICLE WAS STATIONARY.BEGAN
                                                              9    TO HAVE A INTERMITTENT NO START CONDITION AROUND THE THIRD
                                                                   WEEK OF JANUARY 2016. THETA 2.4 ENGINE #165130 WOULD NOT TURN
                                                             10
                                                                   OVER. A JUMP START WITH 2ND VEHICLE BATTERY SUPPLY AND
                                                             11    JUMPER CABLES WERE NEEDED FOR ENGINE TO RUN.TESTED THE
                                                             12    BATTERY VOLTAGE OUTPUT ON SANTA FE WITH ENGINE COLD 12.65
NYE, STIRLING, HALE & MILLER




                                                                   AND ENGINE RUNNING 13.96 TO 14.02 RANGE ALL STARTING AND
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    CHARGING COMPONENTS WERE OPERATING IN NORMAL CONDITIONS
                                                             14    AND NO CHECK ENGINE OR BATTERY INDICATORS ILLUMINATING. NO
                                                                   SIGNS OF ENGINE MALFUNCTION WAS EVIDENT. ON 01/29/2016 AFTER
                                                             15    HAVING TWO MORE NO STARTS WENT AHEAD AND REPLACED THE
                                                             16    BATTERY WITH BRAND NEW ONE. ENGINE WOULD CRANK BUT NOT
                                                                   START.TESTED VOLTAGE ON BATTERY, ALTERNATOR,
                                                             17    STARTER,IGNITION AND FUEL PUMP RELAYS.
                                                             18
                                                                   HAD SPARK ON ALL COILS AND FUEL. AIR FILTER WAS NEW. FELT
                                                             19    CONFIDENT THERE WAS NO NEED TO CHECK COMPRESSION AS THERE
                                                             20    WERE NO MECHANICAL SIGNS PRESENT. AT CERTAIN TIMES
                                                                   SOME ENGINE COMPONENTS DUE WEAR OUT SO I HAD A MECHANIC
                                                             21    INSPECT THE ENGINE AND ASKED HIM TO REPLACE THE CRANKSHAFT
                                                             22    SENSOR. ENGINE WOULD NOT TURNOVER AFTER SEVERAL ATTEMPTS
                                                                   AND HE COULD NOT DETERMINE THE CAUSE. ON 01/30/2016
                                                             23    CONNECTED MY OBD2 AND GOT A TOTAL OF 11 CODES,
                                                             24    P0445,261,267,270,264,448. FIVE OUT OF FIRST ELEVEN WERE DISPLAYED
                                                                   TWICE EXCEPT P0448.I HAD THE CAR TOWED TO A HYUNDAI
                                                             25    AUTHORIZED SERVICE DEPT ON 02/02/2016 THE SERVICE ADVISER AT
                                                             26    FRANK HYUNDAI ADVISED ME HIS MECHANIC PERFORMED A
                                                                   COMPRESSION AND LEAK DOWN TEST AND INFORMED
                                                             27    ME ENGINE HAD LOW COMPRESSION IN 3 OUT OF 4 CYLINDERS WITH
                                                             28    ACTIVE CODES P0223 P0445 AND P2106.ONE CYLINDERS WAS SAID TO
                                                                                                       61
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 62 of 243 Page ID #:62



                                                              1    BE BLOWING AIR UP TOWARDS VALVE COVER.I WAS TOLD THEY
                                                                   SUSPECTED PISTON RINGS OR CYLINDER HEAD WAS CAUSE
                                                              2
                                                                   OF ENGINE FAILURE.HAD CAR TOWED HOME. AFTER FINDING BLOWN
                                                              3    FUSE I WAS ABLE TO START CAR BUT SHUT IT DOWN IMMEDIATELY
                                                                   FROM LOUD NOISE COMING FROM VALVE TRAIN ROTATING
                                                              4
                                                                   ASSEMBLY.UNKNOWN SYMPTOMS.
                                                              5
                                                                   NHTSA ID Number: 10859861
                                                              6
                                                                   Complaint Date April 16, 2016
                                                              7    Incident Date April 15, 2016
                                                                   Consumer Location CRESCENT, PA
                                                              8
                                                                   Vehicle Identification Number 5XYZG3AB7CG****
                                                              9    Summary of Complaint
                                                                   WELL MAINTAINED ENGINE WITH 128,000 MILES FAILED
                                                             10
                                                                   CATASTROPHICALLY WITHOUT WARNING AT HIGHWAY SPEED. OIL
                                                             11    PRESSURE, RPM AND TEMPERATURE GAUGES DID NOT INDICATE A
                                                             12    PROBLEM. PISTON APPARENTLY SHATTERED AND BLEW THROUGH
NYE, STIRLING, HALE & MILLER




                                                                   THE BOTTOM OF THE ENGINE.
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14    NHTSA ID Number: 10861488
                                                                   Complaint Date April 26, 2016
                                                             15    Incident Date April 18, 2016
                                                             16    Consumer Location SHELTON, CT
                                                                   Vehicle Identification Number 5XYZK4AG8CG****
                                                             17    Summary of Complaint
                                                             18    TL* THE CONTACT OWNED A 2012 HYUNDAI SANTA FE. WHILE
                                                                   DRIVING APPROXIMATELY 20 MPH, THE CONTACT WAS ALERTED OF
                                                             19    FLAMES UNDER THE VEHICLE AS BLACK SMOKE POURED FROM
                                                             20    THE ENGINE. THE CONTACT CRASHED INTO A POLE. THE AIR BAGS
                                                                   DEPLOYED. THE CONTACT RECEIVED BRUISES ON THE FACE AND
                                                             21    CHEST AND EXPERIENCED TROUBLE BREATHING. MEDICAL
                                                             22    ATTENTION WAS RECEIVED. A POLICE REPORT WAS FILED. THE FIRE
                                                                   DEPARTMENT EXTINGUISHED THE FIRE. THE MANUFACTURER WAS
                                                             23    NOTIFIED. THE VEHICLE WAS TOWED AND DESTROYED. THE
                                                             24    APPROXIMATE FAILURE MILEAGE WAS 70,000.

                                                             25    NHTSA ID Number: 10871010
                                                             26    Complaint Date May 9, 2016
                                                                   Incident Date May 9, 2016
                                                             27    Consumer Location DELTONA, FL
                                                             28    Vehicle Identification Number 5NMSK4AG5AH****
                                                                                                      62
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 63 of 243 Page ID #:63



                                                              1    Summary of Complaint
                                                                   THE ENGINE THREW A ROD AND IT IS THE SAME PROBLEM THEY HAVE
                                                              2
                                                                   IN THEIR 2.4L ENGINE THAT WAS RECALLED. 470,000 OF THEM. NOW
                                                              3    THEY WON'T FIX MY ENGINE.
                                                              4
                                                                   NHTSA ID Number: 10948737
                                                              5    Complaint Date January 31, 2017
                                                                   Incident Date April 1, 2016
                                                              6
                                                                   Consumer Location SILVER CITY, NM
                                                              7    Vehicle Identification Number 5XYZGDAB4CG****
                                                                   Summary of Complaint
                                                              8
                                                                   4/1/2016: DRIVING ON INTERSTATE I-40 WESTBOUND IN LAS CRUCES IN
                                                              9    A CONSTRUCTION ZONE, THE CAR ENGINE DIED, BUT I WAS ABLE TO
                                                                   GET TO SHOULDER. CAR TOWED TO AUTO REPAIR SHOP, BUT
                                                             10
                                                                   PROBLEM COULD NOT BE DIAGNOSED; CAR EVENTUALLY
                                                             11    RESTARTED. 2ND ATTEMPT TO DIAGNOSE ON 4/11/16; NONE COULD BE
                                                             12    FOUND. CAR STARTED TO MAKE OCCASIONAL LOUD ENGINE NOISE
NYE, STIRLING, HALE & MILLER




                                                                   OVER ENSUING MONTHS. I CONTACTED HYUNDAI, AND IN OCTOBER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    2016 WAS TOLD TO BRING CAR 100 MILES BACK TO LAS CRUCES, NM
                                                             14    (BORMAN AUTOPLEX) FOR FURTHER DIAGNOSIS. BORMAN
                                                                   DIAGNOSED METAL SHAVINGS IN ENGINE (SIMILAR OR IDENTICAL TO
                                                             15    PROBLEM FOR THE 470,000 SONATAS WITH METAL SHAVINGS IN
                                                             16    THE ENGINE). A FULL ENGINE FAILURE AND ENGINE REPLACEMENT
                                                                   WAS RECOMMENDED. I CONTENDED THAT THE ENGINE SHOULD BE
                                                             17    REPLACED FREE OF CHARGE, AS IT WAS A MANUFACTURING DEFECT
                                                             18    AND THE VEHICLE DYING WITHOUT NOTICE WHILE BEING DRIVEN
                                                                   COULD PROVE DANGEROUS OR FATAL TO THE DRIVER/PASSENGERS.
                                                             19    THE ENGINE FAILED FULLY, AND THE VEHICLE IS NOT DRIVABLE.
                                                             20    AGAIN, ISSUE BEGAN 4/1/2016; ENGINE FAILED COMPLETELY
                                                                   12/28/2016. *TR
                                                             21
                                                             22    NHTSA ID Number: 10971088
                                                                   Complaint Date April 7, 2017
                                                             23    Incident Date April 2, 2017
                                                             24    Consumer Location ARLINGTON, VA
                                                                   Vehicle Identification Number 5XYZG3AB1CG****
                                                             25    Summary of Complaint
                                                             26    MY WIFE WAS DRIVING AT HIGHWAY SPEEDS ON THE BELTWAY
                                                                   AROUND DC WHEN THE ENGINE SEIZED AND THE CAR SHUT DOWN.
                                                             27    SHE WAS ABLE TO COAST TO SHOULDER WHERE AAA THEN CAME
                                                             28    AND TOWED HER TO A SHOP. SHOP SAID IT WAS THE ENGINE AND WE
                                                                                                       63
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 64 of 243 Page ID #:64



                                                              1    HAD TO TAKE IT TO A HYUNDAI DEALER. DEALER SAID IT WAS A
                                                                   BATTERY ISSUES, REPLACED THE BATTERY AND CHARGED US FOR IT.
                                                              2
                                                                   FOUR DAYS LATER AT HIGHWAY SPEEDS ON I-95 NORTH
                                                              3    THE ENGINE LOCKED UP AGAIN. THE DEALER IS TELLING US IT IS
                                                                   NOW AN ENGINE ISSUE, WHICH WAS SOMEHOW NOT THE PROBLEM
                                                              4
                                                                   THE FIRST TIME. THE CHECK ENGINE AND WARNING LIGHTS DID NOT
                                                              5    COME ON BEFORE THE FAILURE AND ALL OF THE FLUIDS ARE FULL
                                                                   TO STANDARD LEVELS. THE DEALER IS SAYING THEY HAVE TO
                                                              6
                                                                   REPLACE THE ENGINE AND HYUNDAI CORPORATE IS SAYING THERE IS
                                                              7    NOTHING THEY WILL DO FOR US. VEHICLE WAS BUILT ONLY 5 YEARS
                                                                   AGO, AND ONLY HAS 72,000 MILES ON IT. BECAUSE WE ARE THE
                                                              8
                                                                   SECOND OWNER, THE ORIGINAL 75,000 MILE WARRANTY NOW ONLY
                                                              9    GOES TO 62,000. SHE OR ANYBODY ELSE AROUND HER COULD HAVE
                                                                   BEEN KILLED.
                                                             10
                                                             11    NHTSA ID Number: 10971452
                                                             12    Complaint Date April 8, 2017
NYE, STIRLING, HALE & MILLER




                                                                   Incident Date July 4, 2016
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    Consumer Location COSTA MESA, CA
                                                             14    Vehicle Identification Number 5XYZG3AB0CG****
                                                                   Summary of Complaint
                                                             15    WAS DRIVING ON I 5 IN CALIFORNIA WHEN ENGINE BEGAN TO KNOCK
                                                             16    LOUDLY. PULLED OVER AND HAD THE CAR TOWED TO THE DEALER.
                                                                   DEALER COULD NOT VISUALLY FIND ANY REASON
                                                             17    FOR ENGINE MALFUNCTION & SAID HYUNDAI SHOULD COVER IT DUE
                                                             18    TO IT ONLY HAD 63,000 MILES. THEY SUBMITTED MY CLAIM AND IT
                                                                   WAS DENIED. I TRIED TO APPEAL BUT WAS TOLD THEIR DECISION
                                                             19    WAS FINALE. THE DEALERSHIP WAS ASTONISHED AS WAS I. I WAS
                                                             20    TOLD AT THE DEALER IT WAS AN OIL ISSUE AND WAS TOLD IT WAS
                                                                   NOT A LACK OF OIL BUT CLEARLY A MANUFACTURER DEFECT, AND
                                                             21    YET HYUNDAI REFUSED TO HELP.
                                                             22
                                                                   NHTSA ID Number: 10971631
                                                             23    Complaint Date April 10, 2017
                                                             24    Incident Date April 6, 2017
                                                                   Consumer Location LOS BANOS, CA
                                                             25    Vehicle Identification Number 5XYZGDABXCG****
                                                             26    Summary of Complaint
                                                                   BEGAN MAKING LOUD KNOCKING SOUND. AND ENGINE DIED. OIL
                                                             27    CAME OUT OF THE BOTTOM OF THE CAR. THE CAR WAS TRAVELING
                                                             28    AT APPROXIMATELY 55 MILES PER HOUR WHEN IT BROKE DOWN. IT
                                                                                                      64
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 65 of 243 Page ID #:65



                                                              1    WAS ON A BUSY HIGHWAY TRAVELING STRAIGHT.
                                                              2
                                                                   NHTSA ID Number: 10972014
                                                              3    Complaint Date April 12, 2017
                                                                   Incident Date March 31, 2017
                                                              4
                                                                   Consumer Location WALPOLE, MA
                                                              5    Vehicle Identification Number 5XYZGDAB8CG****
                                                                   Summary of Complaint
                                                              6
                                                                   TL* THE CONTACT OWNS A 2012 HYUNDAI SANTA FE. WITHOUT
                                                              7    WARNING, THE ENGINE SEIZED. THE DEALER AND MANUFACTURER
                                                                   INDICATED THAT THE VEHICLE WAS EXCLUDED FROM NHTSA
                                                              8
                                                                   CAMPAIGN NUMBER: 17V226000 (ENGINE AND ENGINE COOLING),
                                                              9    ALTHOUGH THE VEHICLE WAS EXHIBITING THE SAME CONDITION IN
                                                                   THE RECALL. THE VEHICLE WAS TOWED TO THE DEALER WHERE
                                                             10
                                                                   THE ENGINE ASSEMBLY WAS REPLACED. THE CONTACT WAS
                                                             11    UNCERTAIN IF THE OEM PART WOULD FAIL AGAIN. THE
                                                             12    APPROXIMATE FAILURE MILEAGE WAS 85,155. UPDATED 06/21/17*LJ
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    *CN
                                                             14
                                                                   NHTSA ID Number: 10978946
                                                             15    Complaint Date April 17, 2017
                                                             16    Incident Date April 16, 2017
                                                                   Consumer Location JOPLIN, MO
                                                             17    Vehicle Identification Number 5XYZG3ABXCG****
                                                             18    Summary of Complaint
                                                                   I HAVE A 2012 HYUNDAI SANTA FE I PURCHASED USED 2 MONTHS
                                                             19    AGO. YESTERDAY ON EASTER HALF WAY BACK FROM FAMILY
                                                             20    GATHERING ALL THE SUDDEN THE MOTOR STARTS MAKING VERY
                                                                   LOUD TICKING SOUND. I WAS TERRIFIED AS WAS MY 3 CHILDREN. I
                                                             21    SLOW TO A COAST ANDCONTACT DEALER. THE OFFICE WAS CLOSED I
                                                             22    TRIED MANY NUMBERS. THEN WHILE COASTING ON SIDE OF ROAD
                                                                   WITHIN ONLY MINUTES MY CAR MAKESVERY LOUD N JULTING POP
                                                             23    SOUND STARTS SMOKING N METAL FLIES FROM UNDER THE VEHICLE.
                                                             24    THE VEHICLE STOPS COMPLETELY N HAS TO BE TOWED. I PICK UP
                                                                   PIECES AFTER THEY COOL. THEY WAS SMOKING HOT BUT
                                                             25    NO ENGINELIGHT WARNING OR OVERHEAT WARNING WHAT SO EVER.
                                                             26    AT DEALERS TODAY I WAS ABLE TO LOOK UNDER MY CAR AND A
                                                                   CHUNK OF THE BOTTOM.OF MOTOR HAD COMPLETELY BLOWN OUT
                                                             27    PUTTING MY 3 BABIES MY BOYFRIEND N I IN SERIOUS DANGER. I JUST
                                                             28    FOUND OUT THERE WAS A RECALL FOR SOME OF THESE MOTORS AND
                                                                                                       65
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 66 of 243 Page ID #:66



                                                              1    I THINK ITS CLEAR THAT THIS WAS A HUGE DEFECT AS WELL. CARS
                                                                   DON'T RUN FINE THEN BLOW HOLES IN BOTTOM OF MOTORS IN
                                                              2
                                                                   MINUTES OUT OF THE BLUE. PLS CONTACT ME. I HAVE LESS THAN
                                                              3    100,000 ON THIS CAR AND EVERYTHING IN IT. PLS HELP MY FAMILY. I
                                                                   WAS SIMPLY TURNING OFF A CITY STREET ON HH HWY ONLY GOT UP
                                                              4
                                                                   TO 20 TO 25 WHEN TICKING BEGAN. (I HAVE VIDEO SO YOU CAN HEAR
                                                              5    NOISE BUT WOULDNTLET ME SEND)
                                                              6
                                                                   NHTSA ID Number: 10982987
                                                              7    Complaint Date May 2, 2017
                                                                   Incident Date April 5, 2017
                                                              8
                                                                   Consumer Location AUSTIN, TX
                                                              9    Vehicle Identification Number N/A
                                                                   Summary of Complaint
                                                             10
                                                                   AFTER 104,000 MILES, MY SANTA FE 2012 ENGINE DIED ON THE ROAD.
                                                             11    HEARD A KNOCKING SOUND, AND THEN THE GEARS LOCKED, AND I
                                                             12    WAS STUCK IN THE MIDDLE OF A BUSY STREET. THE SANTA FE WAS
NYE, STIRLING, HALE & MILLER




                                                                   TOWED TO THE DEALERSHIP, AND TOLD THERE WAS A HUGE HOLE IN
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    THE ENGINE. TOLD I WOULD NEED A NEW ENGINE. PRICE $8,000 FOR
                                                             14    THE REPAIR. WENT TO MY LOCAL MECHANIC, AND PAID $5,000 FOR A
                                                                   NEW ENGINE. I NEED TO KNOW WHERE I CAN FILE WITH HYUNDAI,
                                                             15    FOR I HEARD OF A POSSIBLE RECALL ON 2012 SANTA FE'S IN THE NEAR
                                                             16    FUTURE. ANY SUGGESTIONS?

                                                             17    NHTSA ID Number: 11003270
                                                             18    Complaint Date July 6, 2017
                                                                   Incident Date June 19, 2017
                                                             19    Consumer Location WEST HAVERSTRAW, NY
                                                             20    Vehicle Identification Number 5XYZGDAB1CG****
                                                                   Summary of Complaint
                                                             21    TL* THE CONTACT OWNS A 2012 HYUNDAI SANTA FE. WHILE DRIVING
                                                             22    45 MPH, THERE WAS AN ABNORMAL NOISE COMING FROM
                                                                   THE ENGINE. THE CONTACT STATED THAT THE VEHICLE LOST
                                                             23    MOMENTUM BUT NEVER STALLED. THE VEHICLE WAS TAKEN TO
                                                             24    ROCKLAND HYUNDAI (LOCATED AT 140 NEW YORK ROUTE 59,
                                                                   NANUET, NY 10954, TEL: 845-402-8623) WHERE IT WAS DIAGNOSED
                                                             25    THAT THE ENGINE SEIZED AND NEEDED TO BE REPLACED. THE
                                                             26    VEHICLE WAS NOT REPAIRED. THE MANUFACTURER WAS NOTIFIED
                                                                   OF THE FAILURE. THE APPROXIMATE FAILURE MILEAGE WAS 43,000.
                                                             27    UPDATED 08/09/17*LJ****UPDATED 08/23/17*LJ
                                                             28
                                                                                                         66
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 67 of 243 Page ID #:67



                                                              1    THE CONSUMER STATED THAT THE VEHICLE HAD AN OIL FILTER
                                                                   DEFECT. UPDATED 8/25/2017*JS
                                                              2
                                                              3    *CN
                                                              4
                                                                   NHTSA ID Number: 11012674
                                                              5    Complaint Date August 3, 2017
                                                                   Incident Date August 3, 2017
                                                              6
                                                                   Consumer Location BEAVERTON, OR
                                                              7    Vehicle Identification Number 5XYZGDAB0CG****
                                                                   Summary of Complaint
                                                              8
                                                                   ENGINE STARTED MAKING A POPPING SOUND CLOW TO FAST
                                                              9    CONTINGENT ON THROTTLE. ENGINE THREW A ROD. NEEDS
                                                                   NEW ENGINE AT 77,000
                                                             10
                                                             11    NHTSA ID Number: 11016374
                                                             12    Complaint Date August 19, 2017
NYE, STIRLING, HALE & MILLER




                                                                   Incident Date July 17, 2017
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    Consumer Location ANGIER, NC
                                                             14    Vehicle Identification Number 5XYZG3AB3CG****
                                                                   Summary of Complaint
                                                             15    JULY 17, 2017 - WHILE TRAVELLING FROM ANGIER, NC TO
                                                             16    FAYETTEVILLE, NC; I STARTED HEARING A NOISE COMING FROM
                                                                   MY ENGINE, HAD CAR TOWED TO AAA CAR CARE CENTER. INFORMED
                                                             17    OF RECALL ON ENGINE BY AAA REPRESENTATIVE. CALLED JOHNSON
                                                             18    HYUNDAI OF CARY LOCATED IN CARY, NC TO CONFIRM CAR CAN GO
                                                                   THERE.
                                                             19
                                                             20    JULY 18, 2017 CAR TOWED TO JOHNSON HYUNDAI OF CARY LOCATED
                                                                   IN CARY, NC. TALKED TO CAR MAINTENANCE CONSULTANT:
                                                             21    MATTHEW (MATT) BROWNING. INFORMED MY CAR WAS OF 5 CARS
                                                             22    THERE WITH ENGINE FAILURE. INFORMED OF RECALL PROBLEM WITH
                                                                   ENGINES.
                                                             23
                                                             24    AUGUST 09, 2017 WENT TO JOHNSON HYUNDAI. INFORMED I WAS #5
                                                                   AND INFORMED BY MATT THE PROCESS OF SENDING THE ENGINES TO
                                                             25    BE DIAGNOSED.
                                                             26
                                                                   AUGUST 11, 2017 MATT CALLED ME TO INFORM ME THAT MY CAR DID
                                                             27    NOT MEET THE RECALL SPECIFICATIONS BUT AN ENGINE COULD BE
                                                             28    INSTALLED FOR THE COST OF $4400.00 AND I OKAYED IT.
                                                                                                  67
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 68 of 243 Page ID #:68



                                                              1
                                                                   AUGUST 14, 2017 I CALLED FOR A LOANER.
                                                              2
                                                              3    AUGUST 15, 2017 MATT CALL ME AND INFORMED ME THAT
                                                                   THE ENGINE THEY HAD DID NOT CHECK OUT AND MY ONLY GOOD
                                                              4
                                                                   OPTION WAS FOR THEM TO REBUILD MY ENGINE FOR $7000 TO $8000,
                                                              5    THEY PUT IN A HIGH MILEAGE ENGINE THAT THEY WOULD NOT
                                                                   GUARANTEE OR COME PICK UP MY CAR. INFORMED THE OTHER CARS
                                                              6
                                                                   THERE WITH ENGINE FAILURE HAD WARRANTIES OR EXTENDED
                                                              7    WARRANTIES. I ASKED IF I COULD FIND AN ENGINE AND MATT SAID
                                                                   OKAY.
                                                              8
                                                              9    LATER, TEXTED MATT BACK THAT I FOUND AN ENGINE ONLINE FROM
                                                                   SWENGINES.COM. HE CALLED ME AND TOLD ME HE NEED THE VIN
                                                             10
                                                                   NUMBER OF THE ENGINE.
                                                             11
                                                             12    AUGUST 16, 2017 MATT CALLED AND SAID HE NEED TO SEE
NYE, STIRLING, HALE & MILLER




                                                                   THE ENGINE BEFORE HE COULD SAY HE COULD INSTALL IT OR GIVE
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    ME A PRICE FOR INSTALLATION.
                                                             14
                                                                   AUGUST 17, 2017 I WENT TO JOHNSON HYUNDAI TO RETRIEVED MY
                                                             15    CAR, MATT TOLD ME THAT HE WAS LOOKING OUT FOR ME AND TOLD
                                                             16    ME THE CAR WAS STORED AT ANOTHER LOT. THE AAA TOW TRUCK
                                                                   RETRIEVED MY CAR.
                                                             17
                                                             18    NHTSA ID Number: 11020707
                                                                   Complaint Date August 30, 2017
                                                             19    Incident Date August 19, 2017
                                                             20    Consumer Location WALLINGFORD, CT
                                                                   Vehicle Identification Number 5XYZGDAB1CG****
                                                             21    Summary of Complaint
                                                             22    WE BOUGHT OUR 2012 SANTA FE WITH 68K ON 8/29/16 FROM THE
                                                                   HYUNDAI DEALER. ON SATURDAY (8/19/17) THE VEHICLE COMPLETLY
                                                             23    SHUT OFF WHILE DRIVING ONTO THE HIGHWAY (92K). THIS
                                                             24    EXPERIENCE WAS TERRIFYING. ONCE THE VEHICLE CAME TO A
                                                                   COMPLETE STOP, I PUT IT IN PARK AND MANAGED TO START THE
                                                             25    VEHICLE AGAIN (THE DASH BOARD DIDN'T DISPLAY ANY LIGHT) AND
                                                             26    DRIVE IT HOME WITHOUT ANY FURTHER ISSUES. ON SUNDAY 8/20,
                                                                   THE VEHICLE SHUT OFF WHEN ACCELERATING FROM A COMPLETE
                                                             27    STOP, AGAIN THE VEHICLE STARTED AND WE WERE ABLE TO TAKE IT
                                                             28    HOME. FIRST THING MONDAY 8/21, I DROVE THE VEHICLE TO THE
                                                                                                      68
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 69 of 243 Page ID #:69



                                                              1    HYUNDAI DEALER FOR TROUBLESHOOTING. THEY SPENT 2 HOURS
                                                                   AND WEREN'T ABLE TO TO FIND ANYTHING WRONG WITH THE
                                                              2
                                                                   VEHICLE. AS I WAS DRIVE OFF FROM THE DEALER, THE VEHICLE SHUT
                                                              3    OFF ONCE AGAIN. I WENT BACK TO THE SERVICE AREA AND STATED
                                                                   THAT THIS VEHICLE WAS NOT SAFE TO DRIVE. THEY PROPOSED THAT
                                                              4
                                                                   THE CRANKSHAFT WOULD BE A GOOD STARTING POINT FOR THE
                                                              5    SHUTTING OFF ISSUES. THEY KEPT THE VEHICLE FROM 8/21 THRU 8/24.
                                                                   THEY WANTED TO TEST THE VEHICLE AFTER DOING THE REPAIRS. I
                                                              6
                                                                   PICKED UP THE VEHICLE ON 8/24 AT 4:30PM. I WAS TOLD THE VEHICLE
                                                              7    WAS ALL SET AND SAFE TO DRIVE. I WAS CHARGED $357 FOR PARTS
                                                                   AND LABOR. ON FRIDAY AUGUST 25TH ABOUT 6AM, I WAS DRIVING
                                                              8
                                                                   THIS VEHICLE TO WORK, WHILE THE CAR WAS ON THE FREEWAY
                                                              9    (ABOUT 50MPH) I HEARD A LOUD NOISE COMING FROM
                                                                   THE ENGINE COMPARTMENT AND THE VEHICLE LOST POWER AND I
                                                             10
                                                                   PULLED OVER TO THE SIDE OF THE FREEWAY. THE VEHICLE WAS
                                                             11    MAKING A LOT OF NOISE AND DID NOT WANTED TO MOVE AT ALL. I
                                                             12    TURNED IT OFF AND HAD THE VEHICLE TOWED BACK TO THE DEALER
NYE, STIRLING, HALE & MILLER




                                                                   ONCE AGAIN THAT MORNING. I JUST RECIEVED A PHONE CALL TODAY
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    (8/29) THAT THE ENGINE WAS BLOWN ON A PERFECTLY WELL
                                                             14    MAINTAINED VEHICLE. THERE IS NO WARRANTY COVERAGE FROM
                                                                   NEITHER THE MANUFACTURER OR DEALER AND WE ARE BEING ASK
                                                             15    TO PAY 5.5K PLUS TAXES FOR A REPLACEMENT ENGINE IN NEED. THIS
                                                             16    BAD ENGINE SHOULD BE COVER BY THE DEALER OR
                                                                   MANUFACTURING.
                                                             17
                                                             18    NHTSA ID Number: 11023874
                                                                   Complaint Date September 17, 2017
                                                             19    Incident Date June 7, 2017
                                                             20    Consumer Location CHICAGO, IL
                                                                   Vehicle Identification Number 5XYZG4AG0CG****
                                                             21    Summary of Complaint
                                                             22    PURCHASED VEHICLE NEW 6/15/12. WE CHANGED OIL AT PROPER
                                                                   INTERVALS. I NOTICED WHEN WE FIRST STARTED CAR A TAPPET
                                                             23    NOISE COMING FROM ENGINE. NO LIGHTS SHOWN ON DASH. I
                                                             24    IMMEDIATELY TOOK IT TO THE NEAREST HYUNDAI DEALER IN FEAR
                                                                   OF CAUSING DAMAGE TO ENGINE. THEY KEPT CAR FOR ABOUT 4
                                                             25    HOURS . THEY CALLED AND TOLD US ENGINE WAS GONE. WE
                                                             26    PURCHASED EXTENDED WARRANTY AT TIME OF PURCHASE. THEY
                                                                   TOLD US SLUDGE WAS IN ENGINE. THIS WAS CAUSED BY OWNER
                                                             27    NEGLECT. FOUND NUMEROUS OWNER TESTIMONIES ON LINE WHICH
                                                             28    THE SAME THING. HYUNDAI HAS NUMEROUS CLASS ACTIONS SUITS
                                                                                                       69
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 70 of 243 Page ID #:70



                                                              1    ON THEM. THEY HAVE MAJOR MANUFACTURING PROBLEMS WITH
                                                                   THE CLEANING PROCESS WITH METAL FILINGS LEFT IN ENGINE. LOOK
                                                              2
                                                                   ON LINE UNDER HYUNDAI ENGINE FAILURES THERE ARE NUMEROUS
                                                              3    WEBSITES REGARDING THIS ISSUE. CONSUMER NEEDS TO BE MADE
                                                                   AWARE OF THIS IF THEY DON'T ALREADY. WORD OF ADVICE , STAY
                                                              4
                                                                   FAR AWAY FROM HYUNDAI. THEY DON'T STAND BEHIND THEIR SO
                                                              5    CALLED WARRANTY. THE EXTENDED WARRANTY IS NOT EVEN
                                                                   WORTH THE PAPER ITS PRINTED ON. THE BEST THING THEY COULD DO
                                                              6
                                                                   IS TAKE CARE OF ALL COMPLAINTS AGAINST THEM AND THEN GO
                                                              7    BANKRUPT.
                                                              8
                                                                   NHTSA ID Number: 11030293
                                                              9    Complaint Date September 28, 2017
                                                                   Incident Date June 5, 2017
                                                             10
                                                                   Consumer Location CHICAGO, IL
                                                             11    Vehicle Identification Number 5XYZG4AG0CG****
                                                             12    Summary of Complaint
NYE, STIRLING, HALE & MILLER




                                                                   TL* THE CONTACT OWNS A 2012 HYUNDAI SANTA FE. WHILE DRIVING
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    APPROXIMATELY 25 MPH, THERE WAS A TAPPING NOISE OCCURRING
                                                             14    FROM THE ENGINE. THERE WERE NO WARNING INDICATORS
                                                                   ILLUMINATED. THE VEHICLE WAS DRIVEN TO THE CONTACT'S
                                                             15    RESIDENCE AND THEN LATER TAKEN TO ETTLESON HYUNDAI (6420
                                                             16    JOLIET RD, COUNTRYSIDE, IL 60525, PHONE NUMBER: (708) 231-4586)
                                                                   WHERE IT WAS DIAGNOSED THAT THE ENGINE FAILED AND NEEDED
                                                             17    TO BE REPLACED. THE VEHICLE WAS NOT REPAIRED. THE
                                                             18    MANUFACTURER INFORMED THE CONTACT THAT THE DEALER
                                                                   PLACED A TITLE BRAND ON THE VEHICLE AND WOULD NOT REPAIR
                                                             19    THE VEHICLE DUE TO THE EXPIRATION OF THE WARRANTY. THE
                                                             20    APPROXIMATE FAILURE MILEAGE WAS 65,000.

                                                             21    NHTSA ID Number: 11040638
                                                             22    Complaint Date October 27, 2017
                                                                   Incident Date October 21, 2017
                                                             23    Consumer Location WAKE FOREST, NC
                                                             24    Vehicle Identification Number 5XYZG3ABXCG****
                                                                   Summary of Complaint
                                                             25    ENGINE FAILURE ON INTERSTATE WHILE TRAVELLING 70 MPH.
                                                             26    KNOCKING NOISE AND COMPLETE LOSS OF POWER. WOULD NOT
                                                                   RESTART. DEALERSHIP ADVISED THE MOTOR LOCKED UP.
                                                             27
                                                             28
                                                                                                         70
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 71 of 243 Page ID #:71



                                                              1    NHTSA ID Number: 11044183
                                                                   Complaint Date November 7, 2017
                                                              2
                                                                   Incident Date October 2, 2017
                                                              3    Consumer Location WESTPHALIA, MO
                                                                   Vehicle Identification Number 5XYZGDAB1CG****
                                                              4
                                                                   Summary of Complaint
                                                              5    MILEAGE AROUND 82,000 MILES | ALWAYS HAD ROUTINE, ON TIME,
                                                                   MAINTENANCE | NO ENGINE LIGHT ON (OR ANY OTHERS) | ON A TRIP
                                                              6
                                                                   DRIVING DOWN THE HIGHWAY GOING AROUND 65MPH WITH CRUISE
                                                              7    CONTROL SET (2 ADULTS AND 1 CHILD IN THE CAR, NOT TOWING
                                                                   ANYTHING), OUR SUV STARTED MAKING A STRANGE NOISE WHEN
                                                              8
                                                                   ACCELERATING, THEN PROGRESSED TO A CONSISTENT NOISE
                                                              9    WHETHER ACCELERATING OR NOT. WE DECIDED WE NEEDED TO STOP
                                                                   IN THE NEXT TOWN (ABOUT 20 MILES AWAY) TO TAKE A LOOK, BUT
                                                             10
                                                                   BEFORE WE COULD REACH THE NEXT TOWN THE CAR WITHOUT
                                                             11    WARNING SHUT DOWN, STARTED SMOKING, AND PIECES OF THE CAR
                                                             12    FELL FROM BELOW THE CAR. MY HUSBAND RAISED THE HOOD AND
NYE, STIRLING, HALE & MILLER




                                                                   NOTICED THE ENGINEWAS ON FIRE, AND QUICKLY PUT IT OUT. WE
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    HAD THE CAR TOWED TO A HYUNDAI DEALERSHIP AND JUST BY
                                                             14    RAISING THE HOOD THE MECHANIC KNEW THE ENGINE EXPLODED,
                                                                   AND INFORMED US IT WOULD BE AROUND $6500 FOR A USED ENGINE.
                                                             15    FROM THE TIME THE NOISE FIRST STARTED UNTIL THE ENGINE BLEW
                                                             16    UP WE DROVE 12 MILES. WE HAVE TRIED CONTACTING HYUNDAI TO
                                                                   NOTIFY THEM OF THE ISSUE, AFTER WAITING ON HOLD FOR
                                                             17    30+MINUTES ALL THEY CAN SAY IS THERE IS NOTHING THEY CAN DO
                                                             18    SINCE WE ARE OUT OF WARRANTY, WHEN WE ASK TO SPEAK TO A
                                                                   MANAGER ONE IS NEVER THERE AND THEY PROMISE THAT WILL
                                                             19    HAVE THE MANAGER CALL US BACK, BUT WE HAVE NOT RECEIVED A
                                                             20    PHONE CALL. AFTER RESEARCHING THIS ISSUE, IT SEEMS WE ARE NOT
                                                                   THE ONLY ONES HAVING ISSUES WITH THE ENGINE. MY HUSBAND
                                                             21    USED TO SELL HYUNDAI'S AND KNOWS FOR A FACT THAT THE SANTA
                                                             22    FE AND SONATA'S HAVE THE SAME ENGINE - THE 2011-12
                                                                   SONATA ENGINEHAD A RECALL, WHY DIDN'T THE SANTA FE HAVE A
                                                             23    RECALL? THE SANTA FE IS MY SECOND HYUNDAI TO OWN, I WILL NOT
                                                             24    BUY ANOTHER DUE TO THE ISSUES WITH MY SANTA FE AND LACK OF
                                                                   CUSTOMER SERVICE. SIDE NOTE, WHY WOULD I SPEND $6500 ON
                                                             25    ANOTHER ENGINE, WHEN THERE SEEMS TO BE AN EXPLODING
                                                             26    PATTERN.

                                                             27    NHTSA ID Number: 11048744
                                                             28    Complaint Date November 27, 2017
                                                                                                         71
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 72 of 243 Page ID #:72



                                                              1    Incident Date November 24, 2017
                                                                   Consumer Location MOORESTOWN, NJ
                                                              2
                                                                   Vehicle Identification Number 5XYZGDAB7CG****
                                                              3    Summary of Complaint
                                                                   INFORMATION REDACTED PURSUANT TO THE FREEDOM OF
                                                              4
                                                                   INFORMATION ACT (FOIA), 5 U.S.C. 552(B)(6).
                                                              5
                                                                   DRIVING CAR AT 25 MPH - LOUD BANG IN ENGINE AREA FOLLOWED
                                                              6
                                                                   BY SHORT BURST OF BANGING. CAR THRU A CONNECTING ROD THRU
                                                              7    THE MOTOR BLOCK.
                                                              8
                                                                   THIS IS A 2012 AWD SANTE FE MODEL - HERE IS THE CONNECTION
                                                              9    THIS ENGINE WAS MADE IN ALABAMA THE 2.4 LTR FOUR CYLINDER
                                                                   AND WAS RECALLED DUE TO DEBRIS IN ENGINE CRANKCASES.....THE
                                                             10
                                                                   SONATA WAS THE RECALL. THIS SAME ENGINE IS IN MY SANTE FE. MY
                                                             11    MILEAGE IS ONLY 59+ K MILES. THEY WONT REPLACE IT. YOUR NHTSA
                                                             12    REPORTED THIS ON SEPTEMBER 25, 2015, A REPORT WRITTEN BY [XXX]
NYE, STIRLING, HALE & MILLER




                                                                   OF CONSUMER REPORTS, THIS SAME ENGINE WAS PRODUCED FOR
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    SANTE FE, KIA OPTIMA, KIA SORRENTO ETC. DON'T YOU THINK THAT
                                                             14    THIS 2.0 LTR AND 2.4 LTR "THETA II" ENGINE, WHICH IN SONATAS
                                                                   ALONE WAS A 470,000 CAR RECALL... IS THE VERY SAME ENGINE THAT
                                                             15    IS FAILING IN OTHER MODELS OF KIA AND HYUNDAI. THIS
                                                             16    CATASTROPHIC ENGINE FAILURE AT ONLY 59K MILES COULD HAVE
                                                                   KILLED MY DAUGHTER IF SHE WAS ON THE FREEWAY. YOUR REPORT
                                                             17    STATES THIS ENGINE IS THE SAME ENGINE BUILT IN THE SAME US
                                                             18    MFGR PLANT IN ALABAMA AND THAT IT WAS ALSO USED IN THE
                                                                   HYUNDAI SANTE FE MY VEHICLE- BETWEEN THEIR PRODUCTION OF
                                                             19    2009 AND 2012 - STILL A COINCIDENCE --- I DON'T THINK SO. THERE
                                                             20    ARE NUMEROUS REPORTS OF THIS ENGINE FAILURE IN THE INTERNET
                                                                   AND THE PRICING GAUGING OF THE CONSUMER FROM $4,500 TO OVER
                                                             21    $8,000 WHEN THIS DEFECTIVE ENGINE SHOULD BE REPLACED FROM
                                                             22    HYUNDAI FOR FREE. THEY ARE HIDING THE TRUTH HERE LOOK AT
                                                                   THIS NHTSA WRITTEN REPORT. I DON'T HAVE SPECIFIC PHOTOS BUT
                                                             23    CAN GET THEM. TODAY THE HYUNDAI DEALERSHIP ON RT 130
                                                             24    BURLINGTON LOOKED AT MY VEHICLE AND DECLARED THAT I NEED
                                                                   A NEW ENGINE AND THEN SUGGESTED A USED LOW
                                                             25    MILEAGE ENGINE. I WANT A NEW REPLACEMENT JUST LIKE THEY
                                                             26    REPLACED IN THE SONATAS WITH THE VERY SAME ENGINE,

                                                             27    IF YOU CAN HELP ME AT ALL OR REOPEN THIS CAN OF WORMS THAT
                                                             28    HYUNDAI IS LEAVING UNDER THE RUG IT WOULD HELP OTHER
                                                                                                  72
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 73 of 243 Page ID #:73



                                                              1    PEOPLE WHO HAVE BEEN HURT BY HYUNDAI.
                                                              2
                                                                   MY CONTACT [XXX]- CELL [XXX] *DL
                                                              3
                                                                   NHTSA ID Number: 11055307
                                                              4
                                                                   Complaint Date December 18, 2017
                                                              5    Incident Date December 15, 2017
                                                                   Consumer Location FORT SMITH, AR
                                                              6
                                                                   Vehicle Identification Number 5XYZG3AB4CG****
                                                              7    Summary of Complaint
                                                                   VEHICLE BEGAN PRODUCING A LOUD KNOCKING SOUND WHILE
                                                              8
                                                                   ACCELERATING. MECHANIC ADVISED THAT CONNECTING ROD
                                                              9    BEARING WAS DAMAGED. VEHICLE HAD APPROXIMATELY 100,000
                                                                   MILES AND HAD RECEIVED REGULAR OIL CHANGES. MECHANIC
                                                             10
                                                                   RECOMMENDED REPLACING ENGINE.
                                                             11
                                                             12    NHTSA ID Number: 11071815
NYE, STIRLING, HALE & MILLER




                                                                   Complaint Date February 8, 2018
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    Incident Date November 17, 2017
                                                             14    Consumer Location SONOMA, CA
                                                                   Vehicle Identification Number 5XYZGDAB7CG****
                                                             15    Summary of Complaint
                                                             16    FAULTY THETA II ENGINE. DRIVING ON THE FREEWAY,HEARD
                                                                   KNOCKING NOISE IN THE ENGINE. TOOK THE CAR DIRECTLY TO THE
                                                             17    DEALER, SERVICE ADVISOR HEARD THE SAME NOISE,SAID THE CAR
                                                             18    WAS UNSAFE TO DRIVE. HE SAID SOME OF THEIR ENGINES HAVE THIS
                                                                   KNOWN PROBLEM & HE'D CHECK FOR A RECALL. SAID MINE WAS NOT
                                                             19    RECALLED, I'D HAVE TO PAY FOR A NEW ENGINE. HE SENT THE CAR
                                                             20    BACK TO THE MECHANIC WHO PUT IT ON A LIFT,HEARD THE
                                                                   NOISE,BROUGHT IT RIGHT BACK DOWN, AGREEING IT WAS THE
                                                             21    KNOWN PROBLEM. THE SA SAID HE WOULD SUBMIT A REQUEST TO
                                                             22    CORPORATE TO PAY FOR THE ENGINE. THE FACT THAT HE
                                                                   RECOGNIZED THE PROBLEM IMMEDIATELY AND KNEW TO DO A CORP.
                                                             23    APPROVAL REQUEST TO PAY TO REPLACE THE ENGINE PROVES HE
                                                             24    KNEW IT WAS A FAULTY ENGINE & HMA SHOULD PAY FOR IT. I
                                                                   RENTED A CAR TO DRIVE THE 2 HOURS HOME.MY CAR HAS BEEN
                                                             25    THERE 10 WEEKS. HMA DENIED MY CLAIM 3 TIMES (ONCE AFTER THE
                                                             26    DEALER ESCALATED THROUGH HIS DISTRICT MANAGER). AFTER
                                                                   MUCH RESEARCH I REALIZED THIS ENGINE HAS BEEN RECALLED FOR
                                                             27    MILLIONS OF CARS - HYUNDAI & KIA, DIFFERENT MODELS, DIFFERENT
                                                             28    YEARS. MINE IS NOT RECALLED - YET. THE ENGINE WAS
                                                                                                      73
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 74 of 243 Page ID #:74



                                                              1    MANUFACTURED SO THAT SHAVINGS DROP ON TO THE ENGINE AND
                                                                   EVENTUALLY CAUSE THE FAILURE (IT IS MUCH MORE DETAILED &
                                                              2
                                                                   TECHNICAL THAT THAT). IF I HAD CONTINUED DRIVING, THE RESULT
                                                              3    WOULD HAVE BEEN THE ENGINE SEIZING WHILE DRIVING OR
                                                                   THROWING A ROD OUT OF THE ENGINE WHILE DRIVING. HYUNDAI
                                                              4
                                                                   HAS THIS ENGINE ON THE ROAD RIGHT NOW IN MILLIONS OF CARS, IT
                                                              5    IS EXTREMELY DANGEROUS , THEY REFUSE TO TAKE RESPONSIBILITY
                                                                   (EXCEPT IN THE LAWSUIT THEY LOST). THEY ARE UNDER NHTSA
                                                              6
                                                                   INVESTIGATION FOR THE DELAYED RECALLS. THE OTHER 2 EXCUSES
                                                              7    GIVEN TO ME BY HMA WERE: MY CAR IS 1K MI OUT OF WARRANTY & I
                                                                   DID NOT BUY IT FROM A HYUNDAI DEALER. ALL 3 REASONS (NO
                                                              8
                                                                   RECALL BEING THE FIRST) ARE COMPLETELY INVALID. THEY
                                                              9    MANUFACTURED A FAULTY ENGINE. WHEN THE DEFECT APPEARS,
                                                                   WHERE THE CAR WAS PURCHASED AND WHETHER IT IS RECALLED
                                                             10
                                                                   YET, ARE NOT VALID EXCUSES.
                                                             11
                                                             12    NHTSA ID Number: 11092732
NYE, STIRLING, HALE & MILLER




                                                                   Complaint Date May 9, 2018
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    Incident Date May 5, 2018
                                                             14    Consumer Location Unknown
                                                                   Vehicle Identification Number 5XYZG3AB1CG****
                                                             15    Summary of Complaint
                                                             16    MY ISSUE IS THAT MY 2012 SANTA FE DIED WHILE I WAS DRIVING AT
                                                                   ABOUT 55 MILES PER HOUR. I WAS SOMEHOW ABLE TO MUSCLE THE
                                                             17    STEERING WHEEL A BIT TO THE RIGHT TO GET OUT OF HEAVY
                                                             18    TRAFFIC AND GET TO THE SIDE OF THE ROAD. THIS TOOK PLACE ON
                                                                   SATURDAY, MAY 5TH, 2018. I CAME VERY CLOSE TO SUFFERING
                                                             19    PHYSICAL HARM AND EVEN DEATH. I HAD THE CAR TOWED TO A
                                                             20    MECHANIC. THE CHARGE WAS $800 AND THEY THEN TOLD ME
                                                                   MY ENGINE WAS BLOWN DUE TO A ROD LODGING OR GOING
                                                             21    THROUGH THE ENGINE. I ALSO INCURRED ABOUT $50 IN UBER FEES
                                                             22    TO GO BACK AND FORTH. I KNOW THAT THERE IS NOT A RECALL FOR
                                                                   THE SANTA FE IN 2012 THOUGH I ALSO KNOW THAT HYUNDAI LOST A
                                                             23    CLASS ACTION SUIT COVERING THIS SAME ISSUE AMONG OTHERS FOR
                                                             24    THE 2012 SANTA FE. I WAS ADVISED TO HAVE THE CAR TAKEN TO THE
                                                                   DEALER FOR EVALUATION AND THEN THE DEALER WILL CONTACT
                                                             25    HYUNDAI. I WILL HAVE TO HAVE THE CAR TOWED AGAIN. THIS WILL
                                                             26    BE THE 3RD TOW. EACH TOW COST ABOUT $50. I AM CONFIDENT THAT
                                                                   THE ISSUE WAS A TIMING CHAIN BEING LOOSE OR MALFUNCTIONING
                                                             27    CAUSING THE DESTRUCTION OF THE ENGINE. I WOULD LIKE HYUNDAI
                                                             28    TO PROVIDE ME WITH A REPLACEMENT ENGINE FREE OF CHARGE
                                                                                                       74
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 75 of 243 Page ID #:75



                                                              1    AND REIMBURSE ME FOR MY EXPENSES. I WOULD ALSO LIKE TO
                                                                   EXPRESS THAT THIS EVENT HAS BEEN VERY UPSETTING AND THAT IT
                                                              2
                                                                   WAS JUST GOOD FORTUNE THAT MY WIFE OR 2 DAUGHTERS WERE
                                                              3    NOT DRIVING THE VEHICLE AT THE TIME.
                                                              4
                                                                   NHTSA ID Number: 11099929
                                                              5    Complaint Date June 5, 2018
                                                                   Incident Date May 31, 2018
                                                              6
                                                                   Consumer Location COPPELL, TX
                                                              7    Vehicle Identification Number 5XYZG3AB7CG****
                                                                   Summary of Complaint
                                                              8
                                                                   DRIVING DOWN THE TOLLWAY AT 75 MPH THE ENGINE MADE A
                                                              9    KNOCKING SOUND AND THEN COMPLETELY SHUT DOWN. MY
                                                                   HUSBAND WAS ABLE TO COAST IF OFF THE TOLLWAY . IT WAS TOWED
                                                             10
                                                                   TO THE DEALERSHIP WHERE THEY CAME TO THE CONCLUSION THAT
                                                             11    THE ENGINE BLEW AND RECOMMENDED GETTING A NEW ENGINE.
                                                             12    HOWEVER, WITH IT BEING JUST AT 102K MILES ITS RIGHT OUTSIDE OF
NYE, STIRLING, HALE & MILLER




                                                                   WARRANTY. THE DEALERSHIP IS TELLING ME CORPORATE WONT
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    COVER IT BUT I HAVE FILED A FORMAL COMPLAINT WITH HYUNDAI
                                                             14    CORPORATE AND THEY ARE IN THE PROCESS OF REVIEWING THE
                                                                   CLAIM. AFTER READING ALL OF THE OTHER HORROR STORIES, I
                                                             15    BELIEVE THEY WILL COME BACK WITH SOME EXCUSE. THIS HAS GOT
                                                             16    TO STOP. THEY SAID IT WOULD BE 3-5K JUST FOR A NEW ENGINE
                                                                   ALONE... THIS IS OUTRAGEOUS.
                                                             17
                                                             18    NHTSA ID Number: 11104590
                                                                   Complaint Date June 28, 2018
                                                             19    Incident Date May 8, 2018
                                                             20    Consumer Location CHICAGO, IL
                                                                   Vehicle Identification Number 5XYZGDABXCG****
                                                             21    Summary of Complaint
                                                             22    TL* THE CONTACT OWNS A 2012 HYUNDAI SANTA FE. WHILE DRIVING
                                                                   65 MPH, THE CONTACT HEARD AN ABNORMAL NOISE AND NOTICED
                                                             23    BLACK SMOKE COMING FROM THE HOOD. THE CONTACT PULLED
                                                             24    OVER, LIFTED THE HOOD, AND NOTICED FLAMES. THE CONTACT WAS
                                                                   ABLE TO EXTINGUISH THE FLAMES. THE VEHICLE WAS TOWED TO
                                                             25    THE CONTACT’S RESIDENCE. THE DEALER (MCGRATH CITY HYUNDAI,
                                                             26    6750 W GRAND AVE, CHICAGO, IL 60707) WAS CONTACTED AND
                                                                   STATED THAT NO OIL WAS GOING TO THE ENGINE. THE
                                                             27    MANUFACTURER WAS ALSO CONTACTED AND UNABLE TO ASSIST.
                                                             28    THE VEHICLE WAS NOT REPAIRED. THE FAILURE MILEAGE WAS
                                                                                                      75
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 76 of 243 Page ID #:76



                                                              1    120,000.
                                                              2
                                                                   NHTSA ID Number: 11112314
                                                              3    Complaint Date July 19, 2018
                                                                   Incident Date July 10, 2018
                                                              4
                                                                   Consumer Location MOORESVILLE, IN
                                                              5    Vehicle Identification Number 5XYZGDAB8CG****
                                                                   Summary of Complaint
                                                              6
                                                                   CATASTROPHIC ENGINE FAILURE ON THE HIGHWAY AT 112K MILES.
                                                              7    CONNECTING ROD THROUGH THE BLOCK. THIS SAME ENGINE HAS
                                                                   BEEN RECALLED IN SONATAS AND KIA SORENTOS OF THE SAME
                                                              8
                                                                   YEAR, BUT FOR SOME REASON NOT THE SANTA FE. THE SONATA AND
                                                              9    SORENTOS WERE RECALLED DUE TO MANUFACTURING PROCESSES
                                                                   LEAVING METAL DEBRIS IN OIL PASSAGES, WHICH EVENTUALLY
                                                             10
                                                                   BLOCKS OIL FROM REACHING THE ROD BEARINGS LEADING TO THE
                                                             11    SAME FAILURE OUR SANTA FE EXPERIENCED. HYUNDAI NEEDS TO
                                                             12    EXPAND THE RECALL TO ALL EFFECTED MODELS.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    NHTSA ID Number: 11139181
                                                             14    Complaint Date October 9,. 2018
                                                                   Incident Date September 30, 2018
                                                             15    Consumer Location FARGO, ND
                                                             16    Vehicle Identification Number 5XYZGDAB1CG****
                                                                   Summary of Complaint
                                                             17    WAS DRIVING ON THE HIGHWAY AND HEARD A RATTLING/CLUNKING,
                                                             18    MY RPM'S SHOT UP AND I COULDN'T ACCELERATE PAST 60. THE
                                                                   CHECK ENGINE LIGHT CAME ON AND THEN SHUT OFF BRIEFLY. THEN
                                                             19    ALL OF THE LIGHTS ON MY DASHBOARD CAME ON AND I PULLED
                                                             20    OVER BUT HAD NO POWER STEERING. ONCE I PULLED OVER THE CAR
                                                                   BEGAN TO SMOKE SO I TURNED IT OFF. I THEN HEARD A LOUD POP
                                                             21    AND SAW A THICK BLACK SMOKE COMING FROM THE HOOD AND
                                                             22    WITHIN 30 SECONDS THE FRONT OF MY CAR WAS IN FLAMES. IT IS
                                                                   BELIEVED TO BE AN ISSUE WITH THE ENGINEAND THERE IS THE
                                                             23    START OF A CLASS ACTION LAW SUIT ON THIS ENGINE.
                                                             24
                                                                   NHTSA ID Number: 11140752
                                                             25    Complaint Date October 16, 2018
                                                             26    Incident Date October 13, 2018
                                                                   Consumer Location WICHITA, KS
                                                             27    Vehicle Identification Number 5XYZG3AB2CG****
                                                             28    Summary of Complaint
                                                                                                       76
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 77 of 243 Page ID #:77



                                                              1    DRIVING ON INTERSTATE HIGHWAY THE ENGINE HAD A FAILURE AND
                                                                   A ROD WENT THROUGH THE ENGINE BLOCK AND THE OIL DUMP
                                                              2
                                                                   STARTED A FIRE.
                                                              3
                                                                   NHTSA ID Number: 11141534
                                                              4
                                                                   Complaint Date October 20, 2018
                                                              5    Incident Date April 27, 2018
                                                                   Consumer Location ATLANTA, GA
                                                              6
                                                                   Vehicle Identification Number 5XYZK3AB9CG****
                                                              7    Summary of Complaint
                                                                   WHILE DRIVING THE 2012 HYUNDAI SANTA FE TO TENNESSEE FROM
                                                              8
                                                                   ATLANTA, WITH MY WIFE AND DAUGHTER AS PASSENGERS, I FELT A
                                                              9    HEAVY BUMP ON THE INTERSTATE, AND WONDERED IF A TIRE HAD
                                                                   GONE FLAT. SHORTLY AFTER THIS, I SAW HEAVY SMOKE IN MY
                                                             10
                                                                   REARVIEW MIRROR, LETTING ME KNOW THAT THERE WAS A
                                                             11    PROBLEM WITH MY CAR. A PERSON DRIVING IN A LANE TO MY LEFT
                                                             12    TOLD ME THE CAR WAS ON FIRE, SO I PULLED OVER IMMEDIATELY. I
NYE, STIRLING, HALE & MILLER




                                                                   GOT MY WIFE AND DAUGHTER OUT OF THE CAR, AND WALKED THEM
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    TO A SAFE DISTANCE ABOUT 150 FEET FROM THE CAR. I HAD THE CAR
                                                             14    TOWED TO A REPAIR SHOP. THE MECHANIC TOLD ME THAT A PISTON
                                                                   (OR PISTONS) HAD BLOWN THROUGH THE BOTTOM OF THE ENGINE,
                                                             15    AND I WOULD NEED TO REPLACE THE ENTIRE ENGINE. IT WAS TOWED
                                                             16    BACK TO MY HOUSE, AND WILL NO LONGER START. THIS WAS THE
                                                                   FINAL FRIDAY IN APRIL 2018. THE VEHICLE WAS IN MOTION, AT A
                                                             17    SPEED NEAR 60 MPH, ON I-75 NORTH FROM ATLANTA, DRIVING
                                                             18    STRAIGHT AHEAD.

                                                             19    NHTSA ID Number: 11150343
                                                             20    Complaint Date November 9, 2018
                                                                   Incident Date June 1, 2018
                                                             21    Consumer Location EAST POINT, GA
                                                             22    Vehicle Identification Number 5XYZK3AB9CG****
                                                                   Summary of Complaint
                                                             23    TL* THE CONTACT OWNS A 2012 HYUNDAI SANTA FE. WHILE DRIVING
                                                             24    55 MPH, THE VEHICLE STALLED AND SMOKE CAME FROM THE ENGINE
                                                                   COMPARTMENT. THE CONTACT ALSO MENTIONED THAT THE ENGINE
                                                             25    MADE AN ABNORMAL NOISE. THE VEHICLE WAS TAKEN TO
                                                             26    SOUTHTOWNE HYUNDAI (7665 US HWY 85, RIVERDALE, GA 30274, (770)
                                                                   471-1000) WHERE THE CONTACT WAS INFORMED THAT THE ENGINE
                                                             27    NEEDED TO BE REPLACED. THE VEHICLE WAS NOT REPLACED. THE
                                                             28    MANUFACTURER WAS MADE AWARE OF THE FAILURE. THE FAILURE
                                                                                                       77
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 78 of 243 Page ID #:78



                                                              1    MILEAGE WAS 121,000. *TT
                                                              2
                                                                   CONSUMER STATED CAR IS UNDRIVABLE, ENGINE FAILURE OR SMOKE
                                                              3    COMING OUT OF THE TAIL PIPE. IT SHOULD BE RECALLED. *JB
                                                              4
                                                                   NHTSA ID Number: 11155108
                                                              5    Complaint Date November 24, 2018.
                                                                   Incident Date August 3, 2018
                                                              6
                                                                   Consumer Location ROSEMONT, WV
                                                              7    Vehicle Identification Number 5XYZGDAB3CG****
                                                                   Summary of Complaint
                                                              8
                                                                   WAS TRAVELING ON INTERSTATE AT 70 MPH. EXITED AND SLOWED
                                                              9    TO ABOUT 35 MPH, AT WHICH TIME THE ENGINE SHUT
                                                                   DOWN. ENGINE STARTED RIGHT BACK UP AND RAN OK REST OF WAY
                                                             10
                                                                   HOME. THE NEXT DAY WHEN DRIVING UP A HILL, ENGINE BEGAN TO
                                                             11    KNOCK AND CHECK ENGINE LIGHT CAME ON. I CONTINUED ON TO AN
                                                             12    AUTOZONE WHERE I HAD IT CHECKED WITH A CODE READER. CODE
NYE, STIRLING, HALE & MILLER




                                                                   RETRIEVED WAS P0014 WHICH IS B CAMSHAFT TIMING OVER-
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    ADVANCED OR SYSTEM PERFORMANCE BANK 1. REMOVED VALVE
                                                             14    COVER AND FRONT COVER AND INSPECTED THE CAMSHAFT AND
                                                                   TIMING COMPONENTS. THESE CHECKED OK, REMOVED OIL PAN AND
                                                             15    DISCOVERED THAT THE #4 ROD BEARING HAD SPUN ON CRANKSHAFT.
                                                             16    I THEN FOUND THAT HYUNDAI HAD HAD THIS PROBLEM WITH MANY
                                                                   OF THEIR 2.4L ENGINES AND THAT THERE WAS ACTUALLY A RECALL
                                                             17    ON SOME. I CONTACTED HYUNDAI BY EMAIL AND WAS INFORMED
                                                             18    THAT MY VIN# WAS NOT INCLUDED. SO NOW I AM STUCK WITH A
                                                                   VEHICLE THAT I OWE ON AND THAT WILL COST ME AT LEAST $5,000
                                                             19    TO HAVE A NEW ENGINE INSTALLED, WHICH I CAN NOT AFFORD.
                                                             20
                                                                   NHTSA ID Number: 11155264
                                                             21    Complaint Date November 30, 2018
                                                             22    Incident Date November 5, 2016
                                                                   Consumer Location CARY, NC
                                                             23    Vehicle Identification Number 5NMSG3AB1AH****
                                                             24    Summary of Complaint
                                                                   ENGINE STOPPED AND ROD KNOCKING STARTED WHILE I WAS
                                                             25    DRIVING ON A HIGHWAY
                                                             26
                                                                   NHTSA ID Number: 11161289
                                                             27    Complaint Date December 13, 2018
                                                             28    Incident Date December 12, 2018
                                                                                                         78
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 79 of 243 Page ID #:79



                                                              1    Consumer Location ALBUQUERQUE, NM
                                                                   Vehicle Identification Number NUMBER5XYZK****
                                                              2
                                                                   Summary of Complaint
                                                              3    WHILE DRIVING HOME ON WEDNESDAY DECEMBER 12 2018 MY
                                                                   HYUNDAI SANTA FE ENGINE CAUGHT ON FIRE AND BURNED UP THE
                                                              4
                                                                   WHOLE FRONT END.
                                                              5
                                                                   NHTSA ID Number: 11169989
                                                              6
                                                                   Complaint Date January 14, 2019
                                                              7    Incident Date January 8, 2019
                                                                   Consumer Location PINOLE, CA
                                                              8
                                                                   Vehicle Identification Number 5XYZHDAG6BG****
                                                              9    Summary of Complaint
                                                                   MY 2011 HYUNDAI SANTA FE BEGAN TO DRIVE ROUGH ON THE
                                                             10
                                                                   FREEWAY, SLIGHT TUGGING, RATTLING SOUND UNDER THE HOOD
                                                             11    AND WOULD NOT ACCELERATE ABOVE 60MPH, CHECK ENGINE AND
                                                             12    OIL LIGHT CAME ON. I EXITED THE FREEWAY AND IT STALLED AT RED
NYE, STIRLING, HALE & MILLER




                                                                   LIGHT. STARTED IT UP AND THEN STALLED 3 MORE TIMES AT EVERY
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    RED LIGHT ON THE WAY HOME. I ADDED OIL AND MADE SERVICE
                                                             14    APPT. BROUGHT IN FOR SERVICE DIED ONCE ON THE WAY AND AGAIN
                                                                   AT THE SERVICE CENTER BUT DID NOT START BACK UP. MECHANIC
                                                             15    SAID ENGINE FAILED DUE TO CRANK SHAFT SPUN BEARING. SENSORS
                                                             16    DID NOT APPEAR IN ADVANCE SENSORS APPEARED TOO LATE
                                                                   CAUSING DAMAGE TO ENGINE. MY CAR IS ONLY 7 YEARS BOUGHT
                                                             17    BRAND NEW OUT OF SHOW ROOM NO PREVIOUS MAJOR ISSUES.
                                                             18    MULTIPLE COMPLAINTS ON LINE SHOWING SAME PROBLEM WITH
                                                                   OTHERS. UNACCEPTABLE AND DANGEROUS
                                                             19
                                                             20    NHTSA ID Number: 11183283
                                                                   Complaint Date February 28, 2019
                                                             21    Incident Date January 14, 2019
                                                             22    Consumer Location PINEY POINT, MD
                                                                   Vehicle Identification Number 5XYZGDAB4CG****
                                                             23    Summary of Complaint
                                                             24    WHILE DRIVING ON A BUSY STREET, I SLOWLY TURNED A CORNER
                                                                   AND SUDDENLY LOST MY POWER STEERING AND BRAKES AND
                                                             25    THE ENGINE STALLED OUT. I IMMEDIATELY TURNED OFF THE ENGINE,
                                                             26    SAT BRIEFLY BLOCKING THE HEAVY TRAFFIC, AFTER BEING
                                                                   SLIGHTLY SHAKEN IN THE INCIDENT, STARTED IT UP AGAIN AND
                                                             27    PROCEEDED TO PARK AND GET LUNCH. AFTER LUNCH, THE CAR
                                                             28    STARTED UP OK, I GOT ON THE ROAD AND SHORTLY AFTER, I
                                                                                                      79
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 80 of 243 Page ID #:80



                                                              1    NOTICED THE ENGINE LIGHT COME ON SO I IMMEDIATELY LIMPED
                                                                   INTO A NEARBY CAR REPAIR PLACE . THEY DETERMINED THAT THERE
                                                              2
                                                                   WAS VERY HEAVY SLUDGE CLOGGING THE OIL FILTER, EVEN
                                                              3    THOUGH WE HAD REGULAR MAINTENANCE ON THE VEHICLE AND
                                                                   NEVER HAD ANY ENGINE INDICATORS EVER COME ON BEFORE. THEY
                                                              4
                                                                   CLEANED OUT THE SLUDGE IN THE ENGINE AND REPLACED THE
                                                              5    FILTER AND PUMP. NOW THAT I AM READING ABOUT
                                                                   EVERYONE'S ENGINE PROBLEMS WITH OIL NOT GETTING INTO
                                                              6
                                                                   THE ENGINE, AND AFTER HEARING ON TV ABOUT HYUNDAI REFUSING
                                                              7    TO RECALL MY PARTICULAR CAR, I AM VERY AFRAID TO CONTINUE
                                                                   DRIVING IT, SINCE RECENTLY I HAVE EXPERIENCED TWICE A CERTAIN
                                                              8
                                                                   SLUGGISHNESS/DRAGGING WITH A SLIGHT KNOCKING FEELING IN
                                                              9    THE STEERING WHEEL. I NOTICED THIS EFFECT TWICE AFTER HAVING
                                                                   DRIVEN THE CAR AT SPEEDS OF 60-70 MPH FOR A LONG PERIOD OF
                                                             10
                                                                   TIME. EACH INSTANCE, I SLOWED TO THE SIDE OF THE ROAD,
                                                             11    CHECKED TO SEE IF I COULD SEE ANYTHING OBVIOUS, WHICH I
                                                             12    DIDN'T, STARTED UP AGAIN ONTO THE HIGHWAY. THE WEIRD
NYE, STIRLING, HALE & MILLER




                                                                   DRAGGING AND SHIMMY CONTINUED, SO I DROVE AT OR UNDER 50
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    MPH UNTIL IT SLOWLY DISSIPATED AND WENT BACK TO WHAT FELT
                                                             14    NORMAL. I WAS VERY DISAPPOINTED TO FIND OUT THAT THERE IS NO
                                                                   RECALL ON MY HYUNDAI SANTAFE 2012, WE BOUGHT IT SECOND-
                                                             15    HAND FROM ENTERPRISE CAR SALES. I RELY HEAVILY ON THIS
                                                             16    VEHICLE TO DRIVE 2 1/2 HOURS EACH WAY AT HIGHWAY SPEEDS TO
                                                                   CARE FOR MY ELDERLY MOM'S NEEDS IN BALTIMORE. I DON'T WANT
                                                             17    TO DIE ON THE HIGHWAY BEFORE MY MOM DIES IN THE NURSING
                                                             18    HOME!

                                                             19    NHTSA ID Number: 11183562
                                                             20    Complaint Date March 1, 2019
                                                                   Incident Date February 28, 2019
                                                             21    Consumer Location DENVER, CO
                                                             22    Vehicle Identification Number 5XYZKDAG4CG****
                                                                   Summary of Complaint
                                                             23    2012 HYUNDAI SANTA FE PURCHASED AT 89,000 MILES FROM THE
                                                             24    DEALER WITH CLEAN CARFAC. MAINTAINED WITH OIL CHANGES
                                                                   REGULARLY, EVERY 2-3K MILES. NO ISSUES. WENT TO START THE CAR
                                                             25    90 DAYS AFTER PURCHASING IT AND THE ENGINE FAILED, RUMBLED
                                                             26    LOUDLY AND SHUT OFF. ENGINE LIGHTS CAME ON. MECHANIC TOLD
                                                                   ME IT WAS TENSION TIMING CHAIN & REPLACED IT FOR $2,000. 2
                                                             27    MONTHS LATER (NOW) THE SAME THING IS HAPPENING, ONLY NOW
                                                             28    IT'S A LOUD KNOCKING NOISE AND BLUE INDIGO SMOKE COMING OUT
                                                                                                      80
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 81 of 243 Page ID #:81



                                                              1    OF THE EXHAUST. I HAVE NOT EVEN DRIVEN THIS CAR FOR 6 MONTHS
                                                                   AND I DO NOT DRIVE VERY OFTEN (LIVE AND WORK IN THE CITY).
                                                              2
                                                                   THIS SAME ENGINEIS IN THE 2013-2014 WHICH HAVE OFFICIALLY BEEN
                                                              3    RECALLED, SO WE ALL NEED TO PLACE A LAWSUIT ON HYUNDAI FOR
                                                                   THE 2012 SANTA FE! MY MECHANIC TOLD ME THIS ENGINE IS
                                                              4
                                                                   DEFECTIVE AND THE MANUFACTURER DID NOT SEAL THE OIL PAN
                                                              5    PROPERLY SO THE OIL LEAKS OUT CONSTANTLY WHILE THE CAR IS
                                                                   IDLE. I WAS TOLD IT NEEDS A NEW ENGINE, AND AM CURRENTLY
                                                              6
                                                                   FIGHTING WITH HYUNDAI CORPORATE TO GET THEM TO REPLACE IT
                                                              7    FREE OF CHARGE! CAN ANYONE HELP!
                                                              8
                                                                   NHTSA ID Number: 11191341
                                                              9    Complaint Date March 25, 2019
                                                                   Incident Date March 15, 2019
                                                             10
                                                                   Consumer Location SLINGERLANDS, NY
                                                             11    Vehicle Identification Number 5XYZGDAB7CG****
                                                             12    Summary of Complaint
NYE, STIRLING, HALE & MILLER




                                                                   I HAD JUST MERGED ONTO THE INTERSTATE I-90 AT RUSH HOUR, AT
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    ABOUT 55-60 MPH WHEN THE STEERING FROZE AND THE CAR
                                                             14    TOTALLY STOPPED. FORTUNATELY I WAS ABLE TO GET THE CAR INTO
                                                                   THE BREAKDOWN LANE AND GET OUT OF TRAFFIC. THE CAR WAS
                                                             15    TOWED TO THE DEALER WHERE I PURCHASED IT & MAINTAINED IT
                                                             16    REGULARLY. THEIR MECHANICS CHECKED IT OUT. I WAS TOLD THE
                                                                   PROBLEM WAS THE BEARING MATERIAL WENT FIRST, CAUSING A
                                                             17    SEIZED CRANKSHAFT. NEED A NEW ENGINE AT 105,000 MILES !!!
                                                             18    DEALER COST OF NEW ENGINE WAS STATED AT $8000. THEY ALSO
                                                                   GAVE ME THE ALTERNATIVE OF BUYING A USED ENGINE FOR $6000
                                                             19    BUT ONLY WITH A 3 YR WARRANTY. AT MY NORMAL USAGE,
                                                             20    ASSUMING I CONTINUE TO DRIVE ABOUT 17,500 MI/YEAR, IT WILL
                                                                   COST ME $8000 PLUS REGULAR MAINTENANCE TO GET ANOTHER
                                                             21    52,500 MILES OUT OF THIS CAR. THIS IS A TOTALLY UNACCEPTABLE
                                                             22    ISSUE THAT THE MANUFACTURER IS NOT HANDLING IN A PRO-ACTIVE
                                                                   MANNER.
                                                             23
                                                             24    AT LEAST HYUNDAI COULD EXTEND THE WARRANTY FOR MY CAR TO
                                                                   ALLOW THIS FIX TO BE DONE AT NO COST TO ME. THEY OBVIOUSLY
                                                             25    KEPT THE SCOPE OF THEIR RECALL TOO NARROW BECAUSE PAGES
                                                             26    AND PAGES OF COMPLAINTS EXIST ON NHTSA WEBSITE ARE
                                                                   DESCRIBING THE SAME PROBLEM THAT I HAD. THIS IS A DANGEROUS
                                                             27    PROBLEM THAT NEEDS TO BE ADDRESSED.
                                                             28
                                                                                                         81
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 82 of 243 Page ID #:82



                                                              1    NHTSA ID Number: 11218097
                                                                   Complaint Date June 5, 2019
                                                              2
                                                                   Incident Date April 10, 2019
                                                              3    Consumer Location DOWNERS GROVE, IL
                                                                   Vehicle Identification Number 5XYZGDAB3CG****
                                                              4
                                                                   Summary of Complaint
                                                              5    NHTSA REPRESENTATIVE,
                                                              6
                                                                   I AM WRITING TO INFORM THE NHTSA THAT OTHER HYUNDAI'S
                                                              7    ENGINES OUTSIDE OF HYUNDAI'S 2012 AND 2013 ENGINE RECALL ARE
                                                                   EXPERIENCING THE SAME ENGINE FAILURE DUE TO ROD KNOCK,
                                                              8
                                                                   WHICH POSES A SEVERE SAFETY RISK AND THAT HYUNDAI IS NOT
                                                              9    HELPFUL IN ANY WAY WHEN REPORTING THIS. OUR VEHICLE WHICH
                                                                   FAILED ON US 40 IN THE SMOKY MOUNTAINS IS A 2012 HYUNDAI
                                                             10
                                                                   SANTA FE VIN # #[XXX].
                                                             11
                                                             12    ON APRIL 10TH AT 6 PM WHILE TRAVELING ON US 40 IN THE SMOKY
NYE, STIRLING, HALE & MILLER




                                                                   MOUNTAINS NEAR CHANDLER, NORTH CAROLINA IN OUR 2012
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    HYUNDAI SANTA FE TOWARDS OUR HOME IN DOWNERS GROVE, IL.,
                                                             14    WE BEGAN TO HEAR A KNOCKING IN THE ENGINE AT ANY SPEED
                                                                   GREATER THAN 65 MPH. SINCE WE WERE TRAVELING ON THE
                                                             15    HIGHWAY WITH NO PLACE TO SAFELY PULL OFF SO WE SLOWED THE
                                                             16    VEHICLE TO 60MPH HOWEVER THE KNOCKING SOUND BECAME
                                                                   WORST AND THEN THE CAR WOULD NOT GO ABOVE 55 MPH WITHOUT
                                                             17    A TERRIBLE LOUD KNOCKING. THIS WAS OF COURSE VERY SCARY
                                                             18    AND UNSAFE. WITH HAZARD LIGHTS ON, WE WERE ABLE TO EXIT US
                                                                   40 IN CHANDLER NC ONLY ABLE TO DO <30 MPH AND THE VEHICLE
                                                             19    DIED IN ENTRANCE OF THE SUNOCO GAS STATION IN CHANDLER
                                                             20    NORTH CAROLINA. DURING THIS WHOLE TIME NO CHECK ENGINE OR
                                                                   ANY EMERGENCY LIGHT WARNED US OF
                                                             21    THE ENGINE MALFUNCTIONING AND THE SAFETY RISK WE HAD
                                                             22    ENCOUNTERED WITH THE ENGINE DYING. THE SANTA FE WAS TOWED
                                                                   TO THE HYUNDAI DEALERSHIP OF ASHEVILLE, NC AND DROPPED OFF
                                                             23    AT 11PM WHERE IT WAS FOUND TO HAVE BAD ROD KNOCK AND
                                                             24    NEEDING A NEW ENGINE.

                                                             25    HYUNDAI SHOULD BE HELD RESPONSIBLE FOR THEIR ENGINES THAT
                                                             26    PUT THEIR CUSTOMERS AT RISK AND 2012 SANTA FE ENGINE SHOULD
                                                                   BE ON THE CURRENT ENGINE RECALL FOR ENGINE FAILURE DUE TO
                                                             27    ROD KNOCK. SEVERAL MECHANICS AT VARIOUS SHOPS HAVE STATED
                                                             28    THIS IS HAPPENING REGULARLY TO HYUNDAI'S ENGINES. PLEASE
                                                                                                 82
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 83 of 243 Page ID #:83



                                                              1    ASSIST US IN HOLDING HYUNDAI RESPONSIBLE AND MODIFYING
                                                                   THE ENGINE RECALL TO CORRECTLY ENCOMPASS OUR MODEL (2012
                                                              2
                                                                   SANTA FE ENGINES) BEFORE SERIOUS HARM COMES TO SOMEONE.
                                                              3
                                                                   INFORMATION REDACTED PURSUANT TO THE FREEDOM OF
                                                              4
                                                                   INFORMATION ACT (FOIA), 5 U.S.C. 552(B)(6). *TR
                                                              5
                                                                   NHTSA ID Number: 11219421
                                                              6
                                                                   Complaint Date June 12, 2019
                                                              7    Incident Date June 1, 2019
                                                                   Consumer Location ORLANDO, FL
                                                              8
                                                                   Vehicle Identification Number 5XYZG3AB1CG****
                                                              9    Summary of Complaint
                                                                   DROVE THE VEHICLE TO AN EVEN WITH NO ISSUES. PARKED IN THE
                                                             10
                                                                   EVENT VENUE GARAGE. CAR RAN PERFECTLY UP TO THIS POINT.
                                                             11    AFTER THE EVENT AS WE WHERE LEAVING THE GARAGE WE HEARD
                                                             12    KNOCKING IN THE ENGINE AND HAD TROUBLE ACCELERATING. WE
NYE, STIRLING, HALE & MILLER




                                                                   THOUGHT WE MAY HAVE GOTTEN A BAD BATCH OF GASOLINE AS WE
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    FILLED THE CAR UP ON OUR WAY TO THE EVENT. WE DROVE THE
                                                             14    VEHICLE HOME WITH VERY CAREFULLY AND HAD THE VEHICLE
                                                                   TOWED TO THE DEALER THE NEXT MONDAY. WE WHERE TOLD
                                                             15    THE ENGINE NEEDED TO BE REPLACED TO HE TUNE OF $10,000. AS
                                                             16    STATED BEFORE THE CAR RAN PERFECTLY ON OUR WAY TO OUR
                                                                   EVENT AND THE ENGINE WAS KNOCKING WHEN WE STARTED IT BACK
                                                             17    UP. THE CAR HAS 104000 MILES AND HAS HAD VERY MINOR ISSUES UP
                                                             18    TO THIS POINT. THE CAR IS STILL AT THE DEALER SO I DO NOT HAVE
                                                                   ANY DOCUMENTATION AS OF YET.
                                                             19
                                                             20    NHTSA ID Number: 11228838
                                                                   Complaint Date July 1, 2019
                                                             21    Incident Date May 28, 2019
                                                             22    Consumer Location ARLINGTON, WA
                                                                   Vehicle Identification Number 5XYZGDAB1CG****
                                                             23    Summary of Complaint
                                                             24    BOUGHT THE CAR WITH 139,000 MILES ON IT. HAD A CLEAN CAR VIN
                                                                   REPORT. DROVE IT FOR 3 MONTHS WITH NO ISSUES. SLOWED DOWN
                                                             25    ON A DANGEROUS 2 LANE HIGHWAY FOR A CAR TURNING LEFT IN
                                                             26    FRONT OF ME AND SUDDENLY COULDN'T ACCELERATE AND
                                                                   THE ENGINE LOST ALL POWER, MAKING A LOUD GRINDING NOISE. I
                                                             27    WAS STUCK WITH NO STEERING, NO POWER AND NO HAZARD LIGHTS
                                                             28    HALF WAY OFF OF THE HIGHWAY. LUCKILY A TRUCK PULLED IN
                                                                                                      83
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 84 of 243 Page ID #:84



                                                              1    BEHIND ME FOR SAFETY AND 2 PASSENGERS HELPED ME GET IT OFF
                                                                   THE HIGHWAY.
                                                              2
                                                              3    HAD IT TOWED TO THE AUTO SHOP TO FUND THE ENGINE NEEDED TO
                                                                   BE COMPLETELY REPLACED. THE DEALERSHIP WAS KIND ENOUGH TO
                                                              4
                                                                   EAT THE COSTS OF LABOR, BUT WE ARE OUT ANOTHER $3,500 FOR
                                                              5    AN ENGINE REPLACEMENT ON A CAR WE'VE ONLY HAD FOR 3
                                                                   MONTHS. FURTHER RESEARCH SHOWS MULTIPLE DANGEROUS
                                                              6
                                                                   SITUATIONS OF ENGINE FAILURES ON THIS SPECIFIC MODEL YET NO
                                                              7    RECALL HAS OCCURRED. WILL IT TAKE DEATH'S FOR HYUNDAI TO
                                                                   TAKE RESPONSIBILITY FOR KNOWINGLY KEEPING CARS ON THE
                                                              8
                                                                   ROAD WHERE ENGINES CAN COMPLETELY FAIL WITH ZERO
                                                              9    WARNING?
                                                             10
                                                                   NHTSA ID Number: 11245110
                                                             11    Complaint Date August 19, 2019
                                                             12    Incident Date August 17, 2019
NYE, STIRLING, HALE & MILLER




                                                                   Consumer Location TOLLEY, ND
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    Vehicle Identification Number 5XYZGDAB1CG****
                                                             14    Summary of Complaint
                                                                   CAR HAD 79000 MILES. WHEN DRIVING, MOTOR STARTED MAKING
                                                             15    TICKING SOUND. I STOPPED THE CAR AND CHECKED THE OIL. IT WAS
                                                             16    FULL. 2 MILES LATER, THE ENGINE STARTED KNOCKING, NO
                                                                   WARNING LIGHTS OF ANY KIND CAME ON ON THE DASH. BEFORE I
                                                             17    COULD PARK IT OFF THE ROAD, A ROD WENT THROUGH THE BLOCK.
                                                             18    THE BROKE ROD HAD A NUMBER 4 STAMPED ON IT.

                                                             19    NHTSA ID Number: 11256350
                                                             20    Complaint Date September 18, 2019
                                                                   Incident Date September 15, 2019
                                                             21    Consumer Location HUNTLEY, MT
                                                             22    Vehicle Identification Number 5XYZGDAB2CG****
                                                                   Summary of Complaint
                                                             23    I WAS DRIVING DOWN THE INTERSTATE WITH CRUISE CONTROL SET
                                                             24    AT 80 MPH, WHEN THE ENGINE STARTED MAKING A HORRIBLE SOUND.
                                                                   A SOUND AS THOUGH IT HAD NO OIL. I PULLED OFF THE INTERSTATE
                                                             25    AND HAD TO HAVE VEHICLE TOWED TO THE MECHANIC. I LEARNED
                                                             26    THE ENGINE BLEW A ROD AND NEEDS TO BE REPLACED. 114,000 MILES
                                                                   ON IT.
                                                             27
                                                             28
                                                                                                         84
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 85 of 243 Page ID #:85



                                                              1    NHTSA ID Number: 11258229
                                                                   Complaint Date September 25, 2019
                                                              2
                                                                   Incident Date September 24, 2019
                                                              3    Consumer Location CASTRO VALLEY, CA
                                                                   Vehicle Identification Number 5XYZG3AB5CG****
                                                              4
                                                                   Summary of Complaint
                                                              5    CRASHNo
                                                                   FIRENo
                                                              6
                                                                   INJURIES0
                                                              7    DEATHS0
                                                                   DRIVING CA I580 WESTBOUND, BRIGHT SUNNY DAY (2:45PM 9/24/19) IN
                                                              8
                                                                   2012 SANTA FE WITH 111K MILES ON IT. GOING HIGHWAY SPEED,
                                                              9    WITHOUT WARNING (NO KNOCKING, NO ACCELERATION ISSUES)
                                                                   THE ENGINE SHUT DOWN: OIL, BATTERY AND ENGINE LIGHTS
                                                             10
                                                                   ILLUMINATED. HAVING NO POWER STEERING, I MUSCLED THE CAR
                                                             11    DOWN THE NEAREST OFF-RAMP (COASTING 3/4 MILE, I WAS LUCKY TO
                                                             12    BE IN THE FAR RIGHT LANE). I HAD ALSO OWNED A 2011 SONATA
NYE, STIRLING, HALE & MILLER




                                                                   THAT WENT THRU 3 ENGINE FAILURES WITH SYMPTOMS (EACH TIME,
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    ACCELERATION ISSUES, GEARING HESITATION AND KNOCKING
                                                             14    OCCURRED). WITH THE SANTA FE, NO SUCH SYMPTOMS, IT JUST SHUT
                                                                   DOWN AFTER RUNNING PERFECTLY. I CALLED ROADSIDE ASSISTANCE
                                                             15    AND THEY TRIED TO JUMP START THE CAR -- NO LUCK. A TOW TRUCK
                                                             16    TOOK THE CAR TO A LOCAL HYUNDAI DEALERSHIP IN DUBLIN, CA.
                                                                   THEY DETERMINED THAT THE CRANKSHAFT WAS FROZEN CAUSING
                                                             17    AN ENGINE SEIZURE. I ASKED IF THIS CAR WAS COVERED UNDER THE
                                                             18    VARIOUS ENGINE RECALLS THAT HAVE PLAGUED NUMEROUS OTHER
                                                                   HYUNDAI MODELS AND THEY SAID "NO". SO IT SEEMS I AM ANOTHER
                                                             19    VICTIM (4 TIMES OVER; THE SONATA WAS LEMON LAWED) OF
                                                             20    HYUNDAI'S ENGINE SHODDY MANUFACTURING ISSUES. I AM
                                                                   AWAITING THE HYUNDAI SERVICE DEPARTMENT'S OFFICIAL REPORT
                                                             21    AND COST ANALYSIS. I WILL BE CONTACTING HYUNDAI AMERICA'S
                                                             22    CUSTOMER SERVICE TOMORROW.

                                                             23    NHTSA ID Number: 11270477
                                                             24    Complaint Date October 23, 2019
                                                                   Incident Date October 15, 2019
                                                             25    Consumer Location ELLINGTON, CT
                                                             26    Vehicle Identification Number 5XYZGDAB0CG****
                                                                   Summary of Complaint
                                                             27    WAS DRIVING ON THE HIGHWAY AND HEARD A LOUD KNOCKING.
                                                             28    PULLED OFF EXIT RAMP AND CONTINUED TO FIND A SAFE PLACE TO
                                                                                                      85
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 86 of 243 Page ID #:86



                                                              1    PULL OVER. AFTER PULLING OVER INTO A PARKING LOT, THE
                                                                   KNOCKING IN THE ENGINE WAS MUCH WORSE. CALLED FOR A TOW
                                                              2
                                                                   AND WAS TOWED TO A GARAGE. THE REPAIR GARAGE STATED THE
                                                              3    MOTOR HAD SPUN A MAIN BEARING. ( THE OIL FILTER WAS SAFED).
                                                                   AFTER THEY DID THERE WORK I DECIDED TO ATTEMPT TO DRIVE IT
                                                              4
                                                                   TO A DEALER SHIP. ON MY THERE THE PISTON ARM BROKE AND WENT
                                                              5    THROUGH THE SIDE OF THE BLOCK. NOW THE VEHICLE IS NO GOOD.
                                                              6
                                                                   NHTSA ID Number: 11301108
                                                              7    Complaint Date January 22, 2020
                                                                   Incident Date November 25, 2019
                                                              8
                                                                   Consumer Location TAMARAC, FL
                                                              9    Vehicle Identification Number 5XYZG3AB8CG****
                                                                   Summary of Complaint
                                                             10
                                                                   TL* THE CONTACT OWNS A 2012 HYUNDAI SANTA FE. WHILE DRIVING
                                                             11    45 MPH THERE WAS A LOUD KNOCKING SOUND COMING FROM
                                                             12    THE ENGINE. ADDITIONALLY, THE VEHICLE DECELERATED WITHOUT
NYE, STIRLING, HALE & MILLER




                                                                   WARNING. THE VEHICLE WAS TOWED TO TWO INDEPENDENT
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    MECHANICS WHO STATED THAT THE ENGINE NEEDED TO BE
                                                             14    REPLACED. THE VEHICLE WAS TOWED TO COCONUT CREEK HYUNDAI
                                                                   4960 NORTH, FL-7, COCONUT CREEK, FL 33073 (888) 441-7737 WHERE IT
                                                             15    WAS DIAGNOSED THAT METAL SHAVING WERE IN THE ENGINE AND
                                                             16    THAT THE ENGINE NEEDED TO BE REPLACED. THE VEHICLE WAS NOT
                                                                   REPAIRED THE MANUFACTURER WAS CONTACTED AND INFORMED OF
                                                             17    THE FAILURE. THE FAILURE MILEAGE WAS APPROXIMATELY 90,000.
                                                             18
                                                                   NHTSA ID Number: 11316421
                                                             19    Complaint Date March 5, 2020
                                                             20    Incident Date March 5, 2020
                                                                   Consumer Location HOPE, RI
                                                             21    Vehicle Identification Number 5XYZGDAB5CG****
                                                             22    Summary of Complaint
                                                                   MY CAR STARTED TO RANDOMLY STALL WITHOUT ANY NOTICE OR
                                                             23    CHECK ENGINE LIGHT. I BROUGHT MY VEHICLE TO A MECHANIC AND
                                                             24    WAS TOLD ALL I NEEDED WAS AN OIL CHANGE. THEN ONE DAY MY
                                                                   CAR STALLED ON THE HIGHWAY. THE POLICE WERE NOTIFIED BY
                                                             25    ANOTHER VEHICLE BECAUSE THEY THOUGHT MY CAR WAS ON FIRE. I
                                                             26    CANNOT BELIEVE THEY HAVENT RECALLED THIS ENGINEYET. I
                                                                   COULD HAVE BEEN KILLED. I SAT ON THE HIGHWAY IN THE POLICE
                                                             27    CAR UNTIL THE TOW TRUCK ARRIVED BECAUSE MY CAR STALLED IN
                                                             28    A BAD LOCATION AND WAS SMOKING. MY CAR WAS TOWED TO THE
                                                                                                      86
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 87 of 243 Page ID #:87



                                                              1    NEAREST HYUNDAI DEALERSHIP AND IS NOW GOING THROUGH
                                                                   DIAGNOSTIC TESTING. HYUNDAI MANUFACTURER WAS DIRECTLY
                                                              2
                                                                   ENGAGED AND THEY ARE ASKING FOR PHOTOS OF THE ENGINE. HOW
                                                              3    ABOUT KEEPING PEOPLE SAFE HYUNDAI AND RECALL THIS ENGINE
                                                                   AS WELL AND PAY FOR THE REPAIRS AS THE NEXT PERSON THIS
                                                              4
                                                                   HAPPENS TO MAY NOT MAKE IT OUT OF THEIR CAR TO TELL THEIR
                                                              5    STORY.... TERRIBLE HORRIFYING INCIDENT.
                                                              6
                                                                   NHTSA ID Number: 11319778
                                                              7    Complaint Date March 30, 2010
                                                                   Incident Date March 17, 2020
                                                              8
                                                                   Consumer Location PALMETTO BAY, FL
                                                              9    Vehicle Identification Number 5XYZK3ABXCG****
                                                                   Summary of Complaint
                                                             10
                                                                   WAS DRIVING 65 MPH HEADING SOUTH TO KEY LARGO. THE CAR
                                                             11    STARTED VIBRATING AND KNOCKING. THE CAR BEGAN TO LABOR, I
                                                             12    WAS ABLE TO PULL IT OFF THE ROAD BEFORE IT QUIT COMPLETELY.
NYE, STIRLING, HALE & MILLER




                                                                   THE MOTOR DIED AND WOULDN’T TURN OVER. THE BATTERY
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    APPEARED FINE AS RADIO, LIGHTS ETC., WERE STILL WORKING.
                                                             14    THERE WAS NO INDICATION THAT THE CAR OVERHEATED. I POPPED
                                                                   THE, HOOD, CHECKED MY FLUIDS WHICH ALL SEEMED TO BE FINE. I
                                                             15    DID NOTE SOME OIL ON THE GROUND AND IT APPEARED TO HAVE A
                                                             16    DRIP FROM ABOVE. I TOWED THE CAR TO MY MECHANIC. AFTER
                                                                   LOOKING IT OVER, HE TOLD ME TO TOW IT TO THE DEALER. I’M AT
                                                             17    JUST OVER 119,000 MILES; HE FELT THIS MAY BE COVERED. UPON
                                                             18    INITIAL DIAGNOSIS, THE DEALER DETERMINED THAT I HAVE A HOLE
                                                                   IN MY ENGINE BLOCK AND IT LOOKS LIKE THE ROD SHOT OUT OF THE
                                                             19    BLOCK. THE MANUFACTURER SAID THEY ARE WILLING TO PICK UP
                                                             20    60% OF THE REPAIR WHICH WOULD LEAVE ME WITH A REPAIR BILL
                                                                   OVER THE VALUE OF THE VEHICLE. MY INSURANCE COMPANY DID AN
                                                             21    INVESTIGATION, TODAY, AND DETERMINED THAT THE DAMAGE WAS
                                                             22    MECHANICAL AND NOTED THE CRANKSHAFT WAS BROKEN.
                                                                   MECHANICAL FAILURE IS NOT COVERED BY MY INSURANCE. THE 2012
                                                             23    SANTA FE WITH THE THETA II ENGINES SHOULD HAVE BEEN
                                                             24    INCLUDED IN THE THETA II RECALL REGARDLESS OF WHERE IT WAS
                                                                   MANUFACTURED. I FEEL FOR THE HYUNDAI AND KIA OWNERS WHO
                                                             25    CONTINUE TO SUFFER THROUGH THESE
                                                             26    CONTINUED ENGINE PROBLEMS MAKING THE CAR WORTHLESS.

                                                             27    NHTSA ID Number: 11329065
                                                             28    Complaint Date June 15, 2020
                                                                                                         87
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 88 of 243 Page ID #:88



                                                              1    Incident Date June 11, 2020
                                                                   Consumer Location SUSSEX, NJ
                                                              2
                                                                   Vehicle Identification Number 5XYZGDAB6CG****
                                                              3    Summary of Complaint
                                                                   WAS DRIVING MY 2012 SANTA FE ON RT 565 WHEN THE CAR STARTED
                                                              4
                                                                   MAKING A LOUD BANGING SOUND IN THE ENGINE AND THE CAR JUST
                                                              5    DIED. I WAS ABLE TO ROLL THE CAR OFF TO THE SHOULDER BEFORE
                                                                   CAUSING AN ACCIDENT. I HAD THE CAR TOWED TO MY HOUSE WHERE
                                                              6
                                                                   A MECHANIC LOOKED AT IT AND INFORMED ME THE ENGINE WAS
                                                              7    SHOT AND TOLD ME ABOUT THIS WEB SITE SO I COULD SEE THAT
                                                                   THERE ARE MULTIPLE INCIDENTS SIMILAR TO THE ONE I
                                                              8
                                                                   EXPERIENCED. I PURCHASED THIS VEHICLE NEW FROM SUSSEX
                                                              9    HYUNDAI IT CURRENTLY HAS 108,000 MILES I PLAN ON GOING IN
                                                                   TOMORROW AND SPEAKING WITH THEM. WITH ALL
                                                             10
                                                                   THE ENGINE COMPLAINTS AND SCENARIOS THAT COULD HAVE
                                                             11    RESULTED IN ACCIDENTS LISTED ON THIS WEB SITE YOU WOULD
                                                             12    THINK THAT NHTSA OR HYUNDAI WOULD IMPLEMENT
NYE, STIRLING, HALE & MILLER




                                                                   AN ENGINE RECALL. HOPING THE DEALER WILL GO TO BAT FOR ME
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    AND CONTACT HYUNDAI AMERICA TO FIX MY ENGINE. *TR
                                                             14
                                                                   NHTSA ID Number: 11352269
                                                             15    Complaint Date August 31, 2020
                                                             16    Incident Date August 23, 2020
                                                                   Consumer Location BAXTER SPRINGS, KS
                                                             17    Vehicle Identification Number 5XYZGDAB5CG****
                                                             18    Summary of Complaint
                                                                   WHILE DRIVING ON THE HYWAY AT 65 THE ENGINE SEIZED AND
                                                             19    BROKE THE ENGINE BLOCK
                                                             20
                                                                   SPRAYING OIL ONTO THE HOT EXHAUST ALMOST CATCHING FIRE.
                                                             21    THIS ENGINE HAS BEEN VERY WELL MAINTAINED AND GAVE NO
                                                             22    WARNING SIGNS OF HAVEING A PROBLEM. A CONNECTING ROD
                                                                   BEARING STARVED FOR OIL AND BROKE THE ROD. HYUNDAI WAS
                                                             23    CONTACTED AND DECLINED TO INSPECT OR INVESTIGATE
                                                             24    THIS ENGINE FAILURE AND ALMOST CATCHING FIRE. THEY ALSO
                                                                   DECLINED TO HELP WITH THE REPAIRS OR COSTS I SPOKE TO MARIA
                                                             25    AT HYUNDAI CORPORATE AND MY CASE NUMBER WITH HYUNDAI
                                                             26    WAS 17260696 ALSO THE AVALIABILLITY OF THE
                                                                   REPLACEMENT ENGINE IS LIMITED TO A SHORT BLOCK BECAUSE
                                                             27    HYUNDAI DOES NOT HAVE ENOUGH ENGINES TO REPLACE THEM ALL
                                                             28    THAT ARE GOING BAD SADLY MY CAR IS ONE YEAR OFF FROM
                                                                                                 88
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 89 of 243 Page ID #:89



                                                              1    FALLING UNDER THE ENGINE RECALL SO IM STUCK FOOTING THE
                                                                   BILL
                                                              2
                                                              3    NHTSA ID Number: 11352510
                                                                   Complaint Date September 1, 2020
                                                              4
                                                                   Incident Date August 26, 2020
                                                              5    Consumer Location WEST WARWICK, RI
                                                                   Vehicle Identification Number 5XYZG3ABXCG****
                                                              6
                                                                   Summary of Complaint
                                                              7    WHILE DRIVING DOWN THE HIGHWAY WEDNESDAY AFTERNOON I
                                                                   HEARD A LOUD BANG AND I ASSUMED THAT A ROCK HAD HIT THE
                                                              8
                                                                   SIDE OF MY CAR. WHEN I GOT HOME I CHECKED BUT DID NOT SEE
                                                              9    ANY DENTS OR SCRATCHES ON THAT SIDE. THAT EVENING I DROVE
                                                                   MY CAR AGAIN ON THE HIGHWAY AND IT STALLED OUT WHILE I WAS
                                                             10
                                                                   DRIVING. I PULLED OVER TO THE BREAK DOWN LANE AND TURNED IT
                                                             11    OFF. AFTER ABOUT A MINUTE I TURNED IT BACK ON AND IT STARTED
                                                             12    UP FINE AND DROVE JUST FINE THE REST OF THE NIGHT AND THE
NYE, STIRLING, HALE & MILLER




                                                                   NEXT DAY. ON FRIDAY WHEN I STARTED DRIVING DOWN THE ROAD IT
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    MADE A VERY LOUD NOISE, WHICH WAS A CONSTANT LOUD NOISE. I
                                                             14    TURNED AROUND AND BROUGHT IT HOME AND CALLED MY
                                                                   MECHANIC. HE CHECKED THE CAR AND SAID THAT
                                                             15    THE ENGINE NEEDED TO BE REPLACED, WHICH WOULD COST MORE
                                                             16    THAN WHAT THE CAR IS CURRENTLY WORTH. THE CAR HAS LESS
                                                                   THAN 130,000 MILES ON IT. I BRING IT IN EVERY 3 MONTHS FOR OIL
                                                             17    CHANGES AND MAKE SURE TO DO ALL OF THE RECOMMENDED
                                                             18    REPAIRS.

                                                             19    NHTSA ID Number: 11363994
                                                             20    Complaint Date October 12, 2020
                                                                   Incident Date September 14, 2020
                                                             21    Consumer Location NEW FAIRFIELD, CT
                                                             22    Vehicle Identification Number 5XYZKDAG8CG****
                                                                   Summary of Complaint
                                                             23    WHILE DRIVING ON THE HIGHWAY, WITHOUT ANY WARNING, AN
                                                             24    INTERNAL PIECE OF MY ENGINE SHOT A HOLE THROUGH MY ENGINE
                                                                   BLOCK. FIRE STARTED SHOOTING OUT OF MY ENGINE AND
                                                             25    THANKFULLY I WAS ABLE TO PULL OVER AND GET OUT WITHOUT
                                                             26    THE FIRE GETTING WORSE. THE DRIVER BEHIND ME PULLED OVER
                                                                   AND TOLD ME THAT HE COULD SEE THE FIRE UNDER THE CAR WHILE
                                                             27    DRIVING BEHIND ME. HE STOPPED TRAFFIC UNTIL WE CONFIRMED
                                                             28    THAT THE FIRE WAS OUT. THE FIRE WAS STILL VISIBLE FROM THE
                                                                                                      89
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 90 of 243 Page ID #:90



                                                              1    UNDERSIDE OF MY VEHICLE FOR A COUPLE MINUTES BUT IT STOPPED
                                                                   WITHOUT THE WHOLE CAR IGNITING. I REPORTED THIS INCIDENT TO
                                                              2
                                                                   HYUNDAI USA. THEY ASSIGNED A CASE NUMBER TO ME BUT TOLD ME
                                                              3    THAT THE HYUNDAI DEALERSHIP, THAT MY CAR WAS TOWED TO, DID
                                                                   NOT SEE EVIDENCE OF FIRE SO THEY DROPPED THE CASE. I TOLD
                                                              4
                                                                   THEM THAT I HAD A WITNESS, THE DRIVER BEHIND ME FROM THE
                                                              5    NATIONAL GUARD, AND THEY TOLD ME THAT IT DIDN'T MATTER
                                                                   BECAUSE THEY DIDN'T SEE FIRE DAMAGE AND THEREFORE COULDN'T
                                                              6
                                                                   VALIDATE MY CLAIM REGARDLESS OF THE WITNESS. THE CAR HAD
                                                              7    NO CHECK ENGINE LIGHT ON, THE OIL WAS CHANGED REGULARLY,
                                                                   AND THERE WAS NO REASON FOR THE ENGINE TO SUDDENLY,
                                                              8
                                                                   WITHOUT WARNING, BLOW OUT THE BLOCK AND SHOOT FIRE. I CAN
                                                              9    ONLY ASSUME THAT THIS WAS A VERY DANGEROUS AND
                                                                   POTENTIALLY DEADLY MANUFACTURING DEFECT. MY ATTEMPTS TO
                                                             10
                                                                   PRESSURE HYUNDAI TO CHECK MY ENGINE AGAIN HAS ONLY LED TO
                                                             11    THEM TO TELLING ME THAT IN 30 DAYS THEY COULD GET SOMEONE
                                                             12    ELSE TO LOOK AT THE ENGINE TO VALIDATE MY CLAIM.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    NHTSA ID Number: 11378624
                                                             14    Complaint Date December 9, 2020
                                                                   Incident Date November 12, 2020
                                                             15    Consumer Location ARLINGTON, TX
                                                             16    Vehicle Identification Number 5XYZGDABXCG****
                                                                   Summary of Complaint
                                                             17    TL* THE CONTACT OWNS A 2012 HYUNDAI SANTA FE. THE CONTACT
                                                             18    STATED THAT WHILE DRIVING ON THE HIGHWAY AT 70 MPH
                                                                   THE ENGINE SUDDENLY LOST POWER. THE CONTACT WAS ABLE
                                                             19    COAST THE VEHICLE TO THE SHOULDER OF THE HIGHWAY. THE
                                                             20    CONTACT ATTEMPTED TO RESTART THE VEHICLE BUT
                                                                   THE ENGINE DID NOT RESPOND. THE VEHICLE WAS TOWED TO THE
                                                             21    DEALER DANBURY HYUNDAI 102 FEDERAL ROAD, DANBURY, CT 06810
                                                             22    (203) 825-5940. THEY INITIALLY TRIED TO TURN THE CRANK SHAFT
                                                                   AND THEN INFORMED THE CONTACT THAT THE ENGINE HAD A MAJOR
                                                             23    FAILURE. THEY ALSO SAID THAT THEY WOULD HAVE TO GET
                                                             24    AUTHORIZATION FROM THE MANUFACTURER TO PAY PARTIALLY FOR
                                                                   THE REPAIRS. THE VEHICLE HAD A RECALL NHTSA NUMBER 20V746000
                                                             25    (ENGINE) AND. THE CONTACT CALLED THE MANUFACTURER AND
                                                             26    THEY STATED THAT THEY WOULD LOOK AT THE ISSUE BUT MADE NO
                                                                   PROMISES ON HELPING WITH THE REPAIRS. THEY ALSO STATED THAT
                                                             27    THE VEHICLE WAS NOT PART OF A RECALL. THE CONTACT
                                                             28    DISCOVERED LATER ON THAT THE VEHICLE WAS PART OF THE
                                                                                                      90
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 91 of 243 Page ID #:91



                                                              1    RECALL THAT WAS DATED 12/01/20. THE VEHICLE WAS UNREPAIRED
                                                                   STILL AT DEALER. THE FAILURE MILEAGE WAS 110,000
                                                              2
                                                              3    NHTSA ID Number: 11383028
                                                                   Complaint Date December 11, 2020
                                                              4
                                                                   Incident Date December 2, 2020
                                                              5    Consumer Location LAS VEGAS, NV
                                                                   Vehicle Identification Number 5XYZHDAG4CG****
                                                              6
                                                                   Summary of Complaint
                                                              7    MY 2012 HYUNDI SANTA FE STALLED ON ME AS I WAS APPROACHING
                                                                   A TRAFFIC LIGHT 3 WEEKS AGO.. LAST WEEK MY CHECK ENGINE OIL
                                                              8
                                                                   LIGHT CAME ON MY DASHBOARD. I TOOK IT TO A CERTIFIED
                                                              9    MECHANIC AND HE SAID THE PROBLEM WAS A REAR CRANKSHAFT
                                                                   MAIN BEARING SEAL. HE HAS SEEN THIS BEFORE REGARDING
                                                             10
                                                                   HYUNDAI ENGINE PROBLEMS AS WELL AS WITH THE KIA BRAND. I
                                                             11    LEARNED THAT THERE WILL BE A RECALL FOR MY CAR BUT IT WILL
                                                             12    NOT BEGIN UNTIL 1/22/21. MY VEHICLE IS NOT LISTED WITH THIS
NYE, STIRLING, HALE & MILLER




                                                                   RECALL, YET I AM HAVING THE SAME PROBLEM. I NEED HYUNDAI TO
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    AD MY VIN NUMBER TO THIS RECALL LIST.
                                                             14
                                                                   NHTSA ID Number: 11384566
                                                             15    Complaint Date December 22, 2020
                                                             16    Incident Date August 27, 2020
                                                                   Consumer Location LAKE STEVENS, WA
                                                             17    Vehicle Identification Number 5XYZGDAB9CG****
                                                             18    Summary of Complaint
                                                                   I WAS DRIVING MY VEHICLE ON THE HIGHWAY AT 60MPH. I WAS ON A
                                                             19    SLIGHT INCLINE AND PROCEEDED TO PASS THE VEHICLE IN FRONT OF
                                                             20    ME. UPON ARRIVING TO THE UPCOMING TOWN I NOTICED A DISTINCT
                                                                   LOUD KNOCK IN THE ENGINE COMPARTMENT AND LOSS OF POWER, I
                                                             21    IMMEDIATELY PULLED IN TO A SERVICE STATION. THE MECHANIC
                                                             22    INFORMED ME THAT IS SOUNDED LIKE A CONNECTING ROD AND
                                                                   DRIVING IT ANY FURTHER WOULD NOT BE RECOMMENDED. I WAS
                                                             23    QUITE A DISTANCE FROM HOME AND SO WITH A TOW SERVICE AND
                                                             24    RENTAL CAR I PAID ALMOST $700.00 TO GET HOME WITH THE
                                                                   VEHICLE.
                                                             25
                                                             26    NHTSA ID Number: 11388238
                                                                   Complaint Date January 14, 2021
                                                             27    Incident Date December 20, 2020
                                                             28    Consumer Location CYPRESS, TX
                                                                                                         91
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 92 of 243 Page ID #:92



                                                              1    Vehicle Identification Number 5XYZG3ABXCG****
                                                                   Summary of Complaint
                                                              2
                                                                   I WAS DRIVING IN COLORADO ON I-70 AND AS I SLOWED DOWN TO
                                                              3    EXIT, HEARD A CLICKING SOUND. THE SOUND GOT LOUDER/QUICKER
                                                                   WHEN I ACCELERATED. I PULLED OVER AND CHECKED BUT SAW
                                                              4
                                                                   NOTHING. I CHECKED THE OIL AND HAD A SERVICE GUY AT A
                                                              5    SUPERSTORE CHECK IT TOO. HE SAW NO METAL PARTS IN THE OIL. NO
                                                                   INDICATOR LIGHTS WERE ON. IT WAS A SUNDAY AND NOTHING WAS
                                                              6
                                                                   OPEN. I TRIED TO DRIVE FARTHER AND WAS GOING 35 MILES PER
                                                              7    HOUR UP A HILL BEHIND A TRUCK BUT AS SOON AS I TRIED TO
                                                                   ACCELERATE TO PASS, I HEARD A POP. THE ENGINE LIGHT AND THE
                                                              8
                                                                   OIL LIGHT CAME UP. I PULLED OVER AND TRIED TO AT LEAST
                                                              9    ACCELERATE TO THE FREEWAY EXIT, BUT HAD AN IMMEDIATE LOSS
                                                                   OF POWER. I HAD TO HAVE THE CAR TOWED TWICE - ONCE TO THE
                                                             10
                                                                   CLOSEST TOWN AND THEN BACK TO DENVER TO THE DEALERSHIP
                                                             11    (WHICH WAS AGAIN CLOSED ON SUNDAY). THE TOW TRUCK DRIVER
                                                             12    TOLD ME THERE WAS OIL EVERYWHERE UNDER THE ENGINE. THE
NYE, STIRLING, HALE & MILLER




                                                                   DEALERSHIP LOOKED AT IT A WEEK LATER AND SAID THERE WAS A
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    HOLE IN THE SIDE OF THE ENGINE BLOCK.
                                                             14
                                                                                          MY2010-2013 Hyundai Tucson
                                                             15
                                                             16    NHTSA ID Number: 10873948
                                                                   Complaint Date June 13, 2016
                                                             17    Incident Date May 7, 2016
                                                             18    Consumer Location BELLEVUE, WA
                                                                   Vehicle Identification Number KM8JUCAC2CU****
                                                             19    Summary of Complaint
                                                             20    WHILE DRIVING ON THE I90 THROUGH SNOQUALMIE PASS IN
                                                                   WASHINGTON, MOVED TO OVERTAKE ANOTHER VEHICLE IN THE
                                                             21    OVERTAKING LANE.
                                                             22
                                                                   AS I MOVED INTO THE LANE AND ACCELERATED,
                                                             23    THE ENGINE DROPPED DOWN A GEAR AND A WHINING NOISE WAS
                                                             24    HEARD. AT THIS POINT I HAD TOTAL LOSS OF POWER AND WAS
                                                                   TRAVELLING AT ~70MPH.
                                                             25
                                                             26    I WAS ABLE TO SAFELY PULL OVER ONTO THE SIDE OF THE ROAD AND
                                                                   THE CAR WAS TOWED. THERE WAS MEDIUM TRAFFIC AT THE TIME
                                                             27    HOWEVER I WAS ON A SLIGHT DOWNHILL SO DIDN'T RAPIDLY LOSE
                                                             28    SPEED.
                                                                                                 92
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 93 of 243 Page ID #:93



                                                              1
                                                                   HYUNDAI CARPROS IN RENTON REPORTED THAT THE PISTON HAD
                                                              2
                                                                   FAILED AND HAD PUNCTURED THE ENGINE CASING.
                                                              3
                                                                   NHTSA ID Number: 10919253
                                                              4
                                                                   Complaint Date October 27, 2016
                                                              5    Incident Date October 23, 2016
                                                                   Consumer Location BAYVILLE, NJ
                                                              6
                                                                   Vehicle Identification Number KM8JUCAC9CU****
                                                              7    Summary of Complaint
                                                                   I WAS DRIVING THE VEHICLE ON THE GARDEN STATE PARKWAY AT
                                                              8
                                                                   APPROXIMATELY 70 MPH. I HEARD A BANG COME FROM THE ENGINE
                                                              9    AREA AND THE CAR LOST ALL POWER. ALL WARNING LIGHTS CAME
                                                                   ON AND SMOKE WAS COMING OUT FROM FRONT OF CAR. I COASTED
                                                             10
                                                                   TO THE SHOULDER. FORTUNATELY THIS WAS EARLY SUNDAY
                                                             11    MORNING WITH VERY LITTLE TRAFFIC ON THE HIGHWAY. T COULD
                                                             12    HAVE BEEN REAR ENDED. I GOT OUT OF CAR AND NOTICED A PUDDLE
NYE, STIRLING, HALE & MILLER




                                                                   OF OIL UNDER THE CAR. I HAD THE CAR TOWED HOME. THE ENGINE
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    HAS FAILED. THE CAR HAD REGULAR OIL CHANGES WITH SYNTHETIC
                                                             14    OIL. 104K MILEAGE. THIS CAR USES THE 2.4 THETA ENGINE. AFTER
                                                                   RESEARCHING THE FAILURE, I HAVE FOUND THIS IS THE
                                                             15    SAME ENGINE USED IN THE SONATA AND KIA SPORTAGE THAT ALSO
                                                             16    HAVE A PROBLEM WITH ENGINE FAILURES. *TR

                                                             17    NHTSA ID Number: 10940435
                                                             18    Complaint Date January 8, 2017
                                                                   Incident Date December 19, 2016
                                                             19    Consumer Location OAKLAND, CA
                                                             20    Vehicle Identification Number KM8JU3AC7CU****
                                                                   Summary of Complaint
                                                             21    ENGINE FAILURE WHILE DRIVING ON HIGH WAY. SUDDEN POWER
                                                             22    LOSS, JERKING, AND LOUD KNOCKING NOISES. LUCKILY WE
                                                                   MANAGED TO GET OFF OF THE HIGHWAY. CAR HAD TO BE TOWED TO
                                                             23    THE DEALERSHIP. THERE WAS FAINT CYCLIC NOISE BEFOREHAND,
                                                             24    BUT NO ENGINE CHECK LIGHT OR OTHER WARNING. THE ENGINE HAS
                                                                   VERY LOW MILES (LESS THAN 40K MILES) AND WAS MAINTAINED PER
                                                             25    RECOMMENDED SCHEDULE.
                                                             26
                                                                   SYMPTOMS ARE IDENTICAL TO THE THETA II ENGINE FAILURE BUT
                                                             27    DOES NOT APPEAR TO BE INCLUDED IN THE SONATA ENGINE RECALL.
                                                             28    *TR
                                                                                                93
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 94 of 243 Page ID #:94



                                                              1    NHTSA ID Number: 10971922
                                                                   Complaint Date April 11, 2017
                                                              2
                                                                   Incident Date April 5, 2017
                                                              3    Consumer Location CORPUS CHRISTI, TX
                                                                   Vehicle Identification Number KM8JU3AC6CU****
                                                              4
                                                                   Summary of Complaint
                                                              5    WHILE DRIVING --LOUD KNOCKING NOISE IN THE ENGINE. WAS
                                                                   DIAGNOSED BY DEALER AS HAVING WORN ROD/CRANKSHAFT;METAL
                                                              6
                                                                   DEBRIS IN OIL PAN -- IF CONTINUING TO DRIVE, THEN WARNED TO
                                                              7    CAUSE ENGINE FAILURE AND SHUTDOWN. THIS SAME PROBLEM
                                                                   RECEIVED A RECALL IN SONATAS, BUT NOW IS HAPPENING WITH THE
                                                              8
                                                                   TUCSONS.
                                                              9
                                                                   NHTSA ID Number: 10993737
                                                             10
                                                                   Complaint Date June 7, 2017
                                                             11    Incident Date June 16, 2016
                                                             12    Consumer Location SANFORD, FL
NYE, STIRLING, HALE & MILLER




                                                                   Vehicle Identification Number KM8JU3AC7DU****
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    Summary of Complaint
                                                             14    TL* THE CONTACT OWNS A 2013 HYUNDAI TUCSON. WHILE DRIVING
                                                                   APPROXIMATELY 65 MPH, THERE WAS A KNOCKING NOISE COMING
                                                             15    FROM THE FRONT PASSENGER SIDE OF THE ENGINE COMPARTMENT
                                                             16    WHILE ACCELERATING. THE ENGINE SEIZED WITHOUT WARNING. THE
                                                                   CONTACT COASTED THE VEHICLE TO THE SIDE OF THE ROAD AND
                                                             17    ATTEMPTED TO START THE ENGINE, BUT IT FAILED. THE VEHICLE
                                                             18    WAS TOWED TO THE DEALER (HEADQUARTERS HYUNDAI LOCATED
                                                                   AT 3775 N US HIGHWAY 17-92, SANFORD, FL, 32773) WHERE IT WAS
                                                             19    DIAGNOSED THAT THE SECOND BEARING MELTED AND THE
                                                             20    ENTIRE ENGINE NEEDED TO BE REPLACED. THE DEALER INFORMED
                                                                   THE CONTACT THAT THE VEHICLE WAS OUT OF WARRANTY AND
                                                             21    COULD NOT BE SERVICED. THE VEHICLE WAS NOT REPAIRED. THE VIN
                                                             22    WAS NOT INCLUDED IN NHTSA CAMPAIGN NUMBER: 17V226000
                                                                   (ENGINE AND ENGINE COOLING). THE MANUFACTURER WAS
                                                             23    NOTIFIED. THE APPROXIMATE FAILURE MILEAGE WAS 95,000.
                                                             24
                                                                   NHTSA ID Number: 11000708
                                                             25    Complaint Date June 22, 2017
                                                             26    Incident Date June 16, 2017
                                                                   Consumer Location EVERGREEN PARK, IL
                                                             27    Vehicle Identification Number KM8JUCAC3CU****
                                                             28    Summary of Complaint
                                                                                                       94
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 95 of 243 Page ID #:95



                                                              1    JUST HAD CAR SERVICES AT HYUNDAI DEALERSHIP TWO WEEKS AGO
                                                                   WITH OIL CHANGE AND RUST RECALL ALONG WITH MULTIPOINT
                                                              2
                                                                   INSPECTION.
                                                              3
                                                                   FRIDAY 6/10/2017 WAS DRIVING HOME TURNING LEFT IN A BUSY
                                                              4
                                                                   INTERSECTION AND HEAR A LOUD PING PING FROM UNDER THE
                                                              5    HOOD, AND I CAN NO LONGER ACCELERATE. CARS ARE HOOKING
                                                                   BEHIND ME AS I TURN ON MY HAZARDS AND AM ABLE TO FINALLY
                                                              6
                                                                   COAST TO THE SIDE STREET AND TURN OFF THE CAR. I WAS ALMOST
                                                              7    REAR ENDED TWICE.
                                                              8
                                                                   TOOK THE CAR INTO THE DEALER. THEY BROKE DOWN
                                                              9    THE ENGINE AND SAID THAT THEY ENGINE SEIZED UP AND THE
                                                                   BEARINGS HAD METAL SHAVING ALL OVER DOWN TO THE OIL PAN.
                                                             10
                                                                   THEY SAID THIS LOOKED TO BE CONSISTENT WITH WHAT THEY HAVE
                                                             11    BEEN SEEING IN THE RECALLED 2.4 L ENGINES. THEY FILED A CLAIM
                                                             12    WITH HYUNDAI
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    SINCE I AM THE SECOND OWNER THE ARE DECLINING THE REPAIR
                                                             14    REQUEST BECAUSE I AM THE SECOND OWNER AND HAVE 80,000
                                                                   MILES. SO MUCH FOR HELPING YOUR CUSTOMER THAT WAS ALMOST
                                                             15    KILLS BECAUSE OF ENGINE FAILURE
                                                             16
                                                                   NHTSA ID Number: 11012733
                                                             17    Complaint Date August 4, 2017
                                                             18    Incident Date July 29, 2017
                                                                   Consumer Location SAN LEANDRO, CA
                                                             19    Vehicle Identification Number KMBJU3AC5DU****
                                                             20    Summary of Complaint
                                                                   I RELIGIOUSLY MAINTAINED MAINTENANCE ON MY SUV, BUT OUT
                                                             21    THE BLUE, LAST WEEKEND 7/29-30 I WAS AT A LIGHT AND THE
                                                             22    CHECK ENGINE LIGHT APPEARED AND SOMETHING BROKE IN
                                                                   THE ENGINE AREA, I HEARD A SNAP, IT SOUNDED LIKE A BELT. WELL,
                                                             23    I FLAT BED TOWED THE VEHICLE TO THE DEALERSHIP AND TO MY
                                                             24    AMAZEMENT, I RECEIVED A CALL FROM THE SERVICE ADVISOR THAT
                                                                   I NEEDED A NEW ENGINE? THE COST WOULD BE AROUND $8,000.00. I
                                                             25    RELIGIOUSLY HAD EVERY WARRANTY SERVICE DONE AND THEY
                                                             26    CAME BACK WITH MY CRANK SHANK PINS AND PISTONS WERE WORN
                                                                   OUT AND ROD KNOCKING WAS TAKEN PLACE, PLUS NO MORE ROD
                                                             27    BEARINGS. I ASKED WHAT COULD OF CAUSED THIS AND HE STATED,
                                                             28    "LACK OF OIL?". I NEVER MISSED AN OIL CHANGE ON THE SUV, SO
                                                                                                      95
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 96 of 243 Page ID #:96



                                                              1    HOW COULD THIS BE?? ALSO, METAL SHAVINGS WERE FOUND IN THE
                                                                   OIL PAIN AND CYLINDER 2 AND 3 GONE. THERE WAS A RECALL ON
                                                              2
                                                                   THE SANTA FE SUV 2011-2013, KIA 2011-2014 WHEREBY THE SAME
                                                              3    THING CRANKPINS, METAL SHAVINGS FOUND, THE EXACT WORDING
                                                                   FROM THE CLASS ACTION LAWSUIT (FOUND ONLINE) IS "DURING
                                                              4
                                                                   MACHINING OF THE ENTIRE ENGINE, CRANKSHAFT AND CRANKPINS,
                                                              5    METAL SHAVINGS MAY HAVE BEEN LEFT WITHIN THE CRANKSHAFT
                                                                   OIL PASSAGES, OIL MAY BE BLOCKED AND CAUSE THE CONNECTING
                                                              6
                                                                   RODS TO WEAR, WHICH WOULD THEN CAUSE HEM TO FAIL AND SEIZE
                                                              7    THE ENGINE. NOW, THEY DIDN'T LIST MY VEHICLE, BUT IT'S THE
                                                                   EXACT AND SHOULD BE INVESTIGATED SINCE MY VEHICLE HAS THE
                                                              8
                                                                   SAME ENGINE! ALSO, THIS OCCURRED AT EXACTLY 100,000 MILES
                                                              9    WHEN THE WARRANTY EXPIRED. NOW, THE SERVICE ADVISORS ARE
                                                                   BEING HORRID AND HEATED EXCHANGES ARE GOING ON WITH THE
                                                             10
                                                                   CAR DEALERSHIP TEAM ON MY CAR REPAIR. IT'S STILL SITTING AT
                                                             11    THE DEALERSHIP AND I'M IN AN EXPENSIVE RENTAL. I HAD JUST
                                                             12    MADE MY LAST PAYMENT....
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    NHTSA ID Number: 11024594
                                                             14    Complaint Date September 20, 2017
                                                                   Incident Date August 28, 2017
                                                             15    Consumer Location MONROE, CT
                                                             16    Vehicle Identification Number KM8JT3AB0CY****
                                                                   Summary of Complaint
                                                             17    TL* THE CONTACT OWNS A 2012 HYUNDAI TUCSON. WHILE DRIVING 50
                                                             18    MPH, THE VEHICLE HESITATED TO SHIFT TO A HIGHER GEAR. THE
                                                                   CONTACT STATED THAT THE EPS, OIL, AND CHECK ENGINE WARNING
                                                             19    INDICATORS ILLUMINATED. THE CONTACT WAS ABLE TO EXIT THE
                                                             20    HIGHWAY. THE ENGINE STARTED SKIPPING AND ALL POWER WAS
                                                                   LOST. THE VEHICLE WAS TOWED TO DANBURY HYUNDAI (102
                                                             21    FEDERAL RD, DANBURY, CT 06810 (203) 730-4700) WHERE IT WAS
                                                             22    DIAGNOSED THAT THE ENGINE SEIZED AND NEEDED REPLACEMENT.
                                                                   THE VEHICLE WAS NOT REPAIRED. THE MANUFACTURER WAS MADE
                                                             23    AWARE OF THE FAILURE AND DID NOT ASSIST. THE VIN WAS INVALID.
                                                             24    THE FAILURE MILEAGE WAS 59,092.

                                                             25    NHTSA ID Number: 11030582
                                                             26    Complaint Date September 29, 2017
                                                                   Incident Date September 9, 2017
                                                             27    Consumer Location LUDOWICI, GA
                                                             28    Vehicle Identification Number KM8JUCAC9DU****
                                                                                                       96
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 97 of 243 Page ID #:97



                                                              1    Summary of Complaint
                                                                   ON SEPT. 9TH 2017 WE WERE EVACUATING FROM HURRICANE IRMA.
                                                              2
                                                                   WE HEADED NORTH FROM GA. ON I-77 IN N.C ALL THE LIGHTS CAME
                                                              3    ON AND CAR SLOWED DOWN. WE PULLED OVER AND SHUT IT OFF.
                                                                   WHEN TURNING IT BACK ON A LOUD HORRIBLE NOISE WAS COMING
                                                              4
                                                                   FROM THE FRONT. WE WERE ABLE TO SLOWLY GET OFF THE EXIT. WE
                                                              5    FOUND A MECHANIC SHOP AND TOOK IT THERE TO SEE IF THEY
                                                                   COULD TELL US WHAT IT WAS. THE CAR NEVER GAVE US ANY
                                                              6
                                                                   WARNINGS OR LIGHTS CAME ON PRIOR TO THIS. WHEN WE
                                                              7    PURCHASED THE CAR IN 2016, WE HAD TAKEN IT TO THE HYUNDAI
                                                                   DEALER WE BOUGHT IT FROM DUE TO A KNOCKING NOISE COMING
                                                              8
                                                                   FROM THE FRONT. WE TOOK IT ABOUT 3 TIMES AND TO NO AVAIL
                                                              9    THEY DIDN'T FIND ANYTHING. WE PURCHASED THE CAR WITH
                                                                   ALMOST 35,000 MILES AND IT WAS AT 78,000 MILES WHEN IT LEFT US
                                                             10
                                                                   STRANDED IN NC. ON MONDAY 9/11/17 THE MECHANIC CALLED US
                                                             11    AND TOLD US HE FOUND OIL AND METAL SHAVINGS IN THE PAN AND
                                                             12    THAT THE ENGINE HAD FAILED. WE'VE ONLY HAD THIS CAR FOR 1 1/2
NYE, STIRLING, HALE & MILLER




                                                                   YRS. NOW NOT ONLY WE WERE OUT OF POCKET FOR 4 NIGHTS AT A
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    HOTEL, WE HAD TO RENT A UHAUL TO TRANSPORT THE CAR BACK TO
                                                             14    GA. FILED A COMPLAINT WITH HYUNDAI ON 9/16/17. THEY GOT BACK
                                                                   TO ME ON 9/28 AND 9/29. I WAS TOLD THE SAVANNAH HYUNDAI
                                                             15    DEALER WANTS US TO TOW THE CAR TO THEIR SERVICE DEPT. AT
                                                             16    OUR EXPENSE PLUS WE WOULD HAVE TO PAY THEM $400 SO THEY
                                                                   CAN DO A FULL INSPECTION ON OUR CAR. THE SAME CAR I WAS
                                                             17    BRINGING TO THEM WITH ISSUES BEFORE WE WERE OUT OF
                                                             18    WARRANTY. I AM AWARE OF A LOT OF ISSUES WITH THESE ENGINES
                                                                   AND THEY NEED TO BE RECALLED AND REPLACED.
                                                             19
                                                             20    NHTSA ID Number: 11032085
                                                                   Complaint Date October 6, 2017
                                                             21    Incident Date August 10, 2017
                                                             22    Consumer Location GILROY, CA
                                                                   Vehicle Identification Number KM8JU3AC4CU****
                                                             23    Summary of Complaint
                                                             24    NOTICING KNOCKING SOUND AFTER STARTING ENGINE, PARKED
                                                                   STATIONARY. DEALER DIAGNOSED ENGINE FAILURE. ENGINE HAS
                                                             25    LOW MILES, ONLY 121,000
                                                             26
                                                                   NHTSA ID Number: 11032605
                                                             27    Complaint Date October 9. 2017
                                                             28    Incident Date September 19, 2017
                                                                                                         97
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 98 of 243 Page ID #:98



                                                              1    Consumer Location JOHNSON CITY, TN
                                                                   Vehicle Identification Number KM8JUCAC6CU****
                                                              2
                                                                   Summary of Complaint
                                                              3    I WAS DRIVING DOWN THE HIGHWAY AND HEARD LOUD METAL ON
                                                                   METAL NOISES. I IMMEDIATELY PULLED OFF THE ROAD. I WAS TOLD
                                                              4
                                                                   METAL FRAGMENTS WERE LEFT IN MY ENGINE DURING
                                                              5    MANUFACTURING. THE METAL LEAD TO MY ENGINE BLOWING AFTER
                                                                   85,000 MILES. THE OIL PAN HAS METAL SHAVINGS IN IT. THE RODS
                                                              6
                                                                   WERE THROWN AND IT MESSED THE BEARINGS UP. DEALERSHIP AND
                                                              7    CORPORATE TELL. E THERE IS NOTHING THEY CAN DO.
                                                              8
                                                                   NHTSA ID Number: 11041336
                                                              9    Complaint Date October 30, 2017
                                                                   Incident Date October 24, 2017
                                                             10
                                                                   Consumer Location WESTMINSTER, CO
                                                             11    Vehicle Identification Number KM8JUCACXCU****
                                                             12    Summary of Complaint
NYE, STIRLING, HALE & MILLER




                                                                   SUDDEN LOSS OF ACCELERATION/POWER WHILE DRIVING CAR
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13    STRAIGHT THROUGH A PARKING LOT. THANK GOODNESS I HADN'T
                                                             14    MADE IT TO THE HIGHWAY! ALL DASH LIGHTS CAME ON AND CAR
                                                                   CAME TO ROLLING STOP. TURNED CAR OFF AND WHEN I TURNED IT
                                                             15    BACK ON THERE WAS A LOUD RATTLE IN THE ENGINE WHILE
                                                             16    ACCELERATING. TOOK IT TO A MECHANIC RIGHT AWAY AND WAS
                                                                   ADVISED THE ENGINE WOULD NEED REPLACEMENT (THOUGH THEY
                                                             17    DID NOT TAKE IT APART TO DETERMINE EXACT ISSUE). ISSUE SEEMS
                                                             18    CONSISTENT WITH OTHER COMPLAINTS ABOUT THIS MAKE/MODEL
                                                                   AND IN LINE WITH THE ISSUES FROM THE RECENT ENGINE RECALLS
                                                             19    ON SANTE FE AND SONATA MODELS. CAR ONLY HAS 82K MILES AND
                                                             20    IS NOW COMPLETE JUNK. HYUNDAI WON'T HELP.

                                                             21    NHTSA ID Number: 11043106
                                                             22    Complaint Date November 3, 2017
                                                                   Incident Date November 3, 2017
                                                             23    Consumer Location NASHVILLE, TN
                                                             24    Vehicle Identification Number KM8JU3AC1DU****
                                                                   Summary of Complaint
                                                             25    WHILE MERGING ONTO THE HIGHWAY DRIVING AROUND 65-70 MPH,
                                                             26    THE CAR'S CHECK ENGINE LIGHT, OIL LEVEL LIGHT AND BATTERY
                                                                   LIGHT ALL CAME ON AND THE CAR POWERED DOWN AND LOST ALL
                                                             27    SPEED WITHIN A .5 MILE DISTANCE. AFTER HAVING IT TOWED, THE
                                                             28    CAR NOW NEEDS A NEW ENGINE ENTIRELY DUE TO FAULTY
                                                                                                       98
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 99 of 243 Page ID #:99



                                                              1    BEARINGS THAT CAUSED THE CAR TO SEIZE WHILE DRIVING.
                                                              2
                                                                   NHTSA ID Number: 11048764
                                                              3    Complaint Date November 27, 2017
                                                                   Incident Date November 27, 2017
                                                              4
                                                                   Consumer Location STERRETT, AL
                                                              5    Vehicle Identification Number KM8JU3AC3BU****
                                                                   Summary of Complaint
                                                              6
                                                                   TL* THE CONTACT OWNS A 2011 HYUNDAI TUCSON. THE CONTACT
                                                              7    STATED THAT THE ENGINE FAILED. THE DEALER (TAMARON
                                                                   HYUNDAI, 1595 MONTGOMERY HY, BIRMINGHAM, AL 35216) AND
                                                              8
                                                                   MANUFACTURER WERE CONTACTED. ACCORDING TO THE DEALER,
                                                              9    THE ENGINE WAS "THROWING A ROD". THE VEHICLE HAD A 2.4
                                                                   LITER ENGINE AND THE SAME FAILURES OCCURRED IN THE SANTA FE
                                                             10
                                                                   AND SONATA VEHICLES. THERE WAS A CURRENT INVESTIGATION ON
                                                             11    THE SANTA FE AND SONATA VEHICLES AND THE CONTACT WANTED
                                                             12    TO KNOW WHY THE TUCSON WAS NOT INCLUDED. THE FAILURE
NYE, STIRLING, HALE & MILLER




                                                                   MILEAGE WAS 112,000.
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14    NHTSA ID Number: 11051502
                                                                   Complaint Date November 30, 2017
                                                             15    Incident Date November 23, 2017
                                                             16    Consumer Location HALEDON, NJ
                                                                   Vehicle Identification Number KM8JUCAC2CU****
                                                             17    Summary of Complaint
                                                             18    TL* THE CONTACT OWNED A 2012 HYUNDAI TUCSON. WHILE DRIVING
                                                                   APPROXIMATELY 60 MPH, THE VEHICLE SHOOK ABNORMALLY. THE
                                                             19    CONTACT PULLED THE VEHICLE OVER TO THE SIDE OF THE ROAD
                                                             20    AND FLAMES EMITTED FROM THE ENGINE COMPARTMENT, WHICH
                                                                   SPREAD THROUGHOUT THE VEHICLE. THE FIRE DEPARTMENT WAS
                                                             21    CONTACTED AND EXTINGUISHED THE FIRE. A POLICE REPORT WAS
                                                             22    FILED AND THERE WERE NO INJURIES. THE VEHICLE WAS TOWED TO A
                                                                   SALVAGE YARD WHERE IT WAS DEEMED DESTROYED. NISSAN OF
                                                             23    HAWTHORNE DEALER LOCATED AT 1060 GOFFLE RD, HAWTHORNE, NJ
                                                             24    WAS CONTACTED AND INFORMED THE CONTACT THAT THEY WOULD
                                                                   START AN INVESTIGATION. THE MANUFACTURER WAS NOT
                                                             25    CONTACTED. THE FAILURE MILEAGE WAS APPROXIMATELY 80,000.
                                                             26    THE VIN WAS NOT PROVIDED. *BF

                                                             27    CONSUMER STATED IT WAS EITHER A DEFECT OR POOR
                                                             28    MAINTENANCE BECAUSE IT WAS A STRONG OIL ORDER. UPDATED
                                                                                                99
                                                                    CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 100 of 243 Page ID #:100



                                                              1     8/20/18*JB
                                                              2
                                                                    NHTSA ID Number: 11071823
                                                              3     Complaint Date February 8, 2018
                                                                    Incident Date December 29, 2017
                                                              4
                                                                    Consumer Location CLIFTON PARK, NY
                                                              5     Vehicle Identification Number KM8JUCAC8CU****
                                                                    Summary of Complaint
                                                              6
                                                                    HYUNDAI TUCSON THETA-II ENGINE FAILURE. MY TUCSON
                                                              7     EXPERIENCED SUDDEN ONSET OIL PROBLEMS OVERNIGHT. I PARKED
                                                                    THE CAR ON THURSDAY NIGHT IN MY DRIVEWAY, EVERYTHING WAS
                                                              8
                                                                    FINE. FRIDAY MORNING WHEN I TURNED IT ON THE OIL LIGHT WAS
                                                              9     ON. I CONFIRMED I WAS NOT SCHEDULED FOR AN OIL CHANGE FOR
                                                                    ANOTHER 2000 MILES BUT ADDED A QUART OF OIL TO BE SAFE AND
                                                             10
                                                                    THE LIGHT WENT OFF. SHORTLY AFTER AS I WAS DRIVING TO WORK
                                                             11     THE ENGINE STARTS TICKING AND LOSING POWER AND GETS WORSE
                                                             12     THE FARTHER I DRIVE. I AND WAS 700 MILES PAST THE EXTENDED
NYE, STIRLING, HALE & MILLER




                                                                    100,000 BUMPER TO BUMPER WARRANTY I PURCHASED WHEN I
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     BOUGHT THE CAR NEW. THE DEALER'S MECHANIC SAID THE RODS
                                                             14     FAILED WHICH CAUSED ENGINE FAILURE. THIS IS THE SAME
                                                                    PROBLEM AS DESCRIBED IN THE HYUNDA AND KIA ENGINE RECALL,
                                                             15     HOWEVER THE TUCSON MODEL IS NOT INCLUDED AS PART OF THE
                                                             16     RECALL. THE SERVICE DEPARTMENT WOULD NOT ASSIST ME IN ANY
                                                                    WAY OTHER THAN OFFERING TO SELL ME A USED ENGINE WITH 57,000
                                                             17     MILES ON IT FOR $6000.
                                                             18
                                                                    NHTSA ID Number: 11071981
                                                             19     Complaint Date February 9, 2018
                                                             20     Incident Date December 25, 2017
                                                                    Consumer Location GAINESVILLE, FL
                                                             21     Vehicle Identification Number KM8JU3AC7CU****
                                                             22     Summary of Complaint
                                                                    WHILE DRIVING ON THE INTERSTATE AT SPEEDS OF 70 MPH
                                                             23     THE ENGINE SEIZED AND THREW A ROD, DESPITE FOLLOWING THE
                                                             24     PROSCRIBED MAINTENANCE SCHEDULE. THIS CAUSED THE
                                                                    ENTIRE ENGINE TO BLOW, SMOKE, AND LEAK OIL ALL OVER THE
                                                             25     HIGHWAY. THIS WAS INCREDIBLY DANGEROUS NOT ONLY TO US WHO
                                                             26     WERE IN THE VEHICLE, BUT SURROUNDING VEHICLES AS WELL, AS
                                                                    WERE TRAVELLING ON A BUSY INTERSTATE ON CHRISTMAS DAY. WE
                                                             27     WERE VERY LUCKY JUST TO BE ABLE TO MAKE IT TO THE SIDE OF THE
                                                             28     ROAD BEFORE THE VEHICLE ENTIRELY SHUT DOWN AND STOPPED
                                                                                                       100
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 101 of 243 Page ID #:101



                                                              1     MOVING. THIS IS THE SAME EXACT ENGINE THAT HAS BEEN
                                                                    RECALLED BY HYUNDAI, JUST IN A DIFFERENT MODEL.
                                                              2
                                                              3     NHTSA ID Number: 11074709
                                                                    Complaint Date February 25, 2018
                                                              4
                                                                    Incident Date February 20, 2018
                                                              5     Consumer Location PALM CITY, FL
                                                                    Vehicle Identification Number KM8JU3AC1DU****
                                                              6
                                                                    Summary of Complaint
                                                              7     WHILE DRIVING AT AROUND 40-50 MPH, THE LIGHTS ON THE DASH
                                                                    SUDDENLY CAME ON AND THEN THE ENGINE OF THE CAR JUST
                                                              8
                                                                    STOPPED. THANKFULLY NO ONE WAS HURT AND THIS DID NOT CAUSE
                                                              9     AN ACCIDENT WITH ANOTHER VEHICLE. ACCORDING TO THE
                                                                    DEALERSHIP, THE ENGINE HAS SEIZED. WHILE SITTING IN TRAFFIC
                                                             10
                                                                    WAITING FOR A TOW, WE CHECKED THE OIL IN THE ENGINE AND
                                                             11     THERE WAS PLENTY. WE DID REGULAR OIL CHANGES ON THIS CAR.
                                                             12     WE ARE THE 2ND OWNER AND THE CAR HAS 76,000 MILES ON IT, SO IT
NYE, STIRLING, HALE & MILLER




                                                                    IS NO LONGER COVERED UNDER WARRANTY.
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14     NHTSA ID Number: 11084864
                                                                    Complaint Date April 13, 2018
                                                             15     Incident Date March 31, 2018
                                                             16     Consumer Location BAKER CITY, OR
                                                                    Vehicle Identification Number KM8JUCAC9DU****
                                                             17     Summary of Complaint
                                                             18     WHILE DRIVING DOWN THE FREEWAY, MY CAR BEGAN TO SHAKE
                                                                    AND FELT AS THOUGH I HAD A TIRE ISSUE. I SLOWED DOWN, AND THE
                                                             19     VIBRATION ESCALATED SO I PULLED OVER. ONCE I WAS AT THE SIDE
                                                             20     OF THE ROAD, THE ENGINE STARTED MAKING LOUD KNOCKING
                                                                    NOISES. I CALLED A TOW TRUCK AT THIS POINT AND THE CAR WAS
                                                             21     TOWED TO A HYUNDAI DEALERSHIP WHERE IT WAS DETERMINED
                                                             22     THAT THE ENGINE HAD BLOWN. I CONTACTED HYUNDAI CONSUMER
                                                                    AFFAIRS AND THEY DID A CASE REVIEW. I WAS TOLD THAT SINCE THE
                                                             23     CAR, WHICH IS 5 YRS OLD AND HAS 87,900 MILES, IT IS OUTSIDE OF
                                                             24     THE WARRANTY. I QUESTIONED THE RECALL ON OTHER CARS WITH
                                                                    THE THETA II ENGINE SUCH AS THE SANTA FE AND THE SONATA AND
                                                             25     WAS INFORMED THAT MY CAR DIDN'T HAVE ENOUGH COMPLAINTS
                                                             26     TO BE INCLUDED. APPARENTLY, ALTHOUGH THEY HAVE THE
                                                                    SAME ENGINE, THE TUSCON ENGINE IS SLIGHTLY SMALLER SO DOES
                                                             27     NOT QUALIFY FOR THE RECALL. THE SAME ISSUES APPLY WITH THE
                                                             28     RECALLED ENGINE THAT MY ENGINE HAS WHICH IS METAL
                                                                                                       101
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 102 of 243 Page ID #:102



                                                              1     SHAVINGS AROUND THE CRANKSHAFT. THE METAL SHAVINGS HAVE
                                                                    CAUSED INSUFFICIENT MOVEMENT OF OIL THROUGHOUT
                                                              2
                                                                    THE ENGINE.
                                                              3
                                                                    NHTSA ID Number: 11088370
                                                              4
                                                                    Complaint Date April 16, 2018
                                                              5     Incident Date April 13, 2018
                                                                    Consumer Location LAWRENCE, KS
                                                              6
                                                                    Vehicle Identification Number KM8JU3AC4DU****
                                                              7     Summary of Complaint
                                                                    PULLED INTO A PARKING LOT TO TALK ON MY PHONE AND AFTER I
                                                              8
                                                                    PULLED AWAY THE ENGINE STARTED MAKING A KNOCKING NOISE. I
                                                              9     HAVE CHANGED THE OIL ON TIME EVERY TIME AND MOST OF ALL
                                                                    THE MILES ON IT ARE HIGHWAY MILES. I HAVE ISSUE THAT HYUNDAI
                                                             10
                                                                    RECALLED THE SONATA AND SANTA FE OF THE SAME YEAR AND
                                                             11     ALSO KIA RECALLED THE SPORTAGE FOR ENGINE KNOCKING.
                                                             12     THE ENGINE IS THE SAME EXACT ENGINE IN THE 2013 HYUNDAI
NYE, STIRLING, HALE & MILLER




                                                                    TUSCON BUT IT DOESN'T HAVE A RECALL. THIS MAKE ZERO SENSE.
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14     NHTSA ID Number: 11103584
                                                                    Complaint Date June 23, 2018
                                                             15     Incident Date May 22, 2018
                                                             16     Consumer Location MOORESVILLE, IN
                                                                    Vehicle Identification Number KM8JUCAC4CU****
                                                             17     Summary of Complaint
                                                             18     CATASTROPHIC ENGINE FAILURE ON A 2012 TUCSON WITH ONLY 80K
                                                                    MILES. THE VEHICLE WAS REGULARLY SERVICED. HEARD A FAINT
                                                             19     TICKING COMING FROM THE ENGINE WHILE DRIVING, AND LATER
                                                             20     THAT DAY, THE ENGINE BLEW. APPARENTLY THE THETA
                                                                    2 ENGINE THE VEHICLE USES IS KNOWN FOR FAILURE, BUT THE
                                                             21     HYUNDAI DEALERSHIP I TOOK THE VEHICLE TO CLAIMED ONLY
                                                             22     ABOUT 2% OF THESE CARS WERE AFFECTED, AND I WAS JUST
                                                                    "UNLUCKY". NO WARNING LIGHTS, NOTHING. WAS ON THE
                                                             23     INTERSTATE DURING RUSH HOUR AT THE TIME OF THE INCIDENT,
                                                             24     AND WAS ALMOST HIT BY MULTIPLE VEHICLES BECAUSE OF THIS.

                                                             25     NHTSA ID Number: 11103628
                                                             26     Complaint Date June 24, 2018
                                                                    Incident Date June 5, 2018
                                                             27     Consumer Location ROSENBERG, TX
                                                             28     Vehicle Identification Number KM8JU3AC5DU****
                                                                                                       102
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 103 of 243 Page ID #:103



                                                              1     Summary of Complaint
                                                                    THE ENGINE BEGAN MAKING A KNOCKING AND BEGAN SHAKING
                                                              2
                                                                    WITHIN MINUTES THE ENGINE BLEW UP
                                                              3
                                                                    NHTSA ID Number: 11104263
                                                              4
                                                                    Complaint Date June 27, 2018
                                                              5     Incident Date June 13, 2017
                                                                    Consumer Location AMARILLO, TX
                                                              6
                                                                    Vehicle Identification Number KM8JU3AC7DU****
                                                              7     Summary of Complaint
                                                                    ON JUNE 13, 2017, THE ENGINE IN THE TUCSON COMPLETELY SHUT
                                                              8
                                                                    DOWN WHILE DRIVING DOWN THE INTERSTATE AFTER WORK. THE
                                                              9     VEHICLE WOULD NOT START AND HAD TO BE TOWED TO A LOCAL
                                                                    REPAIR SHOP IN CANYON, TEXAS. THE REPAIR SHOP INSPECTED THE
                                                             10
                                                                    VEHICLE AND FOUND THAT THE ENGINE HAD BLOWN A HOLE IN IT
                                                             11     DUE TO NO FAULT OF SYDNEE PARKHURST AND WOULD NEED A
                                                             12     COMPLETE REBUILD. RESEARCH WAS DONE AS TO WHAT OPTIONS
NYE, STIRLING, HALE & MILLER




                                                                    WERE AVAILABLE. [XXX] CONTACTED THE VANDERGRIFF HYUNDAI
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     IN ARLINGTON, TEXAS WHERE THE VEHICLE WAS PURCHASED AND
                                                             14     HYUNDAI MOTORS AMERICA FOR A MANUFACTURER'S DEFECT.
                                                                    RESEARCH HAD SHOWN THE SAME ENGINE WAS PUT INTO SEVERAL
                                                             15     MODELS OF HYUNDAI VEHICLES. THIS SPECIFIC ENGINE MODEL WAS
                                                             16     ALSO INVOLVED IN A CLASS ACTION REGARDING THE 2011-2013
                                                                    MODELS (BUT NOT THE 2013 TUCSON). THE LOCAL REPAIR SHOP
                                                             17     REPLACED THE ENGINE AND SOME PARTS THREE (3) TIMES DUE TO
                                                             18     MANUFACTURER ISSUES WITH THE PARTS FOR $8,751.28.

                                                             19     AFTER MORE THAN SEVEN PHONE CALLS TO EACH VANDERGRIFF
                                                             20     HYUNDAI AND HYUNDAI MOTORS AMERICA, IT WAS LEARNED THAT
                                                                    NEITHER WAS WILLING TO HELP OR OFFER ANY AID OR ASSISTANCE
                                                             21     CLAIMING THAT BECAUSE IT WAS SOLD TO A SECOND OWNER, THEY
                                                             22     COULD NOT CONFIRM WHETHER THE PRIOR OWNER HAD BEEN
                                                                    NEGLIGENT IN THEIR CARE OF THE VEHICLE EVEN THOUGH IT WAS
                                                             23     SOLD AS A CERTIFIED PRE-OWNED VEHICLE. HYUNDAI BLAMED THE
                                                             24     OWNER FOR THE DEFECT. AFTER THE ENGINE WAS REPLACED
                                                                    VANDERGRIFF CONTACTED THE OWNER ATTEMPTING TO PURCHASE
                                                             25     THE VEHICLE BACK FOR LESS THAN THE PURCHASE PRICE AND
                                                             26     EXCLUDING THE COST OF THE ENGINE.

                                                             27     INFORMATION REDACTED PURSUANT TO THE FREEDOM OF
                                                             28     INFORMATION ACT (FOIA), 5 U.S.C. 552(B)(6). *TR
                                                                                                     103
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 104 of 243 Page ID #:104



                                                              1     NHTSA ID Number: 11104251
                                                                    Complaint Date June 27, 2018
                                                              2
                                                                    Incident Date June 30, 2017
                                                              3     Consumer Location CHILLICOTHE, OH
                                                                    Vehicle Identification Number KM8JUCAC0DU****
                                                              4
                                                                    Summary of Complaint
                                                              5     ENGINE BLOWN AT MILEAGE 129653. WHILE DRIVING ON INTERSTATE
                                                                    IN PENNSYLVANIA, ENGINE SEEMED TO LOSE POWER AT 60 MPH, IN
                                                              6
                                                                    HEAVY TRAFFIC. STARTED TO SHUTTER AND ENGINE MADE A LOT OF
                                                              7     NOISE, BAD RATTLE SOUND. ENGINE LOCKED UP. I COASTED TO STOP
                                                                    ON SIDE OF ROAD. ON JUNE 30,2017. VEHICLE WAS TOWED TO CIOCCA
                                                              8
                                                                    HYUNDAI IN QUAKERTOWN PA, WHERE I WAS TOLD ENGINE HAD
                                                              9     BLOWN. HAD TO HAVE ENGINE REPLACED$5237.34 COST. TOOK
                                                                    MONTH TO FIND GOOD REPLACEMENT ENGINE AS THIS WAS
                                                             10
                                                                    SAME ENGINE TYPE I WAS TOLD AS SANTE FE AND ACCORDS ON
                                                             11     RECALL. I PERSONALLY BELIEVE THE TUCSONS ENGINE SHOULD BE
                                                             12     RECALLED ALSO.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     NHTSA ID Number: 11104640
                                                             14     Complaint Date June 29, 2018
                                                                    Incident Date June 12, 2018
                                                             15     Consumer Location OWINGS MILLS, MD
                                                             16     Vehicle Identification Number KM8JUCAC4CU****
                                                                    Summary of Complaint
                                                             17     ON JUNE 12TH THE TUCSON ENGINE STARTED SMOKING DESPITE
                                                             18     BEING DRIVEN LESS THAN 2 MILES FROM THE HOUSE. THE CAR WAS
                                                                    SERVICED ON APRIL 24 TH AT HETITAGE HYUNDAI IN TOWSON
                                                             19     MARYLAND WITH NO PROBLEMS REPORTED. I HAVE ALL SERVICE
                                                             20     RECORDS GOING BACK TO WHEN THE CAR WAS BRAND NEW. I WAS
                                                                    TOLD THE CAR NEEDS A NEW ENGINE. I AM REPORTING THIS BECAUSE
                                                             21     I READ A STORY THAT SENATOR BEN NELSON OF FLORIDA HAS MADE
                                                             22     AN INQUIRY ABOUT SIMILAR EVENTS WITH THIS MODEL SUV IN
                                                                    FLORIDA. I PLAN TO ALERT MY REPS IN CONGRESS AS WELL. *JS
                                                             23
                                                             24     NHTSA ID Number: 11110058
                                                                    Complaint Date July 7, 2018
                                                             25     Incident Date June 25, 2018
                                                             26     Consumer Location WAXHAW, NC
                                                                    Vehicle Identification Number KM8JU3AC3DU****
                                                             27     Summary of Complaint
                                                             28     DRIVING DOWN A STREET 35 MPH, ENGINE MADE LOUD SOUND ALL
                                                                                                       104
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 105 of 243 Page ID #:105



                                                              1     THE LIGHTS CAME ON AND CAR SHUDDERED AND WOULD NOT DRIVE.
                                                                    MOVED TO SIDE OF ROAD AND TOWED TO DEALERSHIP.
                                                              2
                                                              3     THETA-II ENGINE SEIZED. NOT REPAIRABLE. DEALERSHIP AND
                                                                    MANUFACTURE REFUSED TO HELP IN ANY WAY DESPITE KNOWN
                                                              4
                                                                    PROBLEM. EVENTUALLY TRADED IN AS COST TO
                                                              5     REPLACE ENGINE WITH USED ENGINE (NO NEW ONES AVAILABLE)
                                                                    WAS PROHIBITIVE. RECEIVED TRADE IN OF $3500 BLUE BOOK VALUE
                                                              6
                                                                    $9000.
                                                              7
                                                                    NHTSA ID Number: 11110732
                                                              8
                                                                    Complaint Date July 11, 2018
                                                              9     Incident Date June 20, 2018
                                                                    Consumer Location CONYERS, GA
                                                             10
                                                                    Vehicle Identification Number KM8JUCAC5DU****
                                                             11     Summary of Complaint
                                                             12     THE HYUNDAI TUCSON HAS THE THETA 2 ENGINE. THIS ENGINE HAS
NYE, STIRLING, HALE & MILLER




                                                                    ALREADY BEEN RECALLED 4 METAL SHAVINGS FROM THE A
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     DEBURRING PROCESS CAUSES THE ENGINE TO HAVE OIL
                                                             14     DISTRIBUTION PROBLEMS RESULTING IN ENGINE FAILURE FOR
                                                                    EXAMPLE A THROWN ROD. THIS IS EXACTLY WHAT HAPPENED TO MY
                                                             15     2013 HYUNDAI TUCSON WITH ONLY 42000 PLUS MILES ON IT. SO WHY
                                                             16     HASN'T THE TUCSON BEEN ADDED TO THE RECALL LIST ALONG WITH
                                                                    THE SONATA AND SANTA FE, THEY BOTH HAD THE SAME
                                                             17     EXACT ENGINE IN THE SAME EXACT PROBLEMS. NOW I AM STUCK
                                                             18     WITHOUT A VEHICLE STILL HAVING TO MAKE PAYMENTS ON, AND
                                                                    BATTLING HYUNDAI DEALERSHIP OF LITHONIA GEORGIA, BECAUSE
                                                             19     THEY AREN'T WILLING TO FIX THE ISSUE DUE TO AN EXPIRED
                                                             20     WARRANTY OF 5 YEARS OR 60,000 MILES. WARRANTY IS NOT AN ISSUE
                                                                    AT THIS POINT, BECAUSE THE ENGINE HAS BEEN RECALLED.
                                                             21
                                                             22     THE CONSUMER STATED THE MANUFACTURER WOULD NOT REPAIR
                                                                    THE VEHICLE UNDER THE WARRANTY DUE TO NOT HAVING
                                                             23     EVIDENCE OF OIL CHANGES. THE VEHICLE HAD NO OIL UPON
                                                             24     INSPECTION. THE CONSUMER STATED THE ENGINE HAD A HOLE IN IT
                                                                    CAUSING THE OIL TO DRAIN OUT. *JS
                                                             25
                                                             26     NHTSA ID Number: 11112094
                                                                    Complaint Date July 18, 2018
                                                             27     Incident Date May 25, 2018
                                                             28     Consumer Location LEHIGH ACRES, FL
                                                                                                    105
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 106 of 243 Page ID #:106



                                                              1     Vehicle Identification Number KM8JU3AC8DU****
                                                                    Summary of Complaint
                                                              2
                                                                    DRIVING 80 MPH DOWN THE HIGHWAY, ENGINE STARTED KNOCKING,
                                                              3     WITHIN 90 SECONDS THE VEHICLE WAS DEAD ON THE SIDE OF THE
                                                                    ROAD. METAL SHAVINGS IN THE OIL. ENGINE NEEDS REPLACED 5
                                                              4
                                                                    YEARS OLD 77K MILES. WELL MAINTAINED VEHICLE OIL CHANGES
                                                              5     REGULARLY.
                                                              6
                                                                    NHTSA ID Number: 11118056
                                                              7     Complaint Date August 6, 2018
                                                                    Incident Date April 11, 2018
                                                              8
                                                                    Consumer Location SOUTH SETAUKET, NY
                                                              9     Vehicle Identification Number KM8JT3AB6DU****
                                                                    Summary of Complaint
                                                             10
                                                                    2013 HYUNDAI TUCSON ENGINE FAILURE. DRIVING ON
                                                             11     HIGHWAY ENGINE SEIZED. ONLY 53,000 MILES ON CAR. CAR WAS
                                                             12     REGULARLY SERVICED BY DEALER. DEALER TO
NYE, STIRLING, HALE & MILLER




                                                                    REPLACE ENGINE. ENGINE UNDER WARRANTY, DEALER HAS HAD CAR
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     FOR 4 MONTHS. DEALER STATES CAN'T GET A REPLACEMENT ENGINE.
                                                             14     NEED HELP IN GETTING HYUNDAI TO PROVIDE /INSTALL
                                                                    REPLACEMENT ENGINE..
                                                             15
                                                             16     NHTSA ID Number: 11118639
                                                                    Complaint Date August 8, 2018
                                                             17     Incident Date August 3, 2018
                                                             18     Consumer Location VANCOUVER, WA
                                                                    Vehicle Identification Number KM8JUCAC2DU****
                                                             19     Summary of Complaint
                                                             20     AT HIGHWAY SPEED VEHICLE BEGAN TO SHUDDER THEN LOUD
                                                                    "CLUNK" AND LOST POWER. SMALL ENGINE COMPARTMENT FIRE
                                                             21     DEVELOPED BUT THEN THANKFULLY WENT OUT. VEHICLE WAS
                                                             22     TOWED TO NEAREST SHOP WHICH INFORMED US THAT VEHICLE HAD
                                                                    THROWN A ROD AND WILL REQUIRE ENGINE REPLACEMENT. VEHICLE
                                                             23     HAS NOW BEEN TOWED TO NEAREST HYUNDAI DEALER THAT "WILL
                                                             24     GO TO BAT TO TRY AND GET HYUNDAI TO FIX". WE ARE NOT THE
                                                                    ORIGINAL OWNERS OF VEHICLE SO APPARENTLY THE 10/100 DOES
                                                             25     NOT APPLY. VEHICLE HAS BEEN MAINTAINED PROPERLY. NEED TO
                                                             26     KNOW WHAT TO DO OR WHO TO COMMUNICATE WITH TO GET
                                                                    HYUNDAI TO RECOGNIZE THIS PROBLEM.
                                                             27
                                                             28
                                                                                                          106
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 107 of 243 Page ID #:107



                                                              1     NHTSA ID Number: 11119709
                                                                    Complaint Date August 13, 2018
                                                              2
                                                                    Incident Date August 7, 2018
                                                              3     Consumer Location FORT WORTH, TX
                                                                    Vehicle Identification Number KM8JU3AC7DU****
                                                              4
                                                                    Summary of Complaint
                                                              5     MY ENGINE SUFFERED A COMPLETE FAILURE WHILE TRAVELING ON
                                                                    THE INTERSTATE AT 70+ MPH. IN THE MIDDLE OF A 300 MILE ROAD
                                                              6
                                                                    TRIP, I NOTICED THE CAR WOULD HOLD SPEED WITH CRUISE
                                                              7     CONTROL, BUT NOT ACCELERATE TO PASS ON THE HIGHWAY. WITHIN
                                                                    10 MINUTES OF NOTICING, THE ENGINE BEGAN MAKING A LOUD
                                                              8
                                                                    NOISE. I WAS NOT ABLE TO STOP, AS I WAS ON A LONG STRETCH OF
                                                              9     INTERSTATE WITH NO GAS STATIONS, ETC. SUDDENLY,
                                                                    THE ENGINE REVVED TO ABOUT 6000 RPM, THE CAR SHOOK, AND
                                                             10
                                                                    THE ENGINE STOPPED. I HAD ENOUGH SPEED TO PULL OVER TO THE
                                                             11     SHOULDER AND TURNED OFF THE CAR. THE ENGINE WOULD NOT
                                                             12     RESTART. I HAD TO CALL A TOW TRUCK AND HAVE THE VEHICLE
NYE, STIRLING, HALE & MILLER




                                                                    TOWED 40 MILES TO A HYUNDAI DEALERSHIP, WHERE THEY
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     DIAGNOSED IT AS BLOWN, MOST LIKELY TO A BEARING FAILURE. AT
                                                             14     THE TIME OF THE INCIDENT, THE VEHICLE WAS TRAVELING AT OVER
                                                                    70 MILES PER HOUR.
                                                             15
                                                             16     NHTSA ID Number: 11119738
                                                                    Complaint Date August 13, 2018
                                                             17     Incident Date June 17, 2018
                                                             18     Consumer Location FORT WORTH, TX
                                                                    Vehicle Identification Number KM8JU3AC3DU****
                                                             19     Summary of Complaint
                                                             20     . ON JUNE 17, 2018 MY ENGINE BLEW ON MY 2013 TUCSON, LESS THAN
                                                                    75000 MILES. WE WERE TRAVELING ON THE INTERSTATE AT SPEEDS
                                                             21     OF 75 MILES PER HOUR WHEN THE ENGINE BEGAN TO KNOCK THEN
                                                             22     LOOSE SPEED. TRAFFIC ALL AROUND US WAS TRAVELING AT 75-80
                                                                    MILES PER HOUR, VERY SCARY AS WE WERE GOING 10-15 MILES PER
                                                             23     HOUR WHEN WE MANAGED TO PULL OFF ON AN EXIT AND
                                                             24     THE ENGINE SIMPLY DIED AND NEVER WOULD RESTART. WE HAD TO
                                                                    PUSH IT THROUGH A BUSY INTERSECTION TO A GAS STATION. WE
                                                             25     HAD IT TOWED TO THE LOCAL HYUNDAI DEALER WHERE IT STILL
                                                             26     SITS 2 MONTHS LATER WAITING ON AN ENGINE TO BE DELIVERED.

                                                             27     THESE ENGINES HAVE BEEN RECALLED IN THE SONATA'S AND THE
                                                             28     SANTA FE'S BUT NOT IN THE TUCSON'S.
                                                                                                  107
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 108 of 243 Page ID #:108



                                                              1     NHTSA ID Number: 11120818
                                                                    Complaint Date August 18, 2018
                                                              2
                                                                    Incident Date July 31, 2018
                                                              3     Consumer Location CANTON, KS
                                                                    Vehicle Identification Number KM8JU3AC5CU****
                                                              4
                                                                    Summary of Complaint
                                                              5     DRIVING ALONG WITH ABOUT 77735 MILES ON THE ODOMETER. WHILE
                                                                    DRIVING TO ARIZONA BECAUSE MY MOTHER WAS IN SERIOUS
                                                              6
                                                                    CONDITION. (HAS PASSED AWAY AS OF THIS WRITING)
                                                              7     THE ENGINE AND ENTIRE CAR SHOOK. THOUGHT I HAD HIT
                                                                    SOMETHING ON THE ROAD. LOOKED UNDERNEATH, NO DAMAGE AND
                                                              8
                                                                    THE CONNECTING ROD WAS KNOCKING. GOING 70 MPH MUST HAVE
                                                              9     BROKE IT LOOSE AND SPUN THE BEARING. SPENT $850 TO RENT A U-
                                                                    HAUL TRAILER AND TRUCK TO TOW IT BACK FROM NEW MEXICO TO
                                                             10
                                                                    KANSAS. DROPPED THE OIL PAN AND METAL SHAVINGS
                                                             11     EVERYWHERE IN THE PAN. I SEE THE SAME 2.4 LITER ENGINE IN
                                                             12     OTHER KIA'S AND HYUNDAI'S ARE BEING REPLACED FOR THE SAME
NYE, STIRLING, HALE & MILLER




                                                                    PROBLEM. WHY NOT THE TUCSON, I KNOW THERE AREN'T AS MANY
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     OF THEM AS THE SANTA FE'S AND SONATA'S. BUT IT IS THE SAME
                                                             14     EXACT ENGINE WITH THE SAME EXACT PROBLEM. I WAS RUNNING
                                                                    QUAKER STATE FULL SYNTHETIC OIL WITH A MOBIL ONE FILTER...OIL
                                                             15     WAS FULL WITH ABOUT 5700 MILES ON IT. I NEVER IN MY LIFE HAVE
                                                             16     HAD AND ENGINE FAILURE AS I MAINTAIN MY VEHICLES WELL. I
                                                                    BOUGHT IT WITH 69,000 ON IT 10 MONTHS AGO AND STILL OWE $2500.
                                                             17     I'M SURE I WILL NO LONGER BE A HYUNDAI CUSTOMER UNLESS
                                                             18     SOMETHING GOOD COMES OUT OF THIS.....SURE IT WON'T! JUST
                                                                    WANTED A NICE CAR TO RETIRE WITH, SHOULD HAVE STUCK WITH
                                                             19     THE HONDA CR-V I HAD BEFORE THIS.
                                                             20
                                                                    NHTSA ID Number: 11122320
                                                             21     Complaint Date August 25, 2018
                                                             22     Incident Date August 23, 2018
                                                                    Consumer Location BRICK, NJ
                                                             23     Vehicle Identification Number KM8JU3AC0DU****
                                                             24     Summary of Complaint
                                                                    GOOD AFTERNOON,
                                                             25
                                                             26     I'M SENDING THIS E-MAIL IN REFERENCE TO MY 2013 HYUNDAI
                                                                    TUCSON. ON THURSDAY THE 23TH OF AUGUST , I WAS IN MY VEHICLE
                                                             27     WITH MY FAMILY COMING HOME FROM DINNER IN ATLANTIC CITY
                                                             28     NEW JERSEY. WE WERE TRAVELING SOUTH ON THE NJ PARKWAY IN
                                                                                                    108
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 109 of 243 Page ID #:109



                                                              1     THE OUTSIDE LANE. AT APPROX.9:15 PM AT MILE MARKER 48, I HEARD
                                                                    A SMALL POP , MY VEHICLE STARTED SMOKING AND STOPPED
                                                              2
                                                                    RUNNING. THE MOMENTUM CARRIED ME OFF TO THE RIGHT
                                                              3     SHOULDER OF THE HIGHWAY. I HAD TO GET TOWED HOME. THE TOW
                                                                    TRUCK DRIVER CHECKED UNDER THE HOOD AND HE SAW OIL
                                                              4
                                                                    LEAKING AND PIECES ON THE ENGINE BLOCK. HE ADVISED THAT I
                                                              5     POPPED A ROD ON THE ENGINE.
                                                              6
                                                                    AFTER DOING SOME INQUIRES ON THE NET , I FOUND THAT HYUNDAI
                                                              7     HAD RECALLS ON THEIR SONATAS FOR ENGINEPROBLEMS.... ALSO
                                                                    TUCSON OWNERS WERE HAVING THE SAME PROBLEMS. I CHECKED TO
                                                              8
                                                                    SEE WHAT KIND OF ENGINE I HAD. I DID SO BY VIN NUMBER. ON THE
                                                              9     VIN NUMBER POSITION 8 IS THE CODE FOR ENGINE. I HAVE CODE C .
                                                                    THIS ENGINE WAS USED IN SONATAS . IS IT POSSIBLE THAT
                                                             10
                                                                    MY ENGINE WAS ONE OF THE RECALLED ONES.
                                                             11
                                                             12     MY VEHICLE ONLY HAD 122,000. MAINTENANCE WAS DONE. THERE
NYE, STIRLING, HALE & MILLER




                                                                    WAS NO WARNINGS …. ENGINE LIGHT NEVER CAME OR OIL PRESSURE
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     LIGHT.
                                                             14
                                                                    THANK YOU FOR YOUR COOPERATION IN THIS MATTER.....
                                                             15
                                                             16     NHTSA ID Number: 11122472
                                                                    Complaint Date August 27, 2018
                                                             17     Incident Date August 24, 2018
                                                             18     Consumer Location CHICAGO, IL
                                                                    Vehicle Identification Number KM8JUCACODU****
                                                             19     Summary of Complaint
                                                             20     WHILE DRIVING ON THE HIGHWAY (AT HIGHWAY SPEED),
                                                                    THE ENGINE SUDDENLY FAILED WITHOUT WARNING, RESULTING IN
                                                             21     THE VEHICLE TO COMPLETELY LOSE ACCELERATION AND
                                                             22     OPERATION. THE FAILURE OF THE ENGINE WAS INSTANT; NO CRANK
                                                                    OR RESPONSE WHILE ATTEMPTING TO RESTART VEHICLE SEVERAL
                                                             23     TIMES. THE VEHICLE WAS TOWED TO A PROFESSIONAL AUTO
                                                             24     GARAGE, AND THE DIAGNOSIS WAS PROMPT: COMPLETE ENGINE
                                                                    FAILURE DUE TO BACK DESIGN. THE OIL WAS GOOD, AND ALL THE
                                                             25     COMPONENTS OF THE VEHICLE WERE IN GREAT SHAPE ACCORDING
                                                             26     TO THE MECHANICS. THE MILEAGE ON THE VEHICLE IS 72,000, AND I
                                                                    HAVE BEEN THE OWNER OF THE VEHICLE SINCE JUNE 2013. THE
                                                             27     VEHICLE WAS THEN TOWED FROM THIS AUTO GARAGE TO THE
                                                             28     HYUNDAI DEALER, WHERE THE SAME DIAGNOSIS WAS CONFIRMED.
                                                                                                       109
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 110 of 243 Page ID #:110



                                                              1     THERE NEEDS TO BE A RECALL TO INCLUDE THE HYUNDAI TUCSON
                                                                    MODELS FROM THIS SAME YEAR, SINCE THE KIA SPORTAGE,
                                                              2
                                                                    SORENTO, AND HYUNDAI SANTA FE ARE ALREADY PROMPTED AS
                                                              3     'RECALL ELIGIBLE' VEHICLES. THE SAME SYMPTOMS THAT PLAGUE
                                                                    THESE OTHER MODELS APPLY TO THE TUCSON AS WELL. THIS
                                                              4
                                                                    ALMOST COST ME MY LIFE, AND MY CONFIDENCE IN THIS AUTO
                                                              5     MAKER IS COMPLETELY ABSENT AFTER THIS INCIDENT.
                                                              6
                                                                    NHTSA ID Number: 11132037
                                                              7     Complaint Date September 27, 2018
                                                                    Incident Date September 11, 2018
                                                              8
                                                                    Consumer Location SCRANTON, PA
                                                              9     Vehicle Identification Number KM8JUCAC2DU****
                                                                    Summary of Complaint
                                                             10
                                                                    A WEEK BEFORE GOING ON VACATION, I JUST HAD AN INSPECTION
                                                             11     AND OIL CHANGE DONE. THE CAR PASSED INSPECTION WITHOUT
                                                             12     ISSUE. I’VE HAD THIS VEHICLE SERVICED ON TIME SINCE I BOUGHT IT
NYE, STIRLING, HALE & MILLER




                                                                    IN 2015. I NEVER HAD ANY ISSUES WITH THE CAR PRIOR TO THIS. I
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     WAS REACHING THE END OF AN 8 HOUR DRIVE WITH THE CAR. WE
                                                             14     JUST CROSSED THE PA STATE LINE. I WAS DRIVING IN THE PASSING
                                                                    LANE ON THE INTERSTATE, GETTING UP TO SPEED, AND I JUST HIT 60
                                                             15     MPH WHEN THE CAR MADE A RATTLING NOISE AND I WAS NOT ABLE
                                                             16     TO ACCELERATE PAST 60 MPH. WE WERE ABLE TO PULL OVER TO THE
                                                                    SHOULDER. THE CHECK ENGINE LIGHT CAME ON. WE PROCEEDED TO
                                                             17     TURN THE CAR OFF AND CHECK THE OIL WHICH WAS FINE. THERE
                                                             18     WAS NO SMOKE COMING FROM THE VEHICLE. WE ATTEMPTED TO
                                                                    RESTART THE CAR BUT THE ENGINE JUST KEPT TURNING OVER. WE
                                                             19     WAITED AN HOUR FOR A TOW TRUCK AND DURING THE SHORT
                                                             20     AMOUNT OF TIME THE CAR LOST ALL POWER. WE HAD IT TOWED TO A
                                                                    HYUNDAI DEALERSHIP WHERE THEY PROCEEDED TO TELL US THE
                                                             21     CAR ENGINE WAS BLOWN AND IT WOULD NEED TO BE REPLACED.
                                                             22     HOWEVER, THERE WAS NO EXISTING REFURBISHED ENGINES IN THE
                                                                    COUNTY WE WERE IN OR WHERE WE LIVE. MY CAR NOW CONTINUES
                                                             23     TO SIT AT THE HYUNDAI DEALERSHIP FOR THE PAST 2 WEEKS
                                                             24     AWAITING TILL I HAVE THE MEANS TO TOW IT UP TO WHERE I LIVE.
                                                                    NOW I AM STUCK WITH NO CAR AND STILL MONEY TO OWE ON THE
                                                             25     LOAN.
                                                             26
                                                                    NHTSA ID Number: 11139019
                                                             27     Complaint Date October 8, 2018
                                                             28     Incident Date July 22, 2018
                                                                                                          110
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 111 of 243 Page ID #:111



                                                              1     Consumer Location BIDDEFORD, ME
                                                                    Vehicle Identification Number KM8JUCAC4CU****
                                                              2
                                                                    Summary of Complaint
                                                              3     JULY 2018, TRIED TO PASS A CAR AT ABOUT 40 MPH (SPEED LIMIT ON
                                                                    THE ROAD WAS 50 MPH) AND MY TUCSON WOULDN'T ACCELERATE. I
                                                              4
                                                                    GRADUALLY PUSHED THE GAS PEDAL TO THE FLOOR AND IT STOPPED
                                                              5     ACCELERATING AT ABOUT 50, BUT WAS MAKING THIS AWFUL
                                                                    WINDING NOISE LIKE IT WAS TRYING TO SHIFT GEARS BUT COULDN'T.
                                                              6
                                                                    AT THIS POINT I'M PLAYING CHICKEN WITH THE CAR I TRIED TO PASS,
                                                              7     AND THERE'S ANOTHER CAR COMING TOWARDS ME.
                                                              8
                                                                    I FINALLY GO PAST THE CAR AND STARTED PULLING OVER ON THE
                                                              9     SIDE OF THE ROAD AND ALL OF MY DASHBOARD LIGHTS CAME ON
                                                                    AND THE ENGINE IS STILL WINDING AND MAKING NOISES. I TURNED
                                                             10
                                                                    THE CAR OFF AND TRIED TO RESTART. IT SPUTTERED AT 1ST, BUT DID
                                                             11     START. I WENT HOME, BUT AFTER THAT THE ENGINE WAS MAKING
                                                             12     AWFUL WINDING, TICKING, AND CLANKING NOISES. I BROUGHT IT
NYE, STIRLING, HALE & MILLER




                                                                    INTO THE DEALER THAT SERVICES MY VEHICLE AND AFTER BEING
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     THERE FOR SEVERAL DAYS, THEY SAID IT WAS THE ENGINE ROD
                                                             14     BEARING AND I NEEDED A NEW ENGINE. LUCKILY I HAVE A THIRD
                                                                    PARTY WARRANTY THAT IS COVERING IT, BUT AFTER DOING SOME
                                                             15     RESEARCH I SEE THAT THIS IS A HUGE ISSUE FOR HYUNDAI TUCSON
                                                             16     OWNERS AND THAT HYUNDAI HAD THIS SAME ISSUE WITH THEIR
                                                                    SONATAS.. APPARENTLY THE SONATAS HAVE A RECALL FOR THIS
                                                             17     SAME ISSUE BUT NOT THE TUCSON. AS OF TODAY, MY CAR IS STILL
                                                             18     AT THE DEALER AND HYUNDAI HAS PUSHED THE ETA OF MY MOTOR
                                                                    OUT TO NOVEMBER, BUT THIS IS THE 2ND DELAY AND I'M NOT SO
                                                             19     SURE THAT IT WILL BE READY NEXT MONTH AFTER READING ALL OF
                                                             20     THE STORIES OF OTHERS THAT HAVE HAD THEIR TUCSONS AT THE
                                                                    DEALERS SINCE APRIL AND MAY AND KEEP GETTING THEIR ETS'S FOR
                                                             21     THEIR ENGINES PUSHED BACK.
                                                             22
                                                                    NHTSA ID Number: 11139985
                                                             23     Complaint Date October 12, 2018
                                                             24     Incident Date July 31, 2018
                                                                    Consumer Location CANTON, KS
                                                             25     Vehicle Identification Number KM8JU3AC5CU****
                                                             26     Summary of Complaint
                                                                    WHILE ON A TRIP TO ARIZONA DRIVING ABOUT 70 MPH ON A
                                                             27     HIGHWAY IN NEW MEXICO. THE ENGINE AND CAR JERKED REALLY
                                                             28     HARD AND THE ENGINE STARTED KNOCKING AT AROUND 77,500
                                                                                                       111
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 112 of 243 Page ID #:112



                                                              1     MILES. IT ENDED UP BEING A SPUN CONNECTING ROD BEARING.
                                                                    HYUNDAI IS REPLACING THE ENGINES ON THE SANTA FE AND
                                                              2
                                                                    SONATA BUT NOT THE TUCSON. I WAS RUNNING SYNTHETIC OIL AND
                                                              3     A MOBILE 1 FILTER AT THE TIME. AFTER GOING ONLINE IT SEEMS AS
                                                                    IF THEY DIDN'T CLEAN THE OIL PASSAGES IN THE CRANK SHAFT
                                                              4
                                                                    WHEN THEY ASSEMBLED THE ENGINE. THE TUCSON SHOULD BE PART
                                                              5     OF THE ENGINE REPLACEMENT PROGRAM. 2.0 & 2.4 ENGINES HAVE
                                                                    THIS ISSUE.
                                                              6
                                                              7     NHTSA ID Number: 11142129
                                                                    Complaint Date October 23, 2018
                                                              8
                                                                    Incident Date May 10, 2018
                                                              9     Consumer Location CATOOSA, OK
                                                                    Vehicle Identification Number KM8JUCAC1DU****
                                                             10
                                                                    Summary of Complaint
                                                             11     MAY 10TH, 2018 WHILE DRIVING ON THE HIGHWAY, I HEARD A
                                                             12     STRANGE NOISE AND MY CAR WOULD NOT ACCELERATE. I MANAGED
NYE, STIRLING, HALE & MILLER




                                                                    TO MAKE IT HOME AND MY HUSBAND SAID TO HAVE IT TOWED TO
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     DEALERSHIP, ENGINE WAS KNOCKING. THE SAFETY RISK WOULD BE
                                                             14     THE CAR SUDDENLY STALLING IN THE MIDDLE OF HIGHWAY TRAFFIC.
                                                                    THE DEALERSHIP CONFIRMED IT WAS ENGINE FAILURE.
                                                             15
                                                             16     NHTSA ID Number: 11142334
                                                                    Complaint Date October 24, 2018
                                                             17     Incident Date June 25, 2018
                                                             18     Consumer Location JEANERETTE, LA
                                                                    Vehicle Identification Number KM8JU3AC1DU****
                                                             19     Summary of Complaint
                                                             20     ON 6/25/2018, MY HYUNDAI TUCSON FOR THE FIRST TIME BEGAN
                                                                    MAKING A STRANGE KNOCKING NOISE. I IMMEDIATELY CALLED
                                                             21     HYUNDAI TO BRING IT IN. WHILE ON MY WAY TO THE DEALERSHIP AT
                                                             22     12:30 PM, IT BROKE DOWN ON ME IN THE MIDDLE OF LUNCH HOUR
                                                                    TRAFFIC ON ONE OF THE BUSIEST STREETS, WHILE WAITING AT A RED
                                                             23     LIGHT. (THANKFULLY IT WASN'T A HIGHWAY OR INTERSTATE!)
                                                             24
                                                                    TWO DAYS LATER, I FOUND OUT THAT MY ENGINE HAD TO BE
                                                             25     REPLACED. THEY FOUND METAL SHAVINGS IN THE OIL PAN, WHICH IS
                                                             26     CONSISTENT WITH THE PRIOR RECALLS FOR SONATA AND SANTA
                                                                    FE ENGINE FAILURES, BUT THEY NEVER RECALLED THE TUCSONS.
                                                             27     THANKFULLY, MY CAR IS STILL UNDER WARRANTY (2013 - ONLY
                                                             28     48,000 MILES), BUT THE SITUATION WAS VERY SCARY.
                                                                                                    112
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 113 of 243 Page ID #:113



                                                              1     I AM SENDING THIS BECAUSE I HAVE BEEN READING MORE AND
                                                                    MORE THAT OTHER VEHICLES LIKE MINE HAVE BEEN HAVING THIS
                                                              2
                                                                    SAME ISSUE, YET HYUNDAI HAS STILL NOT ISSUED A RECALL FOR
                                                              3     OUR MODEL.
                                                              4
                                                                    MY CAR HAS BEEN AT HYUNDAI SINCE 6/25/2018 WAITING FOR THE
                                                              5     NEW ENGINE TO ARRIVE, WHICH HAS NO ETA. IF I CAN PREVENT
                                                                    ANOTHER HYUNDAI TUCSON OWNER FROM HAVING TO GO THROUGH
                                                              6
                                                                    WHAT I CURRENTLY AM, THEN I WANT TO HELP AS MUCH AS
                                                              7     POSSIBLE.
                                                              8
                                                                    NHTSA ID Number: 11151618
                                                              9     Complaint Date November 14, 2018
                                                                    Incident Date November 10, 2018
                                                             10
                                                                    Consumer Location COLORADO SPRINGS, CO
                                                             11     Vehicle Identification Number KM8JUCAC2DU****
                                                             12     Summary of Complaint
NYE, STIRLING, HALE & MILLER




                                                                    WHEN THE PROBLEM OCCURRED, VEHICLE WAS IN MOTION ON A
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     LOCAL HIGHWAY GOING APPROXIMATELY 75 MPH. SUDDENLY THE
                                                             14     VEHICLE LOST A BIT OF POWER, AND ALLOWED ONLY 65 MPH TO BE
                                                                    ATTAINED AND WOULD NOT RETURN TO 75 MPH. THIS CONTINUED
                                                             15     FOR AROUND FIVE TO TEN MINUTES. THEN ONCE AGAIN, THE
                                                             16     VEHICLE LOST POWER FROM 65 MPH TO AROUND 55 MPH, AND
                                                                    THE ENGINE BEGAN MAKING A "METALLIC CLANKING" SOUND. ONCE
                                                             17     THIS HAPPENED, THE VEHICLE STARTED TO POWER DOWN, LOSING
                                                             18     ALL REMAINING SPEED IN TRAFFIC, AND WAS GUIDED TO THE SIDE OF
                                                                    THE HIGHWAY, AWAITING A TOW TRUCK TO TAKE IT BACK TO OUR
                                                             19     RESIDENCE. WE THEN HAD IT INSPECTED BY A LOCAL MECHANIC
                                                             20     GARAGE WHO TOLD US THAT A MAIN ROD BEARING HAD BEEN
                                                                    THROWN, AND THAT WHEN THEY CONTACTED HYUNDAI, THEY HAD
                                                             21     BEEN INFORMED THAT THIS WAS A COMMON ISSUE WITH THESE
                                                             22     THETA II ENGINES, YET NO RECALL HAD BEEN PUT FORTH FOR 2011 -
                                                                    2014 HYUNDAI TUCSONS. WE ARE CURRENTLY HAVING THE VEHICLE
                                                             23     INSPECTED AT A LOCAL HYUNDAI DEALERSHIP AWAITING THEIR
                                                             24     VERDICT AND INSPECTION NOTES TO BE SENT TO HYUNDAI TO BEGIN
                                                                    BUILDING A CASE, WITH CASE NUMBER.
                                                             25
                                                             26     NHTSA ID Number: 11166219
                                                                    Complaint Date January 10, 2019
                                                             27     Incident Date January 3, 2019
                                                             28     Consumer Location TROY, VA
                                                                                                          113
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 114 of 243 Page ID #:114



                                                              1     Vehicle Identification Number KM8JUCACXCU****
                                                                    Summary of Complaint
                                                              2
                                                                    DRIVING ON THE ON RAMP OF INTERSTATE AND IT CUT OFF. ALL OF
                                                              3     THE DASH LIGHTS FLASHED ONCE THEN IT CUT OFF. I WAS TOLD BY
                                                                    TWO DIFFERENT AUTO REPAIR SHOPS THAT THE ENGINE FROZE. CALL
                                                              4
                                                                    DEALERSHIP AND WAS TOLD THAT THE 2.4L ENGINE WAS NOT
                                                              5     MANUFACTURED ANYMORE. IT IS SITTING AT AN AUTOMOTIVE SHOP
                                                                    WAITING ON AN ENGINE FROM A WRECKED TUCSON COSTING ME
                                                              6
                                                                    $6,500 - 7,000 TO PUT IN. THE CAR HAS APPROX. 159,000 MILES ALSO
                                                              7     HAD TO REPLACE TRANSMISSION AROUND 103,000 MILES
                                                              8
                                                                    NHTSA ID Number: 11166726
                                                              9     Complaint Date January 13, 2019
                                                                    Incident Date January 11, 2019
                                                             10
                                                                    Consumer Location WICHITA, KS
                                                             11     Vehicle Identification Number KM8JU3AC8DU****
                                                             12     Summary of Complaint
NYE, STIRLING, HALE & MILLER




                                                                    THE ENGINE WAS MAKING AN INTERNAL KNOCKING NOISE. AT FIRST
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     THOUGHT IT WAS THE TIMING CHAIN AND TENSIONER. IT TURNS OUT
                                                             14     THAT THE NOISE IS COMING FROM THE CONNECTING ROD BEARINGS.
                                                                    ACCORDING TO THE HYUNDAI DEALER, THE ENGINE MUST BE
                                                             15     REPLACED. THE CAR ONLY HAS 78,500 MILES AND WAS PURCHASED
                                                             16     USED IN MARCH 2017. THE CAR HAS BEEN WELL TAKEN CARE OF WITH
                                                                    REGULAR OIL CHANGES AS RECOMMENDED. THIS SEEMS TO BE
                                                             17     COMMON PROBLEM WHERE METAL DEBRIS, LEFT OVER FROM THE
                                                             18     MANUFACTURING PROCESS PLUGS UP INTERNAL LUBRICATION
                                                                    HOLES AND THE BEARINGS DO NOT RECEIVE PROPER LUBRICATION.
                                                             19
                                                             20     NHTSA ID Number: 11171402
                                                                    Complaint Date January 22, 2019
                                                             21     Incident Date January 19, 2019
                                                             22     Consumer Location WINDSOR, CA
                                                                    Vehicle Identification Number KM8JU3AC1DU****
                                                             23     Summary of Complaint
                                                             24     5 YEAR OLD TUCSON WITH ONLY 75,000 MILES EXPERIENCING ROD
                                                                    KNOCK AND REQUIRING AN ENTIRE ENGINE REPLACEMENT. I HAVE
                                                             25     NOT HAD A SINGLE ISSUE WITH THIS CAR AND HAVE KEPT UP ON
                                                             26     REGULAR MAINTENANCE. THE DEALERSHIP SAYS THAT I DO NOT
                                                                    QUALIFY FOR THE POWER TRAIN WARRANTY BECUSE I AM THE
                                                             27     SECOND OWNER. AFTER MUCH RESEARCH I SEE THIS IS A RECURRENT
                                                             28     PROBLEM WITH HYUNDAI TUCSON’S AS WELL OTHER MODELS IN
                                                                                                       114
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 115 of 243 Page ID #:115



                                                              1     THEIR LINE UP. NO RECALL OR SOLUTION TO THE PROBLEM HAS BEEN
                                                                    BROUGHT FORWARD. MY CAR STARTED KNOCKING WHILE ON A
                                                              2
                                                                    MAJOR HIGHWAY WITH CARS GOING 75MPH. I LUCKILY GOT IT OFF AN
                                                              3     EXIT AND DID NOT CAUSE AN ACCIDENT INVOLVING THE CARS
                                                                    BEHIND ME.
                                                              4
                                                              5     NHTSA ID Number: 11171672
                                                                    Complaint Date January 23, 2019
                                                              6
                                                                    Incident Date October 20, 2018
                                                              7     Consumer Location PLAYA DEL REY, CA
                                                                    Vehicle Identification Number KM8JU3AC7CU****
                                                              8
                                                                    Summary of Complaint
                                                              9     ENGINE FAILED IN OCT.2018 IN BIG BEAR, CALIFORNIA. AFTER
                                                                    DRIVING FOR SEVERAL HOURS UP THE MOUNTAIN, A LOUD RATTLING
                                                             10
                                                                    SOUND OCCURRED DRIVING AT LOW SPEEDS IN THE CITY.
                                                             11     INDEPENDENT LOCAL MECHANIC DETERMINED IT WAS THE PISTONS
                                                             12     NOT WORKING PROPERLY CAUSING COMPLETE ENGINE FAILURE.
NYE, STIRLING, HALE & MILLER




                                                                    MECHANIC CONFIRMED THE VEHICLE COULD NOT BE DRIVEN MUCH
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     FURTHER, IT WOULD NOT HAVE MADE IT DOWN THE MOUNTAIN, AND
                                                             14     I WAS LUCKY IT DIDN'T FAIL ON THE MOUNTAIN. SINCE ENGINE STILL
                                                                    UNDER WARRANTY, I HAD TO TOW IT DOWN THE MOUNTAIN TO
                                                             15     NEAREST DEALERSHIP IN LOMA LINDA, CA. AT DEALERSHIP,
                                                             16     DETERMINED AND CONFIRMED ENGINE FAILED AND UNDER
                                                                    WARRANTY. NO PARTS AVAILABLE (PERHAPS DUE TO OTHER MODEL
                                                             17     RECALL?). GIVEN SMALLER DEALER LOANER VEHICLE - INSUFFICIENT
                                                             18     FOR MY NEEDS. IT IS NOW JANUARY 2019 AND NO PART POTENTIALLY
                                                                    AVAILABLE UNTIL LATE FEBRUARY. (IS THIS THE SAME ENGINE AS
                                                             19     THE SANTE FE AND SONATA RECALL?) DEALERSHIP REFERRED TO
                                                             20     HYUNDAI CUSTOMER CARE CENTER IN DECEMBER. CASE FILED. CASE
                                                                    MANAGER CONTACTED MID-DECEMBER WITH LITTLE INFORMATION
                                                             21     AND OFFER OF MONETARY COMPENSATION FOR TIME W/O VEHICLE.
                                                             22     NO OTHER CONTACT FROM CASE MANAGER FOR OVER A MONTH
                                                                    NOW. HYUNDAI CUSTOMER CARE CENTER INDICATES THERE IS NO
                                                             23     ONE ELSE OTHER THAN NON-RESPONSIVE CASE MANAGER THAT I
                                                             24     CAN CONTACT. IF THERE ARE NO REPLACEMENT ENGINES AVAILABLE
                                                                    - THIS MUST BE A PART OF A LARGER PROBLEM. I WANT MY 2012
                                                             25     TUCSON REPAIRED OR REPLACED. AND, I BELIEVE THE 2012 TUCSON
                                                             26     SHOULD BE ADDED TO THE HYUNDAI ENGINE RECALL ISSUE.

                                                             27     NHTSA ID Number: 11172020
                                                             28     Complaint Date January 25, 2019
                                                                                                          115
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 116 of 243 Page ID #:116



                                                              1     Incident Date January 24, 2019
                                                                    Consumer Location BROKEN ARROW, OK
                                                              2
                                                                    Vehicle Identification Number N/A
                                                              3     Summary of Complaint
                                                                    "TAKATA RECALL" AS MY 2012 HYUNDAI TUCSON REACHED 100,000
                                                              4
                                                                    MILES MY TRANSMISSION WENT OUT AND LEFT ME STRANDED. I HAD
                                                              5     A REBUILT TRANSMISSION PUT IN, THAT WAS PURCHASED FROM THE
                                                                    DEALERSHIP. NOW I AM AT 132,000 MILES AND MY ENGINE IS
                                                              6
                                                                    KNOCKING. THE KNOCKING GETS LOUD DURING ACCELERATION, AND
                                                              7     HAS QUICKLY GONE FROM A TICKING SOUND ON THE FRONT
                                                                    PASSENGER SIDE OF THE VEHICLE TO A LOUD KNOCK. MY MECHANIC
                                                              8
                                                                    IS SAYING THAT THERE IS NO COMING BACK FROM THIS,
                                                              9     THE ENGINE WILL NEED TO BE REPLACED. OIL CHANGES ARE DONE
                                                                    ON TIME, THERE IS OIL IN THE CAR NOW BUT A ROD IS KNOCKING
                                                             10
                                                                    LOUDLY. THIS CAR WILL HAVE BEEN PURCHASED TWICE ONCE I
                                                             11     HAVE PUT ALL THE REPAIRS INTO IT THAT REALLY SHOULDN'T NEED
                                                             12     TO BE PUT INTO A CAR AT THIS STAGE OF IT'S LIFE.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     NHTSA ID Number: 11172582
                                                             14     Complaint Date January 28, 2019
                                                                    Incident Date January 17, 2019
                                                             15     Consumer Location MILLERTON, PA
                                                             16     Vehicle Identification Number KM8JU3AC8CU****
                                                                    Summary of Complaint
                                                             17     WHEN DRIVING THE VEHICLE ON A FIVE HOUR TRIP,
                                                             18     THE ENGINE SUDDENLY BECAME VERY NOISY. FOLLOWING
                                                                    EVALUATION BY THE DEALERSHIP IT WAS DETERMINED THAT
                                                             19     THE ENGINE HAS A FAILED ROD BEARING. THE ENGINE WAS NOT
                                                             20     TORN DOWN FOR A DETAILED ANALYSIS TO MAKE THIS
                                                                    DETERMINATION. THE ONLY AVENUE OFFERED TO REPAIR THE
                                                             21     VEHICLE WAS TO INSTALL A JUNK YARD ENGINE AS PARTS
                                                             22     AND ENGINE COMPONENTS ARE NOT AVAILABLE THROUGH THE
                                                                    MANUFACTURER.
                                                             23
                                                             24     NHTSA ID Number: 11175699
                                                                    Complaint Date February 8, 2019
                                                             25     Incident Date September 23, 2018
                                                             26     Consumer Location BAKERSFIELD, CA
                                                                    Vehicle Identification Number KM8JUCACXCU****
                                                             27     Summary of Complaint
                                                             28     THE THETA II ENGINE IS FULL OF METAL SHAVINGS. THERE ARE
                                                                                                       116
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 117 of 243 Page ID #:117



                                                              1     ACCELERATION PROBLEMS AND THERE IS A LOUD SPUTTERING
                                                                    RATTLE NOISE. THE CHECK ENGINE LIGHT CAME ON READING A CODE
                                                              2
                                                                    P0014, EXHAUST (B) CAMSHAFT POSITION TIMING OVER-ADVANCED
                                                              3     (BANK 1). THE CAR WAS NOT DRIVEN UNTIL JANUARY 28 WHEN
                                                                    TAKEN TO CAR CARE CLINIC IN BAKERSFIELD, CA. WHEN WE COULD
                                                              4
                                                                    AFFORD TO TAKE IT IN. THE MECHANIC CHECKED THE SOLENOIDS,
                                                              5     WHICH WERE BOTH GOOD. ONE WAS REMOVED, WHICH REVEALED
                                                                    METAL SHAVINGS CLOGGING THE SOLENOID. THE MILEAGE IS 67,444. I
                                                              6
                                                                    WAS DRIVING ON THE I5 WHEN THE ENGINE FIRST STARTED MAKING
                                                              7     THE NOISE. THE NEXT DAY THE CHECK ENGINE LIGHT CAME ON AND
                                                                    ACCELERATION WAS AFFECTED WHILE DRIVING ON A CITY STREET.
                                                              8
                                                              9     NHTSA ID Number: 11179771
                                                                    Complaint Date February 13, 2019
                                                             10
                                                                    Incident Date February 11, 2019
                                                             11     Consumer Location PALM SPRINGS, CA
                                                             12     Vehicle Identification Number KM8JU3AC8DU****
NYE, STIRLING, HALE & MILLER




                                                                    Summary of Complaint
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     105,000 MILES AND THE ENGINE ON MY (JUST PAID OFF) HYUNDAI
                                                             14     TUCSON GLS 2.4L THREW A MAIN ROD BEARING.THE ENGINE IS
                                                                    BLOWN AND NEEDS TO BE REPLACED. I WAS DRIVING DOWN THE
                                                             15     INTERSTATE AT 65 MILES PER HOUR IN THE CENTER LANE TRAVELING
                                                             16     FROM LAS VEGAS TO CALIFORNIA. THE VEHICLE STARTED TO
                                                                    DECELERATE THEN A LOUD TICKING SOUND WAS PRODUCED THEN
                                                             17     THE TICK GREW INTO A VERY LOUD (ENGINE COMING APART FROM
                                                             18     THE INSIDE SOUND) AT THAT MOMENT I ALMOST LOST CONTROL OF
                                                                    THE VEHICLE WHILE TRYING TO MANEUVER THROUGH TRAFFIC AT
                                                             19     SPEED. THIS IS A MAJOR ISSUE LADIES AND GENTLEMEN. "FIX IT"
                                                             20
                                                                    I'VE NEVER MISSED AN OIL CHANGE I HAPPEN TO BE MECHANIC. THIS
                                                             21     SAME ENGINE IN TWO OTHER HYUNDAI'S FOR THE SAME YEAR HAVE
                                                             22     BEEN RECALLED EXCEPT FOR THE TUCSON? WHY NOT? ESTIMATED
                                                                    COST OF REPAIRS IS IN THE RANGE OF 5,000.00 -6,500.00 I CAN BUY A
                                                             23     USED HONDA ACCORD THAT WILL RUN FOREVER AT THAT PRICE.. I'M
                                                             24     VERY DISAPPOINTED IN HYUNDAI AT THIS POINT. THEY DO NOT TAKE
                                                                    PROPER CARE OF THEIR REPUTATION OR PRODUCTS LET ALONE THE
                                                             25     CONSUMER.
                                                             26
                                                                    NHTSA ID Number: 11190038
                                                             27     Complaint Date March 19, 2019
                                                             28     Incident Date March 18, 2019
                                                                                                          117
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 118 of 243 Page ID #:118



                                                              1     Consumer Location DESTREHAN, LA
                                                                    Vehicle Identification Number KM8JT3AC0AU****
                                                              2
                                                                    Summary of Complaint
                                                              3     I FIRST NOTICED WHITE SMOKE COMING FROM THE BACK OF MY SUV.
                                                                    I PULLED INTO A STORE PARKING LOT AND TRIED TO PARK. MY MAIN
                                                              4
                                                                    BRAKES FAILED. I THEN TRIED USING MY EMERGENCY BRAKE. IT TOO
                                                              5     FAILED. WHITE SMOKE STARTED COMING THROUGH THE VENTS SO I
                                                                    TURNED THEM AWAY FROM ME AND TRIED SHIFTING TO PARK WITH
                                                              6
                                                                    NO SUCCESS. I THEN PRESSED THE MAIN BRAKE AGAIN AND WAS
                                                              7     ABLE TO SHIFT TO PARK. THEN SOMEONE IN THE PARKING LOT
                                                                    YELLED, "YOUR CAR'S ON FIRE! GET OUT!" I GRABBED MY KEYS, CELL
                                                              8
                                                                    PHONE AND WORK BADGE AND AS I WAS GETTING OUT, BLACK
                                                              9     SMOKE BEGAN FILLING THE CABIN. STORE EMPLOYEES TRIED TO PUT
                                                                    OUT THE FIRE WITH FIRE EXTINGUISHERS WITH NO SUCCESS. WITHIN
                                                             10
                                                                    10 MINUTES THE FRONT HALF OF THE SUV WAS ENGULFED IN
                                                             11     FLAMES! I HAVE NO CLUE WHAT COULD HAVE CAUSED THE BRAKES
                                                             12     TO FAIL NOR THE REASON FOR THE ENGINE TO CATCH FIRE! I HAVE
NYE, STIRLING, HALE & MILLER




                                                                    VIDEO AND PHOTOS FOR VIEWING.
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14     NHTSA ID Number: 11193308
                                                                    Complaint Date April 2, 2019
                                                             15     Incident Date March 5, 2019
                                                             16     Consumer Location WOODSTOCK, GA
                                                                    Vehicle Identification Number KM8JU3AC8CU****
                                                             17     Summary of Complaint
                                                             18     TL* THE CONTACT OWNS A 2012 HYUNDAI TUCSON. THE CONTACT
                                                                    STATED THAT THE VEHICLE STALLED WITHOUT WARNING. HYUNDAI
                                                             19     OF KENNESAW (2878 BARRETT LAKES BLVD, KENNESAW, GA 30144,
                                                             20     (678) 809-6990) INDICATED THAT THERE WERE NO RECALL REPAIRS
                                                                    NEEDED BEFORE THE VEHICLE WAS PURCHASED. THE CONTACT WAS
                                                             21     NOT INFORMED THAT THE VEHICLE WAS INCLUDED IN NHTSA
                                                             22     CAMPAIGN NUMBER: 19V063000 (ENGINE AND ENGINE COOLING). THE
                                                                    VEHICLE WAS TOWED TO A FACILITY. AN INDEPENDENT MECHANIC
                                                             23     INFORMED THE CONTACT TO CHECK WITH THE MANUFACTURER FOR
                                                             24     A RECALL CAMPAIGN BECAUSE THEY DID NOT HAVE THE TOOLS TO
                                                                    REPAIR THE VEHICLE. THE CONTACT ALSO HEARD A TICKING NOISE,
                                                             25     WHICH COULD INDICATE THAT A ROD MAY HAVE FRACTURED AND
                                                             26     THE ENGINE SEIZED. THE VEHICLE WAS TOWED TO PEACOCK
                                                                    HYUNDAI BRUNSWICK (5400 ALTAMA AVE #1, BRUNSWICK, GA 31525,
                                                             27     (912) 304-0461) FOR FURTHER DIAGNOSTIC TESTING. THE VEHICLE WAS
                                                             28     NOT REPAIRED. THE MANUFACTURER WAS NOTIFIED OF THE
                                                                                                       118
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 119 of 243 Page ID #:119



                                                              1     FAILURE. THE APPROXIMATE FAILURE MILEAGE WAS 108,000.
                                                              2
                                                                    NHTSA ID Number: 11195417
                                                              3     Complaint Date April 10, 2019
                                                                    Incident Date January 22, 2019
                                                              4
                                                                    Consumer Location Unknown
                                                              5     Vehicle Identification Number KM8JUCACXCU****
                                                                    Summary of Complaint
                                                              6
                                                                    THE VEHICLE DEVELOPED A RATTLING NOISE FROM THE LOWER
                                                              7     HALF OF THE ENGINE WHILE DRIVING ON THE FREEWAY WITH MY
                                                                    FAMILY. I MANAGED TO GET HOME AND THEN QUICKLY TOOK IT TO
                                                              8
                                                                    MY LOCAL MECHANIC; WHO INFORMED ME IT SOUNDED LIKE A SPUN
                                                              9     BEARING. HE STATED HE WOULD NOT KNOW FOR SURE UNTIL HE
                                                                    TOOK APART THE MOTOR. THE MECHANIC ADVISED THAT I TAKE IT
                                                             10
                                                                    TO THE DEALER SINCE I PURCHASED THE VEHICLE BRAND NEW. I
                                                             11     CALLED MY TWO LOCAL DEALERS WHO INFORMED ME THE CAR WAS
                                                             12     OUT OF WARRANTY AND ALSO NOT PART OF THE THETA
NYE, STIRLING, HALE & MILLER




                                                                    II ENGINE RECALL CAMPAIGN. SINCE THE CAR WAS NOT BUILT IN THE
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     ALABAMA PLANT; IT ALSO DID NOT QUALIFY FOR THE EXTENDED
                                                             14     WARRANTY GIVEN TO VEHICLES BUILT HERE WITH THAT ENGINE. I
                                                                    WAS QUOTED AN ESTIMATED $10,000 BY THE DEALER IN REGARDS TO
                                                             15     PUTTING IN A REMANUFACTURED ENGINE ON THE VEHICLE. AFTER
                                                             16     RECEIVING THESE RESPONSES I NOTIFIED HYUNDAI'S WARRANTY
                                                                    DISPUTE RESOLUTION. THEY TOO INFORMED ME THE VEHICLE WAS
                                                             17     OUT OF WARRANTY. THEY INFORMED THEY NEEDED TO TAKE APART
                                                             18     THE ENGINE TO SEE WHAT THE ISSUE WAS. HOWEVER, THE GAMBLE
                                                                    WAS THAT I WOULD MOST LIKELY HAVE TO PAY FOR THE LABOR OF
                                                             19     THIS. I WAS WITHOUT TRANSPORTATION AND GAVE UP RESOLVING
                                                             20     THIS THROUGH HYUNDAI. MY MECHANIC WAS ABLE TO FIND ME A
                                                                    USED ENGINE WITH LOW MILES (70K) TO PUT IN MY VEHICLE. THE
                                                             21     TOTAL COST FOR THE ENGINE WAS SHY OF $5,000 WHICH WASN'T TOO
                                                             22     FAR FROM WHAT THE CAR IS WORTH NOW.

                                                             23     NHTSA ID Number: 11195749
                                                             24     Complaint Date April 12, 2019
                                                                    Incident Date April 12, 2019
                                                             25     Consumer Location MINNEAPOLIS, MN
                                                             26     Vehicle Identification Number KM8JUCAC8BU****
                                                                    Summary of Complaint
                                                             27     THERE IS A RECALL OUT ON MY VEHICLE. MANUFACTURER RECALL
                                                             28     NUMBER 181/NHTSA RECALL NUMBER 19V063.
                                                                                                       119
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 120 of 243 Page ID #:120



                                                              1
                                                                    THE PROBLEM IS THAT THERE IS NO REMEDY YET AVAILABLE FOR
                                                              2
                                                                    THIS AND THEY ISSUED THE RECALL IN FEBRUARY. I TOOK MY
                                                              3     VEHICLE IN FOR P.M. SERVICE AT THE HYUNDAI DEALERSHIP, AND
                                                                    THEY TOLD ME MY VEHICLE WAS INDEED SYMPTOMATIC OF THE
                                                              4
                                                                    NATURE OF THE RECALL (LEAKING FLUID BETWEEN ENGINE BLOCK
                                                              5     AND OIL PAN), BUT THAT HYUNDAI DID NOT YET HAVE A REMEDY.
                                                              6
                                                                    WHEN I LOOK UP THE RECALL ON THE NHTSA WEBSITE, IT SAYS,"IF
                                                              7     THE MANUFACTURER HAS FAILED OR IS UNABLE TO REMEDY THIS
                                                                    SAFETY RECALL FOR YOUR VEHICLE IN A TIMELY MANNER,
                                                              8
                                                              9     PLEASE CONTACT THE NHTSA..."
                                                             10
                                                                    I FEEL AS THOUGH, GIVEN THE POTENTIAL RISK (FAILURE AT HIGH
                                                             11     SPEED/POSSIBLE ENGINE FIRE) AND TIMELINE (RECALL ISSUED IN
                                                             12     FEBRUARY - NO REMEDY YET AVAILABLE IN MID APRIL), HYUNDAI
NYE, STIRLING, HALE & MILLER




                                                                    HAS INDEED FAILED TO REMEDY THIS SAFETY RECALL IN A TIMELY
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     MANNER. FURTHERMORE - I HAVE RECEIVED NO OFFICIAL
                                                             14     COMMUNICATIONS FROM HYUNDAI REGARDING THIS MATTER WHICH
                                                                    I FIND UNPROFESSIONAL AS WELL.
                                                             15
                                                             16     NHTSA ID Number: 11196653
                                                                    Complaint Date April 16, 2019
                                                             17     Incident Date April 8, 2019
                                                             18     Consumer Location WEST WARWICK, RI
                                                                    Vehicle Identification Number KM8JU3AC2CU****
                                                             19     Summary of Complaint
                                                             20     I WAS DRIVING HOME IN MY 2012 HYUNDAI TUCSON WHEN OUT OF
                                                                    NOWHERE MY CAR STARTED TO MAKE AN ALMOST BOILING SOUND
                                                             21     AND BEGAN TO STALL AND SMELL OF SMOKE. I PULLED OVER AND A
                                                             22     SAFETY TRUCK PULLED OVER BEHIND ME AND ASKED IF I NEEDED
                                                                    ASSISTANCE. I EXPLAINED TO HIM WHAT HAD JUST HAPPENED AND
                                                             23     HE OFFERED TO TAKE A LOOK UNDER THE HOOD. THE MECHANIC
                                                             24     TOLD ME THAT I COULDN’T DRIVE THE CAR BECAUSE IT WAS A FIRE
                                                                    RISK. HE SAID THAT IT LOOKS LIKE OIL IS LEAKING ONTO MY ENGINE
                                                             25     SOMEHOW BUT HE COULDN’T TELL HOW. IT WAS LEAKING INTO
                                                             26     MY ENGINEAND YOU CAN SEE IT LEAKING EVERYWHERE, SOME EVEN
                                                                    SPILLED OUT ONTO MY TIRE. I HAD TO HAVE IT TOWED TO A REPAIR
                                                             27     SHOP. APPARENTLY THERE WAS A RECALL ON MY CAR AND I DIDN’T
                                                             28     RECEIVE ANY NOTICE OF ANY ISSUES UNTIL THE DAY AFTER IT
                                                                                                       120
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 121 of 243 Page ID #:121



                                                              1     ALMOST CAUGHT ON FIRE AND I HAD IT TOWED. I CALLED HYUNDAI
                                                                    BUT THEY SAID THEY DON’T HAVE A REMEDY FOR THIS YET. MY CAR
                                                              2
                                                                    HAS BEEN AT THE SHOP WAITING FOR A REMEDY TO THE RECALL.
                                                              3
                                                                    NHTSA ID Number: 11196712
                                                              4
                                                                    Complaint Date April 16, 2019
                                                              5     Incident Date June 1, 2018
                                                                    Consumer Location CONYERS, GA
                                                              6
                                                                    Vehicle Identification Number KM8JUCAC5DU****
                                                              7     Summary of Complaint
                                                                    2013 HYUNDAI TUCSON BOUGHT 10/30/17 WITH 31,000 MILES ON IT. IN
                                                              8
                                                                    06/0?/18 THE ENGINE THREW A ROD. MY SISTER WAS DRIVING ON THE
                                                              9     WAY TO WORK WHEN THE CAR STARTED MAKING A LOT OF NOISE
                                                                    AND SHAKING RAPIDLY SHE HAD TO PULL OVER TO THE SIDE OF THE
                                                             10
                                                                    ROAD AND CALL THE POLICE. THE COP TOLD HER THE ENGINE THREW
                                                             11     A ROD. ONLY 46,000 SOMETHING MILES ON IT. WE CHANGE THE OIL
                                                             12     OURSELVES BECAUSE THAT WAS SIMPLE MAINTENANCE, AND WE DO
NYE, STIRLING, HALE & MILLER




                                                                    THIS WITH ALL OUR VEHICLES. BUT FAILURE TO SHOW OUR OIL
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     CHANGE RECEIPTS HAS VOIDED THE WARRANTY ON THE ENGINE. I
                                                             14     HAVE DONE RESEARCH AND FOUND OUT THAT THE ENGINE THETTA II
                                                                    HAS BEEN RECALLED BUT ON ONLY CERTAIN TYPES OF HYUNDAI
                                                             15     AND KIA MODELS. EVEN THOUGH THE ENGINES ARE THE SAME, AND
                                                             16     THE COMPLAINTS ARE THE SAME, AND THE FAILURES ARE THE SAME,
                                                                    THE TUCSON NEEDS TO BE ADDED.
                                                             17
                                                             18     WE TOWED THE VEHICLE TO HYUNDAI DEALERSHIP IN LITHONIA
                                                                    GEORGIA AND THEY TOOK ONE LOOK AT THE OIL DIPSTICK AND SAID
                                                             19     THE REASON FOR THE ENGINE FAILURE WAS BECAUSE THERE WAS
                                                             20     NO OIL. NOW WE HAVE THE VEHICLE SITTING IN OUR GARAGE AND
                                                                    WE DID FURTHER INVESTIGATION AND FOUND A BIG HOLE ON
                                                             21     THE ENGINE BLOCK ITSELF, THAT EXPLAINS WHY HYUNDAI'S
                                                             22     DEALERSHIP DIAGNOSIS WOULD REPORT NO OIL BECAUSE ALL THE
                                                                    OIL DRAINED OUT THROUGH THE GAPING HOLE IN THE ENGINE.
                                                             23     HYUNDAI DEALERSHIP WANTS TO CHARGE US ANOTHER $7,000 TO
                                                             24     REPLACE THE ENGINE. EVEN THOUGH WE HAVE MANY MEMBERS (
                                                                    HYUNDAI THETA II ENGINE FAILURE FACEBOOK GROUP) WHO HAVE
                                                             25     BEEN WAITING 6 MONTHS AND ONGOING FOR A
                                                             26     REPLACEMENT ENGINE. THEY KEEP POSTPONING BECAUSE THEY
                                                                    HAVE NO ENGINES BECAUSE THE ENGINES HAVE MANUFACTURER
                                                             27     DEFECTS CAUSING A BEARING TO PREMATURELY FAIL RESULTING IN
                                                             28     CATASTROPHIC ENGINE FAILURE. NOW OUR 2013 TUCSON SITS IN OUR
                                                                                                  121
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 122 of 243 Page ID #:122



                                                              1     GARAGE WHILE STILL MAKING PAYMENTS $16,000! THEY RECENTLY
                                                                    ADDED 2011-2013 TUCSON TO THE RECALL. FOR SOME REASON OUR
                                                              2
                                                                    2013 IS NOT.?!!
                                                              3
                                                                    NHTSA ID Number: 11196994
                                                              4
                                                                    Complaint Date April 17, 2019
                                                              5     Incident Date May 7, 2016
                                                                    Consumer Location BELLEVUE, WA
                                                              6
                                                                    Vehicle Identification Number 855-371-946****
                                                              7     Summary of Complaint
                                                                    HIGH SPEED ENGINE STALL TRAVELLING AT 90MPH ON THE
                                                              8
                                                                    INTERSTATE.
                                                              9
                                                                    A PISTON HAD BLOWN OUT OF THE SIDE OF THE ENGINE.
                                                             10
                                                             11     CAR REPAIR WAS COMPLETED ON THE 1ST NOVEMBER 2016,
                                                             12     THE ENGINE WAS REPLACED.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     NHTSA ID Number: 11203865
                                                             14     Complaint Date April 26, 2019
                                                                    Incident Date December 5, 2018
                                                             15     Consumer Location WADESVILLE, IN
                                                             16     Vehicle Identification Number KM8JU3AC5CU****
                                                                    Summary of Complaint
                                                             17     TL* THE CONTACT OWNS A 2012 HYUNDAI TUCSON. WHILE DRIVING 35
                                                             18     MPH, THE ENTIRE INSTRUMENT PANEL ILLUMINATED AND
                                                                    THE ENGINE MADE LOUD NOISES. THE VEHICLE WAS TOWED TO AN
                                                             19     INDEPENDENT MECHANIC WHO DIAGNOSED THAT THE ENGINE WAS
                                                             20     BLOWN AND CONTAINED METAL SHAVINGS. DUELL'S EVANSVILLE
                                                                    HYUNDAI (4400 E DIVISION ST, EVANSVILLE, IN 47715, 812-473-4400)
                                                             21     ADVISED THE CONTACT TO HAVE THE VEHICLE TOWED TO THEIR
                                                             22     FACILITY. THE DEALER STATED THAT THE VEHICLE WAS 9,000 MILES
                                                                    OVER THE EXTENDED 100,000 MILE WARRANTY LIMIT AND
                                                             23     REQUESTED THE MAINTENANCE HISTORY OF THE VEHICLE. THE
                                                             24     DEALER CALLED BACK TO CONFIRM THAT THE SERVICE HISTORY
                                                                    WAS EXCELLENT AND PROMISED A NEW ENGINE REPLACEMENT.
                                                             25     AFTER SOME DIFFICULTY RECEIVING AN ENGINE, THE DEALER
                                                             26     FINALLY GOT THE ENGINE IN MARCH OF 2019 AFTER HAVING THE
                                                                    VEHICLE SINCE DECEMBER 5, 2019. AFTER THE ENGINE ARRIVED, THE
                                                             27     DEALER INFORMED THE CONTACT THAT THERE WAS AN INTERNAL
                                                             28     LEAK THAT DELAYED THE PROCESS. ALSO, WHILE TESTING
                                                                                                       122
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 123 of 243 Page ID #:123



                                                              1     THE ENGINE, THE VEHICLE STALLED. AFTER ANOTHER FEW WEEKS,
                                                                    THE DEALER STATED THAT THEY HAD TO REPLACE THE VALVES
                                                              2
                                                                    THAT CAUSED THE STALL. THE CONTACT CALLED AN ATTORNEY
                                                              3     WHILE WAITING FOR THE REPAIR. THE DEALER THEN CALLED BACK
                                                                    AND STATED THAT THEY WERE SENT THE WRONG VALVES. DURING
                                                              4
                                                                    THIS PROCESS, THE CONTACT RECEIVED A RECALL NOTICE FOR
                                                              5     NHTSA CAMPAIGN NUMBER: 19V063000
                                                                    (ENGINE AND ENGINE COOLING). THE CONTACT HAD TO PURCHASE
                                                              6
                                                                    ANOTHER VEHICLE SINCE THE DEALER DID NOT OFFER A LOANER
                                                              7     VEHICLE DURING THE EXTENDED REPAIR TIME. THE CONTACT WAS
                                                                    STILL WAITING FOR THE VEHICLE TO BE REPAIRED. THE FAILURE
                                                              8
                                                                    MILEAGE WAS 109,000.
                                                              9
                                                                    NHTSA ID Number: 11205769
                                                             10
                                                                    Complaint Date May 6, 2019
                                                             11     Incident Date April 30, 2019
                                                             12     Consumer Location STATEN ISLAND, NY
NYE, STIRLING, HALE & MILLER




                                                                    Vehicle Identification Number KM8JU3AC5DU****
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     Summary of Complaint
                                                             14     TL* THE CONTACT OWNS A 2013 HYUNDAI TUCSON. THE CONTACT
                                                                    RECEIVED NOTIFICATION OF NHTSA CAMPAIGN NUMBER: 19V063000
                                                             15     (ENGINE AND ENGINE COOLING). WHILE DRIVING AT AN UNKNOWN
                                                             16     SPEED, THE VEHICLE STALLED AND FAILED TO RESTART. ALL THE
                                                                    INSTRUMENT CLUSTER WARNING INDICATORS ILLUMINATED. ALSO,
                                                             17     THERE WAS AN ABNORMAL RATTLING NOISE UNDERNEATH THE
                                                             18     HOOD. THE VEHICLE WAS TAKEN TO AN INDEPENDENT MECHANIC
                                                                    WHO STATED THAT THERE WAS AN HOLE IN THE ENGINE BLOCK. THE
                                                             19     VEHICLE WAS TOWED TO ISLAND HYUNDAI (1590 HYLAN BLVD,
                                                             20     STATEN ISLAND, NY 10305, (844) 672-7561) WHERE IT WAS DIAGNOSED
                                                                    THAT THE ENGINE NEEDED TO BE REPLACED. THE VEHICLE WAS
                                                             21     REPAIRED. THE MANUFACTURER WAS NOT CONTACTED. THE FAILURE
                                                             22     MILEAGE WAS 46,000.

                                                             23     NHTSA ID Number: 11206830
                                                             24     Complaint Date May 10, 2019
                                                                    Incident Date March 6, 2019
                                                             25     Consumer Location Unknown
                                                             26     Vehicle Identification Number KM8JU3AC4DU****
                                                                    Summary of Complaint
                                                             27     TL* THE CONTACT OWNS A 2013 HYUNDAI TUCSON. THE CONTACT
                                                             28     STATED THAT AT START UP THE CONTACT WOULD SEE SMOKE
                                                                                                       123
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 124 of 243 Page ID #:124



                                                              1     COMING FROM THE EXHAUST. THE VEHICLE WOULD HESITATE TO
                                                                    ACCELERATE. THE ENGINE WARNING LIGHT HAD ILLUMINATED. AN
                                                              2
                                                                    INDEPENDENT MECHANIC DIAGNOSE AND REPAIRED THE CYLINDER
                                                              3     BUT THE VEHICLE STILL HAD THE SAME FAILURE. A DEALER WAS
                                                                    NOT CONTACTED. THE MANUFACTURER WAS MADE AWARE. THE
                                                              4
                                                                    FAILURE MILEAGE WAS 57,000.
                                                              5
                                                                    NHTSA ID Number: 11209198
                                                              6
                                                                    Complaint Date May 22, 2019
                                                              7     Incident Date January 21, 2019
                                                                    Consumer Location WOONSOCKET, RI
                                                              8
                                                                    Vehicle Identification Number KM8JT3AB0CU****
                                                              9     Summary of Complaint
                                                                    CONTACT IS THE OWNER OF A 2012 HYUNDAI TUSCON. ENGINE HAS A
                                                             10
                                                                    KNOCKING NOISE - SLOWS DOWN ON ACCELERATION - A LOSING OIL.
                                                             11     DEALER WAS CONTACTED WITH REGARDS TO RECALL #181. CONTACT
                                                             12     WAS TOLD THAT MY VEHICLE WAS NOT PART OF THE RECALL.
NYE, STIRLING, HALE & MILLER




                                                                    RECALL STATES HYUNDAI TUSCON MODEL YEAR 2011 THROUGH 2013.
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     CONTACT HAS BEEN READING THE COMPLAINTS REGARDING
                                                             14     THE ENGINE AND THEY ALL SEEM VERY SIMILAR. CONTACT TRAVELS
                                                                    ON THE HIGHWAY DAILY AND IS NOW AFRAID OF AN ENGINE STALL.
                                                             15     CONTACT IS UPSET THAT SAID VEHICLE IS NOT PART OF THE RECALL.
                                                             16     CURRENT MILEAGE 106,248

                                                             17     NHTSA ID Number: 11209387
                                                             18     Complaint Date May 22, 2019
                                                                    Incident Date May 4, 2019
                                                             19     Consumer Location SPRINGFIELD, VA
                                                             20     Vehicle Identification Number KM8JU3AC5CU****
                                                                    Summary of Complaint
                                                             21     ON SATURDAY MAY 4, 2019, MY SON WAS ON GUARD DUTY AT VMI
                                                             22     AND HE LENT HIS CAR TO HIS CLOSE FRIEND AND ROOMMATE TO
                                                                    ATTEND A FAMILY EVENT IN ARLINGTON, VA. AFTER ABOUT 100
                                                             23     MILES ON THE ROAD WHILE [XXX] WAS DRIVING IT ON INTERSTATE 81
                                                             24     GOING NORTH, THE CAR STARTED TO SLOW SUDDENLY, AND
                                                                    THE ENGINE AND GAS LIGHT CAME ON THE DASHBOARD, WITH NO
                                                             25     OTHER EARLIER WARNING. HE HAD TO SCAN THE AREA QUICKLY TO
                                                             26     MAKE SURE OTHER DRIVERS WERE PAYING ATTENTION AS HE WAS
                                                                    QUICKLY DROPPING BELOW THE MINIMUM SPEED LIMIT. THIS SAME
                                                             27     THING WAS HAPPENING TO MULTIPLE CAR OWNERS OF THIS
                                                             28     MAKE/MODEL YEAR.
                                                                                                       124
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 125 of 243 Page ID #:125



                                                              1
                                                                    THE CAR DOWNRIGHT STOP RUNNING IN THE MIDDLE OF THE
                                                              2
                                                                    INTERSTATE, WITH NO WARNING. THIS PUT MY SON’S LONG-TIME
                                                              3     FRIEND AND ROOM MATE AT RISK! EVERY SERVICE AND TOW
                                                                    STATION WITHIN 60 MILES OF HARRISONBURG WERE BUSY OR
                                                              4
                                                                    CLOSED.
                                                              5
                                                                    THIS SUDDEN STALL ISSUE WAS KNOWN ON 2/5/2019 AND WITH YOUR
                                                              6
                                                                    SYSTEMS KNOWING THE CURRENT OWNER, ADDRESS, AND MY
                                                              7     VEHICLE #, THERE IS NO EXCUSE FOR NOT ALERTING ME! I HAVE
                                                                    INCURRED ADDITIONAL TOWING FEES BECAUSE I HAD MY SON’S
                                                              8
                                                                    FRIEND TOWED TO THE CLOSEST RESIDENTIAL AREA OFF THE
                                                              9     HIGHWAY WHERE THERE WAS A LOCAL SERVICE STATION. COME TO
                                                                    FIND OUT AFTER THEY DID A ONCE OVER THE CAR, THAT THERE
                                                             10
                                                                    WERE METAL SHAVINGS IN THE OIL AND THE TECH HAD TO HAND-
                                                             11     CRANK THE ENGINE TO GET IT STARTED. IN OTHER WORDS, IT MET
                                                             12     ALL THE CRITERIA FOR THIS ISSUE KNOWN BY HYUNDAI. I HAVE HAD
NYE, STIRLING, HALE & MILLER




                                                                    MY VEHICLE REGULARLY SERVICED AT THE HYUNDAI DEALER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     SERVICE TWICE IN DECEMBER 2018, NOVEMBER 2018, AND MANY
                                                             14     OTHER TIMES BEFORE THIS. NOTHING WAS EVER MENTIONED TO ME
                                                                    ABOUT THIS DEFICIENCY. I HAVE CALLED AND SENT EMAIL AND
                                                             15     LETTERS ASKING HYUNDAI TO REPAIR THIS KNOWN MANUFACTURER
                                                             16     DEFECT. EVERY PLACE NEAR THE TOW ADDRESS WAS CLOSED. I
                                                                    DROVE ABOVE THE SPEEDLIMIT AS IT WAS HOT AND HUMID AND
                                                             17     THEY WERE NOT IN AIRCONDITIONING.
                                                             18
                                                                    INFORMATION REDACTED PURSUANT TO THE FREEDOM OF
                                                             19     INFORMATION ACT (FOIA), 5 U.S.C. 552(B)(6). *TR
                                                             20
                                                                    NHTSA ID Number: 11209802
                                                             21     Complaint Date May 24, 2019
                                                             22     Incident Date May 10, 2019
                                                                    Consumer Location KATHLEEN, GA
                                                             23     Vehicle Identification Number KM8JU3AC1DU****
                                                             24     Summary of Complaint
                                                                    2013 HYUNDAI TUCSON, 90,000 MILES. PURCHASED FROM CARMAX 6.5
                                                             25     MONTHS AGO AT 80,000 MILES. ENGINE STARTED SLIGHT KNOCKING
                                                             26     ON 5/10/2019 IN THE AM. ON THE WAY TO THE SHOP, ENGINE LOST 95%
                                                                    OF POWER AND BEGIN KNOCKING VERY HEAVILY. THE ENGINE HAS
                                                             27     "FALLEN APART" ACCORDING TO THE MECHANIC. THIS IS AFTER I
                                                             28     WAS TOLD THERE WAS A RECALL AFFECTING THE ENGINE ON
                                                                                                       125
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 126 of 243 Page ID #:126



                                                              1     2/28/2019, AND IT APPEARS TO BE THE SAME PROBLEM. HYUNDAI SAID
                                                                    THEY CAN'T / WON'T DO ANYTHING ABOUT IT. I'M OUT OF A CAR WITH
                                                              2
                                                                    ALMOST THE ENTIRE LOAN OF $13,000 LEFT ON IT.
                                                              3
                                                                    NHTSA ID Number: 11218657
                                                              4
                                                                    Complaint Date June 8, 2019
                                                              5     Incident Date June 6, 2019
                                                                    Consumer Location BEACON, NY
                                                              6
                                                                    Vehicle Identification Number KM8JUCAC4DU****
                                                              7     Summary of Complaint
                                                                    WHILE ON BUSINESS TRIP IN RI DRIVING ON HIGHWAY 65MPH RPMS
                                                              8
                                                                    WENT FROM @2500 TO @7000 CAR STALLED OUT NO VEHICLE
                                                              9     CONTROLS. GOT CAR INTO NEUTRAL AND VERY LOUD BANGING AND
                                                                    KNOCKING FROM ENGINE. GOT BACK TO HOTEL (LESS THAN 1 MILE).
                                                             10
                                                                    TOE SERVICE BROUGHT ME TO DEALERSHIP WHO DIAGNOSED AS
                                                             11     BLOWN ENGINE. HYUNDAI CORPORATE CONTACTED AND WAS
                                                             12     TOLD ENGINE RECALL FOR SAME YR/MODEL: ENGINE WAS VIN
NYE, STIRLING, HALE & MILLER




                                                                    SPECIFIC AND MY VIN NOT ON RECALL.
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14     NHTSA ID Number: 11219523
                                                                    Complaint Date June 12, 2019
                                                             15     Incident Date November 16, 2018
                                                             16     Consumer Location FALLS CREEK, PA
                                                                    Vehicle Identification Number KM8JUCACODU****
                                                             17     Summary of Complaint
                                                             18     THE TUCSON WAS BEING DRIVEN WHEN THE ENGINE STARTED
                                                                    KNOCKING AND THE EHGINE LIGHT CAME ON, WE STOPED AND
                                                             19     CHECKED THE OIL AND ENGINE COMPARTMENT ,EVERY THING WAS
                                                             20     NORMAL WHEN WE RESTARTED THE ENGINE IT KNOCKED SO BAD
                                                                    THE WHOLE CAR SHOCK,THAT WAS IN NOV.2018 AND SENSE THEN
                                                             21     HYUNDAI HAS CAME OUT WITH A RECALL NUMBER 181 AND I HAVE
                                                             22     BEEN WITHOUT A VEHICLE EVER SENSE. I NEED YOUR HELP ON THIS
                                                                    MATTER .I HAVE A COLONOSTOMY AND HAVE MISSED DOCTORS
                                                             23     APPOINTMENTS DUE TO NO WAY THERE, I LIVE OUT SIDE THE CITY
                                                             24     WITH NO PLUBLIC TRANSPORTATION.. I NEED THIS CAR REPAIRED OR
                                                                    A LOANER UNTIL IT IS FIXED
                                                             25
                                                             26     . I AM 79 SO I CAN NOT WALK FARE EITHER.

                                                             27     NHTSA ID Number: 11221516
                                                             28     Complaint Date June 20, 2019
                                                                                                          126
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 127 of 243 Page ID #:127



                                                              1     Incident Date March 1, 2019
                                                                    Consumer Location MIDDLEBURG, FL
                                                              2
                                                                    Vehicle Identification Number KM8JUCAC2CU****
                                                              3     Summary of Complaint
                                                                    WHILE DRIVING MY VEHICLE IT COMPLETED SHUT OFF. I HAD IT
                                                              4
                                                                    TOWED BACK TO MY WORK AND WAS TOLD IT POSSIBLY THREW A
                                                              5     ROD. I THEN RECEIVED A RECALL NOTICE THAT THERE IS
                                                                    POSSIBLE ENGINE OIL LEAK- WHICH IS EXACTLY WHAT CAUSED MY
                                                              6
                                                                    VEHICLE TO MALFUNCTION. ONCE THE RECALL LETTER WAS
                                                              7     RECEIVED I CALLED HYUNDAI OF ORANGE PARK AND WAS TOLD IT
                                                                    PROBABLY WAS RELATED AND THAT THEY WOULD LOOK IT OVER.
                                                              8
                                                                    ONCE IT WAS THERE I WAS INFORMED SINCE THERE ISN’T
                                                              9     CURRENTLY A REMEDY THEY CANNOT DO ANYTHING AT THIS TIME-
                                                                    ALTHOUGH ORIGINALLY I WAS TOLD THAT THEY COULD POSSIBLY
                                                             10
                                                                    FIX IT AND THEN THEY WOULD BE REIMBURSED BY HYUNDAI. I THEN
                                                             11     HAD TO HAVE MY VEHICLE TOWED TO MY HOME AFTER THEM
                                                             12
NYE, STIRLING, HALE & MILLER




                                                                    TRYING TO CHARGE ME A DIAGNOSTIC FEE WHICH THEY ENDED UP
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     WAIVING. IT HAS NOW BEEN MONTHS SINCE I HAVE HEARD
                                                             14     REGARDING WHAT THE REMEDY WILL BE WITH THE ENGINE. DURING
                                                                    THIS TIME I HAVE HAD TO PURCHASE ANOTHER VEHICLE WHILE
                                                             15     STILL PAYING ON A PERSONAL LOAN THAT I RECEIVED TO PURCHASE
                                                             16     THE VEHICLE. I AM TRYING TO GET THIS TAKEN CARE OF BUT CAN’T
                                                                    SEEM TO GET ANY RESOLUTION.
                                                             17
                                                             18     NHTSA ID Number: 11222420
                                                                    Complaint Date June 25, 2019
                                                             19     Incident Date June 22, 2019
                                                             20     Consumer Location SUSSEX, NJ
                                                                    Vehicle Identification Number KM8JUCAC3CU****
                                                             21     Summary of Complaint
                                                             22     TL* THE CONTACT OWNS A 2012 HYUNDAI TUCSON. WHILE DRIVING,
                                                                    THE CONTACT HEARD A LOUD BANGING NOISE, WHICH POSSIBLY
                                                             23     ORIGINATED FROM THE CONNECTING RODS FROM
                                                             24     THE ENGINE PISTONS. AN INDEPENDENT MECHANIC STATED THAT
                                                                    THE ENGINE NEEDED TO BE REPLACED. THE DEALER AND
                                                             25     MANUFACTURER WERE NOT CONTACTED. THE VEHICLE WAS NOT
                                                             26     REPAIRED. THE FAILURE MILEAGE WAS 149,000.

                                                             27     NHTSA ID Number: 11231472
                                                             28     Complaint Date July 12, 2019
                                                                                                          127
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 128 of 243 Page ID #:128



                                                              1     Incident Date June 15, 2019
                                                                    Consumer Location DAVIDSON, NC
                                                              2
                                                                    Vehicle Identification Number KM8JU3AC6CU****
                                                              3     Summary of Complaint
                                                                    I WAS DRIVING MY TUCSON ABOUT 50-55 MPH ON A TWO WAY
                                                              4
                                                                    HIGHWAY (3) WHEN MY CAR STARTED MAKING A LOUD NOISE, THE
                                                              5     NOISE WAS LIKE IT WAS KNOCKING AND SCREECHING. THE CAR THEN
                                                                    STARTED SHACKING AND SLOWED TO ABOUT 20-25 MPH. I PUT MY
                                                              6
                                                                    FLASHERS ON AS SEVERAL CARS PASSED ME. THE ENGINE LIGHT
                                                              7     CAME ON AND I PULLED OFF THE ROAD. THIS WAS THE FIRST TIME
                                                                    ANY OF THESE THINGS HAPPENED WITH MY CAR. I CALLED MY
                                                              8
                                                                    HUSBAND, WHO WAS OUT OF TOWN. HE HAD THE CAR TOWED TO HIS
                                                              9     BUSINESS AND THEN TOWED TO A REPAIR BUSINESS ONCE HE
                                                                    RETURNED. HIS MECHANIC LOOKED AT THE CAR AND TOLD MY
                                                             10
                                                                    HUSBAND THAT THE CAR HAD A THROWN ROD. HE SAVED OIL WHICH
                                                             11     HE SAID HAS SHAVINGS IN IT. HE ALSO TOLD HIM THAT HYUNDAI
                                                             12     TUCSONS, SANTA FE, AND SONATA HAVE HAD THESE PROBLEMS. MY
NYE, STIRLING, HALE & MILLER




                                                                    HUSBAND WENT TO THE DEALERSHIP WHERE THE CAR WAS
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     PURCHASED. THE MANAGER SAID THIS MODEL HAS NOT BEEN
                                                             14     RECALLED. HOWEVER, WE RECEIVED A CARD FROM HYUNDAI ON
                                                                    APPROXIMATELY JUNE 12-14, 2019 STATING THAT OUR VEHICLE WAS
                                                             15     UNDER A RECALL AND THAT WE WOULD BE CONTACTED. THE
                                                             16     VEHICLE HAS BEEN SERVICED REGULARLY WITH OIL CHANGES, ETC.
                                                                    WHICH ARE DOCUMENTED. THE VEHICLE HAS 150,229 MILES. IN LIGHT
                                                             17     OF THE MECHANIC TELLING US ABOUT THIS PROBLEM, WE FILL THAT
                                                             18     HYUNDAI SHOULD DO SOMETHING ABOUT THIS. THE MECHANIC
                                                                    INDICATED THAT HYUNDAI RECALLED THE SANTA FE AND SONATA
                                                             19     WITH THE EXACT SAME MOTOR, BUT DID NOT RECALL THE TUCSON.
                                                             20     HE ALSO INDICATED THAT 30,000 TUCSONS WERE RECALLED FOR THE
                                                                    EXACT SAME PROBLEM AS OURS IN CANADA. HOW CAN THIS BE
                                                             21     THERE AND NOT IN THE UNITED STATES? THIS WAS VERY
                                                             22     DANGEROUS. I AM RELIEVED THAT I WAS ABLE TO GET OFF THE
                                                                    ROAD WITHOUT BEING REAR ENDED. PLEASE LET US KNOW WHAT
                                                             23     CAN BE DONE BY HYUNDAI. I CAN SUBMIT A PHOTO OF OUR VEHICLE
                                                             24     AND THE OIL IN THE JAR, AND THE MOTOR, IF THAT WOULD HELP. I
                                                                    HAD TO LOOK FOR THIS WEBSITE TO SEE WHAT OUR RECOURSE WAS.
                                                             25     MOST PEOPLE I HAVE TALKED WITH ARE NOT AWARE OF THIS
                                                             26     WEBSITE FOR PROBLEMS.

                                                             27     NHTSA ID Number: 11241288
                                                             28     Complaint Date August 2, 2019
                                                                                                          128
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 129 of 243 Page ID #:129



                                                              1     Incident Date July 20, 2019
                                                                    Consumer Location ROCKLAND, ME
                                                              2
                                                                    Vehicle Identification Number KM8JU3ACXDU****
                                                              3     Summary of Complaint
                                                                    CAR STOPPED WHILE DRIVING ON THE HIGHWAY AND SHUT DOWN.
                                                              4
                                                                    BITS OF METAL ALL THROUGH THE ENGINE AND OIL PAN. HYUNDAI
                                                              5     TECH SAYS THAT IT IS NORMAL AND DIDNT CAUSE THE ISSUE BUT
                                                                    OTHER MECHANICS SAY IT CAUSES CAM SENSOR, CAM SHAFT AND
                                                              6
                                                                    CRANK SENSOR AND SHAFT FAILURES. TOOK CAR IN FOR THE RECALL
                                                              7     THAT IS ALSO AFFECTED BY THIS AND TOLD OH WELL.
                                                              8
                                                                    NHTSA ID Number: 11242434
                                                              9     Complaint Date August 8, 2019
                                                                    Incident Date July 26, 2019
                                                             10
                                                                    Consumer Location EWING, NJ
                                                             11     Vehicle Identification Number KMHJUCAC9CU****
                                                             12     Summary of Complaint
NYE, STIRLING, HALE & MILLER




                                                                    TL* THE CONTACT OWNS A 2012 HYUNDAI TUCSON. WHILE DRIVING
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     APPROXIMATELY 30 MPH, THERE WAS A KNOCKING NOISE COMING
                                                             14     FROM THE ENGINE, THE CHECK ENGINE WARNING INDICATOR
                                                                    ILLUMINATED, THE ENGINE SEIZED, AND THE VEHICLE STALLED. THE
                                                             15     VEHICLE WAS TOWED TO AN INDEPENDENT MECHANIC WHERE IT
                                                             16     WAS DIAGNOSED THAT THE ENGINE NEEDED TO BE REPLACED OR
                                                                    REBUILT DUE TO BEARING WEAR. THE VEHICLE WAS NOT REPAIRED.
                                                             17     THE DEALER AND MANUFACTURER WERE NOT NOTIFIED OF THE
                                                             18     FAILURE. THE APPROXIMATE FAILURE MILEAGE WAS 71,000.

                                                             19     NHTSA ID Number: 11244005
                                                             20     Complaint Date August 14, 2019
                                                                    Incident Date July 31, 2019
                                                             21     Consumer Location WEST BABYLON, NY
                                                             22     Vehicle Identification Number KM8JU3AC9CU****
                                                                    Summary of Complaint
                                                             23     WAS DRIVING ABOUT 30 MPH ON A BUSY 4 LANE STREET, MY CAR
                                                             24     STALLED WITHIN A HALF A MILE WITHOUT ANY WARNING. AFTER
                                                                    THE ENGINE STOPPED, MY CHECK ENGINE LIGHT AND OIL CAME ON.
                                                             25     WAS TOWED TO MECHANIC WHERE HE STATED ENGINE DIED
                                                             26     RELATED TO A PISTON BEARING. MY CAR HAD OIL, BUT WAS DUE FOR
                                                                    AN OIL CHANGE. MY CAR IS BEEN AT HYUNDAI FOR A WEEK WITH NO
                                                             27     ANSWERS OR RESOLUTIONS.
                                                             28
                                                                                                          129
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 130 of 243 Page ID #:130



                                                              1     NHTSA ID Number: 11252962
                                                                    Complaint Date September 3, 2019
                                                              2
                                                                    Incident Date August 31, 2019
                                                              3     Consumer Location ROUND ROCK, TX
                                                                    Vehicle Identification Number KM8JU3AC3DU****
                                                              4
                                                                    Summary of Complaint
                                                              5     I WAS DRIVING DOWN THE HIGHWAY AND IT STOPPED CHANGING
                                                                    GEARS AND WOULDN'T PICK UP SPEED. THE MECHANIC LOOKED AT IT
                                                              6
                                                                    AND TOLD ME THE ENGINE WAS BLOWN BECAUSE THERE WAS METAL
                                                              7     SHAVINGS IN THE OIL PAN. I ONLY HAD 67K MILES ON THIS VEHICLE
                                                                    SO THIS SHOULD NOT HAVE HAPPENED.
                                                              8
                                                              9     NHTSA ID Number: 11256405
                                                                    Complaint Date September 18, 2019
                                                             10
                                                                    Incident Date August 20, 2019
                                                             11     Consumer Location COVINGTON, GA
                                                             12     Vehicle Identification Number KM8JU3AC4CU****
NYE, STIRLING, HALE & MILLER




                                                                    Summary of Complaint
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     HEARD A KNOCKING NOISE WHILE DRIVING ON CITY STREET, PULLED
                                                             14     OVER. NO WARNING LIGHTS CAME ON DASHBOARD TO INDICATE ANY
                                                                    KIND OF PROBLEM. CONTACT MY HUSBAND WHO INFORMED ME NOT
                                                             15     TO MOVE THE CAR, AND TO HAVE IT TOWED TO OUR HOME HAS NOT
                                                             16     MOVED SINCE TOWING. OIL CHANGE WAS DONE 3 MONTHS PRIOR. A
                                                                    FAMILY FRIEND INFORMED ME ABOUT A RECALL ON HYUNDAI
                                                             17     VEHICLES,I WAS NOT AWARE OF ANY RE-CALL NOR WAS I
                                                             18     CONTACTED BY HYUNDAI. I CALL TO INQUIRE THE WEEK OF 08/26 -
                                                                    08/30, PROVIDED MY INFO AND WAS INFORMED THAT NO RECALL WAS
                                                             19     LISTED FOR MY VEHICLE UNDER THE VIN#, ABOUT A WEEK LATER
                                                             20     AFTER MY CALL, I GOT A NOTICE IN THE MAIL 09/09/19 FOR RE-CALL
                                                                    CAMPAIGN 181 - 19V063 SPOKE WITH A REPRESENTATIVE GOT A
                                                             21     CASE#. TOWED MY VEHICLE TO DEALER SHIP 09/16/2019 WAS ADVISED
                                                             22     MAY NEED A NEW ENGINE.

                                                             23     NHTSA ID Number: 11256919
                                                             24     Complaint Date September 20, 2019
                                                                    Incident Date September 19, 2019
                                                             25     Consumer Location CAPITOLA, CA
                                                             26     Vehicle Identification Number KM8JUCAC8DU****
                                                                    Summary of Complaint
                                                             27     I WAS DRIVING ON THE HWY ( APPROX 50 MPH ) WHEN THE CAR
                                                             28     COMPLETELY SHUT DOWN. CAR WOULD NOT TURN OVER ON THE
                                                                                                       130
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 131 of 243 Page ID #:131



                                                              1     SIDE OF THE ROAD. GOT TOWED HOME AND TRIED TO START THE CAR
                                                                    AGAIN. ENGINE TURNED OVER BUT IMMEDIATELY STARTED
                                                              2
                                                                    KNOCKING VERY LOUD. TURNED THE ENGINE OFF IMMEDIATELY.
                                                              3
                                                                    TOWED THE CAR TO THE LOCAL MECHANIC TO VERIFY MY INITIAL
                                                              4
                                                                    DIAGNOSIS. COMPLETE ENGINE FAILURE AT 50K MILES.
                                                              5
                                                                    NHTSA ID Number: 11257302
                                                              6
                                                                    Complaint Date September 23, 2019
                                                              7     Incident Date June 17, 2018
                                                                    Consumer Location CUMBERLAND, MD
                                                              8
                                                                    Vehicle Identification Number KM8JUCAC9CU****
                                                              9     Summary of Complaint
                                                                    I HAD TO REPLACE THE ENTIRE ENGINE IN MY VEHICLE, NOW
                                                             10
                                                                    HYUNDAI IS PLACING A RECALL ON MY VEHICLE FOR ENGINE OIL
                                                             11     LEAK! MY VEHICLE STALLED AND ENGINE DIED WHEN
                                                             12     MY ENGINE WENT SO I BELIEVE THIS RECALL HAD A FACTOR ON
NYE, STIRLING, HALE & MILLER




                                                                    MY ENGINE DYING. I WAS ON A HIGHWAY, HEAVY TRAFFIC WHEN
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     THE ENGINE STALL, THEN PUTTERED TO THE SIDE OF THE ROAD &
                                                             14     QUIT. AFTERWARDS THE VEHICLE WAS TAKEN TO A CERTIFIED
                                                                    MECHANIC THAT DIAGNOSED VEHICLE AS ENGINE FAILURE - WHICH
                                                             15     RESULTED IN FULL ENGINE REPLACEMENT.
                                                             16
                                                                    I FEEL THAT MY ENGINE SHOULD BE FULLY COVERED AND AM
                                                             17     REQUESTING A REFUND FOR REPLACEMENT OF MY ENGINE. I
                                                             18     NOTIFIED HYUNDAI AT THE TIME OF THIS INCIDENT BUT THEY
                                                                    REPORTED THAT "THERE IS NO RECALLS" FOR ENGINE OR ANY
                                                             19     RELATED "RECALLS" SIMILAR TO THE MALFUNCTION OF
                                                             20     MY ENGINE.........REALLY? THE HYUNDAI SONATA HAS THE
                                                                    SAME ENGINE IN IT 2011 AND IT HAS A FULL RECALL ON
                                                             21     THAT ENGINE. I NEED A CLEAR EXPLANATION PLEASE. I WILL REVIEW
                                                             22     MY SUPPORTING DOCUMENTS AND CAN PROVIDE A CLEAR & PRECISE
                                                                    DATE OF INCIDENT. DATE BELOW IS ONLY A GUESS.
                                                             23
                                                             24     NHTSA ID Number: 11258363
                                                                    Complaint Date September 26, 2019
                                                             25     Incident Date August 17, 2019
                                                             26     Consumer Location FAYETTEVILLE, AR
                                                                    Vehicle Identification Number KM8JU3AC3CU****
                                                             27     Summary of Complaint
                                                             28     MY CAR (2012 HYUNDAI TUCSON) WAS EFFECTED BY RECALL 181,
                                                                                                       131
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 132 of 243 Page ID #:132



                                                              1     ANNOUNCED IN APRIL OF 2019. MY ENGINE SEIZED WHILE DRIVING
                                                                    DOWN THE HIGHWAY AT 80 MPH, LUCKILY WE WERE ABLE TO PULL
                                                              2
                                                                    ON TO THE SHOULDER SAFELY. HAD IT BEEN A MILE OR TWO DOWN
                                                              3     THE ROAD THIS WOULD HAVE HAPPENED IN A TUNNEL AND THE
                                                                    OUTCOME COULD HAVE BEEN DRAMATICALLY DIFFERENT AS THERE
                                                              4
                                                                    IS NO SHOULDER. I HAD THE CAR TOWED TO MY LOCAL GARAGE
                                                              5     WHERE THEY TESTED VARIOUS THINGS INCLUDING STARTER,
                                                                    ALTERNATOR, BATTERY ETC AND DETERMINED THE ENGINE HAD
                                                              6
                                                                    SEIZED. I HAD TO HAVE THE CAR TOWED TO THE DEALERSHIP AND
                                                              7     AGAIN AFTER RUNNING DIAGNOSTIC IT WAS DETERMINED THAT
                                                                    THE ENGINE IS SEIZED. NOW I AM IN A WAITING GAME TO SEE IF
                                                              8
                                                                    HYUNDAI WILL DO THE RIGHT THING AND REPLACE THE ENGINE.
                                                              9
                                                                    NHTSA ID Number: 11265556
                                                             10
                                                                    Complaint Date October 2, 2019
                                                             11     Incident Date September 28, 2019
                                                             12     Consumer Location CHESWICK, PA
NYE, STIRLING, HALE & MILLER




                                                                    Vehicle Identification Number KM8JUCAC7DU****
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     Summary of Complaint
                                                             14     TL* THE CONTACT OWNS A 2013 HYUNDAI TUCSON. WHILE DRIVING
                                                                    APPROXIMATELY 70 MPH, THE CHECK ENGINEWARNING INDICATOR
                                                             15     ILLUMINATED AND THERE WAS AN ABNORMAL NOISE COMING FROM
                                                             16     THE ENGINECOMPARTMENT . ADDITIONALLY, THE CONTACT NOTICED
                                                                    SPARKS COMING FROM THE REAR PASSENGER SIDE OF THE VEHICLE.
                                                             17     THE CONTACT WAS INFORMED BY ANOTHER MOTORIST THAT THE
                                                             18     VEHICLE WAS ON FIRE. THE CONTACT ALSO NOTICED BLACK SMOKE
                                                                    COMING FROM THE ENGINE. THE CONTACT AND SEVERAL
                                                             19     PASSENGERS IN THE VEHICLE WERE ABLE TO EXIT WITHOUT
                                                             20     INJURIES. THE FIRE DEPARTMENT WAS CONTACTED AND
                                                                    EXTINGUISHED THE FIRE. A FIRE REPORT WAS NOT FILED. THE
                                                             21     VEHICLE WAS TOWED TO THE TOW TRUCK COMPANY'S LOT AND
                                                             22     THEN TOWED BY THE INSURANCE COMPANY TO THEIR FACILITY. THE
                                                                    VEHICLE WAS NOT INCLUDED IN NHTSA CAMPAIGN NUMBER:
                                                             23     19V063000 (ENGINE AND ENGINE COOLING). THE DEALER AND
                                                             24     MANUFACTURER WERE NOT NOTIFIED. THE CONTACT STATED THAT
                                                                    THE INSURANCE COMPANY HAD NOT DECLARED THE VEHICLE A
                                                             25     TOTAL LOSS. THE APPROXIMATE FAILURE MILEAGE WAS 110,000.
                                                             26
                                                                    NHTSA ID Number: 11265910
                                                             27     Complaint Date October 3, 2019
                                                             28     Incident Date September 7, 2019
                                                                                                          132
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 133 of 243 Page ID #:133



                                                              1     Consumer Location JACKSONVILLE, FL
                                                                    Vehicle Identification Number KM8JU3AC0DU****
                                                              2
                                                                    Summary of Complaint
                                                              3     I WAS DRIVING DOWN THE INTERSTATE WHEN I NOTICED THAT WHEN
                                                                    I GOT OVER 3000RPM THERE WAS A KNOCKING SOUND COMING FROM
                                                              4
                                                                    THE CAR... I SLOWED DOWN AND IT STOPPED FOR A SHORT TIME BUT
                                                              5     THEN CAME BACK REGARDLESS OF SPEED. THE KNOCKING SOUND
                                                                    QUICKLY GREW LOUDER SO I PULLED OVER TO THE SIDE OF THE
                                                              6
                                                                    ROAD AND TURNED THE CAR OFF. WHEN I TRIED TO RE-START THE
                                                              7     CAR THE KNOCKING SOUND WAS PERSISTENT. I HAD IT TOWED TO A
                                                                    MECHANIC WHO SAID THE ENGINE NEEDED TO BE REPLACED THAT IT
                                                              8
                                                                    SEEMS TO HAVE THROWN A ROD. I KEPT UP WITH THE MAINTENANCE
                                                              9     AND OIL CHANGES SO THERE WAS NO REASON FOR THIS TO HAPPEN
                                                                    AT ONLY 106K MILES. I HAVE BEEN TOLD FROM OTHER MECHANICS
                                                             10
                                                                    THEY SEE THIS QUITE FREQUENTLY IN THESE MODELS. THANKFULLY
                                                             11     I WAS ABLE TO PULL OVER TO THE SIDE OF THE ROAD BUT I WAS
                                                             12     LEFT STRANDED IN THE MIDDLE OF NOWHERE FOR OVER AN HOUR IN
NYE, STIRLING, HALE & MILLER




                                                                    THE MIDDLE OF A HEAT WAVE WITH NO AC.
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14     NHTSA ID Number: 11266780
                                                                    Complaint Date October 7, 2019
                                                             15     Incident Date September 19, 2018
                                                             16     Consumer Location LEVITTOWN, PA
                                                                    Vehicle Identification Number KM8JUCAC5CU****
                                                             17     Summary of Complaint
                                                             18     DRIVING DOWN INTERSTATE 95 IN PHILADELPHIA, PA (AT 55MPH)
                                                                    WHEN ENGINE STALLED. WAS ABLE TO GET ONTO SHOULDER, AND
                                                             19     HAD CAR TOWED TO MECHANIC. MECHANIC TELLS ME THAT
                                                             20     THE ENGINE SEIZED (DUE TO NO OIL GETTING TO THE BLOCK), AND
                                                                    THAT I WOULD NEED A NEW MOTOR. CONTACTED HYUNDAI USA, AND
                                                             21     THEY HAVE DONE NOTHING ABOUT IT. BASED ON THE REVIEWS, IT
                                                             22     LOOKS LIKE THIS IS A COMMON ISSUE, YET THEY ARE DOING
                                                                    NOTHING ABOUT IT.
                                                             23
                                                             24     NHTSA ID Number: 11266801
                                                                    Complaint Date October 7, 2019
                                                             25     Incident Date August 1, 2019
                                                             26     Consumer Location LAS CRUCES, NM
                                                                    Vehicle Identification Number KM8JU3AC8DU****
                                                             27     Summary of Complaint
                                                             28     VEHICLE STARTED UP WITH VERY NOTICEABLE KNOCKING NOISE,
                                                                                                       133
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 134 of 243 Page ID #:134



                                                              1     THE ENGINE LIGHT WAS ON. IT WAS STILL TECHNICALLY DRIVEABLE,
                                                                    BUT HAD VERY SLOW ACCELERATION. STOPPED BY AUTOZONE TO
                                                              2
                                                                    HAVE THEM CHECK THE ENGINE CODE. I WAS TOLD THAT THE TWO
                                                              3     CODES THAT CAME UP WERE RELATED TO NEEDING AN OIL CHANGE.
                                                                    THE FOLLOWING DAY, I STOPPED BY JIFFY LUBE TO HAVE THEM
                                                              4
                                                                    CHANGE THE OIL. THE TECH SHOWED ME A SAMPLE OF THE OIL THAT
                                                              5     CAME OUT OF THE VEHICLE; IT LOOKED LIKE BLACK, SLUDGY
                                                                    COFFEE. I KEEP UP WITH OIL CHANGES, MAKING SURE TO GO TO JIFFY
                                                              6
                                                                    SO THAT MY RECORDS ARE ACCESSIBLE. I ALWAYS HAVE THEM USE
                                                              7     SYNTHETIC WHEN I VISIT. THE TECH TOLD ME THAT THE OIL HAD
                                                                    BEEN OVERFILLED THE LAST TIME IT WAS CHANGED. HE ALSO
                                                              8
                                                                    STATED THAT HE HAS NOTICED IN HYUNDAI VEHICLES THAT THE OIL
                                                              9     ALWAYS TURNS BLACK, EVEN IF SYNTHETIC IS USED. HE SAID THAT
                                                                    HE HEARD THE KNOCKING IN THE ENGINE WHEN THEY MOVED THR
                                                             10
                                                                    VEHICLE, AND THAT IT COULD BE THE LIFTERS. AFTER THE OIL
                                                             11     CHANGE, I GOT INTO THE VEHICLE AND SAW THAT THE ENGINE LIGHT
                                                             12     WAS STILL ON, AND THE KNOCKING WAS STILL TAKING PLACE. I
NYE, STIRLING, HALE & MILLER




                                                                    DROVE ACROSS THE STREET TO CHRISTIAN BROTHERS TO HAVE
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     THEM INSPECT THE VEHICLE. THE SHOP HAD TO REMOVE THE FRONT
                                                             14     PART OF THE ENGINE TO CHECK OUT THE ISSUE. AFTER A FEW DAYS, I
                                                                    WAS INFORMED THAT THE ENGINE WOULD NEED TO BE REPLACED AS
                                                             15     THERE WERE METAL SHAVINGS INSIDE OF THE OIL PAN. I BEGAN TO
                                                             16     DO SOME RESEARCH AND FOUND THERE WAS AN UNOFFICIAL
                                                                    RECALL ON THE THETA II ENGINE (WHICH IS WHAT THIS VEHICLE
                                                             17     HAS). HYUNDAI WAS SLOWLY STARTING TO SEND NOTICES OUT TO
                                                             18     PEOPLE. I TOOK MY TUCSON TO A DEALERSHIP AND ASKED THEM TO
                                                                    CONTACT HYUNDAI TO BEGIN A CLAIM FOR AN ENGINE
                                                             19     REPLACEMENT. I WAS TOLD THE CLAIM WAS DENIED BECAUSE THE
                                                             20     VEHICLE WAS NOT PART OF THE RECALL. THIS IS A 2013 MODEL, AND I
                                                                    PURCHASED IT IN SEP/OCT OF 2016. THE ENGINE IN A 6 Y/O VEHICLE
                                                             21     SHOULD NOT BE SHUTTING DOWN, ESPECIALLY IF MAINTENANCE
                                                             22     WAS KEPT UP. NHTSA 19V063000

                                                             23     NHTSA ID Number: 11268037
                                                             24     Complaint Date October 12, 2019
                                                                    Incident Date August 16, 2019
                                                             25     Consumer Location BROWNS MILLS, NJ
                                                             26     Vehicle Identification Number KM8JUCAC0CU****
                                                                    Summary of Complaint
                                                             27     MY VEHICLE BEGAN MAKING A CLANKING NOISE FROM THE FRONT
                                                             28     OF THE CAR WHILE I WAS DRIVING, I PULLED OVER TO CHECK WHAT
                                                                                                       134
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 135 of 243 Page ID #:135



                                                              1     THE NOISE WAS, WHEN I STOPPED THE VEHICLE I LOOKED
                                                                    UNDERNEATH AND SAW A FLUID COMING OUT, I WAS ABLE TO DRIVE
                                                              2
                                                                    THE CAR HOME BUT THE CLANKING WAS STILL GOING THEN AS I
                                                              3     TRIED TO GO A LITTLE FASTER AROUND 30MPH THE ENGINE LIGHT
                                                                    CAME ON, I PULLED INTO MY COMPLEX AND THE CAR COMPLETELY
                                                              4
                                                                    DIED, I WAITED A FEW MINUTES AND STARTED THE CAR UP AGAIN NO
                                                              5     LIGHTS CAME ON BUT THERE WAS STILL CLANKING COMING FROM
                                                                    THE FRONT. NEXT MORNING I DROVE IT UP THE STREET TO MY
                                                              6
                                                                    MECHANIC THE CAR DID THE SAME THING BUT THIS TIME
                                                              7     THE ENGINE LIGHT CAME ON AND THE OIL LIGHT WAS FLICKERING,
                                                                    AND AS I PULLED INTO THE MECHANIC SHOP THE CAR DIED WHILE I
                                                              8
                                                                    WAS IN MID TURN. THEY TOLD ME THERE WAS A SMALL OIL LEAK
                                                              9     BUT NEEDED TO OPEN THE ENGINE TO FIND OUT MORE. THERE WAS A
                                                                    RECALL ON MY VEHICLE SO I TOOK IT TO THE HYUNDAI DEALER TO
                                                             10
                                                                    SEE IF THAT WAS THE CAUSE THEY TOLD ME IT WAS NOT, AS I DID
                                                             11     RESEARCH I FOUND THAT HYUNDAI HAS TWO DIFFERENT CARS WITH
                                                             12     THE SAME TYPE OF ISSUE WITH THE ENGINE. HYUNDAI FINALLY
NYE, STIRLING, HALE & MILLER




                                                                    CAME WITH A DIAGNOSTIC THAT IT WAS MY SPUN BEARING THAT
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     WAS THE ISSUE WITH THE ENGINE, WHICH IS THE EXACT ISSUE AS
                                                             14     THE TWO OTHER CARS THE SONATA AND SANTA FE FROM HYUNDAI
                                                                    WITH A RECALL. I HAVE REACHED OUT TO HYUNDAI
                                                             15     MANUFACTURING TO INFORM THEM OF THE ISSUE, THEY TOLD ME
                                                             16     THAT THE HYUNDAI DEALER WHO DID THE DIAGNOSTIC DOES NOT
                                                                    HAVE TO REPORT THESE FINDINGS IF THEY DO NOT WANT TO. I HAVE
                                                             17     SEEN COMPLAINTS WITH MY TYPE OF VEHICLE ON THE INTERNET ON
                                                             18     CARCOMPLAINTS.COM ALONG WITH OTHER FORUMS ONLINE WITH
                                                                    THIS SAME EXACT ISSUE ON THE HYUNDAI TUCSON 2012.
                                                             19
                                                             20     NHTSA ID Number: 11292486
                                                                    Complaint Date January 1, 2020
                                                             21     Incident Date March 1, 2019
                                                             22     Consumer Location NEW GALILEE, PA
                                                                    Vehicle Identification Number KM8JUCAC7CU****
                                                             23     Summary of Complaint
                                                             24     MY CAR HAS HAD A KNOCKING NOISE AND WHEN I CALLED THE
                                                                    DEALERSHIP IN MARCH 2019 THEY TOLD ME THAT THIS WAS DUE TO A
                                                             25     RECENT RECALL THAT CAME OUT FOR THE OIL PAN IS LEAKING AND
                                                             26     TOLD ME TO WAIT UNTIL THEY HAD A FIX FOR IT SO I WAITED
                                                                    BROUGHT MY CAR IN FOR THE RECALL. THEY PERFORMED THE
                                                             27     RECALL IT DID NOT FIX THE KNOCKING NOISE I CALLED CORPORATE
                                                             28     TO FILE A CLAIM THEY HAD ME RETURN TO THE DEALERSHIP AND
                                                                                                       135
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 136 of 243 Page ID #:136



                                                              1     RUN DIAGNOSTICS IN DETERMINING THE DIAGNOSTICS I AM IN NEED
                                                                    OF A NEW ENGINE HOWEVER THEY ONLY WANT TO PAY 2000 OF THE
                                                              2
                                                                    $3000 TO $6000 IT’S GOING TO COST TO REPLACE THE SHORT
                                                              3     BLOCK ENGINE. THEY ALSO STATED THEY HAVE NO IDEA WHAT IS
                                                                    WRONG WITH MY CURRENT ENGINE NOR DO THEY KNOW WHY IT
                                                              4
                                                                    FAILED AND THEY ALSO DON’T KNOW WHY MY CHECK ENGINE LIGHT
                                                              5     NEVER CAME ON. THE LOCAL DEALERSHIP ALSO TOLD ME IT WAS
                                                                    FINE TO CONTINUE DRIVING THE VEHICLE.
                                                              6
                                                              7     NHTSA ID Number: 11302496
                                                                    Complaint Date January 28, 2020
                                                              8
                                                                    Incident Date December 16, 2019
                                                              9     Consumer Location RESTON, VA
                                                                    Vehicle Identification Number KM8JU3AC1CU****
                                                             10
                                                                    Summary of Complaint
                                                             11     WE HAD THE CAR TOWED TO OUR MECHANIC BECAUSE
                                                             12     THE ENGINE LIGHT CAME ON. THE MECHANIC TESTED THE CAR AND
NYE, STIRLING, HALE & MILLER




                                                                    HEARD A TAPPING NOISE WHEN STEPPING ON THE ACCELERATOR.
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     THE MECHANIC NOTED THAT THERE WERE LARGE METAL SHARDS IN
                                                             14     OIL PAN. THE SHARDS WERE NOT PRESENT IN THE OIL WHEN OIL WAS
                                                                    DRAINED OUT. THE METAL SHARDS WERE ONLY VISIBLE ONCE THE
                                                             15     OIL PAN WAS REMOVED. THE MECHANIC COMPLETED ADDITIONAL
                                                             16     INSPECTION TO ENSURE THERE WERE NO OTHER ISSUES. AFTER
                                                                    REMOVING THE OIL PUMP, HE FOUND ALL THE ROD BEARINGS HAD
                                                             17     PLAY. THIS APPEARS TO BE A MANUFACTURE DEFECT.
                                                             18
                                                                    I SPOKE TO THE SERVICE ADVISOR AND HE TOLD ME THAT A NUMBER
                                                             19     OF THEIR CUSTOMERS WERE HAVING THE SAME PROBLEM, BUT THE
                                                             20     2012 HYUNDAI ENGINE WAS NOT ON RECALL. BASED ON RESEARCH,
                                                                    WE DISCOVERED THAT THIS IS A COMMON PROBLEM WITH ALL 2.4
                                                             21     LITER ENGINES ON ALL PLATFORMS FOR KIA AND HYUNDAI. WE
                                                             22     TOOK THE CAR TO THE HYUNDAI DEALER AND WERE TOLD WE
                                                                    NEEDED TO PURCHASE A NEW REDESIGNED ENGINE. DURING THIS
                                                             23     CONVERSATION, WE WERE NOTIFIED THE
                                                             24     NEW ENGINE HAS ENGINE ROD BEARINGS THAT ARE MORE STURDY.
                                                                    HYUNDAI CURRENTLY HAS A RECALL FOR THE OIL PAN AND ALSO
                                                             25     HAS RECALLS FOR ENGINES IN OTHER CAR MODELS BUT NOT THIS
                                                             26     MODEL. A NEW ENGINE SHOULD NOT BE REQUIRED FOR AN 7 YEAR
                                                                    OLD CAR WITH 80,000 MILES. AS A CAR PROFESSIONAL, I SUSPECT
                                                             27     THIS IS DUE TO THE ISSUES WITH A DEFECTIVE ROD BEARINGS THAT
                                                             28     WEAR PREMATURELY AND RESULT IN
                                                                                                    136
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 137 of 243 Page ID #:137



                                                              1     CATASTROPHIC ENGINE DAMAGE SO THE ENGINES SHOULD BE
                                                                    COVERED IN THE RECALL.
                                                              2
                                                              3     NHTSA ID Number: 11317658
                                                                    Complaint Date March 12, 2020
                                                              4
                                                                    Incident Date March 3, 2020
                                                              5     Consumer Location Unknown
                                                                    Vehicle Identification Number KM8JUCAC0CU****
                                                              6
                                                                    Summary of Complaint
                                                              7     DRIVING ALONG THE INTERSTATE WHEN ENGINE HAD
                                                                    REDUCED ENGINE POWER FOR A MOMENT, THEN STALLED AROUND
                                                              8
                                                                    70MPH. MADE IT TO AN EXIT RAMP LUCKILY. ENGINE HESITATED TO
                                                              9     RESTART, ONCE IT DID START ENGINE STARTED KNOCKING AND HAD
                                                                    NEXT TO NO POWER. TOWED TO HYUNDAI DEALER, HYUNDAI DEALER
                                                             10
                                                                    STATED THAT HYUNDAI HAS HAD MAJOR PROBLEMS WITH THESE
                                                             11     ENGINES AND HYUNDAI SHOULD COVER IT FULLY. DEALERSHIP
                                                             12     PROCEEDED TO PULL OIL PAN AND VALVE COVER WITHOUT OUR
NYE, STIRLING, HALE & MILLER




                                                                    CONSENT AND WITH NO COMMUNICATION FOR DAYS. CONFIRMED
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     THE ENGINE WAS BAD, METAL SHAVINGS IN OIL PAN, ROD BEARINGS
                                                             14     FAILED. COMMON PROBLEM. WAITING ON HYUNDAI FOR APPROVAL.
                                                                    SERVICE ADVISOR QUIT, WE WERE INFORMED 6 DAYS LATER THAT
                                                             15     HYUNDAI IS ONLY WILLING TO COVER 65% OF COST AND WE WOULD
                                                             16     HAVE TO PAY 35% ($3,500.0) OUT OF POCKET. WE REFUSED TO PAY;
                                                                    THEY STATED WE WOULD HAVE TO PAY DIAGNOSIS, BUT THEY
                                                             17     ENDED UP WAIVING THAT. TECHNICIANS DID NOT FULLY SECURE OIL
                                                             18     PAN OR VALVE COVER. OIL UNDER CAR WHERE IT WAS PARKED,
                                                                    HAVE PHOTOS AND VIDEOS TO BACK THIS CLAIM UP. HAVE RENTAL
                                                             19     CAR AND MANY TOW BILLS IN TO THE MIX NOW. WHY WOULD THE
                                                             20     DEALER TELL US HYUNDAI FULLY COVER THIS BUT THEY DON’T? WE
                                                                    NEED THIS ISSUE FIXED. MANY OTHER TUCSON OWNERS DEAL WITH
                                                             21     THE SAME PROBLEM, WITH THE SAME ENGINE AS THE OTHER CARS,
                                                             22     BUT THEIRS GET REPLACED FREE OR CHARGE AND EXPENSES PAID BY
                                                                    HYUNDAI.
                                                             23
                                                             24     NHTSA ID Number: 11324424
                                                                    Complaint Date May 13, 2020
                                                             25     Incident Date May 10, 2020
                                                             26     Consumer Location DUARTE, CA
                                                                    Vehicle Identification Number KM8JUCAC1CU****
                                                             27     Summary of Complaint
                                                             28     ON 5/10/2020, CHECK ENGINE LIGHT WENT ON, ENGINE SPUTTERED, WE
                                                                                                       137
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 138 of 243 Page ID #:138



                                                              1     WERE ABLE TO EXIT FREEWAY AND PULL OVER AND BY THAT TIME,
                                                                    CAR WAS SHAKING VERY HARD. TOWED TO MECHANIC, CAR
                                                              2
                                                                    REQUIRES ENGINE OVERHAUL. CAR THEN TOWED TO HYUNDAI
                                                              3     DEALERSHIP, CAR NEEDS A FULL ENGINE REBUILD. I HAVE
                                                                    MAINTAINED MY CAR WITH OIL CHANGES AND THE CAR HAS 100086
                                                              4
                                                                    MILES. THERE ARE NUMEROUS REPORTS OF FAILURE OF THE THETA II
                                                              5     2.4 LITER ENGINES, WHICH MY CAR HAS, YET NO RECALL ISSUES.
                                                                    MECHANIC SAID PARTS ALONE WILL BE AROUND $6000 DOLLARS, IF
                                                              6
                                                                    YOU ADD LABOR IT'S PROBABLY MORE THAN THE CAR IS WORTH. I
                                                              7     AM CONCERNED THAT THERE IS A DEFECT IN THE ENGINE THAT
                                                                    POSES A RISK TO LIFE. A FEW MONTHS PRIOR, THIS CAR ALSO HAD A
                                                              8
                                                                    COMPLETE FAILURE (LOST ALL POWER) ON THE FREEWAY. *TR
                                                              9
                                                                    NHTSA ID Number: 11338092
                                                             10
                                                                    Complaint Date July 7, 2020
                                                             11     Incident Date July 2, 2020
                                                             12     Consumer Location LAFAYETTE, CO
NYE, STIRLING, HALE & MILLER




                                                                    Vehicle Identification Number KM8JU3AC4CU****
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     Summary of Complaint
                                                             14     IN OCTOBER 2019 I TOOK MY CAR TO HYUNDAI TO HAVE THEM
                                                                    SERVICE FOR THE ENGINE AND ENGINE COOLING RECALL. THEY
                                                             15     REPLACED THE PART AND I WAS ON MY WAY.
                                                             16
                                                                    I SERVICED MY CAR REGULARLY, AND JUST TWO WEEKS AFTER MY
                                                             17     LAST OIL CHANGE I WAS DRIVING 70MPH DOWN THE HIGHWAY AND
                                                             18     THE CAR STARTED SPUTTERING AND THEN COMPLETELY DIED.
                                                                    LUCKILY I WAS ABLE TO GET PULLED OVER WHERE I ATTEMPTED TO
                                                             19     START IT AGAIN AND IT MADE A LOUD KNOCK AND THEN WOULDN'T
                                                             20     START. I HAD THE CAR TOWED TO A NEARBY MECHANIC WHO SAID
                                                                    THE ENGINE HAD A HUGE HOLE IN IT. I ASKED IF IT COULD BE THAT
                                                             21     THE FOLKS WHO CHANGED MY OIL MESSED SOMETHING UP, BUT HE
                                                             22     SAID IT WAS UNLIKELY BECAUSE THERE WAS OIL IN THE ENGINE AND
                                                                    THAT IT WAS MORE LIKELY SOMETHING FAULTY IN THE
                                                             23     MANUFACTURING OF THE CAR OR POTENTIALLY DUE TO THE RECALL
                                                             24     SERVICE NOT BEING DONE PROPERLY.

                                                             25     SO I DID SOME RESEARCH AND THERE ARE TONS OF OTHER 2012
                                                             26     HYUNDAI TUCSON OWNERS WHO HAVE EXPERIENCED THE SAME
                                                                    EXACT ISSUE. I THEN SAW THERE IS A CLASS ACTION LAWSUIT FOR
                                                             27     SIMILAR ISSUES, HOWEVER THE 2012 MODELS WEREN'T INCLUDED IN
                                                             28     THE LAWSUIT.
                                                                                                   138
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 139 of 243 Page ID #:139



                                                              1
                                                                    THIS IS CLEARLY SOMETHING THAT HYUNDAI NEEDS TO TAKE
                                                              2
                                                                    RESPONSIBILITY FOR AND INCLUDE THIS MODEL IN THE LAWSUIT, OR
                                                              3     AT THE VERY EAST MAKE RIGHT AND FIX THESE ENGINES AT NO
                                                                    COST AND PAY FOR THE INCONVENIENCE AND EXPENSES INCURRED
                                                              4
                                                                    FOR RENTALS, TOWING, AND TIME AWAY FROM WORK.
                                                              5
                                                                    NHTSA ID Number: 11340417
                                                              6
                                                                    Complaint Date July 20, 2020
                                                              7     Incident Date July 19, 2020
                                                                    Consumer Location RALEIGH, NC
                                                              8
                                                                    Vehicle Identification Number KM8JU3AC0DU****
                                                              9     Summary of Complaint
                                                                    TL* THE CONTACT OWNS A 2013 HYUNDAI TUCSON. THE CONTACT
                                                             10
                                                                    STATED THAT WHILE DRIVING AT 60 MPH, SHE BEGAN TO HEAR A
                                                             11     TICKING SOUND EMITTING FROM THE ENGINE WITHOUT WARNING.
                                                             12     THE CONTACT EXITED THE VEHICLE AND CHECKED HER FLUIDS, ALL
NYE, STIRLING, HALE & MILLER




                                                                    FLUID LEVELS WERE NORMAL. AS THE CONTACT CONTINUED TO
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     DRIVE, THE VEHICLE STALLED AND SHUT OFF AS THE OIL AND THE
                                                             14     BATTERY WARNING LIGHTS ILLUMINATED. AS THE CONTACT
                                                                    RESTARTED THE VEHICLE, WHITE SMOKE BEGAN TO EMIT FROM
                                                             15     THE ENGINE. DUE TO THE FAILURE, THE CONTACT HAD THE VEHICLE
                                                             16     TOWED INITIALLY TO HOME.; THE NEXT DAY, SHE HAD THE VEHICLE
                                                                    TOWED TO JOHNSON HYUNDAI OF CARY (5000 OLD RALEIGH RD,
                                                             17     CARY, NC 27511). SHE WAS INFORMED THAT HER ENGINE THREW A
                                                             18     RODE CAUSING THE ENGINE TO MALFUNCTION, THE CONTACT WAS
                                                                    THEN INFORMED THAT SHE WOULD NEED AN ENGINEREPLACEMENT.
                                                             19     THE MANUFACTURER HAD YET TO NOTIFIED OF THE FAILURE. THE
                                                             20     VEHICLE HAD BEEN PLACED UNDER NHTSA RECALL
                                                                    NUMBER:19V063(ENGINE AND ENGINECOOLING); HOWEVER, THE
                                                             21     DEALER HAD REFUSED TO SERVICE HER VEHICLE FOR THE RECALL.
                                                             22     THE FAILURE MILEAGE WAS 185,000.

                                                             23     NHTSA ID Number: 11341160
                                                             24     Complaint Date July 23, 2020
                                                                    Incident Date July 18, 2020
                                                             25     Consumer Location PLAINVILLE, CT
                                                             26     Vehicle Identification Number KM8JUCAC8CU****
                                                                    Summary of Complaint
                                                             27     WAS DRIVING MY 2012 HYUNDAI TUCSON WHEN IT SUDDENLY DIED
                                                             28     AT A STOPLIGHT. IT WOULDN’T RESTART. WHEN I TURNED THE KEY
                                                                                                       139
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 140 of 243 Page ID #:140



                                                              1     TO RESTART IT NOTHING HAPPENED, NO CLICKING, IT DIDN’T TURN
                                                                    OVER AT ALL. CALLED A TOW TRUCK AND HAD THEM TOW IT TO OUR
                                                              2
                                                                    LOCAL FIRESTONE. THEY RAN A DIAGNOSTIC ON IT AND THE ONLY
                                                              3     THING THEY COULD SEE WAS THAT THE STARTER WASN’T WORKING.
                                                                    THEY REPLACED THE STARTER AND AFTER STRUGGLING TO GET IT
                                                              4
                                                                    TO START EVEN WITH THE NEW STARTER IT CLANGED AND BANGED
                                                              5     AND THEN DIED AGAIN ONCE THEY WERE ABLE TO GET IT STARTED. I
                                                                    CHECKED ONLINE AND SAW THERE WAS A RECALL ON THE VEHICLE. I
                                                              6
                                                                    HAD IT TOWED TO THE HYUNDAI DEALERSHIP. THEY LOOKED AT THE
                                                              7     CAR AND SAID IT NEEDED A NEW ENGINE AND THAT THE DAMAGE
                                                                    WAS NOT RELATED TO THE RECALL. I AM NOT THE ORIGINAL OWNER
                                                              8
                                                                    AND PURCHASED THE CAR USED FROM THE DEALERSHIP ABOUT 3
                                                              9     YEARS AGO WHEN IT HAD APPROX. 57K MILES ON IT. IT NOW HAS
                                                                    APPROX. 80K MILES ON IT. THE CAR IS WELL MAINTAINED. I CHANGE
                                                             10
                                                                    THE OIL REGULARLY. BEFORE THIS THERE WERE NO ISSUES.
                                                             11     HYUNDAI AND THE DEALER TAKE NO RESPONSIBILITY AND SAY THAT
                                                             12     I AM RESPONSIBLE TO PAY FOR THE NEW ENGINE.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     NHTSA ID Number: 11348757
                                                             14     Complaint Date August 12, 2020
                                                                    Incident Date June 28, 2020
                                                             15     Consumer Location JERSEY CITY, NJ
                                                             16     Vehicle Identification Number KM8JUCAC9CU****
                                                                    Summary of Complaint
                                                             17     DRIVING MY 2012 HYUNDAI TUCSON IN JERSEY CITY,
                                                             18     NJ, ENGINE START MAKING A NOISE, I STOPPED, IT WAS NO ANY
                                                                    LIGHT ON ON MY DASH. SHOT OFF MY CAR, THE STARS AGAIN, NOISE
                                                             19     WAS STILL ON.... TAKE A CAR TO HYUNDAI DEALERSHIP, LEFT THERE
                                                             20     FOR COUPLE DAYS, THEN RESILT IS COMING? CAR NEEDS A
                                                                    FULL ENGINE . I HAVE MAINTAINED MY CAR WITH OIL CHANGES AND
                                                             21     THE CAR HAS 56700 MILES. THERE ARE NUMEROUS REPORTS OF
                                                             22     FAILURE OF THE THETA II 2.4 LITER ENGINES, WHICH MY CAR HAS,
                                                                    YET NO RECALL ISSUES. WILL BE AROUND $6000 DOLLARS, HYUNDAI
                                                             23     DEALER TELLS ME, MY CAR WILL NOT COVER BY WARRANTY,
                                                             24     BECAUSE I'M NOT A FIRST OWNER I'AM CONCERNED THAT THERE IS A
                                                                    DEFECT IN THE ENGINE THAT POSES A RISK TO LIFE. AND HYUNDAI
                                                             25     MANUFACTURERS SHOULD TAKE A FULL RESPONSIBILITIES OF
                                                             26     THEIR ENGINE FAILURES ON TUCSON VEHICLES.

                                                             27     NHTSA ID Number: 11349352
                                                             28     Complaint Date August 15, 2020
                                                                                                          140
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 141 of 243 Page ID #:141



                                                              1     Incident Date August 7, 2020
                                                                    Consumer Location GAITHERSBURG, MD
                                                              2
                                                                    Vehicle Identification Number KM8JU3AC0DU****
                                                              3     Summary of Complaint
                                                                    BOUGHT 2013 HYUNDAI TUCSON ON 11/2012. WITHIN 2 YRS OF BUYING
                                                              4
                                                                    THE CAR I STARTED TO HEAR A KNOCKING SOUND FROM THE FRONT
                                                              5     OF THE CAR, LOSS OF POWER AND IT FELT LIKE IT WAS GOING TO
                                                                    SHUT DOWN.I WOULD STOP AND THEN PUSH THE GAS TO GO AND IT
                                                              6
                                                                    WAS FINE. THIS CONTINUED TO HAPPEN INTERMITTANTLY EVER
                                                              7     SINCE I HAVE CONTINUED OVER THE YRS TELLING THE SERVICE
                                                                    DEPARTMENT OF THE ISSUE BUT THEY COULD NEVER REPLICATE THE
                                                              8
                                                                    PROBLEM.THEY TRIED A FEW THINGS LIKE A COMPUTER
                                                              9     UPDATE/REBOOT.THE ISSUE WAS A LITTLE LESS FREQUENT BUT IT
                                                                    STILL CONTINUED. OVER THE YEARS SEVERAL FAMILY MEMBERS
                                                             10
                                                                    WITNESSED THIS AND WERE VERY CONCERNED! RECENTLY 08/7/2020
                                                             11     WE WERE DRIVING INTERSTATE 70 IN MD, CONSIDERABLE TRAFFIC,
                                                             12     AND NUMEROUS TRACTOR TRAILORS ALL TRAVELING AT HIGH
NYE, STIRLING, HALE & MILLER




                                                                    SPEEDS! ALL OF A SUDDEN THERE WAS A CONSISTANT KNOCKING
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     SOUND EVEN MORE INTENSE THAN THE ONES I HAD HEARD OVER THE
                                                             14     YEARS SINCE BUYING THE CAR.THE FRONT OF THE CAR WAS
                                                                    SHACKING AND LOOSING POWER! MY HUSBAND WAS DRIVING IN THE
                                                             15     LEFT LANE AND STRUGGLED TO GET IT TO THE SHOULDER WHERE
                                                             16     THE ENGINE STILL MAKING THE LOUD KNOCKING SOUND
                                                                    COMPLETELY SHUT DOWN.THERE WAS A TRACTOR TRAILOR BEHIND
                                                             17     US WHEN WE GOT TO THE RIGHT LANE AND IF IT HAD DIED THEN WE
                                                             18     WOULD HAVE BEEN KILLED! STANDED FOR 40 MINUTES IN A
                                                                    DANGEROUS LOCATION! IT WAS TOWED TO A HYUNDAI DEALER IN
                                                             19     HAGERSTOWN MD. WHEN THEY TRIED TO TURN IT ON THERE WAS
                                                             20     SMOKE AND THEY WERE QUICK TO PREVENT IT FROM CATCHING
                                                                    FIRE. WE WERE TOLD IT EXPLODED, A BEARING BROKE OFF HIT THE
                                                             21     PISTON CREATING A HOLE IN THE ENGINE AND THERE WERE METAL
                                                             22     SHAVINGS IN OIL PAN. WE ARE THE ORIG OWNERS AND HAVE KEPT UP
                                                                    MAINTENANCE AT OUR DEALERSHIP, IT HAS 108K MILES ON IT, A
                                                             23     COMPREHENSIVE EXT WARRENTEE BUT THEY WILL ONLY PUT IN A
                                                             24     77K MILES USED ENGINE. COULD HAVE THE SAME ISSUES AND MAY
                                                                    NOT BE SAFE. NUMEROUS COMPLAINTS WITH THE 2013 TUCSON
                                                             25     2.4L ENGINE. OTHER YRS THAT HAVE THE SAME ENGINE HAVE
                                                             26     RECALS, INEXCUSABLE 2013 IS NOT INCLUDED!

                                                             27     NHTSA ID Number: 11352210
                                                             28     Complaint Date August 31, 2020
                                                                                                          141
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 142 of 243 Page ID #:142



                                                              1     Incident Date August 24, 2020
                                                                    Consumer Location SILVER SPRING, MD
                                                              2
                                                                    Vehicle Identification Number KM8JUCAC9BU****
                                                              3     Summary of Complaint
                                                                    TL* THE CONTACT OWNS A 2011 HYUNDAI TUCSON. THE CONTACT
                                                              4
                                                                    STATED THAT WHILE DRIVING ON THE HIGHWAY AT 55 MPH, THE
                                                              5     VEHICLE STARTED LEAKING OIL, RESULTING IN A BLOWN PISTON.
                                                                    THE ENGINE WAS SEVERELY DAMAGED BY THE PISTON HOWEVER,
                                                              6
                                                                    THE COMPLETE EXTENT OF THE DAMAGES WERE UNKNOWN. THE
                                                              7     CONTACT PULLED OVER TO THE SIDE OF THE ROADWAY. THE
                                                                    CONTACT STATED THAT THERE WAS EVIDENCE OF THE OIL LEAK ON
                                                              8
                                                                    THE ROADWAY. THE VEHICLE WAS TOWED BY THE INSURANCE
                                                              9     COMPANY TO AN INDEPENDENT MECHANIC TO BE DIAGNOSED. AN
                                                                    UNKNOWN DEALER WAS CONTACTED AND INFORMED OF THE
                                                             10
                                                                    FAILURE. THE VEHICLE WAS NOT REPAIRED. THE MANUFACTURER
                                                             11     HAD NOT BEEN CONTACTED. THE FAILURE MILEAGE WAS 78,000.
                                                             12
NYE, STIRLING, HALE & MILLER




                                                                    NHTSA ID Number: 11352387
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     Complaint Date August 31, 2020
                                                             14     Incident Date March 15, 2020
                                                                    Consumer Location SUNNYSIDE, NY
                                                             15     Vehicle Identification Number KM8JT3AB0DU****
                                                             16     Summary of Complaint
                                                                    . DEALER STATES ENGINE NEEDS REPLACEMENT BUT IS OUT OF
                                                             17     WARRANTY SO DEALER DENIES COVERAGE. DEALER SAID BEARING
                                                             18     ON BIG END OF PISTON RODS AND/OR MAIN BEARING DAMAGED, I
                                                                    HAVE ALL RECORDS OF OIL CHANGES EVERY 3-4K FROM REPUTABLE
                                                             19     MAINTENANCE BUSINESS. I SEE OTHER COMPLAINTS OF SIMILAR
                                                             20     ISSUE WITH MOTORS. ENGINE STARTS TAPPING UNDER LOAD
                                                                    AND ENGINE STOPS AT HIGHWAY SPEED OR WHEN AT OPERATING
                                                             21     TEMPERATURE. WHEN THE MOTOR COOLS IT WILL REPEAT PROBLEM.
                                                             22     VEHICLE TO DANGEROUS TO DRIVE EXCEPT ON BACK ROADS WITH
                                                                    ENOUGH ROOM ON SHOLDER TO PULL OVER UNEXPECTEDLY.
                                                             23
                                                             24     NHTSA ID Number: 11352713
                                                                    Complaint Date September 2, 2020
                                                             25     Incident Date August 22, 2020
                                                             26     Consumer Location LOGANVILLE, GA
                                                                    Vehicle Identification Number KM8JUCACXCU****
                                                             27     Summary of Complaint
                                                             28     I WAS DRIVING AND THE ENGINE STARTED MAKING A NOISE. ALL OF
                                                                                                       142
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 143 of 243 Page ID #:143



                                                              1     A SUDDEN IT SOUNDED TERRIBLE LIKE THERE WERE ROCKS
                                                                    RATTLING AROUND IN THE ENGINE AND IT SHUT DOWN. I WAS
                                                              2
                                                                    INITIALLY IN TOWN WHEN IT STARTED AND JUST GOT ON THE HWY
                                                              3     WHEN SHE BROKE DOWN. HUBBY, TWO PUPPIES, AND I WERE
                                                                    STRANDED IN THE SIDE OF THE HWY IN 100 DEGREE HEAT FOR 2 HRS.
                                                              4
                                                                    HAD TO RENT A MOVING TRUCK AND TRAILER TO MAKE THE TREK
                                                              5     BACK HOME TO GA. HYUNDAI SERVICE SAID IT THREW A ROD AND
                                                                    SHREDDED IN THE ENGINE AND THE ENTIRE ENGINE NEEDED
                                                              6
                                                                    REPLACED. MINIMUM OF $5500 FOR THE ENGINE ITSELF. I SWITCHED
                                                              7     TO SYNTHETIC OIL ON THE FIRST CHANGE WHEN I GOT HER NEW AND
                                                                    WAS REGULAR WITH HER MAINTENANCE. I WAS NOT READY TO HAVE
                                                              8
                                                                    TO GET A NEW VEHICLE JUST YET.
                                                              9
                                                                    NHTSA ID Number: 11360634
                                                             10
                                                                    Complaint Date September 23, 2020
                                                             11     Incident Date September 20, 2020
                                                             12     Consumer Location RIVERVIEW, FL
NYE, STIRLING, HALE & MILLER




                                                                    Vehicle Identification Number KM8JU3AC8CU****
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     Summary of Complaint
                                                             14     I WAS DRIVING AND THE ENGINE STARTED MAKING A CLICK CLICK
                                                                    NOISE. IT SOUNDED TERRIBLE LIKE THERE WERE ROCKS RATTLING
                                                             15     AROUND AT THE BOTTOM OF THE ENGINE AND LOST POWER. THE
                                                             16     VEHICLE BROKE DOWN AND I HAD TO FIND A TO AND RENTAL CAR TO
                                                                    GET HOME. HYUNDAI SERVICE SAID I NEED A NEW ENGINE, BECAUSE
                                                             17     THE ENTIRE ENGINE NEEDED REPLACED. I KNOW THERE HAVE BEEN
                                                             18     SEVERAL RECALLS ON THE HYUNDAI ENGINES AND I CALLED THE
                                                                    HYUNDAI CUSTOMER SERVICE AND FLAT OUT TOLD ME THAT MY
                                                             19     NGINE WAS OUTSIDE OF THE WARRANTY AND THEREFORE THEY
                                                             20     COULD NOT HELP. I AM NOT READY TO HAVE TO GET A NEW VEHICLE,
                                                                    SPECIALLY IN THIS COVID SITUATION. I HAD A SIMILAR ISSUE WITH A
                                                             21     2003 TUSCON SANTA FE...THIS ENGINE FAILURE ISSUE IS A SCAM.
                                                             22
                                                                    NHTSA ID Number: 11361263
                                                             23     Complaint Date September 26, 2020
                                                             24     Incident Date September 10, 2020
                                                                    Consumer Location CANTON, TX
                                                             25     Vehicle Identification Number KM8JT3ABXDU****
                                                             26     Summary of Complaint
                                                                    I HAVE A 2013 HYUNDAI TUCSON WITH THETA ENGINE. MOTOR HAS
                                                             27     FROZEN AND ALTHOUGH MANY OTHER THETA ENGINES SIMILAR IN
                                                             28     VIN # HAVE BEEN REPAIRED UNDER A CLASS ACTION SUIT/ OR
                                                                                                       143
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 144 of 243 Page ID #:144



                                                              1     RECALL, HYUNDAI IS REFUSING TO REPLACE MINE. OIL CHANGE
                                                                    RECEIPTS HAVE BEEN PROVIDED. DRIVING ON A HWY AND MOTOR
                                                              2
                                                                    FROZE
                                                              3
                                                                    NHTSA ID Number: 11364153
                                                              4
                                                                    Complaint Date October 13, 2020
                                                              5     Incident Date March 1, 2020
                                                                    Consumer Location MANCHESTER, NJ
                                                              6
                                                                    Vehicle Identification Number KM8JUCAC5CU****
                                                              7     Summary of Complaint
                                                                    TL* THE CONTACT OWNS A 2012 HYUNDAI TUCSON. THE CONTACT
                                                              8
                                                                    STATED THAT WHILE DRIVING APPROXIMATELY 30-35 MPH, THERE
                                                              9     WAS AN ABNORMALLY LOUD SOUND COMING FROM
                                                                    THE ENGINE COMPARTMENT. THE CONTACT TOOK THE VEHICLE TO A
                                                             10
                                                                    CERTIFIED MECHANIC WHO STATED THE ENGINE NEEDED TO BE
                                                             11     REPLACED. THE CONTACT TOOK THE VEHICLE TO LESTER GLENN
                                                             12     HYUNDAI TOMS RIVER (386 NJ-37, TOMS RIVER, NJ 08753; (732) 691-4108)
NYE, STIRLING, HALE & MILLER




                                                                    WHO REPAIRED THE VEHICLE. THE MANUFACTURER WAS MADE
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     AWARE OF THE ISSUE AND A CASE WAS FILED. THE APPROXIMATE
                                                             14     FAILURE MILEAGE WAS 120,000.

                                                             15     NHTSA ID Number: 11375663
                                                             16     Complaint Date November 21, 2020
                                                                    Incident Date October 20, 2020
                                                             17     Consumer Location TRACY, CA
                                                             18     Vehicle Identification Number KM8JU3AC6DU****
                                                                    Summary of Complaint
                                                             19     ON 10/20/20, LEAVING THE PARKING GARAGE AT MY PLACE OF
                                                             20     EMPLOYMENT I THOUGHT I HEARD A NOISE COMING FROM THE
                                                                    VEHICLE, BUT AS I ROLLED DOWN THE WINDOW TO LISTEN, I DIDN?T
                                                             21     HEAR ANYTHING. I CHECKED THE DASH FOR WARNING LIGHTS;
                                                             22     THERE WERE NONE. THE TEMPERATURE WAS ALSO NORMAL, SO I
                                                                    CONTINUED HOME. ABOUT 10 MIN. LATER, DRIVING SOUTH ON I-5
                                                             23     WHILE IN THE FAR LEFT LANE AT 70 MPH, MY 2013 HYUNDAI TUCSON
                                                             24     LIMITED EXPERIENCED A MAJOR ENGINE FAILURE, MANIFESTING
                                                                    WITH A TERRIBLE METAL CRASHING SOUND AND SHAKING. I HAD TO
                                                             25     IMMEDIATELY CROSS TWO LANES OF HEAVY TRAFFIC, HAZARDS
                                                             26     FLASH, TAKING THE EXIT THAT WAS FORTUNATELY RIGHT THERE ON
                                                                    THE IMMEDIATE RIGHT. I WOULD NOT HAVE MADE IT TO THE NEXT
                                                             27     EXIT 1 MILE AWAY. BY THE TIME I REACHED THE END OF THE RAMP
                                                             28     AND PULLED INTO THE EMERGENCY PARKING, THE ENGINE WAS
                                                                                                       144
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 145 of 243 Page ID #:145



                                                              1     BARELY SPUTTERING, THE CAR BARELY ROLLING. NEXT DAY, UPON
                                                                    INSPECTION BY THE DEALER, THEY SAID METAL DEBRIS WAS FOUND
                                                              2
                                                                    IN THE ENGINE, SAME BEARING ISSUE AS THE
                                                              3     OTHER ENGINE FAILURES THAT WERE RECALLED EARLIER (SANTA FE
                                                                    MODELS, SONATAS, ELANTRAS, AND OTHER TUCSONS). MY MODEL
                                                              4
                                                                    AND TRIM PACKAGE ISN'T PART OF THE RECALL YET. ONE MONTH
                                                              5     PRIOR, THE DEALER HAD DONE A SAFETY INSPECTION AND $1,000 OF
                                                                    WORK REPLACING THE DRIVE BELT, HOSES, AND THERMOSTAT
                                                              6
                                                                    GASKET SO THAT I WOULDN'T LOSE THE ENGINE, AS I WAS TOLD
                                                              7     BACK THEN. SINCE I STILL LOST THE ENGINE ONLY ONE MONTH
                                                                    LATER AND WITHOUT ANY WARNING AND BECAUSE MY MILEAGE
                                                              8
                                                                    WAS OVER WARRANTY AT APPROX134K, THE DEALERSHIP
                                                              9     SUBMITTED A REQUEST TO HYUNDAI FOR GOODWILL AND RENTAL
                                                                    CAR ASSISTANCE ON MY BEHALF. THE MANUFACTURER AGREED TO
                                                             10
                                                                    PAY 75% AND PROVIDE RENTAL CAR ASSISTANCE IF PARTS WERE ON
                                                             11     NATIONAL BACK ORDER. IT WAS 3 WEEKS TO ORDER PARTS AND
                                                             12     COMPLETE REPAIRS. NO RENTAL CAR ASSISTANCE. I PICK UP THE CAR
NYE, STIRLING, HALE & MILLER




                                                                    TODAY. MY PORTION OF THE COST IS MORE THAN $2200. IF THE 2013
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     TUCSON LIMITED IS ADDED TO THE RECALL LIST, WILL I BE ELIGIBLE
                                                             14     FOR REIMBURSEMENT?

                                                             15     NHTSA ID Number: 11378084
                                                             16     Complaint Date December 6, 2020
                                                                    Incident Date December 2, 2020
                                                             17     Consumer Location RALEIGH, NC
                                                             18     Vehicle Identification Number KM8JU3AC6CU****
                                                                    Summary of Complaint
                                                             19     I RECEIVED A SAFETY RECALL ON NOV. 27TH ON THE VEHICLE. I
                                                             20     MADE AN APPT WITH A HYUDAI DEALER FOR SERVICE. ON DEC. 2 I
                                                                    WAS DRIVING TO THE DEALERSHIP ON A CITY ROAD, AFTER
                                                             21     ACCELERATING FROM A STOPLIGHT STOP, THE ENGINE BLEW.
                                                             22     LUCKILY WE WERE ALL AT A LOW SPEED AS THE LIGHT HAD JUST
                                                                    GONE GREEN. DEALERSHIP SAYS IT THREW A ROD THROUGH BLOCK
                                                             23     AND SENT ME A PICTURE. THIS CAR HAS THE THETA II ENGINE. MY
                                                             24     MODEL AND YEAR HAVE NOT BEEN INVOLVED IN THE RECALLS NOR
                                                                    LAWSUITS FOR THE ISSUE THE ENGINE IS HAVING IN OTHER MODELS,
                                                             25     BUT THIS ENGINE HAD ONLY 80K, HAS BEEN REGULARLY SERVICED,
                                                             26     AND I CAN´T IMAGINE WHAT ELSE WOULD CAUSE SUCH A THING
                                                                    OTHER THAN A MANUFACTURING DEFECT LIKE THE ONE I AM
                                                             27     READING ABOUT WITH THE DEBRIS.
                                                             28
                                                                                                          145
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 146 of 243 Page ID #:146



                                                              1     NHTSA ID Number: 11384285
                                                                    Complaint Date December 20, 2020
                                                              2
                                                                    Incident Date May 20, 2016
                                                              3     Consumer Location SAN RAFAEL, CA
                                                                    Vehicle Identification Number KM8JU3AC3CU****
                                                              4
                                                                    Summary of Complaint
                                                              5     THE ENGINE STARTED MAKING NOISE AND CAUGHT ON FIRE. IT WAS
                                                                    RUNNING.
                                                              6
                                                              7     NHTSA ID Number: 11388898
                                                                    Complaint Date January 19, 2021
                                                              8
                                                                    Incident Date January 18, 2021
                                                              9     Consumer Location SPRING BRANCH, TX
                                                                    Vehicle Identification Number KM8JU3AC6CU****
                                                             10
                                                                    Summary of Complaint
                                                             11     WHILE ACCELERATING ONTO THE HIGHWAY, A CLICKING OR
                                                             12     CLACKING NOISE WAS HEARD FROM THE ENGINE, THE VEHICLE THEN
NYE, STIRLING, HALE & MILLER




                                                                    SEEMED TO SUDDENLY LOOSE POWER THEN STALL. I WAS
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     FORTUNATE TO BE ABLE TO COAST THE VEHICLE OFF THE ROAD AND
                                                             14     INTO A PARKING LOT. WITH THE VEHICLE PARKED, FOUND OIL
                                                                    POURING FROM UNDER THE ENGINE AND ALSO SAW A LONG TRAIL OF
                                                             15     OIL LEADING FROM THE HIGHWAY TO THE VEHICLE. ALSO FOUND
                                                             16     METAL SHAVINGS IN THE OIL AND DEBRIS FROM THE
                                                                    BROKEN ENGINE BLOCK CAUGHT IN THE PLASTIC SHROUD UNDER
                                                             17     THE ENGINE.
                                                             18                  2.    Kia’s Knowledge
                                                             19           151. The experiences of the Kia Plaintiffs are by no means isolated or
                                                             20     outlying occurrences. Indeed, the internet is replete with examples of blogs and
                                                             21     other websites where consumers have complained of the exact same engine Defect
                                                             22     within the Kia Class Vehicles and complaints from earlier model year Kia owners
                                                             23     and lessees with the same engines. Upon information and belief, Defendant KMA,
                                                             24     through (1) their own records of customers’ complaints, (2) dealership repair
                                                             25     records, (3) records from the NHTSA, (4) warranty and post-warranty claims, (5)
                                                             26     internal pre-sale durability testing, and (6) other various sources, were well aware of
                                                             27
                                                             28
                                                                                                              146
                                                                     CLASS ACTION COMPLAINT                                                         Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 147 of 243 Page ID #:147



                                                              1     the engine Defect but failed to notify consumers of the nature and extent of the
                                                              2     problems with the MPI Engines or provide any adequate remedy.
                                                              3           152. KMA routinely monitors the internet for complaints similar in
                                                              4     substance to those quoted below. KMA’s customer relations department routinely
                                                              5     monitors the internet for customer complaints, and KMA has retained the services of
                                                              6     third parties to do the same. Further, the customer relations division regularly
                                                              7     receives and responds to customer calls concerning, inter alia, product defects.
                                                              8     Through these sources, KMA was made aware of the engine Defect. The complaints
                                                              9     also indicate KMA’s knowledge of the Defect and its potential danger.
                                                             10           153. All vehicle manufacturers, including Defendants, are required by law
                                                             11     (which is backed by criminal penalties) to routinely monitor and analyze NHTSA
                                                             12     complaints in order to determine whether vehicles or automotive components should
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     be recalled due to safety concerns, thus Defendants have knowledge of any and all
                                                             14     NHTSA complaints. See TREAD Act, Pub. L. No. 106-414, 114 Stat. 1800 (2000).
                                                             15           154. KMA is experienced in the design and manufacture of consumer
                                                             16     vehicles. As an experienced manufacturer, KMA likely conducts testing on
                                                             17     incoming batches of components, including the MPI Engines, to verify that the parts
                                                             18     are free from defects and comply with KMA’s specifications. Accordingly, KMA
                                                             19     knew or should have known that the engine used in the Class Vehicles is defective
                                                             20     and likely to fail prematurely, costing Plaintiffs and Class Members thousands of
                                                             21     dollars in expenses.
                                                             22           155. Moreover, KMA also should have known of the connecting rod bearing
                                                             23     Defect and risk of engine block puncture because of the sheer number of reports of
                                                             24     engine problems relating to the connecting rod bearings and/or lubrication channels.
                                                             25     For instance, KMA’s customer relations department, which interacts with Kia-
                                                             26     authorized service technicians in order to identify potentially widespread vehicle
                                                             27     problems and assist in the diagnosis of vehicle issues, has received numerous reports
                                                             28     of engine problems relating to the connecting rod bearings and lubrication channels.
                                                                                                             147
                                                                     CLASS ACTION COMPLAINT                                                        Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 148 of 243 Page ID #:148



                                                              1     Customer relations also collects and analyzes field data including, but not limited to,
                                                              2     repair requests made at dealerships and service centers, technical reports prepared
                                                              3     by engineers that have reviewed vehicles for which warranty coverage is requested,
                                                              4     parts sales reports, and warranty claims data.
                                                              5           156. KMA’s warranty department similarly reviews and analyzes warranty
                                                              6     data submitted by its dealerships and authorized technicians in order to identify
                                                              7     defect trends in its vehicles. KMA dictates that when a repair is made under
                                                              8     warranty (or warranty coverage is requested), service centers must provide KMA
                                                              9     with detailed documentation of the problem and the fix that describes the complaint,
                                                             10     cause, and correction, and also save the broken part in case KMA later determines to
                                                             11     audit the dealership or otherwise verify the warranty repair. For their part, service
                                                             12     centers are meticulous about providing this detailed information about in-warranty
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     repairs to KMA because KMA will not pay the service centers for the repair if the
                                                             14     complaint, cause, and correction are not sufficiently described.
                                                             15           157. KMA knew or should have known about the engine Defect because of
                                                             16     the high number of replacement parts likely ordered from KMA. All Kia service
                                                             17     centers are required to order replacement parts, including engines, piston
                                                             18     assemblies, and connecting rod bearings directly from KMA. Other independent
                                                             19     vehicle repair shops that service Class Vehicles also order replacement parts directly
                                                             20     from KMA. KMA routinely monitors part sales reports and is responsible for
                                                             21     actually shipping parts requested by dealerships and technicians. Thus, KMA has
                                                             22     detailed, accurate, and real-time data regarding the number and frequency of
                                                             23     replacement part orders. The sudden increase in orders for the MPI Engines and
                                                             24     engine components used in the Kia Class Vehicles were known to KMA, and should
                                                             25     have alerted it to the scope and severity of the engine Defect.
                                                             26                               a.     Complaints by other class members
                                                             27           158. Representative examples of complaints on the NHTSA website
                                                             28
                                                                                                               148
                                                                     CLASS ACTION COMPLAINT                                                         Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 149 of 243 Page ID #:149



                                                              1     regarding the Class Vehicles are included below: 11
                                                              2                                MY 2012-2013 Kia Sportage
                                                              3
                                                                    NHTSA ID Number: 11033480
                                                              4     Complaint Date October 15, 2017
                                                                    Incident Date September 11, 2017
                                                              5
                                                                    Consumer Location PATASKALA, OH
                                                              6     Vehicle Identification Number KNDPBCA29D7****
                                                                    Summary of Complaint
                                                              7
                                                                    MY 2013 KIA SPORTAGE HAS ENGINE FAILURE AT 60100 MILES.
                                                              8     STALLED ON FREEWAY TWICE TRYING TO GET IT HOME AFTER
                                                                    HEARING A SOUND IN ENGINE. FOR SOME REASON MY KIA VIN
                                                              9
                                                                    NUMBER IS NOT INCLUDED IN THE KIA ENGINE RECALL AND IT IS
                                                             10     GOING TO COST ME THOUSANDS TO GET REPAIRED.
                                                             11
                                                                    NHTSA ID Number: 11048115
                                                             12     Complaint Date November 22, 2017
NYE, STIRLING, HALE & MILLER




                                                                    Incident Date November 17, 2017
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                                    Consumer Location TUCSON, AZ
                                                             14     Vehicle Identification Number KNDPB3A21C7****
                                                             15     Summary of Complaint
                                                                    2012 KIA SPORTAGE (APPROX 55K MILES, VIN NOT COVERED BY THE
                                                             16     RECALL - MANUFACTURER WARRANTY EXPIRED IN JANUARY).
                                                             17     DRIVING
                                                                    ACROSS COUNTRY FOR THANKSGIVING. WE LEFT TUCSON, AZ LAST
                                                             18     THURSDAY NIGHT (11/16). FRIDAY AFTERNOON WE STARTED HEARING
                                                             19     A
                                                                    RATTLING SOUND COMING FROM THE ENGINE. AS I ACCELERATED,
                                                             20     THE
                                                             21     RATTLING BECAME FASTER AND WORSE. ABOUT 1 TO 2 MILES LATER,
                                                                    THE
                                                             22     CARS JUST STOPPED RUNNING. WE WERE STRANDED 50 MILES WEST
                                                             23     OF
                                                                    ODESSA TX FOR ABOUT 2 HOURS. $400 TOW TRUCK RIDE TO THE KIA
                                                             24     DEALERSHIP IN ODESSA. WE GOT THERE ABOUT 30 MINUTES BEFORE
                                                             25     THEY CLOSED AND WERE TOLD THE CAR LIKELY WOULD NEED A
                                                                    ENGINE
                                                             26
                                                             27
                                                                     The foregoing complaints are reproduced as they appear on the NHTSA website.
                                                                    11

                                                             28     Any typographical errors are attributable to the original author of the complaint.
                                                                                                              149
                                                                     CLASS ACTION COMPLAINT                                                     Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 150 of 243 Page ID #:150



                                                              1     REPLACEMENT, BUT THEY COULDN'T CHECK IT OUT UNTIL MONDAY.
                                                                    WE DECIDED TO RENT A CAR AND FORGE AHEAD TO NORTH
                                                              2
                                                                    CAROLINA
                                                              3     LEAVING OUR SPORTAGE IN TEXAS. I CALLED ON MONDAY, AND WAS
                                                                    THE TOLD THE ENGINE WOULD NEED TO BE REPLACED. I ASKED
                                                              4
                                                                    ABOUT
                                                              5     THE OIL, AND WAS TOLD THE OIL WAS "FULL AND CLEAN". THEY
                                                                    WERE
                                                              6
                                                                    GOING TO TRY TO FIND A REASONABLY PRICED USED ENGINE FOR US.
                                                              7     AFTER LEARNING OF THE ENGINE RECALL, I CALLED KIA ON
                                                                    TUESDAY
                                                              8
                                                                    MORNING (800-333-4KIA) AND WAS TOLD OUR CAR WASN'T
                                                              9     AFFECTED BY THE RECALL, BUT IF THE CAR WAS DIAGNOSED AT THE
                                                                    DEALERSHIP A "TECH-LINE" WOULD BE GENERATED AND KIA COULD
                                                             10
                                                                    LOOK AT THE CASE AND POSSIBLY HELP OUT ON A CASE-BY-CASE
                                                             11     BASIS.
                                                             12
NYE, STIRLING, HALE & MILLER




                                                                    I CALLED THE DEALERSHIP BACK AND THEY TOLD ME THEY DON'T
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     START
                                                             14     A "TECH-LINE" IF THE CAR IS NO LONGER COVERED BY WARRANTY,
                                                                    BUT
                                                             15     THEY WOULD CHECK WITH HIS REGIONAL MANAGER AND GET BACK
                                                             16     TO
                                                                    ME. I HAVEN'T HEARD FROM THEM TODAY.
                                                             17     ANYWAY... SORRY FOR THE NOVEL. BASED ON OTHER
                                                             18     STORIES, AND NEWS ARTICLES I'VE READ, I BELIEVE THIS ENGINE HAS
                                                                    THE SAME KIND OF DEFECTS THE OTHERS HAVE HAD. ANY HELP
                                                             19     WOULD BE APPRECIATED. THANKS!
                                                             20
                                                                    NHTSA ID Number: 11056711
                                                             21     Complaint Date December 26, 2017
                                                             22     Incident Date May 31, 2017
                                                                    Consumer Location BONNEY LAKE, WA
                                                             23     Vehicle Identification Number KNDPBCA28C7****
                                                             24     Summary of Complaint
                                                                    WAS DRIVING DOWN THE ROAD AT ABOUT 20-25 MPH WHEN THE
                                                             25     ENGINE DIED WITHOUT WARNING. AFTER HAVING IT TOWED TO A
                                                             26     LOCAL SHOP, THEY DETERMINED THERE WAS AN INTERNAL
                                                                    "CATASTROPHIC" ENGINE FAILURE. HAD THE CAR TOWED TO THE
                                                             27     DEALER WHERE IT WAS PURCHASED, LEE JOHNSON KIA IN KIRKLAND,
                                                             28     WA. THEY CONFIRMED THE FIRST DIAGNOSIS OF CATASTROPHIC
                                                                                                       150
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 151 of 243 Page ID #:151



                                                              1     ENGINE FAILURE. IT APPEARS THE ENGINE STARVED ITSELF OF OIL
                                                                    AND EXACTLY MATCHES ALL OF THE SYMPTOMS DESCRIBED IN THE
                                                              2
                                                                    CURRENT KIA "THETA II" ENGINE RECALL CAMPAIGN. THE DEALER
                                                              3     AGREES THAT IT SHOULD BE COVERED UNDER THE RECALL BUT KIA
                                                                    REFUSES TO COVER IT. WE HAVE BEEN WITHOUT THIS VEHICLE SINCE
                                                              4
                                                                    LATE MAY 2017. IT HAS BEEN SITTING AT THE DEALER EVER SINCE.
                                                              5     KIA'S REASONING FOR NOT COVERING THE ENGINE REPLACEMENT
                                                                    WAS THAT THE ENGINE DID NOT ORIGINATE FROM THE ASSEMBLY
                                                              6
                                                                    FACTORY OUTLINED IN THE RECALL. HOWEVER, JUST AS KIA
                                                              7     ASSUMED THE PREVIOUS HYUNDAI RECALL DIDN'T IMPACT THEM (AS
                                                                    NOTED IN YOUR CURRENTLY OPEN INVESTIGATION), I BELIEVE THEY
                                                              8
                                                                    CONTINUE TO UNDERESTIMATE THE BROADER IMPACT OF THIS
                                                              9     MANUFACTURING DEFECT ACROSS ALL OF THEIR ASSEMBLY
                                                                    FACTORIES. THIS LEAVES CUSTOMERS LIKE ME TO FOOT THE BILL
                                                             10
                                                                    AND REPLACE THE DEFECTIVE ENGINE WITH A USED, ALSO LIKELY
                                                             11     DEFECTIVE ENGINE, TO THE COST OF ~$7,000. THIS IS UNACCEPTABLE
                                                             12     AND UNSAFE. WE COUNT OUR BLESSING THIS DIDN'T HAPPEN WHILE
NYE, STIRLING, HALE & MILLER




                                                                    ON THE FREEWAY, AS THE OUTCOME COULD HAVE BEEN DEADLY.
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14     NHTSA ID Number: 11066758
                                                                    Complaint Date February 3, 2018
                                                             15     Incident Date December 28, 2016
                                                             16     Consumer Location MEMPHIS, NY
                                                                    Vehicle Identification Number KNDPB3A22D7****
                                                             17     Summary of Complaint
                                                             18     WHILE DRIVING ON THE HIGHWAY THE ENGINE STARTED KNOCKING
                                                                    AND THEN LOST ALL POWER. WE JUST BARELY MADE IT OUT OF
                                                             19     TRAFFIC. WE HAD RECEIVED A ENGINE RECALL BUT WHEN WE
                                                             20     CONTACTED THE DEALER WERE TOLD OUR VIN. NUMBER WASN'T
                                                                    EFFECTED. THE CAR WAS PURCHASED WITH 5000 MILES FROM A
                                                             21     DEALERSHIP IN SYRACUSE NY. THERE WAS 58000 MILES AT THE TIME
                                                             22     OF THE FAILURE. IT CANNOT BE DRIVEN.

                                                             23     NHTSA ID Number: 11097131
                                                             24     Complaint Date May 21, 2018
                                                                    Incident Date May 21, 2018
                                                             25     Consumer Location MOORESVILLE, MO
                                                             26     Vehicle Identification Number KNDPBCA25D7****
                                                                    Summary of Complaint
                                                             27     ENGINE HAS 94000 MILES, AND STARTED MAKING AN AWFUL
                                                             28     KNOCKING SOUND. PULLED INTO SERVICE STATION AND WAS TOLD
                                                                                                       151
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 152 of 243 Page ID #:152



                                                              1     ENGINE FULL OF METAL SHAVINGS AND THE ENGINE NEEDS
                                                                    REPLACED. KIA CUSTOMER SERVICE SAYS THIS KIA NOT COVERED BY
                                                              2
                                                                    THE RECENT ENGINE RECALL, AND MY RESPONSIBILITY TO COVER IT,
                                                              3     EVEN THOUGH IT SEEMS TO BE THE SAME ISSUE AS THOSE COVERED?
                                                                    ENGINE ALWAYS MAINTAINED LIKE IT SHOULD BE AND NO PREVIOUS
                                                              4
                                                                    ISSUES UNTIL THIS. ALL OF A SUDDEN WITHOUT ANY WARNING THE
                                                              5     ENGINE STARTS CHEWING ITSELF APART. LUCKILY THERE WAS
                                                                    SOMEWHERE CLOSE TO STOP BEFORE IT SEIZED UP ON THE HIGHWAY.
                                                              6
                                                              7     NHTSA ID Number: 11114225
                                                                    Complaint Date July 27, 2018
                                                              8
                                                                    Incident Date July 27, 2018
                                                              9     Consumer Location LAWRENCEVILLE, GA
                                                                    Vehicle Identification Number KNDPB3A20C7****
                                                             10
                                                                    Summary of Complaint
                                                             11     MY 2012 KIA SPORTAGE LX 2.4L (109,000 MILES) STARTED MAKING A
                                                             12     KNOCKING NOISE WHILE DRIVING EARLIER THIS WEEK. I TOOK IT IN
NYE, STIRLING, HALE & MILLER




                                                                    FOR MY LOCAL MECHANIC TO EXAMINE IT. THEY SAID THE NOISE IS
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     COMING FROM INSIDE THE ENGINE, AND IT IS A SIGN OF INTERNAL
                                                             14     ENGINE FAILURE. I STARTED SEARCHING ONLINE AND FOUND ALL
                                                                    THE INFORMATION ABOUT THE ENGINE RECALL OF VARIOUS KIA'S,
                                                             15     BUT MY TRIM IS NOT INCLUDED IN THE SAFETY RECALL. MY CAR IS
                                                             16     SHOWING THE SAME SIGNS, AND YET I CANNOT GET IT FIXED. THE
                                                                    COST OF THE NEW/USED ENGINE WOULD BE MORE THAN THE TOTAL
                                                             17     WORTH OF THE CAR.
                                                             18
                                                                    NHTSA ID Number: 11170454
                                                             19     Complaint Date January 16, 2019
                                                             20     Incident Date March 27, 2016
                                                                    Consumer Location PALMERSVILLE, TN
                                                             21     Vehicle Identification Number KNDPB3A23C7****
                                                             22     Summary of Complaint
                                                                    MY DAUGHTER WAS DRIVING ON THE INTERSTATE AT ABOUT 70MPH
                                                             23     WHEN ENGINE SEIZED. SHE WAS IN THE LEFT LANE BUT THANKFULLY
                                                             24     MANAGED TO GET INTO THE EMERGENCY LANE WITHOUT BEING HIT
                                                                    BY OTHER MOTORIST. VEHICLE ONLY HAD 68K MILES ON IT. KIA DOES
                                                             25     NOT ACCEPT RESPONSIBILITY FOR THIS EVEN THOUGH IT COVERS
                                                             26     OTHER SPORTAGES & OPTIMAS WITH THE SAME ENGINE FOR SAME
                                                                    EXACT PROBLEM. THANKFUL MY DAUGHTER DID NOT GET HURT BUT
                                                             27     SHE WAS LEFT WITH A $5,500 BILL THAT WE HAD TO PAY TO FIX. KIA
                                                             28     NEEDS TO EXPAND THE ENGINE RECALL TO ALL OF THE ENGINES AND
                                                                                                       152
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 153 of 243 Page ID #:153



                                                              1     NOW THEY ARE RECALLING SOME FOR A FIRE HAZARD. KIA NEEDS TO
                                                                    STEP UP BEFORE SOMEONE IS KILLED!
                                                              2
                                                              3     NHTSA ID Number: 11229771
                                                                    Complaint Date July 6, 2019
                                                              4
                                                                    Incident Date June 4, 2019
                                                              5     Consumer Location TAVARES, FL
                                                                    Vehicle Identification Number KNDPB3A23C7****
                                                              6
                                                                    Summary of Complaint
                                                              7     ENGINE SEIZED WHILE DRIVING. THERE ARE OTHER 2012 KIA
                                                                    SPORTAGES UNDER THE ENGINE RECALL BUT OURS ISN’T EVEN
                                                              8
                                                                    THOUGH IT’S THE SAME PROBLEM. THE ENGINE SEIZED AND
                                                              9     EVERYTHING SHUT OFF CAUSING US TO HAVE TO PULL OVER ON SIDE
                                                                    OF THE ROAD IN THE MIDDLE OF NOWHERE.
                                                             10
                                                             11     NHTSA ID Number: 11243985
                                                             12     Complaint Date August 14, 2019
NYE, STIRLING, HALE & MILLER




                                                                    Incident Date August 12, 2019
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     Consumer Location DAHLONEGA, GA
                                                             14     Vehicle Identification Number KNDPB3A26C7****
                                                                    Summary of Complaint
                                                             15     2012 KIA SPORTAGE WITH DOHC ENGINE.WIFE WAS ON A BUSINESS
                                                             16     HIGHWAY WHEN ALL THE SUDDEN THE MADE A RATTLE SOUND
                                                                    FROM UNDER THE HOOD THEN THE MOTOR STARTED MAKING A
                                                             17     LOUD KNOCKING SOUND THEN IT STARTED LOOSE POWER.THERE
                                                             18     WAS A RECALL ON 2012 KIA SPORTAGE WITH A DIFFERENT ENGINE
                                                                    RECALL 17V224000 A MACHING ERROR IN THE BEARINGS WHICH WILL
                                                             19     CAUSE ENGINE SEIZE AND POSSIBLE CRASH.ONLY 109426 MILES ON IT.
                                                             20     SOUNDS LIKE POSSIBLY THE SAME ISSUE AS OTHER ENGINE HAD.

                                                             21     NHTSA ID Number: 11281428
                                                             22     Complaint Date November 20, 2019
                                                                    Incident Date November 14, 2019
                                                             23     Consumer Location PHILADELPHIA, PA
                                                             24     Vehicle Identification Number KNDPCCA25D7****
                                                                    Summary of Complaint
                                                             25     I WAS DRIVING DOWN A BUSY HIGHWAY WHEN I STARTED HEARING
                                                             26     A LOUD NOISE COMING FROM MY CAR. SOON AFTER THIS, THE CAR
                                                                    STOPPED WORKING. MY THREE MONTH OLD DAUGHTER WAS IN THE
                                                             27     CAR. IT WAS 10:00 PM WHICH MAKES THIS HIGHWAY MUCH MORE
                                                             28     DANGEROUS AND WAS GOING AT HIGH SPEEDS. WAS BARELY ABLE
                                                                                                       153
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 154 of 243 Page ID #:154



                                                              1     TO PARK THE VEHICLE (THANKFULLY I WAS ON THE RIGHT LANE). I
                                                                    HAD THE VEHICLE TOWED TO MY KIA DEALER AND AFTER CHECKING
                                                              2
                                                                    THE VEHICLE THEY INFORMED BE THAT I NEEDED A NEW ENGINE.
                                                              3     EVEN THOUGH THERE IS AN ENGINE RECALL FOR 2013 KIA SPORTAGE
                                                                    VEHICLES WITH THE SAME EXACT PROBLEM, THEY CLAIMED THAT
                                                              4
                                                                    MY CAR IS NOT INCLUDED IN THE RECALL. I AM NOW WAITING TO SEE
                                                              5     IF THE WARRANTY COVERS THE DAMAGE. THEY WANT TO INSPECT
                                                                    THE ENGINE FIRST. TAKING THE ENGINE DOWN ALONE COSTS $1,000 IF
                                                              6
                                                                    THE WARRANTY REFUSES TO COVER THE REPAIRS. MY QUESTION IS:
                                                              7     WHY ISN'T KIA REPAIRING ALL VEHICLES WITH THIS PROBLEM?? WHY
                                                                    ISN'T MY VIN PAR OF THE RECALL?? WE COULD HAVE LOST OUR
                                                              8
                                                                    LIVES THAT DAY, INCLUDING MY 3 MONTH OLD BABY. KIA MUST BE
                                                              9     FORCED TO COVER THE COST OF REPLACING THESE FAULTY ENGINES
                                                                    BEFORE LIVES ARE LOST. US, KIA CUSTOMERS, SHOULD NOT BE
                                                             10
                                                                    FORCED TO COVER THE COST OURSELVES. MY VEHICLE IS ONLY
                                                             11     75,000 MILES.
                                                             12
NYE, STIRLING, HALE & MILLER




                                                                    NHTSA ID Number: 11301417
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     Complaint Date January 23, 2020
                                                             14     Incident Date January 12, 2020
                                                                    Consumer Location LAKE WORTH, FL
                                                             15     Vehicle Identification Number KNDPB3A23D7****
                                                             16     Summary of Complaint
                                                                    THE CAR STOPPED WORKING WITHOUT WARNING IN THE MIDDLE OF
                                                             17     THE ROAD. NO LIGHTS, SMOKE ETC...IT JUST SHOT OFF AND DID NOT
                                                             18     START AGAIN. WE WERE LUCKY IT WAS A SUNDAY, TRAFFIC WAS
                                                                    LIGHT, AND NO OTHER CARS WERE IMMEDIATELY BEHIND. I TOWED
                                                             19     IT TO A MECHANIC AND WAS TOLD THE ENGINE STALLED. THE CAR
                                                             20     HAS 79 K MILES AND HAS HAD OIL CHANGES AS IT SHOULD. I AM
                                                                    BEING TOLD BY KIA THIS IS NOT PART OF THE EXISTING ENGINE
                                                             21     RECALL, THAT I AM A SECOND OWNER (I BOUGHT IT WITH 23,000
                                                             22     MILES IN 2016 AS A CERTIFIED PRE-OWNED), YET WHAT HAPPENED TO
                                                                    MY CAR IS THE SAME AS DESCRIBED BY OTHER KIA OWNERS WHOSE
                                                             23     CARS WERE UNDER RECALL.
                                                             24
                                                                    NHTSA ID Number: 11364734
                                                             25     Complaint Date October 16, 2020
                                                             26     Incident Date October 10, 2020
                                                                    Consumer Location PITTSBURGH, PA
                                                             27     Vehicle Identification Number KNDPBCA24D7****
                                                             28     Summary of Complaint
                                                                                                       154
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 155 of 243 Page ID #:155



                                                              1     WHILE DRIVING CAR THE ENGINE CEASED CAUSING THE CAR TO
                                                                    STALL WITH CHILD IN THE CAR. THE CAR WITH ONLY 72,000 MILES ON
                                                              2
                                                                    IT WAS TAKEN TO KIA WHO REFUSED TO FIX THE ENGINE UNDER
                                                              3     WARRANTY. WAS TOLD THERE HAVE BEEN RECALLS FOR THIS SAME
                                                                    ISSUE WITH OTHER 2013 KIA SPORTAGE CARS BUT THIS VIN WAS NOT
                                                              4
                                                                    ASSOCIATED WITH THE ENGINE RECALL. THIS CAR ENGINE PROBLEM
                                                              5     IS A DANGER AND COULD EASILY HAVE RESULTED IN A SERIOUS
                                                                    CRASH OR DEATH WITH THE CAR STALLING WHILE DRIVING ON THE
                                                              6
                                                                    ROAD. KIA OBVIOUSLY HAS A KNOWN MANUFACTURING DEFECT IN
                                                              7     THERE ENGINES, BUT CONTINUE TO LET PEOPLE PUT THEIR LIVES IN
                                                                    JEOPARDY BY NOT RECALLING THEIR ENGINES.
                                                              8
                                                              9     NHTSA ID Number: 11378066
                                                                    Complaint Date December 6, 2020
                                                             10
                                                                    Incident Date September 11, 2020
                                                             11     Consumer Location PHOENIX, AZ
                                                             12     Vehicle Identification Number KNDPB3A21D7****
NYE, STIRLING, HALE & MILLER




                                                                    Summary of Complaint
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     I WAS DRIVING ON THE FREEWAY AT 65 MPH AND MY CAR STARTED
                                                             14     TO SLOW DOWN, MY CAR JUST SLOW DOWN AND WOULDN?T GO FAST
                                                                    ANYMORE I PULLED OFF TO THE SIDE OF THE ROAD TO SEE WHAT IS
                                                             15     THE PROBLEM. WHEN I TURNED ON THE CAR IT WOULD NOT START UP
                                                             16     ANYMORE IT JUST DIED ON ME. THE NEXT DAY I TOOK MY VEHICLE
                                                                    TO AAA TO HAVE IT CHECKED, AND THEY TOLD ME IT?S AN ENGINE
                                                             17     FAILURE.
                                                             18
                                                                    I WENT INTO KIA DEALERSHIP TOLD THEM ABOUT THE I WAS HAVING
                                                             19     WITH THE VEHICLE I ASKED IF MY VEHICLE IS UNDER AN ENGINE
                                                             20     RECALL? THEY TOLD ME NO.

                                                             21                               MY2011-2013 Kia Sorento
                                                             22
                                                                    NHTSA ID Number: 10995179
                                                             23     Complaint Date June 14, 2017
                                                             24     Incident Date June 9, 2017
                                                                    Consumer Location HICKORY, KY
                                                             25     Vehicle Identification Number 5XYKT3A11CG****
                                                             26     Summary of Complaint
                                                                    MY ENGINE SEIZED UP 4 TIMES OVER THE LAST MONTH
                                                             27     TEMPORARILY CAUSING IT TO STALL. LAST WEEK, IT STARTED
                                                             28     KNOCKING AND THE DEALER TELLS ME I NEED A NEW/USED ENGINE.
                                                                                                       155
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 156 of 243 Page ID #:156



                                                              1     THE ENGINE ONLY HAD 140,000 MILES ON IT AND HAS BEEN SERVICES
                                                                    EVERY 3000 MILES FOR THE MOST PART. I THINK IT SHOULD BE
                                                              2
                                                                    INCLUDED IN THE ENGINE RECALL 17V224000
                                                              3
                                                                    NHTSA ID Number: 11079485
                                                              4
                                                                    Complaint Date March 15, 2018
                                                              5     Incident Date March 9, 2017
                                                                    Consumer Location ALLEN, TX
                                                              6
                                                                    Vehicle Identification Number N/A
                                                              7     Summary of Complaint
                                                                    MY CAR HAS WORKED FINE UP UNTIL THE VERY MOMENT THIS
                                                              8
                                                                    OCCURRED. I WAS DRIVING ON THE HIGHWAY AT 60 MPH WHEN IT
                                                              9     STARTED MAKING CLICKING NOISES. IT BECAME VERY HARD AND
                                                                    HEAVY TO DRIVE. NOT MORE THAN 15 MILES LATER I WAS ABLE TO
                                                             10
                                                                    EXIT AND THE MOMENT I TURNED RIGHT THE ENGINE BEGAN TO
                                                             11     SHAKE, THE POWER STEERING NO LONGER WORKED, AND THE CAR
                                                             12     SHUT OFF. THANK GOODNESS I WAS ABLE TO GLIDE INTO A PARKING
NYE, STIRLING, HALE & MILLER




                                                                    LOT OR A MAJOR ACCIDENT AND INJURIES COULD HAVE OCCURRED.
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     THERE ARE METAL SHAVINGS IN MY OIL AND THE BEARING
                                                             14     COMPLETELY FELL OUT OF MY CAR. I WENT BACK TO PICK UP ALL
                                                                    THE PIECES (SEE PICTURE ATTACHED) NO ENGINE LIGHT HAS EVER
                                                             15     COME ON. I HAVE NEVER MISSED AN OIL CHANGE. THIS CAR IS ONLY 6
                                                             16     YEARS OLD WITH 67,000 MILES ON IT. KIA IS CLAIMING MY CAR IS NOT
                                                                    ONE THAT IS IN THE ENGINE RECALL.
                                                             17
                                                             18     NHTSA ID Number: 11092557
                                                                    Complaint Date May 8, 2018
                                                             19     Incident Date April 30, 2018
                                                             20     Consumer Location CALEXICO, CA
                                                                    Vehicle Identification Number 5XYKT3A11CG****
                                                             21     Summary of Complaint
                                                             22     MY MECHANIC SAID MY ENGINE SEIZED ON ME. I WAS DRIVING ON A
                                                                    HIGHWAY WHICH TURNS INTO A CITY STREET AND THE CAR STOPPED
                                                             23     ON ME AND WHEN I TURNED THE STEERING WHEEL RIGHT TO GET OFF
                                                             24     OF THE BUSY STREET IT WAS DIFFICULT TO TURN. I THEN TRIED TO
                                                                    START THE ENGINE, ALL THE LIGHTS CAME ON BUT THERE WAS NO
                                                             25     NOISE WHEN I TURNED THE KEY. SMOKE STARTED COMING OUT OF
                                                             26     THE ENGINE ON THE PASSENGER SIDE. I HAD TO GET THE CAR TOWED
                                                                    AND THE MECHANIC SAID THE ENGINE SEIZED ON ME.
                                                             27
                                                             28     THERE WERE NO WARNING SIGNS.
                                                                                                          156
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 157 of 243 Page ID #:157



                                                              1     I CALLED KIA BUT THEY SAID MY CAR DOES NOT QUALIFY FOR A
                                                                    RECALL BECAUSE IT IS NOT A GDI MODEL, EVEN THOUGH IT FALLS
                                                              2
                                                                    INTO THE SAME YEAR FOR THE ENGINE RECALL.
                                                              3
                                                                    I CALLED KIA TO SEE HOW MUCH IT WOULD COST TO GET THE
                                                              4
                                                                    ENGINE REPLACED AND WAS TOLD THEY DISCONTINUED MY ENGINE
                                                              5     MODEL. SO THEY TOLD ME MY BEST BET WOULD BE TO SEARCH FOR
                                                                    A USED ENGINE IN A JUNK YARD.
                                                              6
                                                              7     NHTSA ID Number: 11133472
                                                                    Complaint Date October 5, 2018
                                                              8
                                                                    Incident Date September 30, 2018
                                                              9     Consumer Location NEW PORT RICHEY, FL
                                                                    Vehicle Identification Number 5XYKT3A13CG****
                                                             10
                                                                    Summary of Complaint
                                                             11     OUR 80,000 MILE VEHICLE EXPERIENCED A COMPLETE ENGINE
                                                             12     FAILURE OUT OF THE BLUE, NO WARNING. WE HAD TAKEN VERY
NYE, STIRLING, HALE & MILLER




                                                                    GOOD CARE OF THE CAR. IT IS NOT PART OF THE GDI ENGINE RECALL,
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     WE HAVE A DUAL OVERHEAD CAM (DOHC) ENGINE. THE DEALER SHIP
                                                             14     REFUSED ASSISTANCE AS IT IS NOT PART OF THE RECALL, THOUGH
                                                                    THE SAME PROBLEM OCCURRED WITH THE ENGINE. THE ENTIRE
                                                             15     ENGINE MUST BE REPLACED.
                                                             16
                                                                    NHTSA ID Number: 11149769
                                                             17     Complaint Date November 6, 2018
                                                             18     Incident Date October 24, 2018
                                                                    Consumer Location ASHBURN, VA
                                                             19     Vehicle Identification Number 5XYKT3A13CG****
                                                             20     Summary of Complaint
                                                                    ENGINE BEARING FAILURE VERY SIMILAR TO ENGINE RECALL FOR
                                                             21     THE OTHER TYPES OF KIA 2.4 SORENTO ENGINES. THIS ENGINE IS A
                                                             22     2.4L DOHC CVVT 4-CYL. CATASTROPHIC ENGINE FAILURE NEEDS NEW
                                                                    ENGINE.
                                                             23
                                                             24
                                                                    NHTSA ID Number: 11181346
                                                             25     Complaint Date February 20, 2019
                                                             26     Incident Date October 31, 2018
                                                                    Consumer Location MOGADORE, OH
                                                             27     Vehicle Identification Number 5XYKT4A19CG****
                                                             28     Summary of Complaint
                                                                                                       157
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 158 of 243 Page ID #:158



                                                              1     I WAS DRIVING DOWN THE HIGHWAY WHEN MY CARS ENGINE SEIZED
                                                                    UP. I LOST ALL CONTROL OF THE BREAKS AND POWER STEARING AND
                                                              2
                                                                    IT WAS SMOKING AS I COASTED TO THE SHOULDER. I WAS ABLE TO
                                                              3     GET THE CAR SEATS OUT OF THE BACK AND LET IT COOL DOWN SOME
                                                                    BUT THE ELECTRIC IN IT WAS NOT WORKING SO IT WOULDNT TURN
                                                              4
                                                                    OVER. IT LEFT ME STRANDED A LITTLE OVER AN HOUR FROM MY
                                                              5     HOUSE WITH 2 INFANTS. I HAD IT TOWED HOME AND CHANGED THE
                                                                    BATTERY IN IT TO SEE IF IT WOULD TURN OVER AND IT DID. WHEN I
                                                              6
                                                                    WAS ABLE TO GET THE CAR RUNNING AGAIN THERE WAS A
                                                              7     KNOCKING IN THE ENGINE AND THE CAR WOULD STALL IF I PUT THE
                                                                    CAR IN GEAR AND PRESS THE GAS. WHEN I CALLED KIA THEY TOLD
                                                              8
                                                                    ME MY VIN WASNT COVERED IN THE ENGINE RECALL SO IM FILING A
                                                              9     COMPLAINT.
                                                             10
                                                                    NHTSA ID Number: 11221958
                                                             11     Complaint Date June 23, 2019
                                                             12     Incident Date June 21, 2019
NYE, STIRLING, HALE & MILLER




                                                                    Consumer Location EL MIRAGE, AZ
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     Vehicle Identification Number 5XYKTDA25DG****
                                                             14     Summary of Complaint
                                                                    DRIVING DOWN THE ROAD AND ALL OF A SUDDEN OUR KIA STARTED
                                                             15     MAKING A KNOCKING SOUND IN THE ENGINE. WE SLOWED DOWN
                                                             16     AND STARTED TO PULL OVER WHEN WE HEAR PIECES OF OUR CAR
                                                                    BREAKING OFF AND SAW A HUGE CLOUD OF WHITE SMOKE. WHEN WE
                                                             17     PULLED OVER AND GOT OUT OF THE CAR, THE WHOLE UNDERNEATH
                                                             18     OF THE ENGINE WAS ON FIRE. THE ENGINE WAS SEIZING AND CAUSED
                                                                    THE BEARING TO PUNCH A HOLE INTO THE ENGINE. THE PARTS WE
                                                             19     HEAR FLYING OFF WERE ACTUALLY PIECES OF THE ENGINE
                                                             20     EXTERIOR, WHICH CAUSED SPARKS AND IGNITED THE FIRE WHEN THE
                                                                    ENGINE OIL STARTED POURING OUT. THIS HAPPENED WITHOUT
                                                             21     WARNING AND WE HAVE KEPT UP ON MAINTENANCE. LESS THAN
                                                             22     100K MILES. VIN IS NOT PART OF ENGINE RECALL, HOWEVER IT IS
                                                                    CLEAR UPON LITTLE RESEARCH THAT KIA KNOWS ABOUT THIS
                                                             23     PROBLEM, THEY DON’T CARE, AND THEY ARE DOING LITTLE TO FIX
                                                             24     IT. IT’S OBVIOUSLY A HUGE SAFETY ISSUE, THESE ARE PEOPLE’S
                                                                    LIVES WE’RE PUTTING AT STAKE AND THESE CARS NEED OFF THE
                                                             25     ROAD. THEY ARE NOT SAFE. PLEASE HELP THE PUBLIC DO
                                                             26     SOMETHING ABOUT THIS.

                                                             27     NHTSA ID Number: 11232746
                                                             28     Complaint Date July 17, 2019
                                                                                                          158
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 159 of 243 Page ID #:159



                                                              1     Incident Date July 15, 2019
                                                                    Consumer Location ASHVILLE, OH
                                                              2
                                                                    Vehicle Identification Number 5XYKT4A12DG****
                                                              3     Summary of Complaint
                                                                    I HAVE ALWAYS KEPT UP ON MY REGULAR MAINTENANCE AND JUST
                                                              4
                                                                    HAD A FRESH OIL CHANGE 500MILES AGO. THEN ALL OF A SUDDEN
                                                              5     DURING REGULAR DRIVING AT 50MPH THE ENGINE STARTS
                                                                    KNOCKING AND LOSING POWER. TOLD IT IS GOING TO NEED A NEW
                                                              6
                                                                    ENGINE AND KIA ISN’T INCLUDING THESE SORENTOS IN THE ENGINE
                                                              7     RECALL BECAUSE THEY WERE MADE AT A DIFFERENT T LOCATION,
                                                                    BUT OBVIOUSLY THERE IS MANUFACTURING ERRORS SINCE SO MANY
                                                              8
                                                                    PEOPLE ARE EXPERIENCING THE SAME THINGS. DON’T BUY KIA
                                                              9
                                                                    NHTSA ID Number: 11256960
                                                             10
                                                                    Complaint Date September 20, 2019
                                                             11     Incident Date August 27, 2019
                                                             12     Consumer Location KATY, TX
NYE, STIRLING, HALE & MILLER




                                                                    Vehicle Identification Number 5XYKT3A15DG****
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     Summary of Complaint
                                                             14     I HAVE A 2013 KIA SORENTO THAT COMPLETELY STOPPED WORKING
                                                                    AS I WAS DRIVING DOWN A BUSY HIGHWAY. IT WAS TOWED TO A
                                                             15     DEALERSHIP WHO AFTER TWO DAYS OF WAITING STATED MY ENGINE
                                                             16     WAS LOCKED UP AND IT WAS COST $8500. I KNEW ABOUT THIS ENGINE
                                                                    RECALL FOR KIA AND I THEN CONTACTED KIA CUSTOMER SERVICE
                                                             17     TO SEE IF THERE WAS ANYTHING THEY COULD DO TO HELP ME. I GOT
                                                             18     A CASE NUMBER AND AFTER TWO AND A HALF WEEKS OF WAITING
                                                                    AND BEING TOLD SOMEONE WOULD CALL ME BACK IN 2-3 DAYS
                                                             19     EVERY TIME I CALLED THEY RELAYED THE NEWS THAT THERE WAS
                                                             20     NO WAY THEY COULD ASSIST ME. THE REASONS BEING THAT MY VIN
                                                                    NUMBER WAS NOT ASSOCIATED WITH THE RECALL AND MY
                                                             21     WARRANTY HAD JUST ENDED IN JANUARY, THIS HAPPENED IN
                                                             22     AUGUST. AFTER POLITELY TELLING THIS KIA EMPLOYEE THAT EVEN
                                                                    THOUGH IT SOUNDS LIKE THE SAME ISSUE FROM THE RECALL THERE
                                                             23     IS NO WAY YOU CAN ASSIST? SHE FIRMLY SAID NO, IT IS VERY VIN
                                                             24     SPECIFIC. I HAVE $71,000 MILES ON MY CAR AND GET OIL CHANGES
                                                                    REGULARLY. THERE IS NO REASON MY ENGINE SHOULD HAVE
                                                             25     LOCKED UP. I ALMOST HAD THIS CAR PAID OFF AND NOW I AM STUCK
                                                             26     WITH NO ANSWERS AND NO ASSISTANCE. I AM VERY UNHAPPY.

                                                             27     NHTSA ID Number: 11282045
                                                             28     Complaint Date November 24, 2019
                                                                                                          159
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 160 of 243 Page ID #:160



                                                              1     Incident Date November 20, 2019
                                                                    Consumer Location ALTAMONTE SPRINGS, FL
                                                              2
                                                                    Vehicle Identification Number 5XYKU3A65DG****
                                                              3     Summary of Complaint
                                                                    I ALREADY FILED A CLAIM THE OTHER DAY, BUT NOW MY 2013
                                                              4
                                                                    SORENTO HAS GOTTEN EVEN WORSE! MY CAR STALLED ON THE
                                                              5     HIGHWAY GOING AROUND 65-70 MPH, AND POWER STEERING AND
                                                                    ACCELERATION COMPLETELY CEASED. AFTER GETTING HOME AND
                                                              6
                                                                    CALLING TO REPORT THIS, I TOOK IT FOR A TEST DRIVE, AND MY
                                                              7     ENGINE HAS A VERY LOUD KNOCKING SOUND COMING FROM IT, AND
                                                                    IT DRIVES EXTREMELY ROUGH. I NEVER HAD ANY WARNING SIGNS
                                                              8
                                                                    PRIOR TO THIS, AND NOW MY CHECK ENGINE LIGHT HAS BEEN
                                                              9     BLINKING. I HAVE ALWAYS KEPT UP WITH THE MAINTENANCE AND
                                                                    OIL CHANGES ON MY VEHICLE, AND NOW IT IS THROWING A "P1326"
                                                             10
                                                                    CODE. IT STALLED TWICE PRIOR TO THIS WHILE DRIVING. I DON'T
                                                             11     UNDERSTAND HOW MY ENGINE WASN'T RECALLED PRIOR TO THIS
                                                             12     WHEN THERE WAS AN ENGINE RECALL ON MY EXACT YEAR AND
NYE, STIRLING, HALE & MILLER




                                                                    MODEL FOR ROD BEARING WEAR! THIS IS MY ONLY FORM OF
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     TRANSPORTATION, AND KIA IS AWARE OF THESE PROBLEMS BUT JUST
                                                             14     KEEPS THROWING BANDAIDS ON THE ACTUAL PROBLEM! WHEN IS
                                                                    THIS GOING TO END? ENGINES ARE CATCHING ON FIRE, PEOPLE
                                                             15     (INCLUDING MYSELF) ARE STALLING AT HIGH SPEEDS ON THE ROAD
                                                             16     DUE TO THEIR FAULTY CRAFTSMANSHIP! I WANT ANSWERS!! HOW
                                                                    MANY PEOPLE WILL HAVE TO DIE BEFORE THEY DO SOMETHING
                                                             17     ABOUT THIS? I EITHER WANT A RECALL ON MY ENGINE, OR I WANT A
                                                             18     WARRANTY TO COVER THE PROBLEM THEY ARE ALREADY AWARE
                                                                    OF! I REFUSE TO PUT MINE OR MY DAUGHTER'S LIFE IN JEOPARDY
                                                             19     BECAUSE KIA DOES NOT WANT TO OWN UP TO THEIR PROBLEM!
                                                             20     THERE ARE THOUSANDS OF COMPLAINTS, WHEN WILL THIS END?! I'M
                                                                    STILL PAYING ON A CAR I CAN'T EVEN DRIVE DUE TO
                                                             21     MANUFACTURER ERROR!! THIS IS RIDICULOUS! I WILL NEVER OWN
                                                             22     ANOTHER KIA DUE TO THEIR SAFETY VIOLATIONS, AND I CAN'T WAIT
                                                                    UNTIL I CAN GET RID OF THIS CAR AND NOT HAVE TO WORRY ABOUT
                                                             23     OUR SAFETY ANY LONGER. I WANT SOMETHING DONE NOW! I WILL
                                                             24     NOT STOP UNTIL SOMETHING IS DONE ABOUT THIS.

                                                             25                               MY2011-2016 Kia Optima
                                                             26
                                                                    NHTSA ID Number: 10891575
                                                             27     Complaint Date July 29, 2016
                                                             28     Incident Date July 22, 2016
                                                                                                          160
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 161 of 243 Page ID #:161



                                                              1     Consumer Location CANTON, GA
                                                                    Vehicle Identification Number 5XXGN4A76CG****
                                                              2
                                                                    Summary of Complaint
                                                              3     WHILE DRIVING ON INTERSTATE AT ROUGHLY 75 MPH, CAR STALLED.
                                                                    WOULD START UP BUT HEARD LOUD KNOCKING SOUND. CAR WAS
                                                              4
                                                                    TOWED TO NEAREST REPAIR SHOP. AFTER DIAGNOSTIC, WAS TOLD
                                                              5     ENGINE ROD BLEW AT 71,560 MILES. CALLED KIA CORP OFFICE AND
                                                                    WAS TOLD THAT THERE WAS AN ENGINE RECALL, KIA PICKED UP THE
                                                              6
                                                                    CAR AND TOWED IT TO THE NEAREST DEALERSHIP. NEXT DAY, WE
                                                              7     CALLED TO GET A STATUS AND THE KIA IS UNABLE TO LOCATE ANY
                                                                    RECORD OF THE PHONE CALL AND NOW SAYING THAT THERE IS NO
                                                              8
                                                                    RECALL FOR THE ENGINE.
                                                              9
                                                                    NOT SURE WHAT TO DO AT THIS TIME. CAR WAS PURCHASE LESS
                                                             10
                                                                    THAN 3 YEARS AGO. NEW ENGINE IS ESTIMATED AT $6,000.
                                                             11
                                                             12     NHTSA ID Number: 10991102
NYE, STIRLING, HALE & MILLER




                                                                    Complaint Date May 23, 2017
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     Incident Date April 2, 2017
                                                             14     Consumer Location KENNESAW, GA
                                                                    Vehicle Identification Number 5XXGN4A78DG****
                                                             15     Summary of Complaint
                                                             16     KIA ENGINE RECALL - ON APRIL 2, 2017 MY CAR STALLED. THE
                                                                    VEHICLE WAS IN MOTION ON A SURFACE STREET (CHASTAIN RD) AND
                                                             17     TO BE TOWED (USAA ROADSIDE) TO A LOCAL REPAIR SHOP
                                                             18     (PEPBOYS). THE MECHANIC STATED THAT ENGINE WAS GONE. I HAD
                                                                    JUST HAD THE CAR AT THE DEALERSHIP (COBB COUNTY KIA,
                                                             19     KENNESAW, GA) 2 DAYS PRIOR FOR ROUTINE OIL CHANGE AND A
                                                             20     VEHICLE CHECK. I REPORTED THE PROBLEM TO THE DEALERSHIP
                                                                    (COBB COUNTY KIA) WHO HAD THE VEHICLE TOWED (MARIETTA
                                                             21     TOWING) TO THEM AT THEIR EXPENSE AND CITED THE DIAGNOSIS
                                                             22     (ENGINE FAILURE). THE MAINTENANCE SUPERVISOR, HEAD
                                                                    MECHANIC AND I VIEWED THE ENGINE TOGETHER THEY BOTH
                                                             23     REPORTED THAT THERE WAS NO SLUDGE IN THE ENGINE AND IT WAS
                                                             24     WELL MAINTAINED. THERE HAS BEEN A RECALL ISSUE BE THERE IS
                                                                    NO GUIDANCE ON THE REPAIR AS OF YET. JOSEPH, THE
                                                             25     MAINTENANCE SUPERVISOR HAD A TROUBLE TICKET SUBMITTED ON
                                                             26     MY VEHICLE BUT MY VIN IS STILL NOT REFERENCED ON THIS SITE.
                                                                    THE DEALERSHIP HAS HAD MY CAR FOR OVER A MONTH AND HALF
                                                             27     WITHOUT ANY REPAIR GUIDANCE FROM KIA MOTOR CORP. ALL
                                                             28     WHILE KNOWING OF THE ENGINE ISSUES. PLEASE HELP ME. I NEED MY
                                                                                                       161
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 162 of 243 Page ID #:162



                                                              1     CAR.
                                                              2
                                                                    NHTSA ID Number: 11014682
                                                              3     Complaint Date August 11, 2017
                                                                    Incident Date August 10, 2017
                                                              4
                                                                    Consumer Location MESA, AZ
                                                              5     Vehicle Identification Number KNAGM4A74F5****
                                                                    Summary of Complaint
                                                              6
                                                                    CAR APPEARED TO STALL WHILE ON HIGHWAY. SAFELY PULLED
                                                              7     OVER AND WAS ABLE TO RESTART. LOCAL SHOP SAID THEY COULD
                                                                    NOT FIND ANYTHING WRONG. NEXT DAY A VERY LOUD KOCKING
                                                              8
                                                                    STARTED, TOOK IT TO THE DEALERSHIP WHO INFORMED ME OF
                                                              9     THE ENGINE RECALL. WHILE MY YEAR WAS NOT IN THE RECALL THEY
                                                                    WOULD BE REPLACING THE ENGINE ONCE I PROVIDE RECEIPTS
                                                             10
                                                                    SHOWING MY OIL CHANGES DONE OUTSIDE OF THEIR LOCATION.
                                                             11
                                                             12
NYE, STIRLING, HALE & MILLER




                                                                    NHTSA ID Number: 11183904
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     Complaint Date March 4, 2019
                                                             14     Incident Date November 12, 2018
                                                                    Consumer Location VILLA RICA, GA
                                                             15     Vehicle Identification Number 5XXGN4A77FG****
                                                             16     Summary of Complaint
                                                                    TOOK MY CAR INTO THE DEALERSHIP ( ATLANTA WEST KIA,
                                                             17     DOUGLASVILLE, GA) FOR AN OIL CHANGE, TIRE ROTATION, ETC. I WAS
                                                             18     NOTIFIED WHEN I CHECKED IN THAT THERE WAS A COMPUTER
                                                                    RECALL FOR AN UPGRADE OF THE COMPUTER/ELECTRONIC SYSTEM.
                                                             19     THEY INFORMED ME THAT THEY WOULD DO THAT WHILE
                                                             20     PERFORMING THE OTHER SERVICE WORK. 3 WEEKS AFTER THE OIL
                                                                    CHANGE I WAS DRIVING ON THE INTERSTATE THE CAR SUDDDENLY
                                                             21     LOST POWER AFTER A BIG PUFF OF WHITE SMOKE AND LOUD NOISE. I
                                                             22     WORKED MY WAY OVER TO THE NEST EXIT AND PROCEEDED TO
                                                                    TURN AROUND TO GO BACK HOME. NO WARNING/ENGINE/OIL LIGHTS
                                                             23     CAME ON DURING THIS TIME. I CALLED THE DEALERSHIP AND NEVER
                                                             24     RETURNED MY CALL, WITH NO RESULTS. WE CHECKED THE OIL THE
                                                                    CAR WAS 3 QUARTS LOW. CONTINUE TO NOTIFY THE DEALER TO NO
                                                             25     AVAIL. THE CAR NEEDED 3 QUARTS OF OIL EVERYTIME I CHECKED IT
                                                             26     WEEKLY. LET ME REINTERATE THAT THE CAR WAS RUNNING FINE
                                                                    BEFORE I TOOK IT IN FOR SERVICE IN NOV 2018. I CALLED KIA CORP.
                                                             27     THEY INFOMED ME THAT MY CAR WAS NOT UNDER RECALL AND
                                                             28     THAT THERE'S NOTHING THEY CAN DO BECASUE I HAD 68K ON THE
                                                                                                       162
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 163 of 243 Page ID #:163



                                                              1     CAR. THEY ASKED ME TO HAVE IT TOWED IN FOR DIAGNOSTIC TEST.
                                                                    NOW THEY WANT ME TO PROVIDE ALL THE SERVICE RECORDS. THE
                                                              2
                                                                    SERVICE RECORDS WAS IN THE KIA DEALERSHIP SYSTEM AS I HAVE
                                                              3     USED THAT DEALER (PRIOR OWNER) FOR MOST OF MY WORK. I AM
                                                                    NOT SURE WHAT HAPPENED TO THE SERVICE RECORDS. AT THIS
                                                              4
                                                                    POINT THEY REFUSE TO REPLACE THE ENGINE. KIA HAS RECALLED
                                                              5     EVERY YEAR BUT 2015 - APPARENTLY THEY THINK THEY GOT IT
                                                                    RIGHT IN 2015 SINCE THE MOTOR WAS BUILT IN A DIFFERENT
                                                              6
                                                                    LOCATION. THE ENGINE I S PRACICALLY GONE AND I HAVE HAD THE
                                                              7     CAR LESS THAN 4 YEARS. I PURCHASED BAND NEW OFF THE LOT
                                                                    9/2015. I FEEL LIKE THEY SHOULD BE MADE TO ADD THE 2015 KIA
                                                              8
                                                                    OPTIMA TO THE ENGINE RECALL LIST BEFORE SOMEONE GET
                                                              9     SERIOUSLY HURT EITHER BY THE CAR STOPPING IN HIGHWAY
                                                                    TRAFFIC OR CATCHING ON FIRE. DOOR HANDLE ON THE DRIVER'S
                                                             10
                                                                    SIDE CONTIUES TO STICK AND THE DORR WILL NOT OPEN FROM
                                                             11     OUTSIDE OR INSIDE.
                                                             12
NYE, STIRLING, HALE & MILLER




                                                                                               MY2012-2013 Kia Forte
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14     NHTSA ID Number: 10897135
                                                                    Complaint Date August 19, 2016
                                                             15     Incident Date August 13, 2016
                                                             16     Consumer Location MAGNOLIA, DE
                                                                    Vehicle Identification Number KNAFU4A29D5****
                                                             17     Summary of Complaint
                                                             18     WAS DRIVING THE VEHICLE AT 50 MPH WHEN AN UNKNOWN NOISE
                                                                    BEGAN COMING FROM THE ENGINE. I WAS ABOUT 3 MILES FROM
                                                             19     HOME, BY THE TIME I GOT HOME THE NOISE WAS MUCH LOUDER. I
                                                             20     SHUT IT OFF AND IMMEDIATELY HAD THE VEHICLE TOWED TO MY
                                                                    CLOSEST KIA DEALERSHIP. THE VEHICLE IS CURRENTLY 2,200 MILES
                                                             21     UNDER THE 100,000 MILE WARRANTY (ORIGINAL OWNER). THE
                                                             22     DEALERSHIP CALLED ME ABOUT 2 HOURS LATER AND TOLD ME THAT
                                                                    THE ENGINE EXPERIENCED A "CATASTROPHIC FAILURE" (LATER I
                                                             23     LEARNED A ROD HAD GONE BAD) AND MY WARRANTY WAS VOIDED
                                                             24     DUE TO "OIL SLUDGE" IN THE ENGINE. THE SERVICE DEPARTMENT
                                                                    IMMEDIATELY BEGAN TALKING ABOUT SELLING ME A NEW CAR,
                                                             25     WHICH I DECLINED. I ALSO DECLINED ANY MAINTENANCE TO BE
                                                             26     PERFORMED. I THEN HAD THE VEHICLE TOWED TO A PRIVATE
                                                                    CERTIFIED MECHANIC WHO SENT A CAMERA INSIDE THE ENGINE AND
                                                             27     DETERMINED THAT THERE WAS NO "SLUDGE" TO BE FOUND. THE
                                                             28     MECHANIC ALSO DETERMINED THAT THERE WAS NO WAY FOR KIA TO
                                                                                                       163
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 164 of 243 Page ID #:164



                                                              1     KNOW THIS SINCE HE COULD TELL THAT NEITHER THE VALVE COVER,
                                                                    NOR ANY OTHER ENGINE PART, HAD BEEN REMOVED TO FACILITATE
                                                              2
                                                                    SUCH INSPECTION. NOW I AM FACED WITH $3,700
                                                              3     IN ENGINE REPLACEMENT COSTS SINCE KIA REFUSES TO
                                                                    ACKNOWLEDGE THE PROBLEM. KIA SEEMS TO HAVE SOMEHOW
                                                              4
                                                                    DETERMINED ENGINE "SLUDGE" WITHOUT EVEN LOOKING INSIDE
                                                              5     THE ENGINE. I HAVE A FEW EXTERNAL PHOTOS AS PROOF THAT
                                                                    THE ENGINE HAD NOT BEEN TOUCHED BY KIA BUT I AM UNABLE TO
                                                              6
                                                                    UPLOAD THEM HERE.
                                                              7
                                                                    NHTSA ID Number: 10943968
                                                              8
                                                                    Complaint Date January 9, 2017
                                                              9     Incident Date December 25, 2016
                                                                    Consumer Location SOUTH SAN FRANCISCO, CA
                                                             10
                                                                    Vehicle Identification Number KNAFW5A38C5****
                                                             11     Summary of Complaint
                                                             12     DRIVING HOME ON CHRISTMAS DAY FROM MY PARENTS ON THE
NYE, STIRLING, HALE & MILLER




                                                                    FREEWAY, HEARD A NOISE IN ENGINE IMMEDIATELY PULLED OVER.
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     NOTICED THAT THE CAR WAS SMOKING. THE CAR WOULDN'T TURN
                                                             14     OFF AND MY HUSBAND GOT OUT AND UPON OPENING THE HOOD OF
                                                                    THE CAR NOTICED IT WAS IN FLAMES. HE IMMEDIATELY YELLED FOR
                                                             15     US TO ALL GET OUT OF THE CAR. AS WE STARTED RUNNING THE
                                                             16     ENTIRE CAR WENT UP IN FLAMES. THANKFULLY WE GOT OUT WHEN
                                                                    WE DID, HOWEVER ALL OF MY CHILDREN'S CHRISTMAS GIFTS, ALL OF
                                                             17     OUR BELONGINGS WEREN'T SO LUCKY. MY KIDS ARE TRAUMATIZED
                                                             18     AND IN SHOCK. THE CAR ONLY HAD 40K MILES ON IT. RECENTLY HAD
                                                                    THE 35K SERVICE BY KIA AND NOTHING WAS WRONG WITH IT. YET
                                                             19     THEIR WARRANTY MEANT NOTHING. THEY WON'T EVEN INSPECT THE
                                                             20     CAR YET THEY DETERMINED THAT IT ISN'T THEIR PROBLEM. HOW
                                                                    DOES A RELATIVELY NEW CAR JUST BURN UP ?!?! *TR
                                                             21
                                                             22     NHTSA ID Number: 10971251
                                                                    Complaint Date April 8, 2017
                                                             23     Incident Date February 23, 2017
                                                             24     Consumer Location JAMISON, PA
                                                                    Vehicle Identification Number KNAFU4A22C5****
                                                             25     Summary of Complaint
                                                             26     MY 2012 KIA FORTE STARTED PRODUCING A TAPPING NOISE WHEN
                                                                    IDLING WHICH BECAME MORE RAPID AND A BIT LOUDER WHEN
                                                             27     ACCELERATING. RESEMBLING A "STICKY LIFTERS" SOUND, I DECIDED
                                                             28     TO WAIT 2-3 WEEKS FOR MY NEXT OIL CHANGE TO HAVE IT LOOKED
                                                                                                       164
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 165 of 243 Page ID #:165



                                                              1     AT. MY MECHANICS HAD NO IDEA WHAT WAS CAUSING THE NOISE,
                                                                    WHICH WAS MUCH LOUDER AFTER 2-3 WEEKS, AND ADVISED I TAKE
                                                              2
                                                                    MY CAR TO THE DEALERSHIP. I IMMEDIATELY SCHEDULED AN
                                                              3     APPOINTMENT AND GOT THE CAR TO THE DEALER THE FOLLOWING
                                                                    WEEK. THE DEALERSHIP REP FIRST TRIED TO INSIST, WITHOUT
                                                              4
                                                                    HAVING LOOKED AT THE CAR, THAT IT WAS MY MECHANIC'S FAULT
                                                              5     IN MY ROUTINE OIL CHANGES. I CALLED MY MECHANIC, DISCUSSED
                                                                    THEIR FILTERS OIL ETC (THEY ARE A REPUTABLE COMPANY), AND
                                                              6
                                                                    CONCLUDED THAT THE DEALERSHIP'S RESPONSE WOULD NOT DO.
                                                              7     THE DEALERSHIP FINALLY LISTENED TO THE SOUND AND
                                                                    IMMEDIATELY ADMITTED IT WAS NOT THE OIL/FILTER. THEY TOLD
                                                              8
                                                                    ME THEY NEEDED TO KEEP THE CAR FOR 2+ WEEKS TO INVESTIGATE. I
                                                              9     ASKED IF I COULD BRING IT BACK SATURDAY TO MAKE
                                                                    ARRANGEMENTS FOR WORK. THE REP SAID YES AND THEN THE
                                                             10
                                                                    MECHANIC CAME OUT AND SAID IT WOULD BE ABSOLUTELY
                                                             11     DANGEROUS TO TAKE THE CAR AND THEN WAS THE FIRST TO TELL
                                                             12     ME THAT THE WHOLE ENGINE NEEDED TO BE REPLACED.
NYE, STIRLING, HALE & MILLER




                                                                    REGARDLESS, THEY EVENTUALLY DISCOVERED METAL SHAVINGS IN
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     THE OIL THROUGHOUT THE ENGINE FROM MANUFACTURING DEBRIS.
                                                             14     TODAY (4/8/17), AN OFFICIAL HYUNDAI AND KIA RECALL WAS
                                                                    ANNOUNCED ON VARIOUS MODEL ENGINES - THE FORTE WAS NOT ON
                                                             15     THE LIST. I IMMEDIATELY FELT THIS REPORT NEEDED TO BE FILED TO
                                                             16     LET OTHER FORTE OWNERS KNOW THAT 1) SOME DEALERSHIPS ARE
                                                                    NOT TAKING RESPONSIBILITY AND 2) THE FORTE IS NOT IMMUNE TO
                                                             17     THIS PROBLEM. IT IS RIDICULOUS THAT KIA WOULD NOT
                                                             18     ACKNOWLEDGE THE FULL EXTENT OF THE ISSUE EVEN IF FORTES ARE
                                                                    NOT AS COMMONLY AFFECTED. THIS IS CLEARLY A DANGEROUS
                                                             19     ISSUE AND LACK OF FULL RESPONSIBILITY TAKEN BY KIA COULD
                                                             20     HAVE MAJOR REPERCUSSIONS.

                                                             21     NHTSA ID Number: 10971931
                                                             22     Complaint Date April 11, 2017
                                                                    Incident Date March 27, 2017
                                                             23     Consumer Location GOLDEN VALLEY, AZ
                                                             24     Vehicle Identification Number KNAFW4A30D5****
                                                                    Summary of Complaint
                                                             25     TL* THE CONTACT OWNS A 2013 KIA FORTE. WHILE DRIVING 60 MPH,
                                                             26     THE VEHICLE STALLED WITHOUT WARNING. THE VEHICLE WAS
                                                                    TOWED TO A DEALER WHERE IT WAS DIAGNOSED WITH A BLOWN
                                                             27     BEARING IN THE ENGINE, AND THE ENGINE NEEDED TO BE REPLACED.
                                                             28     THE VEHICLE WAS NOT REPAIRED. THE CONTACT FOUND AN
                                                                                                       165
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 166 of 243 Page ID #:166



                                                              1     UPCOMING RECALL ONLINE, BUT THE VEHICLE WAS NOT INCLUDED.
                                                                    THE MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE FAILURE
                                                              2
                                                                    MILEAGE WAS 91,000.
                                                              3
                                                                    NHTSA ID Number: 10972281
                                                              4
                                                                    Complaint Date April 13, 2017
                                                              5     Incident Date March 17, 2017
                                                                    Consumer Location BENTONVILLE, AR
                                                              6
                                                                    Vehicle Identification Number KNAFW4A30C5****
                                                              7     Summary of Complaint
                                                                    MY WIFE AND I WERE PASSING ANOTHER VEHICLE GOING ABOUT
                                                              8
                                                                    75MPH ON A HIGHWAY IN SOUTHEAST KANSASWHEN MY CAR
                                                              9     ESSENTIALLY TURNED OFF. LUCKILY THERE WAS A SHOULDER TO
                                                                    PULL ONTO. TRIED JUMPING IT WITH NO LUCK. WE HAD IT TOWED TO
                                                             10
                                                                    A NEARBY TOWN TO A BODY SHOP WHO KEPT IT OVER THE WEEKEND
                                                             11     TO TRY AND REPLICATE THE ISSUE. THIS WAS A FRIDAY AND WE
                                                             12     RETURNED THAT FOLLOWING MONDAY TO PICK UP THE CAR.
NYE, STIRLING, HALE & MILLER




                                                                    BODYSHOP STATED THEY COULD NOT GET THE CAR TO REPICATE
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     WHAT HAD HAPPEND AND NOTHING FLASHED ON THE COMPUTER. WE
                                                             14     DROVE IT IN THE TOWN A LITTLE BIT WITH NO ISSUES AND
                                                                    PROCEEDED HOME. WE WERE OUT OF THE TOWN ABOUT 10 MINUTES
                                                             15     WHEN WE HEARD A SMALL KNOCKING THAT CONTINUED TO GET
                                                             16     WORSE. WE PULLED OVER. WE CONTINUED DOWN THE ROAD TO THE
                                                                    NEXT TOWN WHICH WAS ABOUT 5 MILES AWAY TO A BODY SHOP. WE
                                                             17     JUST GOT INTO TOWN WHEN THE CAR DIED AGAIN AS IF I TURNED
                                                             18     THE CAR OFF. I MUSCLED THE CAR TO A PARKING LOT. TRIED
                                                                    TURNING THE CAR ON AGAIN AND ENGINE STARTED SMOKING. GOT
                                                             19     IT TOWED BACK HOME TO A LOCAL BODY SHOP WHO LOOKED AT IT
                                                             20     THE NEXT DAY TO INFORM ME I NEEDED A NEW ENGINE, MAIN WIRE
                                                                    HARNESS, AND STARTER. I CONTACTED KIA, EVENTHOUGH I WAS
                                                             21     ONLY 11K MILES OVER WARRANTY, TO SEE WHAT COULD BE DONE.
                                                             22     GOT IT TOWED TO A LOCAL KIA DEALERSHIP WHO LOOKED IT OVER
                                                                    AND FOUND LOTS A METAL IN THE OIL. THEY PUT A CLAIM IN WITH
                                                             23     KIA WHICH THEY DENIED. I CALLED CUSTOMER SERVICE WHO THEN
                                                             24     SENT IT TO THE DISTRICT MANAGER AND HE DENIED ANY HELP. IT
                                                                    THEN GOT ESCALATED TO A HIGHER DEPARTMENT AND THEY DENIED
                                                             25     ANY HELP EITHER. PRIOR TO THIS I HAD NO ISSUES OR PROBLEMS
                                                             26     WITH THE CAR.

                                                             27     DURING THE TIME I HAD MY CAR I HAD PROPER OIL CHANGES AND
                                                             28     MAINTENANCE. THE CAR IS ONLY 5 YEARS OLD WITH ONLY 71,462
                                                                                                  166
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 167 of 243 Page ID #:167



                                                              1     MILES ON IT AND NOW NEEDS A WHOLE NEW ENGINE. THANKFULLY
                                                                    THE TIMES IT STALLED, WHICH NO WARNING LIGHT EVER CAME ON
                                                              2
                                                                    NOR WAS THERE EVER A NOISE OF ANY KIND INDICATING ANYTING
                                                              3     WAS WRONG, MY WIFE AND I WERE NOT IN A CRASH.
                                                              4
                                                                    NHTSA ID Number: 10984725
                                                              5     Complaint Date May 10, 2017
                                                                    Incident Date November 10, 2016
                                                              6
                                                                    Consumer Location NORCO, CA
                                                              7     Vehicle Identification Number KNAFU4A2XB5****
                                                                    Summary of Complaint
                                                              8
                                                                    STARTED WITH A KNOCKING SOUND IN THE ENGINE. ENGINE LIGHT
                                                              9     CAME UP AND CAR STARTED TO LOSE SPEED. THE ENGINE SEIZED
                                                                    AND MY MECHANIC TOLD ME THAT THE CAR NEEDED A
                                                             10
                                                                    NEW ENGINE AS IT WAS NOT REPAIRABLE. THE FORTE IS NOT ON THE
                                                             11     LIST OF RECALLS BUT IT HAS THE SAME ENGINE ISSUES AS THE ONES
                                                             12     LISTED UNDER THE RECALL. I AM STILL PAYING FOR THIS CAR THAT
NYE, STIRLING, HALE & MILLER




                                                                    IS 5 YEARS OLD!!
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14     NHTSA ID Number: 10991833
                                                                    Complaint Date May 26, 2017
                                                             15     Incident Date March 23, 2017
                                                             16     Consumer Location ATWATER, CA
                                                                    Vehicle Identification Number N/A
                                                             17     Summary of Complaint
                                                             18     . I WAS DRIVING ON THE FREEWAY ON MY WAY TO WORK GOING
                                                                    ABOUT 65 MPH WHEN I STARTED A HEARING A KNOCKING SOUNDS.
                                                             19     AT FIRST IT WASNT THAT LOUD I ONLY HAD A FEW MILES TO GET TO
                                                             20     WORK SO I THOUGHT I COULD MAKE IT BUT THEN THE SOUND GOT
                                                                    REALLY LOUD. I PULLED OF THE FREEWAY AND PARKED IT AT A
                                                             21     FRIENDS HOUSE AND HE TOOK ME TO WORK. SO I GO BACK THE NEXT
                                                             22     DAY TO TRY TO FIGURE OUT WHAT WAS WRONG WITH IT I CHECKED
                                                                    THE OIL TO SEE IF IT WAS LOW IT WAS OK. I HAD JUST DONE A OIL
                                                             23     CHANGE ABOUT 2 WEEKS BEFORE I TRIED TO TURN IT ON BUT THE
                                                             24     CAR WOULDN'T CRANK AT ALL. I HAD IT TOWED TO A SHOP AND THE
                                                                    MECHANIC LOOKED AT IT AND TOLD ME THAT I WOULD A
                                                             25     NEW ENGINE. THIS IS A 2012 KIA FORTE WITH AROUND 80XXX MILES
                                                             26     ON IT AND NOW IT NEEDS A NEW ENGINE. I HAVE A 2001 FORD FOCUS
                                                                    WITH 190*** MILES ON IT AND THE ONLY THING I'VE HAD TO FIX ON IT
                                                             27     WAS THE CLUTCH THE WENT OUT 2 YEARS AGO. I'M STILL PAYING
                                                             28     THIS CAR OFF AND I CAN'T EVEN DRIVE IT. I'M LOOKING AROUND
                                                                                                      167
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 168 of 243 Page ID #:168



                                                              1     ONLINE AND THIS SEEMS TO BE A COMMON PROBLEM, PEOPLE JUST
                                                                    DRIVING AND THEN THEY HEAR A KNOCKING SOUND AND THEN
                                                              2
                                                                    THE ENGINE GOES OUT. I TOOK REALLY GOOD CARE OF THIS CAR I
                                                              3     WENT ABOVE AND BEYOND TO MAKE SURE THAT THIS CAR WOULD
                                                                    LAST LONG YET IT DIDN'T MATTER. EVEN FINDING A GOOD ENGINE IS
                                                              4
                                                                    HARD TO DO SO AND EXPENSIVE WHEN I THOUGHT I HAD ONE THE
                                                              5     SELLER TOOK IT APART TO SEE IF THE ENGINE IS WORTHY OF
                                                                    SELLING IT WITH HIS WARRANTY PROMISE. HE GAVE ME BACK MY
                                                              6
                                                                    MONEY BECAUSE THE ENGINE I BOUGHT FROM HIM WAS NO GOOD
                                                              7     AND HE DIDN'T WANT TO SELL ME A A POSSIBLE FAULTY ENGINE.
                                                              8
                                                                    NHTSA ID Number: 11002899
                                                              9     Complaint Date July 3, 2017
                                                                    Incident Date April 15, 2016
                                                             10
                                                                    Consumer Location WAKE FOREST, NC
                                                             11     Vehicle Identification Number KNAFW5A34C5****
                                                             12     Summary of Complaint
NYE, STIRLING, HALE & MILLER




                                                                    KNOCKING IN ENGINE CAUSED BY THROWN ROD BEARING. I WAS
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     DRIVING DOWN THE HIGHWAY IN CRUISE WHEN VEHICLE STARTED
                                                             14     KNOCKING. NO WARNING LIGHTS OR ANYTHING BEFORE OR AFTER!
                                                                    WAS CHANGING OIL REGULARLY
                                                             15
                                                             16     NHTSA ID Number: 11031742
                                                                    Complaint Date October 4, 2017
                                                             17     Incident Date May 10, 2017
                                                             18     Consumer Location PASSAIC, NJ
                                                                    Vehicle Identification Number KNAFU4A27C5****
                                                             19     Summary of Complaint
                                                             20     I WAS DRIVING THE CAR FOR ABOUT 2 DAYS AND THE ENGINE OIL
                                                                    LIGHT CAME ON WITH SOME NOISE, AND NOISE STARTED TO GET
                                                             21     LOUDER AND LOUDER, I STOPPED THE ENGINE AND I HAD TO TAKE
                                                             22     THE ENGINE APART TO SEE INSIDE TO SEE WHAT WAS GOING ON, I
                                                                    FOUND METAL DEBRIS FROM THE ENGINE IN THE OIL BAN AND
                                                             23     CYLINDER #2 AND # 4 ROD BEARING WORN OUT, AND FROM WHAT I
                                                             24     READ ABOUT THE HYUNDAI PROBLEM, ALL HYUNDAI UNDER RECALL
                                                                    FOR THE SAME PROBLEM, I DONT KNOW HOW COME KIA NO RECALL
                                                             25     SO FAR AND THIS IS THE SAME ENGINE INSTALLED ON HYUNDAI.
                                                             26
                                                                    NHTSA ID Number: 11040818
                                                             27     Complaint Date October 28, 2017
                                                             28     Incident Date June 6, 2016
                                                                                                          168
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 169 of 243 Page ID #:169



                                                              1     Consumer Location LISBON, NH
                                                                    Vehicle Identification Number KNAFU4A22C5****
                                                              2
                                                                    Summary of Complaint
                                                              3     AT 70,000 MILES THE ENGINE STARTED KNOCKING AT COLD START UP
                                                                    AND CONTINUING TO GET WORSE. OIL HAS BEEN CHANGED EVERY
                                                              4
                                                                    5,000 TO 7,000 AS KIA RECOMMENDS. I HAVE CONTACTED KIA ABOUT
                                                              5     THIS ISSUE AND THEY SAID MY ENGINE IS NOT A RECALL. I READ
                                                                    NHTSA IS LEADING THE KIA RECALL BUT NOT SURE IF THAT'S
                                                              6
                                                                    ACTUAL FACT OR NOT. WHAT I HOPE FOR IS THAT MORE
                                                              7     INVESTIGATION GOES INTO THE REGULAR 2.0 ENGINE THAT'S IN MY
                                                                    CAR. I READ KIA HAS A 2.0 TURBO RECALL AND DON'T UNDERSTAND
                                                              8
                                                                    WHAT THE TURBO PART IS ABOUT SINCE IT'S AN EXTERNAL PART OF
                                                              9     THE ENGINE. I HAVE ALL MAINTENANCE RECORDS OF OIL CHANGES
                                                                    UNTIL I PURCHASED THE CAR IN THE 43,000 MILES RANGE FROM MY
                                                             10
                                                                    ORIGINAL LEASE. I THEN RECORDED EVERY OIL CHANGE DONE BUT
                                                             11     DON'T HAVE THE RECEIPTS. I DO ALL MY OWN WORK NOW BECAUSE I
                                                             12     DON'T TRUST KIA AND IF ONE TRIES TO CALL THEM IT'S IMPOSSIBLE
NYE, STIRLING, HALE & MILLER




                                                                    TO TALK TO ANYONE. I'M ACTUALLY NOT SURE HOW MUCH LONGER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     MY CAR WILL RUN BUT I'M NOT WILLING TO TRADE IT IN AND SEND
                                                             14     THIS ISSUE ONTO SOMEONE ELSE LIKE KIA IS DOING TO IT'S
                                                                    CUSTOMERS. I'M NOT EXACTLY SURE WHAT WILL HAPPEN IF
                                                             15     THE ENGINE FAILS WHEN I'M DRIVING IT BUT I NOW HAVE IT
                                                             16     DOCUMENTED. AT SOME POINT I'LL HAVE TO REPLACE
                                                                    THE ENGINE AND REALLY DON'T FEEL I SHOULD BE RESPONSIBLE
                                                             17     SINCE I HAVE FOLLOWED KIA'S MAINTENANCE REQUIREMENTS. I'M
                                                             18     NOT SURE IF NHTSA CAN HELP MY ISSUE BUT I DON'T KNOW WHO TO
                                                                    TURN TO.
                                                             19
                                                             20     I THANK YOU FOR YOUR TIME AND HOPE YOU ALL HAVE A
                                                                    WONDERFUL DAY
                                                             21
                                                             22     SINCERELY

                                                             23     [XXX]
                                                             24
                                                                    INFORMATION REDACTED PURSUANT TO THE FREEDOM OF
                                                             25     INFORMATION ACT (FOIA), 5 U.S.C. 552(B)(6). *TR
                                                             26
                                                                    NHTSA ID Number: 11054770
                                                             27     Complaint Date December 14, 2017
                                                             28     Incident Date July 4, 2017
                                                                                                          169
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 170 of 243 Page ID #:170



                                                              1     Consumer Location WEEKI WACHEE, FL
                                                                    Vehicle Identification Number KNAFW6A36D5****
                                                              2
                                                                    Summary of Complaint
                                                              3     TL* THE CONTACT OWNS A 2013 KIA FORTE. WHILE DRIVING 70 MPH,
                                                                    THE MOTOR FAILED. THERE WERE NO WARNING INDICATORS
                                                              4
                                                                    ILLUMINATED. THE VEHICLE WAS TOWED TO DELAND KIA (2322 S
                                                              5     WOODLAND BLVD, DELAND, FL 32720, (386) 734-7800) WHERE IT WAS
                                                                    DIAGNOSED THAT THE CRANK SHAFT FAILED AND DESTROYED
                                                              6
                                                                    THE ENGINE. THE VEHICLE WAS REPAIRED. THE MANUFACTURER
                                                              7     STATED THAT THEY WOULD NOT REPAIR THE VEHICLE BECAUSE
                                                                    THERE WAS NO OPEN RECALL AND THE VEHICLE WAS NOT UNDER
                                                              8
                                                                    WARRANTY. THE FAILURE MILEAGE WAS 66,000.
                                                              9
                                                                    NHTSA ID Number: 11074627
                                                             10
                                                                    Complaint Date February 4, 2018
                                                             11     Incident Date January 26, 2018
                                                             12     Consumer Location MARSEILLES, IL
NYE, STIRLING, HALE & MILLER




                                                                    Vehicle Identification Number KNAFT4A20D5****
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     Summary of Complaint
                                                             14     THIS IS THE 2ND ENGINE REPLACEMENT I HAVE HAD TO DO IN A 2013
                                                                    CAR. DRIVING 60MPH WITHOUT WARNING CAR STALLED AND I WAS
                                                             15     FORCED TO COAX TO THE SIDE OF RURAL COUNTRY ROAD, IN THE
                                                             16     MIDDLE OF EXTREME COLD WEATHER THE 2ND TIME. THE 1ST TIME I
                                                                    WAS DRIVING THE CAR ABFTER JUST GETTING OIL CHANGED AND
                                                             17     CAR MADE A LOUD NOISE AND CAR STALLED WHILE DRIVING ON
                                                             18     INTERSTATE AT 70MPH. CAR WAS TOWED AND ENGINE WAS BLOWN
                                                                    EACH TIME.
                                                             19
                                                             20     I HAVE CONTACTED KIA ON BOTH OCCASIONS AND ON BOTH
                                                                    OCCASIONS CAR WAS SENT TO DEALERSHIP AND COULD NOT FIGURE
                                                             21     OUT WHY ENGINE BLEW. OIL LEVELS WHERE FOUND GOOD. THIS IS
                                                             22     RIDICULOUS THAT I HAVE HAD TWO REPLACE 2 ENGINES IN A 2013
                                                                    KIA WHICH IS FINANCED AND KIA REFUSES TO DO ANYTHING ABOUT
                                                             23     IT.
                                                             24
                                                                    I HAVE RECEIPTS AS WELL AS REPORTS DONE ON CAR EACH TIME
                                                             25     THIS OCCURRED. HOWEVER THEY ARE IN GLOVEBOX OF CAR AT
                                                             26     GARAGE GETTING A NEW ENGINE!

                                                             27     NHTSA ID Number: 11101299
                                                             28     Complaint Date June 12, 2018
                                                                                                          170
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 171 of 243 Page ID #:171



                                                              1     Incident Date June 9, 2018
                                                                    Consumer Location CHATTANOOGA, TN
                                                              2
                                                                    Vehicle Identification Number KNAFW5A38D5****
                                                              3     Summary of Complaint
                                                                    I WAS ENTERING THE FREEWAY, ACCELERATED TO MATCH TRAFFIC
                                                              4
                                                                    SPEED, I HEARD THE ENGINE’S RPMS INCREASE BUT ALMOST
                                                              5     IMMEDIATELY AFTERWARDS THE CAR SHUT DOWN. I WAS IN THE
                                                                    MIDDLE LANE OF A VERY BUSY INTERCHANGE AND GOING ABOUT
                                                              6
                                                                    60MPH WHEN THE CAR QUIT. I KEPT TRYING TO RESTART THE CAR BY
                                                              7     PUTTING IT IN NEUTRAL AND AT THE SAME TIME STEER IT TOWARDS
                                                                    THE SHOULDER. THERE WERE NO WARNING LIGHTS. WHEN I HEARD
                                                              8
                                                                    THE ENGINE NOISE I LOOKED AT THE DASH, ALL WAS NORMAL, THE D
                                                              9     FOR DRIVE WAS VISIBLE. IT HAPPENED VERY QUICKLY. ONCE
                                                                    STOPPED AND OUT OF TRAFFIC, I TRIED TO RESTART THE CAR, IT RAN
                                                             10
                                                                    FOR JUST SECONDS THEN NOTHING. THIS CAR HAD JUST BEEN
                                                             11     SERVICED AT THE KIA DEALER. IT ONLY HAS 51K MILES ON IT. I HAD
                                                             12     TO HAVE IT TOWED TO THE DEALER. THEY ARE TELLING ME
NYE, STIRLING, HALE & MILLER




                                                                    THE ENGINE IS FAULTY BUT THEY DON'T MAKE IT ANYMORE AND
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     THEY HAVE NO RESOLUTION FOR ME. THE CAR IS ONLY 4 MONTHS
                                                             14     PAST THE 5 YEAR MARK AND IT IS UNDER 60000 MILES. IT HAS BEEN
                                                                    MAINTAINED PERFECTLY, IT STILL LOOKS NEW. THE ORIGINAL
                                                             15     OWNER DID ALL THE SERVICE AS WELL. KIA KNOWS THEY HAVE
                                                             16     FAULTY ENGINES, YET THEY DO NOTHING TO WARN THE OWNERS OR
                                                                    REMEDY THE PROBLEM. THE SAY THEIR CARS ARE GOOD FOR 10YRS
                                                             17     OR 100K MILES, THEN THEY SHOULD MAKE IT SO. THIS CAR IS A TOP
                                                             18     OF THE LINE 2013 FORTE SX (WITH ALL THE BELLS AND WHISTLES) . I
                                                                    BELIEVE IT IS ALSO AFFECTED BY THE LATEST AIRBAG RECALL AS
                                                             19     WELL.
                                                             20
                                                                    NHTSA ID Number: 11104899
                                                             21     Complaint Date June 30, 2018
                                                             22     Incident Date June 18, 2016
                                                                    Consumer Location NORMAN, OK
                                                             23     Vehicle Identification Number KNAFT4A20D5****
                                                             24     Summary of Complaint
                                                                    I, LIKE MANY OTHER KIA FORTE OWNERS, FEEL THE RECALL SHOULD
                                                             25     INCLUDE THE FORTE. I HAVE EXPERIENCED THE SAME ISSUES AS THE
                                                             26     OTHER OWNERS - ENGINE KNOCKING, OIL ISSUES, WHITE SMOKE
                                                                    EXITING THE EXHAUST, LOSS OF SPEED WHILE DRIVING, CAR DYING
                                                             27     AFTER ACCELERATION AND FINISHING IN A PUFF OF SMOKE. WHEN IT
                                                             28     FIRST BEGAN IN JUNE 2016 I TOOK THE CAR IN TO THE DEALERSHIP
                                                                                                       171
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 172 of 243 Page ID #:172



                                                              1     WHERE IT WAS PURCHASED AND THEY SAID THEY WOULD NOT
                                                                    REPAIR IT BECAUSE IT WASN'T THEIR FAULT. YET, I SEE THAT THE
                                                              2
                                                                    SAME PROBLEMS ARE LITERALLY BEING REPAIRED ON OTHER
                                                              3     MODELS WITH THE SAME ENGINE AND ISSUES. THE THETA II
                                                                    2.4L ENGINE CLEARLY IS DEFECTIVE IN ALL OF THE VEHICLES. I FAIL
                                                              4
                                                                    TO UNDERSTAND WHY THE FORTE WAS NOT INCLUDED ON THIS LIST.
                                                              5     TO MAKE MATTERS WORSE, THE DEALERSHIP REALLY RAKED US
                                                                    OVER THE COALS ON THE PURCHASE AND FIVE YEARS LATER WE
                                                              6
                                                                    STILL OWE NEARLY $10K ON THE VEHICLE. CLEARLY OTHER
                                                              7     DEALERSHIPS ARE AWARE OF THE DEFECT BECAUSE I CANNOT GET
                                                                    ANYONE TO TAKE IT AS A TRADE IN - TURNED DOWN BY OVER TEN
                                                              8
                                                                    DEALERSHIPS. PLEASE ADVISE ME ON HOW WE CAN RECTIFY THIS
                                                              9     PROBLEM. MY HUSBAND IS A DISABLED VETERAN AND WE RELY ON
                                                                    THIS VEHICLE TO GET TO AND FROM APPOINTMENTS, AS IT IS OUR
                                                             10
                                                                    ONLY MEANS OF TRANSPORTATION.
                                                             11
                                                             12     NHTSA ID Number: 11113159
NYE, STIRLING, HALE & MILLER




                                                                    Complaint Date July 23, 2018
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     Incident Date July 12, 2018
                                                             14     Consumer Location ALISO VIEJO, CA
                                                                    Vehicle Identification Number KNAFW4A30D5****
                                                             15     Summary of Complaint
                                                             16     WHILE DRIVING AT 65+ MPH ON THE FREEWAY, THIS 2013 KIA FORTE
                                                                    SX LOST POWER (ENGINE LIGHT, OIL LIGHT AND BATTERY LIGHT
                                                             17     ILLUMINATED), STEERING STIFFENED AND VEHICLE RAPIDLY
                                                             18     DECELERATED. IT WAS VERY DIFFICULT AND DANGEROUS TO GET
                                                                    THE VEHICLE DIRECTED OVER TO THE FREEWAY SHOULDER.
                                                             19
                                                             20     THE VEHICLE HAS 61,619 MILES. IT WAS TOWED TO A KIA DEALERSHIP
                                                                    WHERE, BASED ON ENGINE NOISE, KIA HAS DIAGNOSED A ROD
                                                             21     BEARING MALFUNCTION AT THE BOTTOM OF THE ENGINE.
                                                             22     THIS ENGINE IS THE 2.4L THETA-II MPI (MULTI-PORT
                                                                    INJECTION) ENGINE (VS THE GDI, OR GASOLINE DIRECT
                                                             23     INJECTION, ENGINE THAT HAS ALREADY BEEN RECALLED).
                                                             24
                                                                    NHTSA ID Number: 11113334
                                                             25     Complaint Date July 24, 2018
                                                             26     Incident Date July 5, 2017
                                                                    Consumer Location DUBLIN, OH
                                                             27     Vehicle Identification Number KNAFU5A23C5****
                                                             28     Summary of Complaint
                                                                                                       172
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 173 of 243 Page ID #:173



                                                              1     KIA FIRE: I WAS DRIVING ABOUT 20 MILES AND WAS STOPPED AT A
                                                                    STOP LIGHT AT A MAJOR INTERSECTION WHEN THE CAR STARTED TO
                                                              2
                                                                    MAKE A KNOCKING SOUND AND THEN STALLED OUT. I TRIED TO
                                                              3     RESTART THE CAR, WHICH RESTARTED, THEN IMMEDIATELY
                                                                    STALLED OUT AGAIN. TRAFFIC BEHIND ME GOT OUT OF THEIR CARS
                                                              4
                                                                    TO TELL ME THE CAR WAS ON FIRE, BUT I COULDN'T SEE IT BECAUSE
                                                              5     IT WAS UNDERNEATH THE HOOD AND SMOKE WAS COMING FROM
                                                                    THE BOTTOM OF THE CAR. 2 OTHER DRIVERS GOT MYSELF AND MY
                                                              6
                                                                    DAUGHTER OUT OF THE CAR, WHILE ANOTHER DRIVER USED A RAG
                                                              7     TO OPEN THE HOOD AND SPRAY THE ENGINE BLOCK WITH AN
                                                                    EXTINGUISHER. MY DAUGHTER AND I DIDN'T SUSTAIN ANY INJURIES,
                                                              8
                                                                    BUT DID INHALE SOME SMOKE. THE CAR WAS INOPERABLE AT THIS
                                                              9     POINT AND HAD TO BE TOWED WHILE WE WAITED ON A RIDE. THE
                                                                    CAR WAS TOWED TO THE KIA DEALERSHIP WHERE THEY TOOK
                                                             10
                                                                    THE ENGINE APART TO TRY TO INVESTIGATE THE ISSUE. THEY WERE
                                                             11     UNSURE WHAT CAUSED THE FIRE, BUT THE WIRING HARNESS SEEMED
                                                             12     TO BE MELTED, ALONG WITH OTHER BELTS IN THE ENGINE BAY. I
NYE, STIRLING, HALE & MILLER




                                                                    HAD TO FILE THIS AS A CLAIM UNDER INSURANCE, THE TOTAL
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     DAMAGES WERE ABOVE $4500 AND MY CAR WAS OUT OF
                                                             14     COMMISSION FOR 3 MONTHS.

                                                             15     NHTSA ID Number: 11113633
                                                             16     Complaint Date July 25, 2018
                                                                    Incident Date May 22, 2018
                                                             17     Consumer Location LAKEVILLE, MN
                                                             18     Vehicle Identification Number KNAFX4A69E5****
                                                                    Summary of Complaint
                                                             19     TL* THE CONTACT OWNS A 2013 KIA FORTE. WHILE DRIVING AT AN
                                                             20     UNKNOWN SPEED, THERE WAS A KNOCKING NOISE COMING FROM
                                                                    THE ENGINE COMPARTMENT. THE VEHICLE WAS TAKEN TO JEFF
                                                             21     BELZER'S CHEVROLET, DODGE, KIA (21111 CEDAR AVE, LAKEVILLE,
                                                             22     MN 55044, (952) 469-4444) WHERE IT WAS DIAGNOSED THAT
                                                                    THE ENGINE NEEDED TO BE REPLACED. THE VEHICLE WAS NOT
                                                             23     REPAIRED. THE MANUFACTURER WAS NOTIFIED. THE APPROXIMATE
                                                             24     FAILURE MILEAGE WAS 83,000.

                                                             25     NHTSA ID Number: 11118145
                                                             26     Complaint Date August 6, 2018
                                                                    Incident Date May 5, 2018
                                                             27     Consumer Location KINGWOOD, WV
                                                             28     Vehicle Identification Number KNAFW4A32D5****
                                                                                                       173
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 174 of 243 Page ID #:174



                                                              1     Summary of Complaint
                                                                    DRIVING INTERSTATE 55 MPH ENGINE MADE CLUNKING NOISE AND
                                                              2
                                                                    STOPPED HAD TO BE TOWED HOME CHECKED TIMING CHAIN WAS
                                                              3     GOOD DROPPED OIL PAN AND ROD SHATTERED AND METAL SHAVING
                                                                    ALL TORE UP ENGINE NO LONGER ABLE TO BE REPAIRED LOOKING
                                                              4
                                                                    FOR A NEW ENGINE OWE $10,000 ON CAR HAVE TO CARRY FULL
                                                              5     COVERAGE INSURANCE DOESN'T RUN
                                                              6
                                                                    NHTSA ID Number: 11119380
                                                              7     Complaint Date August 11, 2018
                                                                    Incident Date July 16, 2018
                                                              8
                                                                    Consumer Location PITTSBURGH, PA
                                                              9     Vehicle Identification Number KNAFU4A28D5****
                                                                    Summary of Complaint
                                                             10
                                                                    I WAS DRIVING DOWN THE HIGHWAY AT 55 MPH , ALL OF A SUDDEN
                                                             11     ALL OF MY DASHBOARD LIGHTS CAME ON AND MY CAR HAD NO
                                                             12     POWER, I WAS ALMOST REAR ENDED BY SEVERAL VEHICLES AS I HAD
NYE, STIRLING, HALE & MILLER




                                                                    NO ENGINE POWER TO MOVE THE VEHICLE. I WAS ABLE TO GET TO
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     THE SIDE OF THE HIGHWAY( NOT A PULL OVER PLACE) I CALLED FOR
                                                             14     A TOW AND HAD IT TAKEN TO THE SHOP I USUALLY GO TO ONLY TO
                                                                    FIND OUT THE ENGINE HAS BLOWN. KIA IS AWARE OF THIS PROBLEM
                                                             15     ON OTHER OF THEIR VEHICLES. THIS EVENT ALMOST COST ME MY
                                                             16     LIFE... KIA NEEDS TO BE HELD RESPONSIBLE FOR TAKING CARE OF
                                                                    THIS PROBLEM. MY ESTIMATE FOR A REPLACEMENT ENGINE IS $
                                                             17     3780.00
                                                             18
                                                                    NHTSA ID Number: 11172405
                                                             19     Complaint Date January 27, 2019
                                                             20     Incident Date June 9, 2018
                                                                    Consumer Location YELLVILLE, AR
                                                             21     Vehicle Identification Number KNAFU4A24C5****
                                                             22     Summary of Complaint
                                                                    MY SON WAS DRIVING HOME AND WAS GOING ABOUT 55 MPH ON AR
                                                             23     HWY 62. THE ROAD NARROWS DOWN FROM TWO LANE TO ONE RIGHT
                                                             24     BY A BLUFF WHEN THE MOTOR WITHOUT WARNING, THREW A ROD IN
                                                                    THE MIDDLE OF THE HIGHWAY AND SHATTERED THE ENGINE.
                                                             25     ABSOLUTELY NO WHERE TO PULL OVER. HE WAS VERY LUCKY NOT
                                                             26     TO BE HIT AS HE COULDN'T GIVE ANY NOTICE TO THE VEHICLES
                                                                    BEHIND HIM. WE ALWAYS MADE SURE TO CHANGE THE OIL AND
                                                             27     MAKE SURE EVERYTHING WAS IN TOP NOTCH. COME TO FIND OUT
                                                             28     THE OIL WASN'T MAKING IT TO THE ENGINE. KIA SHOULD INCLUDE
                                                                                                       174
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 175 of 243 Page ID #:175



                                                              1     THIS IN THEIR RECALL AS THEIR OTHER ENGINES HAVE HAD
                                                                    MAJOR ENGINE FAILURES ON THE SAME ENGINE IN OTHER VEHICLES.
                                                              2
                                                                    WHAT WOULD BE EVEN BETTER IS IF THEY REPLACED IT BECAUSE
                                                              3     ANOTHER ENGINE WOULD DO THE SAME THING. SINCE THIS ENGINE
                                                                    IS IN PIECES NOW! UNFORTUNATELY I IT'S NOT EVEN FULLY PAID
                                                              4
                                                                    FOR. IT HAS SINCE BECOME A $10,000 YARD ORNAMENT. SO
                                                              5     THANKFUL NOBODY WAS HURT BUT KIA SHOULD BE HELD
                                                                    RESPONSIBLE. I'M SURE WE ARE NOT THE ONLY ONES WHO HAVE HAD
                                                              6
                                                                    THIS HAPPEN.
                                                              7
                                                                    NHTSA ID Number: 11183270
                                                              8
                                                                    Complaint Date February 28, 2019
                                                              9     Incident Date May 5, 2018
                                                                    Consumer Location KINGWOOD, WV
                                                             10
                                                                    Vehicle Identification Number KNAFW4A32D5****
                                                             11     Summary of Complaint
                                                             12     DRIVING ON INTERSTATE ENGINE MADE LOUD NOISE SHUT DOWN
NYE, STIRLING, HALE & MILLER




                                                                    WHEN OIL PAN WAS DROPPED TO SEE WHAT HAPPENED
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     THE ENGINE BLEW A ROD DESTROYING THE ENGINE CAR WAS
                                                             14     FINANCED STILL OWE $10,000 CAR ENGINE DESTROYED KIA IS
                                                                    RECALLING ALL 2.0 ENGINES DUE TO THIS DEFECT EXCEPT THE FORTE
                                                             15     SO I PAY A PAYMENT MONTHLY CARRY FULL COVERAGE FOR A CAR
                                                             16     THAT DOESN'T RUN ONLY RESPONSE FROM KIA IS IT IS NOT UNDER
                                                                    WARRANTY!!!
                                                             17
                                                             18     NHTSA ID Number: 11184922
                                                                    Complaint Date March 7, 2019
                                                             19     Incident Date February 11, 2019
                                                             20     Consumer Location NEW BRAUNFELS, TX
                                                                    Vehicle Identification Number KNAFU4A27D5****
                                                             21     Summary of Complaint
                                                             22     I AM SUBMITTING A COMPLAINT ON THE 2013 KIA FORTE
                                                                    EX ENGINE FAILURE FOR REVIEW.
                                                             23
                                                             24     I HAVE A COPY OF THE CARFAX REPORT GIVEN BY THE LOCAL KIA
                                                                    DEALERSHIP AT THE TIME OF PURCHASE WHICH SHOWS THE VEHICLE
                                                             25     WAS MAINTAINED REGULARLY. AT THE TIME OF PURCHASE IN
                                                             26     AUGUST 2018, THE DEALERSHIP SERVICED THE VEHICLE (OIL CHANGE,
                                                                    ETC.). WE HAD ANOTHER OIL CHANGE AND OVERVIEW OF THE
                                                             27     VEHICLE SINCE THEN.
                                                             28
                                                                                                          175
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 176 of 243 Page ID #:176



                                                              1     ALL WAS WORKING FINE UNTIL FEBRUARY 11,2019 WHEN WE HEARD
                                                                    A LOUD KNOCKING NOISE WHEN VEHICLE WAS IN IDLE AND
                                                              2
                                                                    INCREASES WHEN SHIFTED INTO DRIVE. ON FEBRUARY 12, I TOOK THE
                                                              3     CAR TO OUR AUTO REPAIR SHOP. THEY DETERMINED THE
                                                                    INTERNAL ENGINE NEAR THE REAR IS WHERE THE KNOCKING NOISE
                                                              4
                                                                    WAS COMING FROM. THIS WOULD TAKE A REBUILD OR
                                                              5     REPLACEMENT OF THE ENGINE. I CALLED A LOCAL KIA DEALERSHIP
                                                                    ABOUT THIS AND THEY SAID THERE WERE NO RECALLS AND ALL
                                                              6
                                                                    WORK WOULD BE BILLABLE. I HAVE NOT HAD A GOOD EXPERIENCE
                                                              7     WITH THIS DEALERSHIP’S SERVICE DEPARTMENT IN THE PAST AND
                                                                    WAS SKEPTICAL ABOUT TAKING THIS CAR THERE. THIS IS WHY I DID
                                                              8
                                                                    NOT TAKE THE CAR TO THE DEALERSHIP. I HAVE A TRUSTED AUTO
                                                              9     REPAIR SHOP THAT GIVES ME HONEST AND TIMELY ADVICE AND
                                                                    RESULTS.
                                                             10
                                                             11     I HAVE CONTACTED KIA MOTORS AMERICA, INC ALREADY AND AM
                                                             12     HOPING THAT MY COMMUNICATING WITH KIA MOTORS AMERICA,
NYE, STIRLING, HALE & MILLER




                                                                    INC. DIRECTLY WILL HELP TO GIVE ME THE SUPPORT THEY
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     ADVERTISE TO CUSTOMERS ON ALL OF THEIR VEHICLES. KIA CLAIMS
                                                             14     TO BACK UP THE QUALITY OF THEIR VEHICLES. HOPEFULLY KIA WILL
                                                                    ACKNOWLEDGE THE ISSUE WITH THIS MODEL’S ENGINE FAILURE AND
                                                             15     PROVIDE FINANCIAL ASSISTANCE FOR THE EXPENSE THAT WE HAVE
                                                             16     INCURRED.

                                                             17     I THANK YOU FOR TAKING THE TIME TO REVIEW THIS INFORMATION.
                                                             18
                                                                    2013 KIA FORTE EX
                                                             19
                                                             20     SEDAN 4DR

                                                             21     2.0L I4 F DOHC 16V
                                                             22
                                                                    GASOLINE
                                                             23
                                                             24     FRONT WHEEL DRIVE

                                                             25     NHTSA ID Number: 11190645
                                                             26     Complaint Date March 27, 2019
                                                                    Incident Date August 22, 2018
                                                             27     Consumer Location FORT DRUM, NY
                                                             28     Vehicle Identification Number KNAFU4A29C5****
                                                                                                       176
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 177 of 243 Page ID #:177



                                                              1     Summary of Complaint
                                                                    2012 KIA FORTE EX SEDAN 2.0 THETA 2 ENGINE PISTON SLAP CAUSED
                                                              2
                                                                    DAMAGE TO THE PISTONS AND THE ENGINE BLOCK. THE VEHICLE
                                                              3     HAD THE PROBLEM WHEN STATIONARY AND GOT PROGRESSIVELY
                                                                    WORSE WHILE IN MOTION. VEHICLE HAS NOT BEEN REPAIRED AND
                                                              4
                                                                    NOT DRIVEN SINCE DUE TO RESEARCH FINDING THIS IS A MUCH TOO
                                                              5     COMMON PROBLEM WITH KIA FORTE OWNERS
                                                              6
                                                                    NHTSA ID Number: 11193273
                                                              7     Complaint Date April 2, 2019
                                                                    Incident Date March 28, 2019
                                                              8
                                                                    Consumer Location NASHVILLE, TN
                                                              9     Vehicle Identification Number KNAFT4A23D5****
                                                                    Summary of Complaint
                                                             10
                                                                    I WAS DRIVING HOME LIKE USUAL NOT EVEN A WEEK AFTER MY
                                                             11     REGULAR OIL CHANGE AND AS I WAS PULLING UP A SMALL HILL
                                                             12     CLOSE TO MY APARTMENT MY ENGINE SPUTTERED, BACKFIRED AND
NYE, STIRLING, HALE & MILLER




                                                                    STALLED. I LOST ALL POWER STEERING AND BRAKES AT THIS POINT. I
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     PUT THE CAR IN NEUTRAL AND COASTED TO A STOP. AFTER SOME
                                                             14     TROUBLESHOOTING I FINALLY GOT THE CAR TO TURN OVER AND
                                                                    THE ENGINE IMMEDIATELY STARTED KNOCKING VERY LOUDLY. IT IS
                                                             15     CLEARLY UNSAFE TO DRIVE AT THIS POINT AND AN OBVIOUS
                                                             16     MANUFACTURERS DEFECT. THE CAR IS AT 62,000 MILES AND THE
                                                                    WARRANTY IS GOOD TO 100,000 MILES. I HAVE SEEN DOZENS OF
                                                             17     COMPLAINTS ABOUT THIS MODEL OF CAR WORTH THE SAME ISSUE
                                                             18     AND HUNDREDS OF COMPLAINTS WITH OTHER MODELS USING THE
                                                                    SAME ENGINE. IT IS QUITE AN ISSUE TO TAKE CARE OF MONETARILY
                                                             19     FOR THE CUSTOMERS OF KIA AND SHOULD BE INVESTIGATED
                                                             20     FURTHER.

                                                             21     NHTSA ID Number: 11194388
                                                             22     Complaint Date April 7, 2019
                                                                    Incident Date March 15, 2019
                                                             23     Consumer Location SPRINGFIELD, MO
                                                             24     Vehicle Identification Number KNAFW5A35C5****
                                                                    Summary of Complaint
                                                             25     DRIVING DOWN AN INTERSTATE AROUND 75MPH
                                                             26     THE ENGINE STARTED MAKING AN ABNORMAL LOUD ENGINE
                                                                    KNOCKING NOISE SO I PULLED OVER TO THE MEDIAN AND THE OIL
                                                             27     LIGHT CAME ON, ENGINE SEIZED, AND THE CAR DIED AND WOULD
                                                             28     NOT START. CAR HAD OIL. TOWED 100+ MILES TO OUR LOCAL KIA
                                                                                                       177
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 178 of 243 Page ID #:178



                                                              1     DEALERSHIP AND THEY SAID #2 ROD BEARING "SEVERELY WORN AND
                                                                    CAUSING THE ENGINE TO MAKE NOISE AND STOP ROTATING". THEY
                                                              2
                                                                    RECOMMENDED A COMPLETE ENGINE REPLACEMENT AT A COST OF
                                                              3     AROUND $5700 (COST AND LABOR). 2012 KIA FORTE SX WITH
                                                                    2.4L ENGINE AND 106,XXX MILES (6,000 OUTSIDE THEIR 10YEAR/100,000
                                                              4
                                                                    MILE WARRANTY). CAR HAD REGULAR OIL CHANGES AT THE PROPER
                                                              5     TIMES. THIS IS THE SAME TYPE OF PROBLEM (WORN ROD BEARINGS)
                                                                    KIA/HYUNDAI HAD WITH THEIR OTHER ENGINES WHICH REQUIRED A
                                                              6
                                                                    RECALL TO ADDRESS THE THOUSANDS OF GRIEVANCES. I WOULD
                                                              7     LIKE THESE 2.4L FORTE ENGINES TO ALSO BE INCLUDED IN A FUTURE
                                                                    RECALL BECAUSE I BELIEVE THESE ENGINES ARE EITHER DEFECTIVE
                                                              8
                                                                    IN THEIR MANUFACTURING PROCESS OR JUST FAULTY BY DESIGN.
                                                              9     HAD I NOT PULLED OVER WHEN I DID THERE IS A POSSIBILITY
                                                                    THE ENGINE WOULD HAVE SEIZED WHILE I WAS DRIVING INTERSTATE
                                                             10
                                                                    SPEED WITH THE TYPICAL INTERSTATE TRAFFIC (SEMI TRUCKS ALL
                                                             11     OVER) WITH MY WIFE AND TWO SMALL CHILDREN ON BOARD. KIA
                                                             12     REFUSES TO ACKNOWLEDGE A PROBLEM AND SO FAR HAVE OFFERED
NYE, STIRLING, HALE & MILLER




                                                                    NO SATISFACTION. A MODERN CAR SHOULD LAST MORE THAN 7
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     YEARS, UNLESS IT WAS DESIGNED WRONG OR DAMAGED IN THE
                                                             14     MANUFACTURING PROCESS.

                                                             15     NHTSA ID Number: 11204072
                                                             16     Complaint Date April 27, 2019
                                                                    Incident Date April 26, 2019
                                                             17     Consumer Location ANAHEIM, CA
                                                             18     Vehicle Identification Number KNAFU4A22D5****
                                                                    Summary of Complaint
                                                             19     OVER THE LAST SEVERAL MONTHS, THE KIA HAS BEEN KNOCKING AT
                                                             20     LOW ENGINE RPM UPON INITIAL ACCELERATION FROM A STOP,
                                                                    PARTICULARLY WITH THE AIR CONDITIONING ENGAGED. IT'S GAS
                                                             21     MILEAGE IS ALSO SUBSTANTIALLY DOWN. I HAD THOUGHT IT
                                                             22     NEEDED A TUNE UP, BUT AFTER READING ABOUT THE ISSUES WITH
                                                                    OTHER KIA AND HYUNDAI ISSUES WITH THE THETA II ENGINE, IT
                                                             23     SEEMS MORE LIKELY THAT THIS ENGINE IS GETTING READY TO GO
                                                             24     DOWN THE SAME ROAD AS THE PROBLEM HAS BECOME MORE
                                                                    PRONOUNCED IN THE LAST MONTH OR SO. FOR THE MOMENT I AM
                                                             25     GOING TO PARK THE CAR AND DRIVE MY AVALANCHE (DESPITE GAS
                                                             26     BEING NORTH OF $4 A GALLON) UNTIL THE FORTE IS INCLUDED IN
                                                                    THE ENGINE RECALLS LIKE THE OTHER KIA MODELS WITH THE
                                                             27     SAME ENGINE. IT IS BAFFLING TO ME THAT THIS MODEL WAS
                                                             28     EXCLUDED.
                                                                                                       178
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 179 of 243 Page ID #:179



                                                              1     NHTSA ID Number: 11204913
                                                                    Complaint Date May 1, 2019
                                                              2
                                                                    Incident Date February 25, 2019
                                                              3     Consumer Location PALMYRA, IN
                                                                    Vehicle Identification Number KNAFU4A2XC5****
                                                              4
                                                                    Summary of Complaint
                                                              5     I WAS ON MY WAY HOME ONE AFTERNOON DRIVING ON A 2 LANE
                                                                    HIGHWAY IN A RURAL AREA A SPEED LIMIT OF 55MPH, THAT'S THE
                                                              6
                                                                    POSTED SPEED. I DIDN'T HAVE ANYTHING GOING THAT WOULD
                                                              7     PREVENT FROM HEARING THE NOISE IM ABOUT TO HEAR!! IT WAS
                                                                    LIKE CAR WAS NOW CARRYING HUGE WEIGHT AND VERY;LITTLE
                                                              8
                                                                    POWER. I TRIED TO PULL OFF THE SIDE AND THEN CARS OIL LIGHT
                                                              9     CAME ON AND THEN IT STALLED, I PUT IT IN NEUTRAL POSITION
                                                                    ATTEMPTING TO START CAR, CAR DID START BUT ONLY TO MAKE A
                                                             10
                                                                    LOUD KNOCKING FROM HOOD AREA, I POPPED HOOD AND CHECKED
                                                             11     OIL AND OTHER FLUIDS,EVERYTHING SEEMED FINE WITH FLUIDS
                                                             12     BUT ENGINE HAS A HORRID KNOCKING, CAR DIDN'T WANT TO STAY
NYE, STIRLING, HALE & MILLER




                                                                    AT IDLE SO I CALLED FOR A TOW, THEN TAKEN TO LOCAL AUTO
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     REPAIR, THEY CALLED AFTER THEIR INVESTIGATION STATING THE
                                                             14     "CAMSHAFT TIMING WAS BAD AND BY LOOKING AT DIFFERENT
                                                                    THINGS THEY FELT A NEW ENGINE WAS ONLY OPTION AS THE
                                                             15     BEARING WAS NOW BAD, INFORMED ME THAT UPON LOOKING FOR
                                                             16     AN ENGINE IT APPEARED A NEW ENGINE AROUND 6000 DOLLARS WAS
                                                                    ONLY ONE AVAILABLE . I CALLED MY AUTO INS COMP TO EXPLAIN
                                                             17     AND SEE IF I HAD ENOUGH COVERAGE FOR THE REPAIR, TO BE TOLD
                                                             18     THAT THEY(INS COM) WASN'T LIABLE FOR THE ENGINE I DID CALL A
                                                                    FEW OTHER REPAIR PLACES AND WAS TOLD SAME THING (3 TOTAL)SO
                                                             19     I AGAIN TOWED CAR TO HOME AND HAVEN'T ATTEMPTED TO DRIVE. I
                                                             20     SPOKE TO DEALERSHIP TO BE TOLD MY CAR WASN'T IN PREVIOUS
                                                                    RECALL BUT STATED THEY HAD A SLEW CALL AND
                                                             21     REPORT ENGINE FAILURE AND HE VOTED THE FORTE BE IN THE
                                                             22     STANDING RECALL OR PLACE A RECALL FOR THE KIA FORTE AND
                                                                    SUDDEN ENGINE FAILURE.. ZERO TROUBLE WITH THE CAR AND
                                                             23     WOULD LIKE TO GET REPAIRED SO I CAN HAVE TRANSPORTATION
                                                             24     AGAIN. BOUGHT NEW FROM DEALERSHIP I LOVE CAR BUT THIS
                                                                    PROBLEM NEEDSA PROMPT AND THOROUGH INVESTIGATION ON MY
                                                             25     2012 KIA FORTE, IVE BEEN TOLD IT HAS EXACT SAME ENGINE AS THE
                                                             26     CARS IN THE STANDING RECALLS, WHEN MY ENGINE BLOWD AND
                                                                    FORCED ME OFF ROAD WAS VERY SCARY AND DANGEROUS.
                                                             27
                                                             28
                                                                                                          179
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 180 of 243 Page ID #:180



                                                              1     NHTSA ID Number: 11208649
                                                                    Complaint Date May 20, 2019
                                                              2
                                                                    Incident Date June 15, 2018
                                                              3     Consumer Location WATERVILLE, ME
                                                                    Vehicle Identification Number KNAFW6A32C5****
                                                              4
                                                                    Summary of Complaint
                                                              5     GOOD AFTERNOON. I WANTED TO BRING TO THE ATTENTION AND THE
                                                                    SEVERITY OF THIS ISSUE. IN THE MONTH OF JUNE 2018 MY EXPECTING
                                                              6
                                                                    WIFE IN HER 2012 KIA FORTE WAS ON HER WAY HOME ON THE
                                                              7     INTERSTATE WHEN THE CAR WITH NO SIGNS LEADING UP TO THIS
                                                                    DECIDED TO DIE UNEXPECTEDLY ON THE SIDE OF THE INTERSTATE.
                                                              8
                                                                    WE HAD THE CAR TOWED TO A CERTIFIED DEALER TO HAVE
                                                              9     DIAGNOSES OF WHAT HAPPENED THE CONCLUSION WAS
                                                                    THE ENGINE'S CONNECTING ROD BEARINGS SEIZED. MUCH LIKE THE
                                                             10
                                                                    KIA AND HYUNDAI RECALL FOR THE EXACT SAME FAILURE FOR
                                                             11     MORE THAN 1.5 MILLION CARS ARE IMPACTED. I EXPRESSED HOW
                                                             12     THIS COULD BE DUE TO CAR HAS 68,000 MILES ON IT AND ALL THE
NYE, STIRLING, HALE & MILLER




                                                                    MAINTENANCE WAS PERFORMED REGULARLY. THE WIFE PURCHASED
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     THIS CAR USED FROM A WELL KNOWN DEALER ONLY A YEAR AGO
                                                             14     AND ADDED 12,000 ON THE ODOMETER. I CONTACTED KIA CUSTOMER
                                                                    SERVICE AND WAS TOSSED AROUND WITH NO ANSWERS. AFTER
                                                             15     MORE THAN A MONTH KIA CORP CAME TO THE CONCLUSION THAT NO
                                                             16     HELP WOULD BE GIVEN ON REPLACEMENT OF A ENGINE. I EXPRESSED
                                                                    HOW DANGEROUS THIS SITUATION WAS WHEN YOUR
                                                             17     VEHICLE'S ENGINE JUST SEIZES AND HOW CLOSE MY WIFE AND
                                                             18     UNBORN CHILD WAS ALMOST IN A VERY BAD ACCIDENT. THERE WAS
                                                                    ZERO CARES GIVEN. I SPOKE WITH A KIA REPRESENTATIVE AFTER
                                                             19     REVIEW FROM A MANAGER AND WAS TOLD THEY WOULD NOT GIVE
                                                             20     ANY ASSISTANCE DUE TO, AND I QUOTE " BECAUSE YOU HAVE NOT
                                                                    OWNED A PRIOR KIA PRODUCT AND YOU ARE NOT CONSIDERED A
                                                             21     LOYAL CUSTOMER AND DUE TO THAT CONCLUSION THAT IS THE
                                                             22     REASON AND CONCLUSION FOR MAKING THE DECISION". I WAS TO
                                                                    UPSET AND EXPRESSED MY FRUSTRATION AND STILL NO
                                                             23     RESOLUTION. THE CAR IS STILL INOPERABLE TILL I EXHAUST ALL
                                                             24     PATHS AND MAKE SURE MY EXPERIENCE DOES NOT HAPPEN TO ANY
                                                                    OTHERS. THIS IS A VERY DANGEROUS ISSUE AND KIA DOES NOT
                                                             25     WANT TO OWN UP TO IT. THEY ARE SWEEPING THIS ISSUE UNDER A
                                                             26     RUG TILL SOMEBODY REALLY GETS HURT OR WORST. I WANT KAI TO
                                                                    TAKE OWNERSHIP OF THIS ISSUE AND MAKE IT RIGHT NOT JUST FOR
                                                             27     ME BUT OTHERS HAVING THIS ISSUE.
                                                             28
                                                                                                          180
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 181 of 243 Page ID #:181



                                                              1     NHTSA ID Number: 11233438
                                                                    Complaint Date July 19, 2019
                                                              2
                                                                    Incident Date May 31, 2019
                                                              3     Consumer Location EDGEWOOD, MD
                                                                    Vehicle Identification Number KNAFW6A36C5****
                                                              4
                                                                    Summary of Complaint
                                                              5     TL* THE CONTACT OWNS A 2012 KIA FORTE. WHILE DRIVING AT AN
                                                                    UNKNOWN SPEED, THE CONTACT HEARD A LOUD NOISE AND THE
                                                              6
                                                                    VEHICLE SHUT OFF. THE CONTACT PULLED THE VEHICLE OVER AS
                                                              7     SMOKE APPEARED FROM UNDER THE HOOD. THE VEHICLE COULD
                                                                    NOT BE RESTARTED AND WAS TOWED TO AN INDEPENDENT
                                                              8
                                                                    MECHANIC. THE MECHANIC DIAGNOSED THAT THE ENGINE SEIZED.
                                                              9     THE MANUFACTURER WAS CONTACTED, PROVIDED A CASE NUMBER,
                                                                    AND INFORMED THE CONTACT TO TAKE THE VEHICLE TO A KIA
                                                             10
                                                                    DEALER. BOB BELL KIA OF GLEN BURNIE (7900 EASTERN AVE,
                                                             11     BALTIMORE, MD 21224, (410) 766-3600) WAS CONTACTED AND STATED
                                                             12     THAT THERE WERE NO RECALLS AND THE WARRANTY WAS EXPIRED.
NYE, STIRLING, HALE & MILLER




                                                                    THE FAILURE MILEAGE WAS 160,000.
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14     NHTSA ID Number: 11234290
                                                                    Complaint Date July 23, 2019
                                                             15     Incident Date May 29, 2019
                                                             16     Consumer Location EDGEWOOD, MD
                                                                    Vehicle Identification Number KNAFW6A36C5****
                                                             17     Summary of Complaint
                                                             18     I WAS DRIVING THE CAR AT 40 MPH WHEN APPROACHING THE RAMP
                                                                    TO THE HIGHWAY (65 MPH) AND BEGAN TO HEAR A LOT OF NOISE
                                                             19     COMING FROM THE ENGINE (SOUNDED LIKE METAL SCRAPPING). I
                                                             20     BEGAN TO PULL OVER TO THE SHOULDER BUT THE ENGINE STOPPED
                                                                    RUNNING BEFORE I COULD GET TO THE SHOULDER AND NOTE NO
                                                             21     INSTRUMENT PANEL WARNING LIGHTS CAME ON. I COASTED TO THE
                                                             22     SHOULDER OF THE ROAD, PUT THE CAR IN PARK, ATTEMPTED TO
                                                                    START THE CAR, ALL THE INSTRUMENT PANEL LIGHTS WERE
                                                             23     FLASHING, AND THEN DARK SMOKE WAS COMING OUT FROM THE
                                                             24     HOOD. I GOT OUT OF THE CAR AS I THOUGHT IT WAS ON FIRE BUT
                                                                    COULD NOT OPEN THE HOOD AS IT WAS EXTREMELY HOT. I WAITED
                                                             25     AND THEN TRIED AGAIN, FINALLY, OPENING THE HOOD WITH A RAG.
                                                             26     THE CAR WAS TOWED TO A LOCAL MECHANIC WHO DIAGNOSED THAT
                                                                    THE ENGINE SEIZED, I HAD IT TOWED TO A 2ND MECHANIC (SAME
                                                             27     DIAGNOSIS) THEN WAS INFORMED OF SC147 AFTER DOING AN
                                                             28     INTERNET SEARCH. I CONTACTED KIA AND OPENED A CASE #13204401
                                                                                                       181
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 182 of 243 Page ID #:182



                                                              1     WHERE I THEN HAD TO HAVE THE CAR TOWED FOR THE 3RD TIME TO
                                                                    A KIA DEALERSHIP (BOB BELL, BALTIMORE, MD) WHERE THEY HAD
                                                              2
                                                                    TO DO THEIR DIAGNOSTIC TEST (TECHNICIANS CELL VIDEO TO SHOW
                                                              3     THE CAR WILL NOT START), PER KIA, TO COME TO THE CONCLUSION
                                                                    MY CAR IS NOT PART OF SC147 (ACCORDING TO MY VEIN #). THIS
                                                              4
                                                                    SAFETY RECALL IS FOR 2.4L GDI ENGINES AND MINE IS A 2.4L DOHC.
                                                              5     IN ADDITION TO MY COMPLAINT, I WANT TO KNOW WHERE IN THE
                                                                    MANUFACTURING PROCESS (WHAT PLANT WAS MY
                                                              6
                                                                    ENGINEASSEMBLED?) IF GIVEN THEY ARE THE SAME ENGINES BUT
                                                              7     ONLY A TOP COVERING DIFFERENCE (GDI VS DOHC), THEN HOW DO I
                                                                    KNOW FOR SURE MY ENGINE SHOULD NOT HAVE BEEN PART OF
                                                              8
                                                                    MAJOR SC147 SINCE MY VEHICLE HAD BEEN RUNNING WITH NO
                                                              9     ISSUES AND REGULAR MAINTENANCE WITH 160,000 + MILES?
                                                             10
                                                                    NHTSA ID Number: 11241026
                                                             11     Complaint Date August 1, 2019
                                                             12     Incident Date July 31, 2019
NYE, STIRLING, HALE & MILLER




                                                                    Consumer Location GRAFTON, OH
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     Vehicle Identification Number KNAFW6A34C5****
                                                             14     Summary of Complaint
                                                                    I HAD BOUGHT THE CAR USED 5 YEARS AGO WITH 36,000 MILES ON IT.
                                                             15     I HAVE HAD NO PROBLEMS WITH THE CAR FOR THE AT TIME SPAN. I
                                                             16     HAD CHANGED TO OIL AT THE RECOMMENDED INTERVALS USING
                                                                    OEM OIL FILTERS AND FULL SYNTHETIC OIL. I WAS DRIVING HOME
                                                             17     FROM WORK WHEN THE ENGINE STARTED TO DEVELOP A RATTLING
                                                             18     NOISE. AS I MADE A LEFT TURN ONTO A COUNTRY ROAD TRAVELING
                                                                    AT A SPEED OF 45MPH THE RATTLING HAD GOT MORE NOTICEABLE
                                                             19     AND THE ENGINE HAD A LOST OF POWER. EVENTUALLY THE
                                                             20     RATTLING TURN INTO A METALLIC CRUNCHING NOISE BEFORE
                                                                    THE ENGINE COMPLETELY SHUT OFF ON ITS OWN. I HAD PULLED TO
                                                             21     THE SIDE OF THE ROAD TO FURTHER INSPECT THE PROBLEM AND
                                                             22     THAT IS WHEN I HAD DISCOVERED ENGINE OIL COATING
                                                                    THE ENGINE COMPARTMENT AND LEAKING ONTO THE GROUND.
                                                             23     THE ENGINE WOULD NOT RESTARTED LEAVING ME STRANDED ON
                                                             24     THE SIDE OF THE ROAD UNTIL A TOW VEHICLE HAD ARRIVED.

                                                             25     NHTSA ID Number: 11242431
                                                             26     Complaint Date August 8, 2019
                                                                    Incident Date August 6, 2019
                                                             27     Consumer Location MARYSVILLE, OH
                                                             28     Vehicle Identification Number KNAFW6A30D5****
                                                                                                       182
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 183 of 243 Page ID #:183



                                                              1     Summary of Complaint
                                                                    2.4L ENGINE SEIZED WITH NO WARNING WHILE DRIVING AT HIGHWAY
                                                              2
                                                                    SPEED. CAR WAS WELL MAINTAINED, OIL CLEAN, 109,000 MILES. THIS
                                                              3     WOULD'VE BEEN VERY DANGEROUS IF THERE HAD BEEN TRAFFIC AT
                                                                    THE TIME. IT APPEARS SAME ENGINE IN OTHER MODELS SUCH AS
                                                              4
                                                                    OPTIMA AND HYUNDAI SONATA ARE UNDER A RECALL FOR THE
                                                              5     MANUFACTURER FAILING TO REMOVE MACHINING DEBRIS FROM THE
                                                                    ENGINES. SINCE KIA DID NOT INCLUDE THE FORTE FOR SOME REASON
                                                              6
                                                                    I WAS NOT AWARE OF ANY POTENTIAL PROBLEM.
                                                              7
                                                                    NHTSA ID Number: 11242998
                                                              8
                                                                    Complaint Date August 10, 2019
                                                              9     Incident Date July 20, 2019
                                                                    Consumer Location LA CRESCENT, MN
                                                             10
                                                                    Vehicle Identification Number KNAFW6A34D5****
                                                             11     Summary of Complaint
                                                             12     I HAVE A 2013 KIA FORTE KOUP SX WITH THE 2.4L MPI ENGINE. I WAS
NYE, STIRLING, HALE & MILLER




                                                                    DRIVING DOWN THE INTERSTATE AT 75MPH AND ALL OF THE SUDDEN
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     THE ENGINE QUIT RUNNING. I COASTED TO THE SIDE OF THE ROAD
                                                             14     AND OPENED MY HOOD AND DID NOT SEE ANY APPARENT PROBLEMS
                                                                    IN THE ENGINE BAY. OIL LEVEL WAS OK. I STARTED THE CAR AGAIN
                                                             15     AND DID NOT HEAR ANY ABNORMAL NOISES SO I DROVE IT HOME.
                                                             16     TWO WEEKS LATER THE ENGINE STARTED TO MAKE KNOCKING
                                                                    SOUNDS ON MY WAY HOME FROM ANOTHER TRIP. I AM NOW TOLD
                                                             17     THAT THE CAR NEEDS A NEW ENGINEWITH ONLY 69,000 MILES ON IT.
                                                             18     THE KIA RECALL 17V224000 FOR IMPROPERLY MACHINED ENGINES IS
                                                                    NOT NEARLY AS COMPREHENSIVE AS IT NEEDS TO BE AND DOES NOT
                                                             19     INCLUDE THE FORTE. KIA CLAIMS THAT ONLY THE GDI ENGINES ARE
                                                             20     AFFECTED BUT THE REALITY IS THE MPI VERSION OF THE 2.0 AND 2.4
                                                                    THETA II ENGINES ARE FAILING PREMATURELY IN THE EXACT SAME
                                                             21     MANNER AS EVIDENCED BY THE MANY REPORTS FROM OWNERS
                                                             22     ONLINE.

                                                             23     NHTSA ID Number: 11245143
                                                             24     Complaint Date August 20, 2019
                                                                    Incident Date August 11, 2019
                                                             25     Consumer Location MARYSVILLE, WA
                                                             26     Vehicle Identification Number KNAFW5A34C5****
                                                                    Summary of Complaint
                                                             27     KIA,HYUNDAI THETA 2.4 ENGINE FAILURE, UNDER 100K MILES.
                                                             28
                                                                                                          183
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 184 of 243 Page ID #:184



                                                              1     I HAVE A 2012 KIA FORTE HATCH SX WITH THE 2.4 ENGINE. I
                                                                    PURCHASED IT FROM SUNSET KIA OF AUBURN VALLEY WA WITH
                                                              2
                                                                    66,000 MILES NOT QUITE 3 YEARS AGO. IN THAT TIME I'VE PUT ABOUT
                                                              3     30K MILES ON THE CAR. I'VE HAD THE OIL CHANGED REGULARLY,
                                                                    AND IT HAS NEVER BEEN LOW.
                                                              4
                                                              5     LAST WEEK, ON AUGUST 11, 2019, WHILE DRIVING TO WORK
                                                                    THE ENGINE SEIZED ON THE HIGHWAY. I LOST POWER STEERING AND
                                                              6
                                                                    BRAKE ASSIST. I WAS ABLE TO PULL OFF THE ROAD WITHOUT
                                                              7     CAUSING AN ACCIDENT, BUT ONLY BECAUSE OF THE TIME OF DAY.
                                                                    HAD IT HAPPENED DURING HEAVIER TRAFFIC A SIGNIFICANT
                                                              8
                                                                    ACCIDENT COULD HAVE OCCURRED.
                                                              9
                                                                    FROM ONLINE RESEARCH IT APPEARS THAT THIS IS A COMMON
                                                             10
                                                                    PROBLEM FOR THIS CAR AND OTHERS THAT THAT USE THE SAME
                                                             11     THETA II ENGINE. THIS CAR/ENGINE SHOULD BE RECALLED.
                                                             12
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     NHTSA ID Number: 11258832
                                                             14     Complaint Date September 29, 2019
                                                                    Incident Date July 26, 2019
                                                             15     Consumer Location NEWPORT NEWS, VA
                                                             16     Vehicle Identification Number KNAFU4A25D5****
                                                                    Summary of Complaint
                                                             17     I HAVE 2013 KIA FORTE WITH 66,000 MILES AND IT ALREADY HAS
                                                             18     KNOCKING IN THE ENGINE. I WAS TOLD BY A KIA DEALERSHIP THAT
                                                                    THE ENGINE WOULD NEED TO BE REPLACE AND IT WOULD COST ME
                                                             19     5,682$. THEY ALSO SAID THAT THE CAR IS NOT SAFE TO DRIVE ANY
                                                             20     MORE BECAUSE IT COULD SEIZE UP ON ME WHILE DRIVING. THIS CAR
                                                                    SHOULD NOT HAVE AN ENGINE THAT IS PREMATURELY FAILING AT
                                                             21     66,000 MILES. MY TOYOTA TUNDRA HAS OVER 300,000 MILES AND I
                                                             22     HAVE NEVER HAD ANY PROBLEMS WITH ENGINE. KIA NEEDS TO HAVE
                                                                    A RECALL ON THE FORTE ENGINES BECAUSE I'VE SEEN OTHER
                                                             23     COMPLAINTS ONLINE ABOUT THE SAME ISSUE OF A BAD ENGINE AT
                                                             24     LOW MILES.

                                                             25     NHTSA ID Number: 11266924
                                                             26     Complaint Date October 7, 2019
                                                                    Incident Date October 2, 2019
                                                             27     Consumer Location LENOIR CITY, TN
                                                             28     Vehicle Identification Number KNAFU6A26C5****
                                                                                                       184
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 185 of 243 Page ID #:185



                                                              1     Summary of Complaint
                                                                    VEHICLE HAS A SEVERE INTERNAL ENGINE KNOCK AND WILL
                                                              2
                                                                    REQUIRE REBUILDING OR REPLACED. IT HAS 112,000 MILES AND HAS
                                                              3     BEEN SERVICED AT THE REQUIRED INTERVALS WITH KIA SPECIFIED
                                                                    PRODUCTS. 2.0 LITER ENGINE.
                                                              4
                                                              5     NHTSA ID Number: 11290024
                                                                    Complaint Date December 19, 2019
                                                              6
                                                                    Incident Date December 16, 2019
                                                              7     Consumer Location INDEPENDENCE, KY
                                                                    Vehicle Identification Number KNAFU6A20D5****
                                                              8
                                                                    Summary of Complaint
                                                              9     SIMPLY STARTED THE CAR ONE COLD MORNING, AND
                                                                    THE ENGINE STARTED KNOCKING EXTREMELY BAD, CAR NO LONGER
                                                             10
                                                                    DRIVABLE WITH LESS THAN 80,000 MILES SIMILAR TO OTHER KIA
                                                             11     MODELS, HOWEVER THE 2013 FORTE DOESN'T SEEM TO BE COVERED
                                                             12     BY RECALLS AT THIS POINT.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     NHTSA ID Number: 11290669
                                                             14     Complaint Date December 22, 2019
                                                                    Incident Date December 1, 2018
                                                             15     Consumer Location NORTH LAS VEGAS, NV
                                                             16     Vehicle Identification Number KNAFW6A35C5****
                                                                    Summary of Complaint
                                                             17     2012 KIA FORTE KOUP DRIVING ON A 45MPH ROAD WHEN WITHOUT
                                                             18     WARNING ENGINE SEIZED CAUSING DANGEROUS SITUATION
                                                                    ATTEMPTING TO PULL CAR TO SIDE WITHOUT POWER.
                                                             19
                                                             20     TOOK VEHICLE TO DELEARSHIP FOR WARRANTY SERVICE AS CAR
                                                                    WAS STILL UNDER WARRANTY
                                                             21
                                                             22     WAS DENIED WARRANTY SERVICE FOR LUDICROUS REFUSAL TO
                                                                    ACCEPT MAINTENANCE RECORDS BECAUSE I SCANNED THE
                                                             23     ORIGINALS AND WOULD NOT HAND OVER THE ORIGINALS.
                                                             24
                                                                    VEHICLE WAS IN PERFECT RUNNING ORDER AND I PROVIDED VIDEO
                                                             25     EVIDENCE SHOWING KIA VIDEO I HAPPENED TO HAVE SHOT JUST A
                                                             26     FEW WEEKS BEFORE THE ENGINE FAILED DEMONSTRATING CAR WAS
                                                                    RUNNING PERFECT WITHOUT ANY SHAKES, RUMBLES,ODD NOISES
                                                             27     AND ABSOLUTELY NO "SERVICE ENGINE" OR OTHER WARNING
                                                             28     LIGHTS.
                                                                                                  185
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 186 of 243 Page ID #:186



                                                              1     KIA TOOK 2 MONTHS TO EVEN GIVE ME A PRELIMINARY DECISION
                                                                    THAT WOULD NOT COVER THE REPAIRS WITH NO OFFER TO ASSIST
                                                              2
                                                                    WITH A LOANER CAR OR RENTAL OR ANY OTHER ASSISTANCE.
                                                              3
                                                                    OPENED ENGINE UP TO FIND METAL SHAVINGS AND OTHER
                                                              4
                                                                    REMNANTS FROM MANUFACTURE FLOATING AROUND IN OIL PAN.
                                                              5
                                                                    UPON INVESTIGATING A LITTLE FURTHER DISCOVERED THAT KIA
                                                              6
                                                                    NEEDS TO HELD ACCOUNTABLE NOT ONLY FOR THE GDI THETA
                                                              7     ENGINES THAT HAVE BEEN RECALLED UNDER SC147 BUT ALSO THE
                                                                    MPI MODEL ENGINES LIKE I HAVE IN MY CAR.
                                                              8
                                                              9     IN THE RECALL KIA CLAIMS METAL SHAVINGS FROM MANUFACTURE
                                                                    OF THE CRANKSHAFTS ON THE GDI ENGINES CAUSED THE
                                                             10
                                                                    ISSUES.......HOWEVER, THE EXACT SAME CRANKSHAFT DOWN TO THE
                                                             11     PART NUMBERS ARE 100% IDENTICAL.
                                                             12
NYE, STIRLING, HALE & MILLER




                                                                    PLEASE I IMPLORE YOU TO HOLD KIA ACCOUNTABLE NOT ONLY FOR
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     THE GDI ENGINES BUT ALSO THE MPI AS WELL. THEY BOTH USE THE
                                                             14     EXACT SAME PART KIA CLAIMS HAD ISSUES AND KIA CONTINUES TO
                                                                    LIE AND NOT HONOR THEIR WARRANTY.
                                                             15
                                                             16     NHTSA ID Number: 11292228
                                                                    Complaint Date December 31, 2019
                                                             17     Incident Date December 27, 2019
                                                             18     Consumer Location NORFOLK, VA
                                                                    Vehicle Identification Number KNAFW5A3XC5****
                                                             19     Summary of Complaint
                                                             20     PURCHASED MY KIA FORTE 2.4L HATCHBACK USED 5 YEARS AGO
                                                                    WITH 42,000 MILES ON IT. I HAVE HAD NO PROBLEMS WITH THE CAR
                                                             21     AND HAVE CHANGED TO OIL AT THE RECOMMENDED INTERVALS AND
                                                             22     PARTICIPATED IN THE MANUFACTURER RECOMMENDED
                                                                    MAINTENANCE AT CERTIFIED KIA DEALERS ONLY. IN BETWEEN OIL
                                                             23     CHANGES, OIL LEVEL NEVER DECREASED SO THERE WERE NO LEAKS.
                                                             24
                                                                    I WAS DRIVING HOME ON A 3-HOUR TRIP WHEN THE ENGINE STARTED
                                                             25     TO DEVELOP A RATTLING NOISE. I PULLED OVER TO CHECK THE
                                                             26     FLUIDS AND EXPOSED BELT AND NO ISSUES. THE RATTLING GREW
                                                                    MORE NOTICEABLE FROM A RATTLING TO A GRINDING NOISE (60-70
                                                             27     MPH) AND THEN THE MALFUNCTION INDICATOR LIGHT CAME ON.
                                                             28     WITHIN MINUTES THE ENGINE COMPLETELY SHUT OFF, POWER LOST
                                                                                                   186
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 187 of 243 Page ID #:187



                                                              1     AND SPEED DECREASING WITHOUT A WAY TO ACCELERATE. I WAS ON
                                                                    A BUSY VIRGINIA HIGHWAY AND WAS ABLE TO PULL ONTO THE
                                                              2
                                                                    SHOULDER.
                                                              3
                                                                    TOWED TO CERTIFIED KIA DEALER WHO STATED THAT ONCE THEY
                                                              4
                                                                    OPENED THE OIL PAN, CHUNKS OF METAL CAME OUT AND THERE
                                                              5     WERE GAPING HOLES IN ENGINE BLOCK. CLEARLY THIS ENGINE IS
                                                                    FACING THE SAME TERRIBLE FATE OF THE OTHER ENGINES
                                                              6
                                                                    RECALLED BY KIA; WHY WONT THEY ADMIT AND RECALL THE KIA
                                                              7     ENGINES? AS SECOND OWNER, CAR IS NO LONGER COVERED UNDER
                                                                    WARRANTY.
                                                              8
                                                              9     NHTSA ID Number: 11301266
                                                                    Complaint Date January 22, 2020
                                                             10
                                                                    Incident Date January 11, 2020
                                                             11     Consumer Location VERO BEACH, FL
                                                             12     Vehicle Identification Number KNAFW5A32D5****
NYE, STIRLING, HALE & MILLER




                                                                    Summary of Complaint
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     I WAS DRIVING MY CAR WHEN I NOTICED A TAPPING SOUND AS I
                                                             14     ACCELERATED FROM A STOP LIGHT. I PULLED OVER TO CHECK
                                                                    UNDER THE HOOD, BUT COULDN'T FIGURE OUT WHAT WAS WRONG. I
                                                             15     CHECK ALL MY FLUID LEVELS AND EVERYTHING WAS PERFECTLY
                                                             16     FINE. I SHUT THE HOOD AND STARTED IT BACK UP. THE TAPPING WAS
                                                                    STILL THERE. I DECIDED TO TURN BACK AND HEAD HOME. AS I
                                                             17     STARTED TO ACCELERATE THIS TIME THE SOUND GREW TO A HARD
                                                             18     POUNDING NOISE. BEFORE I COULD EVEN PULL OFF THE ROAD MY
                                                                    CAR COMPLETELY SHUT DOWN. I LOST ALL POWER AND MY WHEEL
                                                             19     LOCKED UP. I TRIED TO START IT AGAIN, NOTHING. I HAD TO TOWED
                                                             20     TO MY LOCAL MECHANIC AND AFTER A FEW HOURS IT WAS
                                                                    DECLARED AS "CATASTROPHIC ENGINE FAILURE". KEEP IN MIND THE
                                                             21     CAR HAS ONLY 61,000 MILES ON IT! AT THIS POINT I HADN'T TOWED
                                                             22     TO KIA FOR INSPECTION AND THEY DETERMINED "COMPLETE ENGINE
                                                                    FAILURE". "SOMETHING HAS COME LOOSE INTERNALLY".
                                                             23     THIS ENGINE IS A OBVIOUS DEFECT.
                                                             24
                                                                    NHTSA ID Number: 11311312
                                                             25     Complaint Date February 25, 2020
                                                             26     Incident Date February 21, 2020
                                                                    Consumer Location FOUNTAIN, CO
                                                             27     Vehicle Identification Number KNAFW6A37D5****
                                                             28     Summary of Complaint
                                                                                                       187
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 188 of 243 Page ID #:188



                                                              1     I WAS DRIVING TO WORK ON A SINGLE LANE HIGHWAY, AND HEARD
                                                                    FAINT TICKING/KNOCKING SOUNDS FROM THE ENGINE. THE
                                                              2
                                                                    HIGHWAY SPEED WAS 65MPH. AFTER A COUPLE MINUTES, THE FAINT
                                                              3     TICKS GREW INTO HARD KNOCKS AND HARSH RATTLES AS I CLEARED
                                                                    THE TOP OF A HILL. I ENDED UP COASTING TO THE SHOULDER
                                                              4
                                                                    BECAUSE MY ENGINE ABRUPTLY LOST POWER AND TRIED STALLING.
                                                              5     SINCE I KNEW MY BRAKE SYSTEM OPERATED WITH VACUUM ASSIST, I
                                                                    TAPPED THE GAS PEDAL TO KEEP THE ENGINE RUNNING AND HAD TO
                                                              6
                                                                    DOUBLE FOOT THE PEDALS TO BRAKE AND KEEP THE ENGINE FROM
                                                              7     STALLING. AFTER I STOPPED ON THE SHOULDER,
                                                                    THE ENGINE FINALLY DIED WHILE RATTLING EVEN HARDER. I TRIED
                                                              8
                                                                    STARTING THE ENGINE AGAIN, AND IT DID START, STILL RATTLING
                                                              9     AND KNOCKING, SO I SHUT IT OFF. THE ENGINE HADN'T YET SEIZED
                                                                    UP. I TOOK IT TO THE DEALER I BOUGHT IT FROM, PER MY EXTENDED
                                                             10
                                                                    WARRANTY (NON-KIA DEALER). THEY WERE HAPPY TO HELP, BUT
                                                             11     RECOMMENDED TALKING TO KIA AS A FIRST STEP. I DID SO, AND
                                                             12     THEY DID OFFER TO TOW MY CAR TO THEIR OWN DEALERSHIP, NO
NYE, STIRLING, HALE & MILLER




                                                                    CHARGE TO ME, SO THEY COULD INSPECT THE DAMAGE. I WAS TOLD
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     THEY WOULD SEE WHAT COULD BE DONE ABOUT POTENTIALLY
                                                             14     GETTING KIA MOTORS TO REPLACE THE ENGINE IF NEEDED, ON THEM,
                                                                    FREE TO ME. THIS DEALERSHIP IS ONE OF TWO IN MY CITY, AND THEY
                                                             15     ARE THE NICER OF THE TWO IN TERMS OF CUSTOMER RELATIONS. I
                                                             16     HAVE DEALT WITH EACH DEALER FOR VARIOUS REASONS OVER THE
                                                                    YEARS, AND THAT HAS BEEN MY CONSENSUS. I WILL BE WAITING TO
                                                             17     SEE WHAT COMES OF THIS ISSUE, BUT THESE CARS THAT CAME WITH
                                                             18     THE 2.4 ENGINE NEED TO BE ADDED TO HYUNDAI/KIA'S
                                                                    2.4 ENGINE RECALL INSTEAD OF IGNORED.
                                                             19
                                                             20     NHTSA ID Number: 11315423
                                                                    Complaint Date March 1, 2020
                                                             21     Incident Date February 21, 2020
                                                             22     Consumer Location SIOUX CENTER, IA
                                                                    Vehicle Identification Number KNAFU5A27D5****
                                                             23     Summary of Complaint
                                                             24     2014 KIA FORTE WITH “TICKING” SOUND WHEN IDLING. DIAGNOSTIC
                                                                    PERFORMED BY A MECHANIC AS “PISTON SLAP”. WAS TOLD TO
                                                             25     IMMEDIATELY STOP DRIVING THE VEHICLE BECAUSE
                                                             26     THE ENGINE WOULD SOON FAIL AT ANY TIME.

                                                             27     NHTSA ID Number: 11319837
                                                             28     Complaint Date March 31, 2020
                                                                                                          188
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 189 of 243 Page ID #:189



                                                              1     Incident Date March 30, 2020
                                                                    Consumer Location CLARKSVILLE, MD
                                                              2
                                                                    Vehicle Identification Number KNAFW6A32D5****
                                                              3     Summary of Complaint
                                                                    MY LOCAL KIA DEALER HAS INFORMED ME THAT
                                                              4
                                                                    THE ENGINE KNOCKING NOISE IN MY CAR IS A ROD BEARING OR
                                                              5     WRIST PIN FAILURE. THIS IS THE 2.4 LITER ENGINE THAT HAS HAD
                                                                    RECALL ISSUES IN OTHER MODELS. THE DEALER HAS QUOTED $7,000
                                                              6
                                                                    TO REPLACE THE ENGINE. KIA MOTORS HAS REFUSED TO COVER
                                                              7     THE ENGINE SINCE I AM THE SECOND OWNER. THESE ENGINES HAVE
                                                                    A LONG HISTORY OF EARLY FAILURE. I AM AFRAID TO DRIVE THE
                                                              8
                                                                    CAR NOW BECAUSE I DON'T KNOW WHEN THE ENGINE WILL FAIL.
                                                              9     POSSIBLY AT THE WORST POSSIBLE TIME. THIS IS A MAJOR SAFETY
                                                                    ISSUE. THE CAR HAS BEEN WELL MAINTAINED, SO IT IS CLEARLY A
                                                             10
                                                                    MANUFACTURING DEFECT. KIA MOTORS NEEDS TO BE HELD
                                                             11     ACCOUNTABLE FOR ALL THE ENGINES OF THIS TYPE.
                                                             12     CATASTROPHIC ENGINE FAILURE AT 85,000 MILES IS UNACCEPTABLE
NYE, STIRLING, HALE & MILLER




                                                                    IN MODERN CARS.
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14     NHTSA ID Number: 11340172
                                                                    Complaint Date July 18, 2020
                                                             15     Incident Date July 16, 2020
                                                             16     Consumer Location INDIANAPOLIS, IN
                                                                    Vehicle Identification Number KNAFW6A3XC5****
                                                             17     Summary of Complaint
                                                             18     ENGINE HAS DEVELOPED A KNOCKING SOUND AT IDLE UPON COLD
                                                                    START. SUSPECT CONNECTING ROD BEARINGS ARE FAILING, SIMILAR
                                                             19     TO THE CURRENT 2.0L THETA ENGINE RECALL. OIL AND FILTER HAS
                                                             20     BEEN CHANGED EVERY 5K MILES SINCE NEW. THE 2.4L THETA
                                                                    II ENGINE NEEDS TO BE INCLUDED IN THE CURRENT RECALL.
                                                             21
                                                             22     NHTSA ID Number: 11349101
                                                                    Complaint Date August 13, 2020
                                                             23     Incident Date November 19, 2019
                                                             24     Consumer Location ALBUQUERQUE, NM
                                                                    Vehicle Identification Number KNAFT4A20C5****
                                                             25     Summary of Complaint
                                                             26     MARCH OF 2020 WE BAGAN NOTICING A KNOCKING NOISE COMING
                                                                    FROM THE MOTOR UPON COLD STARTS WHICH INCREASES AS THE
                                                             27     IDLE SPEED INCREASES. ALSO MAKES THE SAME KNOCKING NOISE
                                                             28     WHILE ENGINE IS AT RUNNING TEMPERATURE. UPON FURTHER
                                                                                                       189
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 190 of 243 Page ID #:190



                                                              1     INVESTIGATION IT HAS BEEN DETERMINED TO BE A CONNECTOR ROD
                                                                    OR CONNECTOR ROD BEARING ISSUE. THIS IS A KNOWN DEFECT OF
                                                              2
                                                                    THE THETA II MOTOR. ALSO AROUND THE SAME TIME THE VEHICLE
                                                              3     HAD THE SAME PROBLEM AS RECALL SC158 BRAKE PEDAL STOPPER
                                                                    PAD. WE WERE INFORMED THAT IT WAS NOT A SAFETY ISSUE AND
                                                              4
                                                                    HAD TO PAY OUT OF POCKET FOR THE REPAIR EXPENSE. THE VEHICLE
                                                              5     CAME OUT OF PARK WITH ENGINE OFF AND KEYS NOT IN IGNITION,
                                                                    ALMOST CAUSING COLLISION WHEN CAR ROLLED INTO STREET.
                                                              6
                                                                    AGAIN, KIA STATED THAT WAS NOT A SAFETY ISSUE. *LN*JB
                                                              7
                                                                    NHTSA ID Number: 11376959
                                                              8
                                                                    Complaint Date November 29, 2020
                                                              9     Incident Date July 1, 2019
                                                                    Consumer Location PALMYRA, IN
                                                             10
                                                                    Vehicle Identification Number KNAFU4A2XC5****
                                                             11     Summary of Complaint
                                                             12     DRIVING WHEN IT STALLED ALONG WITH MINOR SMOKING
NYE, STIRLING, HALE & MILLER




                                                                    FROM ENGINE AREA ON SEVAERAL OCCASIONS. I CONTACTED MY
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     LOCAL KIA TO SEE IF THEY MAY HAVE INSIGHT AS TO WHAT MIHJT
                                                             14     BE THE CAUSE ONLY TO BE TOLD THEY WOULD NEED TO INDSPECT
                                                                    CAR ALONG WITH A HEFTY HOURLY FEE. AND WITHIN SEVERAL DAYS
                                                             15     IT STALLED , THE ENGINE CAME ON THEN DIED. I TOWED CAR HOME.
                                                             16     IT WOUL START AND RUN FOR APPR. 2 MINUTESWITH A VERY LOUD
                                                                    KNOCKING NOISE. I THEN HAD TO HAVE IT TOWED TO MECHANIC
                                                             17     SHOP TO HAVE IT CHECKED TO BE TOLD IT WAS BLOWN DUE TO
                                                             18     THROWED RODS AND WOULD NEED AN ENGINE REPLACEMENT
                                                                    WGICH I DID HAVE DONE. IT WAS BROUGHT TO MY ATTENTION BY
                                                             19     THE SHOP TO THE ISSUES KIA HAD HAD AND WAS HAVING WITH THE
                                                             20     THETA ENGINE AS THATS WHAT MY CAR HAD. IVE CONTACTED THE
                                                                    MAIN KIA OFFICE WITH MY ISSUE AND COMPLAINT ONLY TO BE TOLD
                                                             21     MY CAR WAS NOT ON THE RECALL LIST AND THEY COULDD NOT
                                                             22     ASSIST ME AND DECLINED ANY OTHER CALLS IVE TRIEDTO PLACE TO
                                                                    THEM.
                                                             23
                                                             24     NHTSA ID Number: 11377821
                                                                    Complaint Date December 4, 2020
                                                             25     Incident Date June 2, 2018
                                                             26     Consumer Location ANTELOPE, CA
                                                                    Vehicle Identification Number KNAFU4A28C5****
                                                             27     Summary of Complaint
                                                             28     BACK IN 2018 MY ENGINE CAUGHT FIRE AS I WAS DRIVING DOWN THE
                                                                                                       190
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 191 of 243 Page ID #:191



                                                              1     HIGHWAY. I HAD TO GET MY CAR TOWED TO A SHOP AND THEY SAID
                                                                    THAT MY ENGINE NEEDED TO BE REPLACED. I?VE HAD KEPT
                                                              2
                                                                    REGULAR ROUTINE MAINTENANCE WITH THE VEHICLE. UPON
                                                              3     FURTHER RESEARCH THE 2012 FORTE USES HYUNDAI AND KIA?S
                                                                    ?THETA II? ENGINE. THE THETA II ENGINES COULD HAVE
                                                              4
                                                                    CATASTROPHIC FAILURE DUE TO A MANUFACTURING PROCESS ISSUE.
                                                              5     SURE ENOUGH I DID INDEED HAVE ENGINEFAILURE AND HAD TO PAY
                                                                    AN ARM AND A LEG TO REPLACE MY ENGINE. NOW I FEAR THAT THIS
                                                              6
                                                                    SECOND ENGINE. WILL FOLLOW SUIT. ONLY SOME MODELS FELL
                                                              7     UNDER THE RECALL BUT KIA REALLY NEEDS TO CONSIDER THE 2012
                                                                    FORTE MODELS AND ANY OTHER MODEL THAT FALLS IN RANGE.
                                                              8
                                                                    DEFINITELY A SAFETY ISSUE AND KIA NEEDS TO BE RESPONSIBLE! I
                                                              9     HAD TO CALL EMERGENCY SERVICES TO RESPOND TO MAKE SURE
                                                                    THE FIRE WENT OUT.
                                                             10
                                                             11     NHTSA ID Number: 11378606
                                                             12     Complaint Date December 9, 2020
NYE, STIRLING, HALE & MILLER




                                                                    Incident Date November 23, 2020
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     Consumer Location FAYETTEVILLE, NC
                                                             14     Vehicle Identification Number KNAFU4A24D5****
                                                                    Summary of Complaint
                                                             15     THERE WAS A KNOCKING NOISE COMING FROM UNDERNEATH THE
                                                             16     HOOD OF MY CAR AND I COULD SMELL SMOKE. WHEN I LIFTED THE
                                                                    HOOD, I COULD SEE SMOKE ARISING FROM UNDERNEATH THE HOOD.
                                                             17     UNSURE WHY MY CAR HAD BEGUN SMOKING, I CALLED FOR A TOW
                                                             18     TRUCK TO COME GET MY CAR BECAUSE I DIDN'T KNOW WHAT WAS
                                                                    WRONG AND IF IT WOULD CATCH FIRE. I HAD THE TOW COMPANY
                                                             19     TAKE MY CAR TO A MECHANIC FOR HIM TO IDENTIFY WHY MY CAR
                                                             20     WAS SMOKING. WHEN THE MECHANIC LOOKED AT MY CAR, IT WAS
                                                                    NO LONGER SMOKING. WHEN I GOT INTO MY CAR TO BEGIN DRIVING I
                                                             21     CONTINUED TO HEAR THE KNOCKING NOISE UNDERNEATH MY HOOD.
                                                             22     I WAS NOT ABLE TO GO THE FULL SPEED LIMIT AS THE NOISE GREW
                                                                    LOUDER, AND HAD TO DRIVE UNDER THE SPEED LIMIT. AS I BEGAN
                                                             23     DRIVING, MY OIL LIGHT CAME ON. WHEN I STOPPED AT THE RED
                                                             24     LIGHT, MY ENGINE AND BATTERY LIGHTS CAME ON. WHEN THE LIGHT
                                                                    TURNED GREEN AND I TRIED TO PROCEED, AND MY CAR WOULD NOT
                                                             25     MOVE. IT WAS COMPLETING STOPPED AND NON-OPERATIONAL. THIS
                                                             26     SCARED ME BECAUSE IT WAS DARK, I WAS IN THE MIDDLE OF RUSH
                                                                    HOUR TRAFFIC ON ONE OF THE BUSIEST STREETS IN MY AREA, AND I
                                                             27     HAD MY YOUNG SON IN THE CAR WITH ME. MY FATHER AND A
                                                             28     POLICE OFFICER ARRIVED TO ASSIST ME WITH MOVING MY CAR OUT
                                                                                                       191
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 192 of 243 Page ID #:192



                                                              1     OF TRAFFIC. I HAD TO HAVE A TOW SERVICE COME GET MY CAR AND
                                                                    TAKE IT BACK TO THE MECHANIC. AFTER EXPLAINING TO THE
                                                              2
                                                                    MECHANIC WHAT HAPPENED AND HIM REVIEWING THE CAR TO
                                                              3     DETERMINE WHY IT HAD ABRUTLY SHUT OFF, I WAS TOLD THAT
                                                                    THE ENGINE HAD LOCKED UP. I HAD TO HAVE MY CAR TOWED TO MY
                                                              4
                                                                    HOME BECAUSE IT WAS NO LONGER OPERATIONAL.
                                                              5
                                                                    NHTSA ID Number: 11383231
                                                              6
                                                                    Complaint Date December 13, 2020
                                                              7     Incident Date December 4, 2020
                                                                    Consumer Location BALTIMORE, OH
                                                              8
                                                                    Vehicle Identification Number KNAFW6A31C5****
                                                              9     Summary of Complaint
                                                                    ABOUT A WEEK AGO CAR WAS RUNNING FINE EXCEPT IT WOULD
                                                             10
                                                                    SHUT OFFF WHILE DRIVEING ON OCCASION AND THROWING NO
                                                             11     CODES SO MATT TAYLOR KIA COULD T FIGURE OUT WHAT TO DO
                                                             12     WITH IT..THE CAR HAS DEVELOPED A VERY LOUD KNOCKING NOISE
NYE, STIRLING, HALE & MILLER




                                                                    ,PUTTING OFF A VERY BAD SMALL AND SMOK E OUT THE
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     EXHAUST,AND RECENT OIL CHANGE AND WE CHECK THE DIP STICK
                                                             14     AND OIL IS BEYOND LOW WICH DID NOT MAKE ANY SENSE.THE CAR
                                                                    HAS THE 2.4 ENGINE WICH SADLY IS NOT ON THE RECALL LIST
                                                             15     DESPITE MANY REPORTS OF THE SAME SYMPTOMS THAT
                                                             16     ULTIMATELY LEAD TO ENGINE FIRES.I REFUSE TO LET MY SON GET
                                                                    BACK IN HIS VEHICLE THIS CAR NEEDS ADDED TO THE MASSIVE
                                                             17     RECALL LIST ON KIA MOTORS ASAP BEFORE PEOPLE ARE KILLED
                                                             18
                                                                    NHTSA ID Number: 11384011
                                                             19     Complaint Date December 18, 2010
                                                             20     Incident Date December 16, 2020
                                                                    Consumer Location FONTANA, CA
                                                             21     Vehicle Identification Number KNAFU4A25C5****
                                                             22     Summary of Complaint
                                                                    DROVE MY 2012 KIA FORTE FOR ABOUT HALF A MILE AROUND OUR
                                                             23     STREET AND I STARTED SMELLING BURNING ODOR AND BEFORE I
                                                             24     COULD GUESS, WHERE THE SMELL WAS EMANATING FROM, I SAW
                                                                    HEAVY SMOKE COMING OUT FROM THE FRONT AND SIDE OF THE
                                                             25     HOOD. I FRANTICALLY MANAGED TO STOP AND PARK. I TRIED TO
                                                             26     OPEN THE HOOD BUT I COULDN'T. AFTER MANY TRIES WITH THE
                                                                    HEAT I FINALLY OPENED IT. AS THE SMOKE WAS COMING FROM
                                                             27     THE ENGINE, I REALIZED IT WAS VERY HOT, WHILE OTHER PARTS OF
                                                             28     THE WHOLE ENGINE COMPARTMENT WAS COOL. WHEN I TRIED TO
                                                                                                       192
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 193 of 243 Page ID #:193



                                                              1     START IT AFTER 30 MINUTES, I SAW THE CHECK ENGINE SIGNAL ON
                                                                    THE DASHBOARD. I SIMPLY PARKED CAR ON THE CURVE, LOCKED IT
                                                              2
                                                                    TO FIND A TOW TRUCK. NEXT DAY CALLED KIA CONSUMER AFFAIRS
                                                              3     DEPARTMENT AND THEY TOLD ME THAT MY CAR IS NOT PART OF THE
                                                                    RECALL, AFTER I GAVE THEM MY IN NUMBER. THEY SAID TO CHECK
                                                              4
                                                                    AFTER 1/27/21, THE DATE THE CURRENT RECALL WILL BE PUBLISHED.
                                                              5     THEY SAID TO TAKE MY CAR FOR KIA DEALERSHIP AND PAY FOR
                                                                    REPAIRS. THEY THEY WILL REFUND ME IF IT IS PART OF THE RECALL
                                                              6
                                                                    ON 1/27/21.
                                                              7
                                                                    NHTSA ID Number: 11384287
                                                              8
                                                                    Complaint Date December 20, 2020
                                                              9     Incident Date December 18, 2020
                                                                    Consumer Location WATERVLIET, NY
                                                             10
                                                                    Vehicle Identification Number KNAFU4A20D5****
                                                             11     Summary of Complaint
                                                             12     I WAS DRIVING THE VEHICLE AT HIGHWAY SPEED AND IT BEGAN TO
NYE, STIRLING, HALE & MILLER




                                                                    MAKE A LOUD KNOCKING NOISE, THE ENGINE INCREASINGLY
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     BECAME LOUDER AND I LOST THE ABILITY TO ACCELERATE. THERE
                                                             14     WAS A LOT OF TRAFFIC AROUND ME AND MY 9 YEAR OLD SON WAS IN
                                                                    THE CAR. WE WERE SCARED. I BARELY GOT THE VEHICLE TO THE
                                                             15     BREAKDOWN LANE WHERE OTHER CARS AND TRACTOR TRAILERS
                                                             16     WERE PASSING US ONLY FEET AWAY FROM US. THE VEHICLE WOULD
                                                                    NOT MOVE AT ALL AND THE ENGINE WAS IDLING ROUGHLY. I HAD
                                                             17     THE CAR TOWED OFF OF THE HIGHWAY. FROM THE RESEARCH THAT I
                                                             18     HAVE DONE OVER THE WEEKEND, IT SEEMS AS THOUGH MANY KIA
                                                                    FORTE EX OWNERS ARE EXPERIENCING THE SAME NIGHTMARE THAT
                                                             19     I HAVE GONE THROUGH. THE ISSUES RECALL DOES NOT APPEAR TO
                                                             20     INCLUDE THE EX MODEL WITH THE 2.0L ENGINE EVEN THOUGH
                                                                    SYMPTOMS ARE IDENTICAL IN EVERY INSTANCE. MY CAR HAS BEEN
                                                             21     SERVICED REGULARLY SINCE IT WAS NEW AND ALWAYS
                                                             22     MAINTAINED ACCORDING TO MANUFACTURERS RECOMMENDATIONS.
                                                                    ANY VEHICLE THAT LOSES THE ABILITY TO ACCELERATE IN TRAFFIC
                                                             23     SHOULD BE DEEMED UNSAFE AND THE MANUFACTURER SHOULD
                                                             24     MAKE GOOD ON THEIR PRODUCT. MANY OWNERS ARE EXPERIENCING
                                                                    THE SAME PROBLEMS AND BEING TOLD AT THE DEALERSHIP THAT
                                                             25     COST WOULD BE THE OWNERS RESPONSIBILITY. HOWEVER, CERTAIN
                                                             26     MODELS THAT ARE HAVING THE SAME ISSUE ARE COVERED UNDER
                                                                    THE GOVERNMENT MANDATED SAFETY RECALL.
                                                             27
                                                             28     NHTSA ID Number: 11384385
                                                                                                          193
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 194 of 243 Page ID #:194



                                                              1     Complaint Date December 21, 2020
                                                                    Incident Date September 25, 2020
                                                              2
                                                                    Consumer Location PARLIN, NJ
                                                              3     Vehicle Identification Number KNAFW6A38D5****
                                                                    Summary of Complaint
                                                              4
                                                                    COMING HOME ON SEPTEMBER 25TH 2020 AT 1AM ON NJ TURNPIKE
                                                              5     CAR STARTED TO TAP VERY LOUDLY AND LOST POWER AT 65 MPH.
                                                              6
                                                                    CAR HAS 83,659 MILES.
                                                              7
                                                                    CAR WAS TOWED TO DEALER ON SEPTEMBER 29TH ,2020
                                                              8
                                                              9     DEALER NOTIFIED US ON OCTOBER 1ST THAT THE ENGINE FAILED
                                                                    AND IT IS NOT COVERED UNDER ANY RECALL.
                                                             10
                                                             11     BOUGHT THE CAR WITH 21,530 AND WAS TOLD WE HAD THE FULL
                                                             12     FACTORY WARRANTY.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     CAR HAS FULL SERVICE RECORDS, VERY WELL MAINTAINED AND
                                                             14     STILL LOOKS NEW.

                                                             15     KIA CONSUMER AFFAIRS HAS ESCALATED THIS CLAIM TWICE AND
                                                             16     STILL REFUSES TO FIX.

                                                             17     THEY KNOW ABOUT THIS PROBLEM AND STILL WILL NOT HONOR THE
                                                             18     REPAIR.

                                                             19     WE ALSO OWN AN 2013 OPTIMA THAT HAD SAME PROBLEM AT 90,000
                                                             20     AND THEY FIXED IT RIGHT AWAY.

                                                             21     CAR IS STILL SITTING AT DEALER FOR 83 DAYS NOW AND THEY ARE
                                                             22     STARTING TO GET AGGRAVATED

                                                             23     NHTSA ID Number: 11386061
                                                             24     Complaint Date January 2, 2021
                                                                    Incident Date December 17, 2020
                                                             25     Consumer Location EMERYVILLE, CA
                                                             26     Vehicle Identification Number KNAFU4A20C5****
                                                                    Summary of Complaint
                                                             27     DEVELOPED A VERY SUBTLE TICKING NOISE IN 2018, HAPPENING
                                                             28     MOSTLY AT LOW SPEEDS, GONE AFTER WARM UP. TOOK IT TO
                                                                                                       194
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 195 of 243 Page ID #:195



                                                              1     DEALERSHIP (NAPLETON?S IN URBANA, IL), AND WAS TOLD THEY
                                                                    COULD NOT LOCATE ANY NOISE AND DIDN?T FIND ANY IMPACT ON
                                                              2
                                                                    DRIVABILITY. I CONTINUED DRIVING THE CAR, WITH REGULAR OIL
                                                              3     CHANGES (ALL MY MAINTENANCE WAS DONE AT THE DEALER),
                                                                    UNTIL SEPTEMBER 2020, WHEN THE NOISE BECAME VERY VERY
                                                              4
                                                                    NOTICEABLE, AT ALL SPEEDS AND ALMOST CONSTANT. BECAUSE I
                                                              5     HAD MOVED TO CALIFORNIA, I TOOK IT TO ANOTHER KIA
                                                                    DEALERSHIP IN OAKLAND AND THEY SAID THEY CAN INSTALL A
                                                              6
                                                                    USED ENGINE REPLACEMENT (WITH 30 K MILES ON IT ALREADY) FOR
                                                              7     A MINIMUM OF 6200 BEFORE TAX. I THOUGHT THEY WERE KIDDING,
                                                                    TOOK IT TO AN INDEPENDENT MECHANIC BECAUSE THEY DIDN?T
                                                              8
                                                                    EVEN DO SO MUCH AS CHANGE THE OIL IN THAT VISIT.... WELL THE
                                                              9     INDEPENDENT MECHANIC AGREES ON THE ROD BEARING BEING ON
                                                                    ITS WAY OUT AND THAT THE ENGINE CAN SEIZE AT ANY POINT. THE
                                                             10
                                                                    INDEPENDENT MECHANIC TORE DOWN THE ENGINE TO DIAGNOSE IT. I
                                                             11     NOW HAVE TO PAY MORE THAN THE CAR?S WORTH TO ENSURE IT
                                                             12     DOESN?T SEIZE AT HIGHWAY SPEEDS AND KILL SOMEONE, OR HAVE
NYE, STIRLING, HALE & MILLER




                                                                    TO SELL IT FOR SCRAPS, DESPITE INSTALLING BRAKE PADS, ROTORS,
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     A NEW EVAP CANISTER (CRACKED AND FAILED SMOG TEST IN
                                                             14     CALIFORNIA)AND PURGE VALVE JUST THIS YEAR ALONE. THE
                                                                    VEHICLE IS DANGEROUS TO DRIVE NOW. KIA NEEDS TO FIX THIS.
                                                             15     THESE ENGINES NEED TO BE REPLACED UNDER WARRANTY. FORUMS
                                                             16     ARE FULL OF FAILED KIA FORTES FROM 2012, SOME MUCH EARLIER
                                                                    THAN MINE. 93.5K MILES SINCE BUYING IT IN AUGUST 2013).
                                                             17
                                                             18     NHTSA ID Number: 11386425
                                                                    Complaint Date January 4, 2021
                                                             19     Incident Date September 23, 2020
                                                             20     Consumer Location GRAPEVIEW, WA
                                                                    Vehicle Identification Number KNAFW5A35C5****
                                                             21     Summary of Complaint
                                                             22     MY CAR HAS A 2.4 L ENGINE IN IT THE ENGINE IS FAILING IT HAS A
                                                                    BEARING PROBLEM I HAVE IT AT KIA DEALERSHIP AND THEY?RE
                                                             23     TELLING ME IT?S NOT INVOLVED IN THE RECALL AND I DON?T SEE
                                                             24     HOW IT?S NOT BECAUSE IT?S THE 2012 2.4L AND AT THE SAME CAR
                                                                    SAME MOTOR AND THE SAME PROBLEM AS ME GOING ON.
                                                             25
                                                             26     NHTSA ID Number: 11388155
                                                                    Complaint Date January 14, 2021
                                                             27     Incident Date December 16, 2020
                                                             28     Consumer Location TULSA, OK
                                                                                                          195
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 196 of 243 Page ID #:196



                                                              1     Vehicle Identification Number KNAFW6A31D5****
                                                                    Summary of Complaint
                                                              2
                                                                    TL* THE CONTACT OWNS A 2013 KIA FORTE. THE CONTACT STATED
                                                              3     THAT WHILE DRIVING AT VARIOUS SPEEDS, AN ABNORMAL NOISE
                                                                    APPEARED AS THE ENGINE WARNING LIGHT ILLUMINATED. THE
                                                              4
                                                                    CONTACT MANAGED TO DRIVE THE VEHICLE BACK TO HIS RESIDENCE
                                                              5     WHERE THE VEHICLE STALLED. THE VEHICLE WAS TAKEN TO
                                                                    FERGUSON KIA (1501 N ELM PLACE, BROKEN ARROW, OK 74012, (918)
                                                              6
                                                                    258-1800) WHERE IT WAS DIAGNOSED THAT THE ROD BEARING FAILED
                                                              7     AND THE ENGINE NEEDED TO BE REPLACED. THE VEHICLE WAS NOT
                                                                    REPAIRED. THE FAILURE RECURRED. THE MANUFACTURER WAS
                                                              8
                                                                    NOTIFIED OF THE FAILURE AND INFORMED THE CONTACT THAT THE
                                                              9     VIN WAS NOT UNDER RECALL. THE CONTACT MENTIONED NHTSA
                                                                    CAMPAIGN NUMBER: 20V750000 (ENGINE)AS A POSSIBLE SOLUTION TO
                                                             10
                                                                    THE FAILURE HOWEVER, THE VIN WAS NOT INCLUDED. THE FAILURE
                                                             11     MILEAGE WAS APPROXIMATELY 133,000.
                                                             12
NYE, STIRLING, HALE & MILLER




                                                                    NHTSA ID Number: 11388752
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     Complaint Date January 19, 2021
                                                             14     Incident Date December 21, 2020
                                                                    Consumer Location SALISBURY, NC
                                                             15     Vehicle Identification Number KNAFW4A36D5****
                                                             16     Summary of Complaint
                                                                    2013 KIA FORTE SEDAN, 2.4L THETA II, MY MPI ENGINE
                                                             17
                                                             18     APPROX. 98K MILES (DEC 18 2020), LIGHT TICKING WAS OBSERVED
                                                                    WHILE DRIVING AS USUAL. THIS TICKING QUICKLY ESCALATED (DEC
                                                             19     21, 2020) TO THE POINT OF STOPPING THE CAR AND NOT DRIVING ANY
                                                             20     FURTHER. THE CAR WAS TOWED TO AN ASE SHOP TO LOOK INTO THE
                                                                    ISSUE (DEC 25, 2020). WITHIN A FEW DAYS (DEC 28 - JAN 31) IT WAS
                                                             21     DIAGNOSED AS INTERNAL ENGINE DAMAGE HAVING METAL IN THE
                                                             22     OIL AND FILTER. BASED ON MY RESEARCH, I HAVE FOUND OTHER
                                                                    COMPLAINTS, FORUMS AND RELATED RECALLS POINTING TO THE
                                                             23     FACT THAT THIS IS A COMMON PROBLEM. HOWEVER, TO DATE
                                                             24     (JANUARY 18, 2021) THERE IS NO ACTIVE RECALL ON THIS
                                                                    PARTICULAR PLATFORM. ACCORDING TO THE INFORMATION I HAVE
                                                             25     FOUND, KIA IS TO ANNOUNCE A RECALL (JANUARY 27, 2021) OF THIS
                                                             26     SPECIFIC SERIES OF ENGINES AS WELL. CURRENTLY THE DEALER
                                                                    FROM WHERE THE CAR WAS PURCHASED HAS NOT MADE ANY
                                                             27     EFFORT TO FACILITATE THIS ENGINE PROBLEM. ONLY THE FACT
                                                             28     THAT THE SERVICE DEPT HAS AGREED TO KEEP THE CAR UNTIL MORE
                                                                                                      196
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 197 of 243 Page ID #:197



                                                              1     RECALL INFORMATION IS AVAILABLE. PLEASE HELP WITH
                                                                    INFORMATION OR CONTACT TO FACILITATE A SOLUTION TO THIS
                                                              2
                                                                    MANUFACTURER DEFECT.
                                                              3
                                                                    THIS CAR HAS BEEN EXTREMELY WELL KEPT WITH REGULAR OIL
                                                              4
                                                                    CHANGES AND ROUTINE MAINTENANCE PRACTICES.
                                                              5
                                                                                            MY2012-2013 Kia Forte Koup
                                                              6
                                                              7     NHTSA ID Number: 11022093
                                                                    Complaint Date September 7, 2017
                                                              8
                                                                    Incident Date August 12, 2017
                                                              9     Consumer Location GRAFTON, OH
                                                                    Vehicle Identification Number KNAFW6A31C5****
                                                             10
                                                                    Summary of Complaint
                                                             11     BOUGHT MY CAR USED FROM A DEALERSHIP AND AM THE SECOND
                                                             12     OWNER. CAR ONLY HAD 36K MILES WHEN PURCHASED. THE
NYE, STIRLING, HALE & MILLER




                                                                    DEALERSHIP ALSO SOLD ME A BOGUS WARRANTY FOR $2,995.00 FOR
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     36 MONTHS 60K MILES WHEN THE MANUFACTURE WARRANTY GAVE
                                                             14     ME 5 YEARS/60K. WHILE DRIVING DOWN THE ROAD THIS KNOCKING
                                                                    STARTED IN THE ENGINE AND IT WAS LOUD SO I PULLED OFF THE
                                                             15     SIDE OF THE ROAD HAD IT TOWED HOME. AFTER A FEW PHONE CALLS
                                                             16     I HAD IT TOWED TO A KIA DEALERSHIP WHO SAID THERE WAS A
                                                                    PROBLEM WITH THE BOTTOM OF THE ENGINE AND IT WOULD NEED A
                                                             17     NEW ENGINE. I'M PRETTY PISSED ABOUT THIS SITUATION BECAUSE
                                                             18     KIA AND THE DEALERSHIP WANT TO TAKE NO OWNERSHIP FOR THIS
                                                                    VEHICLE DESPITE ALL THE REPORTS I'VE READ ON LINE ABOUT
                                                             19     PEOPLE HAVING THE SAME PROBLEM. MY CAR HAS 84K ON IT NOW
                                                             20     BUT FAITHFUL OIL CHANGES HAVE BEEN DONE SINCE I'VE OWNED
                                                                    THE CAR. OF COURSE IT'S OUT OF WARRANTY AS THAT ENDED AT 60K.
                                                             21     THERE IS A RECALL FOR THE EXACT SAME ENGINE IN OTHER KIA
                                                             22     CARS BUT NOT THIS ONE AND I WISH I KNEW WHY. MINE HAS A
                                                                    THETA II - 2.4L DUAL OVERHEAD CAM WITH A DOHC ENGINE AND THE
                                                             23     RECALLS ARE FOR A THE EXACT SAME ENGINE EXCEPT IT'S CALLED A
                                                             24     GDI ENGINE. WHAT THE HECK IS THE DIFFERENCE IF THEY ALL KEEP
                                                                    BLOWING - IT'S THE EXACT SAME DAMN ENGINE. BOTTOM LINE IS
                                                             25     THAT I STILL OWE APPROXIMATELY 12K ON THE DAMN CAR - NO ONE
                                                             26     WANTS TO FIX IT AT NO COST TO ME AND IT COULD COST ME
                                                                    AROUND 8K TO FIX IT. RIDICULOUS TO KEEP PAYING FOR A CAR YOU
                                                             27     CAN'T AFFORD TO FIX AND OR DRIVE. SOMETHING NEEDS TO BE DONE
                                                             28     ABOUT THIS PROBLEM. GOOD LUCK TO ALL KIA OWNERS OUT THERE -
                                                                                                       197
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 198 of 243 Page ID #:198



                                                              1     I WILL NEVER BUY ANOTHER ONE.
                                                              2
                                                                    NHTSA ID Number: 11030234
                                                              3     Complaint Date September 27, 2017
                                                                    Incident Date September 23, 2017
                                                              4
                                                                    Consumer Location LEBANON, OR
                                                              5     Vehicle Identification Number KNAFW6A33C5****
                                                                    Summary of Complaint
                                                              6
                                                                    ROD BEARING FAILURE ON A 2012 KIA FORTE KOUP 2.4L ENGINE AT
                                                              7     APPROX. 93,300 MILES WITH NO PRIOR ISSUES. ENGINE WAS PROPERLY
                                                                    MAINTAINED AND NEVER ABUSED. BEGAN RATTLING WHILE DRIVING
                                                              8
                                                                    NORMALLY ON THE FREEWAY AND WAS SUBSEQUENTLY
                                                              9     DETERMINED TO BE THE #2 PISTON HITTING THE HEAD. NO PRIOR
                                                                    INDICATION OF ANYTHING WRONG, NO UNUSUAL ENGINE NOISE, NO
                                                             10
                                                                    "IDIOT" LIGHTS, NO MISFIRE, NO VIBRATION, NOTHING, JUST A
                                                             11     SUDDEN PULSING NOISE THAT WAS FIRST THOUGHT TO BE THE
                                                             12     EXHAUST SOUND FROM A PASSING HARLEY.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     NHTSA ID Number: 11052835
                                                             14     Complaint Date December 6, 2017
                                                                    Incident Date October 13, 2017
                                                             15     Consumer Location SPRING HILL, FL
                                                             16     Vehicle Identification Number KNAFW6A39D5****
                                                                    Summary of Complaint
                                                             17     ON 10/13/17, MY SON WAS DRIVING HOME ON THE FL TURNPIKE FROM
                                                             18     COLLEGE WHEN HIS ENGINE SEIZED. LUCKY HE WAS NOT SERIOUSLY
                                                                    INJURED OR KILLED. HAD CAR TOWED TO THE NEAREST KIA
                                                             19     ORLANDO W DEALER, FOUND OUT THE ENGINE ROD WAS BLOWN
                                                             20     THROUGH TOP AND BOTTOM OF BLOCK. ENGINE WAS REPLACED
                                                                    WITH A SHORT BLOCK AND REUSED PARTS. DURING TEST DRIVE CAR
                                                             21     STALLED DUE TO A TIMING CHAIN FAILING. REPLACED TIMING
                                                             22     CHAIN, THEN THE IGNITION COIL WENT AND HAD TO BE REPLACED.
                                                                    NEXT, THE CAR BEGAN TO MISFIRE AND THEY REPLACE ALL 4 FUEL
                                                             23     INJECTORS. THEN TOLD CYLINDER 2 FAILED THE COMPRESSION TEST
                                                             24     WHICH MEANS THE NEW MOTOR FAILED. KIA SENT NEW HEADS TO A
                                                                    MACHINE SHOP AFTER SEVERAL WEEKS WE WERE TOLD THEY WERE
                                                             25     BAD AND HAD TO ORDER NEW ONES. NOW WAITING ON NEW HEADS
                                                             26     TO ARRIVE BE SENT BACK TO THE MACHINE SHOP THE REPLACED ON
                                                                    EXISTING BLOCK. STILL WITH OUT A CAR NEARLY 2 MONTHS LATER. I
                                                             27     SEE KIA HAD SEVERAL RECALLS BUT NOT ON THE FORTE... THE KIA
                                                             28     FORTE CONTAINS THETA II 2.4-LITER ENGINE. CURRENTLY, THE
                                                                                                       198
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 199 of 243 Page ID #:199



                                                              1     SAME ENGINE IN THE HYUNDAI SONOTA WHICH WAS
                                                                    MANUFACTURED BY THE SAME COMPANY WAS RECALLED IN THE
                                                              2
                                                                    2013 - 2014 CARS. VERY FRUSTRATED WITH KIA'S PROCESS THE FACT
                                                              3     THAT WHEN WE ASK FOR DOCUMENTATION THEY WILL NOT
                                                                    PROVIDE. SENT US A PRELIMINARY INVOICE WITH A MAJORITY OF
                                                              4
                                                                    THE INFORMATION MISSING. WE DO HAVE DOCUMENTATION OF
                                                              5     PROOF. OUR SON HAS BEEN WITHOUT A CAR AT COLLEGE FOR 2
                                                                    MONTHS.
                                                              6
                                                              7     NHTSA ID Number: 11099888
                                                                    Incident Date May 31, 2018
                                                              8
                                                                    Consumer Location NORTH LAS VEGAS, NV
                                                              9     Vehicle Identification Number KNAFW6A35C5****
                                                                    I AM THE ORIGINAL OWNER OF A 2012 KIA FORTE KOUP SX WITH THE
                                                             10
                                                                    2.4 LITER THETA II ENGINE THAT IS BEING RECALLED ON A LIMITED
                                                             11     BASIS BY KIA UNDER NHTSA SC147. A WEEK WHILE MERGING WITH
                                                             12     FASTER TRAFFIC MY ENGINE DIED FORCING ME INTO A VERY
NYE, STIRLING, HALE & MILLER




                                                                    DANGEROUS SITUATION TRYING TO CROSS SEVERAL LANES OF MUCH
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     FASTER MOVING TRAFFIC WITH A DEAD ENGINE. I CAME TO A STOP IN
                                                             14     THE CENTER LANE AND HAD SEVERAL VERY CLOSE CALLS BEFORE
                                                                    OTHER VEHICLES HAD TO SWERVE AT THE LAST SECOND TO AVOID
                                                             15     HITTING ME. MUCH LIKE THE COUNTLESS OTHER EXAMPLES OF
                                                             16     VEHICLES EQUIPPED WITH THE THETA II ENGINE SEIZING OR
                                                                    SPINNING ROD BEARINGS MY ENGINE SEIZED SOLID EVEN THOUGH I
                                                             17     METICOUSLY FOLLOWED THE PRESCRIBED MAINTENANCE
                                                             18     INTERVALS KIA SUGGESTS. AFTER DOING A LITTLE RESEARCH I WAS
                                                                    DISMAYED TO SEE HOW WIDE SPREAD THIS ISSUE IS AND CANNOT
                                                             19     FATHOM WHY KIA IS PERMITTED TO ONLY RECALL SOME VEHICLES
                                                             20     WITH THIS SAME ENGINE AND NOT OTHERS.

                                                             21     I VERY STRENUOUSLY URGE THE NHTSA TO EXPAND UPON RECALL
                                                             22     SC147 TO INCLUDE ALL VEHICLES WITH THIS ENGINE BEFORE OTHER
                                                                    INJURIES OR DEATHS OCCUR AS I COULD HAVE VERY EASILY
                                                             23     SUSTAINED. THERE SHOULD BE NO EXCUSE AND NO DEFENDING OF
                                                             24     KIA'S POSITION THAT THIS ENGINE ONLY FAILS DUE TO
                                                                    MANUFACTURING FLAWS ON SOME MODELS AND NOT OTHERS
                                                             25     MODELS WHEN THEY BOTH USE THE SAME ENGINE WHEN ALL ONE
                                                             26     MUST DO IS TO DO A QUICK GOOGLE SEARCH TO SEE COUNTLESS
                                                                    EXAMPLES OF AMERICAN CONSUMERS BEING LEFT WITHOUT
                                                             27     ASSISTANCE TO FACE THE MANUFACTURER TO GET THESE ISSUES
                                                             28     RESOLVED.
                                                                                                   199
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 200 of 243 Page ID #:200



                                                              1     IT IS YET TO BE SEEN IF KIA APPROPRIATELY MAKE ALL NECESSARY
                                                                    REPAIRS TO MY VEHICLE EITHER UNDER THE 10 YEAR/100,000 MILE
                                                              2
                                                                    LIMITED WARRANTY (MY VEHICLE IS 6 YEARS OLD WITH 80,000
                                                              3     MILES) OR UNDER RECALL SC147; HOWEVER, BASED UPON WHAT I
                                                                    REPEATEDLY AM FINDING, KIA WILL TRY DENYING REPAIRS,
                                                              4
                                                                    DEMANDING ALL MAINTENANCE RECEIPTS AND GENERALLY MAKING
                                                              5     IT AS DIFFICULT AS POSSIBLE FOR CONSUMERS TO GET WARRANTY
                                                                    WORK DONE.
                                                              6
                                                              7     NHTSA ID Number: 11103921
                                                                    Complaint Date June 25, 2018
                                                              8
                                                                    Incident Date December 19, 2017
                                                              9     Consumer Location LUFKIN, TX
                                                                    Vehicle Identification Number KNAFW6A33D5****
                                                             10
                                                                    Summary of Complaint
                                                             11     WE BOUGHT THIS 2013 KIA FORTE KOUP IN OCTOBER 2014. IT HAD
                                                             12     29,000 MILES ON IT. WE HAD IT SERVICED REGULARLY AND ON
NYE, STIRLING, HALE & MILLER




                                                                    SCHEDULE. MY DAUGHTER WAS DRIVING HOME FROM COLLEGE ON
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     DECEMBER 19, 2017 AND HER CAR STARTED SMOKING, SHAKING AND
                                                             14     LOST ALL POWER WHILE DRIVING 70 MPH. THE CAR HAD 73,405 MILES
                                                                    ON IT. AFTER HAVING THE VEHICLE TOWED AT MY EXPENSE BACK TO
                                                             15     OUR DEALERSHIP IN LUFKIN, TX, I RESEARCHED WHAT SHE
                                                             16     DESCRIBED AND IT WAS IDENTICAL TO THE ENGINE FAILURES
                                                                    EXPERIENCED BY THE KIA OPTIMAS AND SORENTOS THAT WERE
                                                             17     RECALLED. AFTER CONSULTATION WITH THE SERVICE DEPARTMENT
                                                             18     IT WAS DECIDED THE BEST COURSE OF ACTION WOULD BE TO
                                                                    REPLACE THE BLOCK. ACCORDING TO KIA IT WOULD TAKE A COUPLE
                                                             19     OF WEEKS TO GET THE BLOCK IN. WE CHOSE TO SEND HER BACK TO
                                                             20     SCHOOL IN OUR PERSONAL FAMILY VEHICLE. 2 WEEKS TURNED INTO
                                                                    5 MONTHS. THE KIA SERVICE MANAGER UPON BEGINNING REPAIR IN
                                                             21     MAY 2018, SAID THE ENGINE EXPERIENCED A MANUFACTURE’S
                                                             22     DEFECT FULL CATASTROPHIC FAILURE SIMILAR TO THE OPTIMAS
                                                                    AND SORENTOS EVEN THOUGH THE FORTE WAS NOT RECALLED.
                                                             23     BECAUSE OF THE SEVERITY OF THE FAILURE
                                                             24     MULTIPLE ENGINE COMPONENTS HAD TO BE REPLACED BESIDES THE
                                                                    BLOCK. TOTAL INVOICE: LABOR $2464 PARTS $7435.34 TAX $613.42.
                                                             25     TOTAL COST $9762.76 NADA VALUE OF CAR $9600. KIA CONSUMER
                                                             26     SERVICE RESPONSE: INITIAL OFFER $1500, FINAL OFFER $2461.70
                                                                    (PRICE OF THE REMAN ENGINE). NOT TO MENTION LOSS OF USE FOR 5
                                                             27     MONTHS.
                                                             28
                                                                                                          200
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 201 of 243 Page ID #:201



                                                              1     KIA SERVICE MANAGER SAID THE ENGINE DID NOT SHOW ANY SIGN
                                                                    OF USER NEGLECT AND THAT THE FAILURE OF THE ENGINE WAS 100%
                                                              2
                                                                    MANUFACTURE DEFECT.
                                                              3
                                                                    NHTSA ID Number: 11109698
                                                              4
                                                                    Complaint Date July 5, 2018
                                                              5     Incident Date June 1, 2018
                                                                    Consumer Location Unknown
                                                              6
                                                                    Vehicle Identification Number KNAFW6A32D5****
                                                              7     Summary of Complaint
                                                                    NHTSA RECALL SC147
                                                              8
                                                              9     2013 KIA FORTE KOUP HAS THE EXACT SAME THETA II ENGINE AS
                                                                    DESCRIBED IN THE RECALL FOR THE 2011-2014 OPTIMA, 2012-2014
                                                             10
                                                                    SORENTO, AND 2011-2013 SPORTAGE MODELS. THE ENGINE WAS
                                                             11     TRAVELLING AT HIGHWAY SPEEDS, LOST POWER, AND PROCEEDED
                                                             12     TO SEIZE EXACTLY AS DESCRIBED IN THE RECALL ABOVE. WHEN THE
NYE, STIRLING, HALE & MILLER




                                                                    VEHICLE WAS STOPPED, SMOKE PROCEEDED TO POUR OUT OF
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     THE ENGINE HOOD AROUND THE HEAD GASKET. SMELL OF BURNING
                                                             14     FILLED THE CABIN. TAKEN TO DEALERSHIP AND WAS TOLD THAT IT
                                                                    WAS HAPPENING ON OTHER MODELS BUT A RECALL DID NOT
                                                             15     INCLUDE MY MODEL. ENTIRE EXPENSE WAS A MONTH LONG PROCESS
                                                             16     STARTING JUNE 1. REPLACEMENT OF ENTIRE MOTOR REQUIRED,
                                                                    COSTING $6200.
                                                             17
                                                             18     NHTSA ID Number: 11120443
                                                                    Complaint Date August 16, 2018
                                                             19     Incident Date July 25, 2016
                                                             20     Consumer Location NORCO, CA
                                                                    Vehicle Identification Number KNAFW6A34C5****
                                                             21     Summary of Complaint
                                                             22     ON 7/23/2016(MILAGE 108000) I WAS DRIVING MY 2012 KIA FORTE SX
                                                                    KOUP TO WORK TRAVELING 70 MPH ON THE HIGHWAY. 2 MILES FROM
                                                             23     WORK I BEGAN TO HEAR A LOUD KNOCKING SOUND . ARRIVING AT
                                                             24     WORK I DID A QUICK ENGINE INSPECTION BUT COULD NOT FIND
                                                                    ANYTHING VISUALLY WRONG (LEAKS, SMOKE, LOOSE PARTS) LATER
                                                             25     THAT MORNING I RETURNED TO MY CAR TO TEST THE ENGINE AND
                                                             26     COULD HEAR THE SAME NOISE. I DECIDED IT WOULD BE BEST TO
                                                                    HAVE IT TOWED TO A MECHANIC.
                                                             27
                                                             28     VEHICLE WAS NOT INSPECTED UNTIL 07/25/16. MECHANIC SAID
                                                                                                201
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 202 of 243 Page ID #:202



                                                              1     THE ENGINE NEEDED TO BE REPLACED AFTER DISCOVERING A BAD
                                                                    ROD.
                                                              2
                                                              3     MECHANIC ALSO CONTACTED KIA TO SEE IF BY CHANCE THEY
                                                                    WOULD OFFER AND EXTENDED WARRANTY, BUT KIA WOULD NOT
                                                              4
                                                                    REPAIR ENGINE SINCE IT HAD PASSED THE 100000 MILE WARRANTY.
                                                              5     (JUST 8000 MILES OVER WARRANTY !!!!!!)
                                                              6
                                                                    MY WIFE AND I DECIDED TO BITE THE BULLET AND HAVE
                                                              7     THE ENGINE REPAIRED. $4300 AND ONE WEEK LATER MY VEHICLE
                                                                    WAS RETURNED TO ME.
                                                              8
                                                              9     I NOW SEE ALL OF THESE NEWS STORIES ABOUT KIA CATCHING FIRE
                                                                    AND OTHER HORROR STORIES ON THE NHTSA WEBSITE ABOUT THE
                                                             10
                                                                    SAME EXPERIENCE OTHERS HAVE GONE THROUGH .
                                                             11
                                                             12     I AM EVEN MORE OUTRAGED THAT IT COULD STILL HAPPEN TO ME
NYE, STIRLING, HALE & MILLER




                                                                    AND THE FACT THAT THERE IS A CURRENT RECALL FOR THE AIRBAGS
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     AND SEAT BELTS BUT NOT THE ENGINE!!!!!!!!!!!
                                                             14
                                                                    PLEASE DO SOMETHING!!!!!!
                                                             15
                                                             16     NHTSA ID Number: 11130879
                                                                    Complaint Date September 24, 2018
                                                             17     Incident Date August 28, 2018
                                                             18     Consumer Location WACO, KY
                                                                    Vehicle Identification Number KNAFW6A39D5****
                                                             19     Summary of Complaint
                                                             20     BACK IN JUNE 2018, I WAS DRIVING ALONG THE INTERSTATE,
                                                                    RUNNING ABOUT 75 AND HEARD WHAT SOUNDED LIKE A FLAPPING
                                                             21     NOISE THEN ALL THE DASH BOARD LIGHTS CAME ON AND THE CAR
                                                             22     STALLED. HAD TO GET IT TOWED BACK HOME. COME TO FIND OUT
                                                                    THE MOTOR HAD SEIZED UP. I'VE READ NUMEROUS COMPLAINTS ON
                                                             23     THE 2.4 ENGINE IN THE KIA'S BUT NONE HAVE MADE IT TO THE
                                                             24     RECALL LIST WHEN THEY ARE DOING THE SAME THING THAT THE
                                                                    MOTORS IN THE OPTIMAS, SORENTO AND SPORTAGE. HOW IS THE
                                                             25     FORTE ANY DIFFERENT WHEN THEY HAVE THE SAME MOTOR.
                                                             26
                                                                    FOUND A USED MOTOR OUT OF A 2013 KIA FORTE KOUP SX THAT HAD
                                                             27     39,000 MILES ON IT. BOUGHT AND INSTALLED IT. PUT RIGHT AT 4,100
                                                             28     MILES ON IT AND LOW AND BEHOLD, IT DID THE SAME THING. EXCEPT
                                                                                                    202
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 203 of 243 Page ID #:203



                                                              1     THIS TIME I WAS COMING OFF THE INTERSTATE ON A CURVE OFF
                                                                    RAMP WITH THE CAR STALLED ON ME. LUCKILY I WAS ABLE TO GET
                                                              2
                                                                    IT STARTED THIS TIME TO MAKE IT HOME. SO NOW I HAVE ANOTHER
                                                              3     BAD ENGINE AND MY CAR IS JUST SITTING UNTIL I CAN SAVE UP AND
                                                                    FIND ANOTHER ENGINE. THIS TIME, I'LL PROBABLY PAY EXTRA TO
                                                              4
                                                                    HAVE A COMPLETELY REMANUFACTURED ENGINE. TIRED OF
                                                              5     PLAYING RUSSIAN ROULETTE WITH THESE USED KIA ENGINES.
                                                              6
                                                                    NHTSA ID Number: 11140398
                                                              7     Complaint Date October 15, 2018
                                                                    Incident Date October 2, 2018
                                                              8
                                                                    Consumer Location SPRING HILL, TN
                                                              9     Vehicle Identification Number KNAFW6A35C5****
                                                                    Summary of Complaint
                                                             10
                                                                    WHILE DRIVING, ENGINE MADE A SOUND LIKE A TICKING NOISE THEN
                                                             11     JUST BLEW. OIL ALL OVER THE ENGINE BAY AND GROUND. A LOT OF
                                                             12     SMOKE COMING FROM UNDER THE HOOD. WOULD NOT START OR DO
NYE, STIRLING, HALE & MILLER




                                                                    ANYTHING. GLAD IT DIDN'T CATCH FIRE WITH ALL THE OIL
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     EVERYWHERE. HAD TO HAVE IT TOWED. TOOK IT TO MECHANIC,
                                                             14     COME TO FIND OUT THE ENGINE HAD SEIZED UP. THIS HAPPEN WHILE
                                                                    DRIVING ON HIGHWAY. SPEED LIMIT 70. IT WAS LIKE THE ENGINE
                                                             15     WENT BOOM. GLAD I WAS IN THE RIGHT LANE TO BE ABLE TO GET
                                                             16     THE CAR OVER TO THE SIDE. LOST ALL POWER AND UNABLE TO
                                                                    CONTROL CAR. MECHANIC HAD TO ORDER AND WAITING ON
                                                             17     USED ENGINE COMING FROM CALIFORNIA TO PUT INTO CAR. WILL
                                                             18     COST 4000.00 FOR THIS REPAIR. STILL OWE ON THIS CAR TOO.

                                                             19     NHTSA ID Number: 11162833
                                                             20     Complaint Date December 20, 2018
                                                                    Incident Date December 17, 2018
                                                             21     Consumer Location KENNEWICK, WA
                                                             22     Vehicle Identification Number KNAFW6A31C5****
                                                                    Summary of Complaint
                                                             23     WHILE DRIVING AT 70MPH ON THE HIGHWAY HEARD A TAPPING
                                                             24     SOUND FROM THE ENGINE. TOWED TO THE KIA DEALERSHIP.
                                                                    MECHANIC FOUND THAT THE CONNECTING ROD BEARING FAILED,
                                                             25     RUINING THE ENGINE (2.4L). QUOTED $6,000 FOR REPAIR. 82,000 MILES.
                                                             26     ALL MAINTENANCE DONE ON TIME. DEALER AND KIA CORPORATE
                                                                    DENIED ANY HELP OR THAT THE 2.4L WAS DEFECTIVE AT
                                                             27     MANUFACTURE.
                                                             28
                                                                                                          203
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 204 of 243 Page ID #:204



                                                              1     NHTSA ID Number: 11165530
                                                                    Complaint Date January 4, 2019
                                                              2
                                                                    Incident Date December 25, 2018
                                                              3     Consumer Location KNOXVILLE, TN
                                                                    Vehicle Identification Number N/A
                                                              4
                                                                    Summary of Complaint
                                                              5     MY KIA FORTE KOUP 2013 SX HAS ENGINE FAILURE WITH NO NOTICE.
                                                                    MY SON WAS DRIVING 73MPH ON THE INTERSTATE AND ALMOST
                                                              6
                                                                    LOST HIS LIFE TRYING TO GET THE CAR TO THE SIDE OF THE ROAD.
                                                              7     THE CAR WOULD NOT TURN OVER AFTER SAID FAILURE. MY CAR HAS
                                                                    92K MILES AND I AM THE SECOND OWNER. I HAVE HAD ALL
                                                              8
                                                                    MAINTENANCE DONE AT KIA ON TIME AND AS RECOMMENDED.
                                                              9     DEALER TELLS ME THAT CONNECTING ROD PIERCED A WHOLE IN
                                                                    MY ENGINE BLOCK AND WANT $4800.00 + TAX TO INSTALL A
                                                             10
                                                                    USED ENGINE WITH 76K MILES ON IT. I AM GUESSING THAT IS KIA IS
                                                             11     NOW DOING A 200K WARRENTY AS THEIR PRODUCTS ARE JUNK.
                                                             12
NYE, STIRLING, HALE & MILLER




                                                                    NHTSA ID Number: 11174951
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     Complaint Date February 7, 2019
                                                             14     Incident Date February 5, 2019
                                                                    Consumer Location LEHIGH ACRES, FL
                                                             15     Vehicle Identification Number KNAFW6A37D5****
                                                             16     Summary of Complaint
                                                                    THE CAR STARTED DRIVING SLUGGISH OUT OF NOWHERE AND I TOOK
                                                             17     IT IN TO A MECHANIC WHO TOOK IT OUT FOR A TEST DRIVE WHERE IT
                                                             18     ALL OF A SUDDEN STARTED SMOKING AND THE ENGINE SEIZED UP
                                                                    WHILE IN MOTION. THE CAR HAD ITS OIL CHANGE AND WAS WELL
                                                             19     TAKEN CARE OF BEFORE THIS HAPPENED.
                                                             20
                                                                    NHTSA ID Number: 11183098
                                                             21     Complaint Date February 28, 2019
                                                             22     Incident Date January 21, 2019
                                                                    Consumer Location CRAWFORDVILLE, FL
                                                             23     Vehicle Identification Number N/A
                                                             24     Summary of Complaint
                                                                    MY MOTOR SLUNG A ROD WITHOUT REASON AT 90K MILES. I HAVE
                                                             25     THE SAME 2.4 LITER MOTOR IN MY KIA FORTE AS THE MOTORS
                                                             26     PREVIOUSLY RECALLED IN THE OPTIMAS. THE JUST FOUND THAT
                                                                    THIS ENGINE FAILURE IS HAPPENING IN THE 1.6 LITER SOULS AS WELL
                                                             27     YET THEY REFUSE TO FIX MY CAR BECAUSE THE CAR ITSELF ISN'T
                                                             28     LISTED UNDER THE RECALL. PLEASE HELP! I WAS DRIVING ABOUT 50
                                                                                                      204
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 205 of 243 Page ID #:205



                                                              1     MPH DOWN THE HWY WHEN ALL OF A SUDDEN I HEARD A LOUD
                                                                    "THUNK" AND A LIGHT TAPPING FROM THE ENGINE. NO DASH LIGHTS
                                                              2
                                                                    EVER CAME ON, THE CAR NEVER RAN HOT, AND I HAD PLENTY OF OIL
                                                              3     BUT JUST TO BE SAFE I PULLED OVER ANYWAYS. I HAD A MECHANIC
                                                                    COME MEET ME ON THE SIDE OF THE ROAD TO TAKE A LOOK AT IT TO
                                                              4
                                                                    BE SRE IT WAS OK TO DRIVE AND WHEN HE JACKED THE CAR UP OIL
                                                              5     CAME POURING OUT AND HE COULD SEE A VISIBLE 4 INCH HOLE IN
                                                                    THE BLOCK WHERE A ROD HAD SEEMINGLY SLUNG WITHOUT
                                                              6
                                                                    REASON. I TOOK IT UP TO KIA TO GET IT REPLACED AS THE MOTOR
                                                              7     WAS UNDER RECALL AND NOT ONLY DID THEY NOT REPLACE IT
                                                                    BECAUSE THEY SAID IT WAS A "DIFFERENT MODEL # OF THE 2.4 LITER
                                                              8
                                                                    MOTOR" BUT THEY ALSO CHARGED ME $125 BUCKS JUST TO LOOK AT
                                                              9     IT AND TELL ME THEY WEREN'T GOING TO FIX IT.
                                                             10
                                                                    NHTSA ID Number: 11217999
                                                             11     Complaint Date June 5, 2019
                                                             12     Incident Date March 5, 2018
NYE, STIRLING, HALE & MILLER




                                                                    Consumer Location WACO, KY
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     Vehicle Identification Number KNAFW6A39D5****
                                                             14     Summary of Complaint
                                                                    THETA II ENGINE RECALL. A YEAR AND A HALF AGO, I WAS DRIVING
                                                             15     DOWN THE INTERSTATE AND ALL OF A SUDDEN ALL THE DASH
                                                             16     LIGHTS CAME ON AND THE CAR LOST ALL POWER. I WAS LUCKILY
                                                                    ABLE TO GUIDE IT OFF THE INTERSTATE TO A SAFE SPOT ON THE SIDE.
                                                             17     THE CAR WOULDNT STARY BACK AT ALL. COME TO FIND OUT, THE
                                                             18     RODS FAILED AND LOCKED THE ENGINE UP. WHEN IT FIRST
                                                                    HAPPENED, ONE OF THE THINGS I DID WAS CHECK EVERYTHING
                                                             19     UNDER THE HOOD INCLUDING THE OIL. THE OIL WAS FULL. AFTER
                                                             20     READING ALOT ON THIS ISSUE, THERE IS ALOT OF KIA FORTE AND
                                                                    FORTE KOUP THAT HAD THE SAME ISSUE BUT YET THEY WONT
                                                             21     INCLUDE THEM IN THE RECALL. IT HAS THE SAME ENGINE IN IT AS
                                                             22     THE OTHER KIA'S THAT GOT RECALLED SO WHAT MAKES THEM ANY
                                                                    DIFFERENT.
                                                             23
                                                             24     I REPLACED THE FIRST ENGINE WITH A USED ONE AND I PUT 4K MIKES
                                                                    ON IT AND IT DID THE SAME THING SO ANOTHER $4,000 LATER, I
                                                             25     PURCHASED A REMANUFACTURED ENGINE. IT'S BEEN AN EXPENSIVE
                                                             26     FIX OUT OF MY OWN POCKET WHEN IT SHOULDNT HAVE BEEN.

                                                             27
                                                             28
                                                                                                          205
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 206 of 243 Page ID #:206



                                                              1                  3.      Defendants’ Knowledge from GDI Engine NHTSA
                                                              2                          Complaints
                                                              3           159. In addition to the NHTSA complaints reproduced above, Defendants
                                                              4     had knowledge of the Defect through complaints submitted from owners and lessees
                                                              5     of Hyundai and Kia vehicles equipped with the GDI versions of the Theta II
                                                              6     engines, which suffer from a similar defect, as described above.

                                                              7           160. A small sampling of complaints on the NHTSA website regarding the

                                                              8     Defendants’ vehicles equipped with the GDI version of the Theta II engine are
                                                                    included below: 12
                                                              9
                                                             10     NHTSA ID Number: 10519827
                                                             11     Vehicle: 2013 Kia Optima
                                                                    Date Complaint Filed: 06/14/2013
                                                             12     Date of Incident: 06/12/2013
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101




                                                                    Component(s): ENGINE
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                                    SUMMARY:
                                                             14     DRIVING ON A CITY ROAD DURING NORMAL TRAFFIC (4:30PM EST) MY
                                                             15     VEHICLE BEGAN TO MAKE LARGE RATTLING NOISE FROM THE
                                                                    ENGINE COMPARTMENT. AT FIRST I THOUGHT I HAD PICKED UP
                                                             16     SOMTHING ON THE ROAD, BUT AS I ACCELERATED/DECCELERATED
                                                             17     THE NOISE BECAME LOUDER/SOFTER. I IMMEDIATLEY CONTACTED
                                                                    MY KIA DEALERSHIP. AFTER SPEAKING TO THE SERVICE MANAGER
                                                             18     HE TOLD ME TO BRING THE VEHICLE IN NEXT WEEK SINCE THAT
                                                             19     WOULD BE THE SOONEST IT COULD BE LOOKED AT. I INFORMED HIM
                                                                    THAT I DID'NT THINK I COULD EVEN MAKE IT HOME LET ALONE WAIT
                                                             20     A WEEK TO BRING THE VEHICLE IN. HE STATED I COULD DROP IT OFF,
                                                             21     BUT IT WOULD NOT BE LOOKED AT UNTIL NEXT WEEK. EITHER WAY,
                                                                    WITHIN 10 MIUTES OF DRIVING A LARGE BANGING NOISE WENT OFF
                                                             22     UNDER THE HOOD, ENGINE OIL SPRAYED THROUGHT THE ENGINE
                                                             23     COMPARTMENT AND I HAD COMPLETE LOSS OF POWER. KIA
                                                                    ROADSIDE ASSISTANCE TOWED THE VEHICLE TO THE DEALERSHIP
                                                             24     WHERE THEY HAVE INFORMED ME THAT THE ENGINE NEEDS TO BE
                                                             25     REPLACED. THE VEHICLE IS LESS THAN 2 WEEKS OLD AND HAD 600
                                                             26
                                                             27
                                                                     The foregoing complaints are reproduced as they appear on the NHTSA website.
                                                                    12

                                                             28     Any typographical errors are attributable to the original author of the complaint.
                                                                                                              206
                                                                     CLASS ACTION COMPLAINT                                                      Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 207 of 243 Page ID #:207



                                                              1     MILES WHEN THIS OCCURED. I INFORMED THE DEALERSHIP I WOULD
                                                                    NOT WANT A VEHICLE WITH A REPLACED ENGINE AND THEY HAVE
                                                              2
                                                                    INFORMED ME THAT IS MY ONLY OPTION. I WILL NOT BE PURCHASING
                                                              3     FROM KIA AGAIN AS THERE WAS NO SUPPORT FROM THEIR
                                                                    CORPORATE CUSTOMER SERVICE EITHER. *TR
                                                              4
                                                              5     NHTSA ID Number: 10537110
                                                                    Vehicle: 2013 Hyundai Santa Fe
                                                              6
                                                                    Date Complaint Filed: 08/25/2013
                                                              7     Component(s): ENGINE
                                                                    Date of Incident: 08/21/2013
                                                              8
                                                                    Manufacturer: Hyundai Motor America
                                                              9     SUMMARY:
                                                                    I WAS AT A LIGHT, AS I LET GO OF THE BRAKE, I HEARD A LOUD
                                                             10
                                                                    CLANKING SOUND AND THE FRONT OF THE CAR SHOOK AND THE CAR
                                                             11     IMMEDIATELY DIED. I TRIED TO RESTART, MADE THE SAME SOUND
                                                             12     AND DIED. CALLED ROADSIDE AND HAD VEHICLE TOWED TO
NYE, STIRLING, HALE & MILLER




                                                                    DEALERSHIP AFTER AN HOUR AND A HALF BEING STUCK AT A
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     LIGHT/INTERSECTION. I WAS TOLD THE NEXT DAY THAT MY CAR
                                                             14     SUFFERED A "CATASTROPHIC ENGINE FAILURE". NO CODES CAME UP.
                                                                    THEY DROPPED THE PAN AND SAID METAL PIECES FELL OUT! I WAS
                                                             15     LIVID! I'VE ONLY HAD THE CAR LESS THAN A MONTH, ONLY ABOUT
                                                             16     1500 MILES AND THE ENGINE WENT OUT! THANK GOD, I JUST DROPPED
                                                                    THE KIDS OFF TO SCHOOL AND THE ROAD WASN'T SO BUSY AS TO
                                                             17     CAUSE AN ACCIDENT. I HAD NO WARNINGS FROM STARTING THE CAR,
                                                             18     NO MESSAGES FROM BLUE LINK. SERVICE MANAGER AT DEALERSHIP
                                                                    STATES I WOULD NOT HAVE RECEIVED ANY WARNING, BECAUSE IT
                                                             19     HAPPENED QUICK WHICH IS WHY IT IS LABELED AS "CATASTROPHIC
                                                             20     FAILURE". WHAT IF THIS HAPPENED WITH MY KIDS IN THE CAR, ON
                                                                    THE FREEWAY, OR TRAVELING? SO A REPLACEMENT ENGINE IS BEING
                                                             21     ORDERED FROM SOUTHERN CALIFORNIA. I DON'T TRUST IT. I
                                                             22     REPORTED IT TO CORPORATE, WHICH SENT TO REGIONAL OFFICE.
                                                                    AND I AM AWAITING A RESPONSE. I ORIGINALLY REQUESTED A
                                                             23     REPLACEMENT VEHICLE BUT AFTER READING THE COMPLAINTS ON
                                                             24     NHTSA, I WANT MY MONEY BACK. I DON'T TRUST THIS CAR
                                                                    ANYMORE, I DON'T FEEL SAFE AND I DON'T WANT THE THOUGHT IN
                                                             25     THE BACK OF MY MIND THAT THERE COULD BE A CHANCE OF
                                                             26     SOMETHING ELSE HAPPENING! MY HUSBAND IS DEPLOYED RIGHT
                                                                    NOW, AND WHAT I DESERVE IS SOME PEACE OF MIND AND NOT PUT
                                                             27     MYSELF OR MY CHILDREN AT JEOPARDY OF A POSSIBLE REPEAT
                                                             28     ENGINE FAILURE, CRACKED FRONT AXLE, ISSUES WITH
                                                                                                        207
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 208 of 243 Page ID #:208



                                                              1     ACCELERATION OR WHATEVER ELSE THAT CAN OCCUR THAT I'VE
                                                                    READ ON THIS SITE. THIS IS A DEFINITE SAFETY ISSUE AND SHOULD
                                                              2
                                                                    NOT HAVE TO WAIT FOR MORE COMPLAINTS TO DO SOMETHING
                                                              3     ABOUT IT! PLEASE HELP ME RESOLVE THIS WITH GETTING MY MONEY
                                                                    BACK! A BRAND NEW CAR SHOULD NOT HAVE SUFFERED A
                                                              4
                                                                    CATASTROPHIC ENGINE FAILURE! *TR
                                                              5
                                                                    NHTSA ID Number: 10778079
                                                              6     Vehicle: 2011 Kia Optima
                                                              7     Date Complaint Filed: 08/24/2015
                                                                    Date of Incident: 08/24/2013
                                                              8     Component(s): ENGINE
                                                              9     SUMMARY:
                                                                    DRIVING DOWN EXPRESS WHEN ENGINE STARTED TO LOOSE OIL.
                                                             10     PULLED OVER ON SHOULDER, NOTICE A CLICKING NOISE AND
                                                             11     SMELLED BURNING OIL. DEALER FOUND HOLE IN SIDE OF ENGINE
                                                                    BLOCK. STATED NEEDS NEW ENGINE AND QUOTED AND ESTIMATED
                                                             12     PRICE OF $5,875.64 FOR A USED ENGINE WITH 46,000 MILES INSTALLED.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     HAD CAR REPAIRED AT ANOTHER PLACE FOR $5477.06 WITH 41,000
                                                                    MILES. THIS SHOP SAID THE ENGINE HAD A ROD KNOCK THEN
                                                             14     LOCKED UP. NEEDS THE ENGINE REPLACED. THIS IS THE SAME 2.4
                                                             15     LITER ENGINE THAT IS BEING RECALLED FOR THE HYUNDAI
                                                                    SONATAS.
                                                             16
                                                             17
                                                                    NHTSA ID Number: 10650011
                                                             18     Date Complaint Filed: 10/26/2014
                                                             19     Component(s): ENGINE
                                                                    Date of Incident: 10/01/2014
                                                             20     Manufacturer: Hyundai Motor America
                                                             21     SUMMARY:
                                                                    10/1/2014 @ 7:30PM EST - WHILE DRIVING HOME, WAS AT A RED LIGHT
                                                             22     WHEN THE CAR STALLED OUT. THEN A LOUD KNOCKING SOUND
                                                             23     HAPPENED. *NO ENGINE LIGHT WAS ON* IT IS VERY UNSAFE FOR THE
                                                                    ENGINE TO STALL OR JUST RANDOMLY SHUTOFF WHILE IN TRAFFIC.
                                                             24     THERE WERE NO SIGNS OR WARNINGS, THE VEHICLE JUST STALLED.
                                                             25     VEHICLE WAS NOT SAFE TO OPERATE. I HAD THE VEHICLE TOWED TO
                                                                    NORTHTOWNE HYUNDAI DEALER ON SHERIDAN DRIVE, BUFFALO
                                                             26     NY.10/3/2014 @ 2:47PM EST - NORTHTOWNE HYUNDAI DEALER CALLED
                                                             27     ME SAID THAT I NEED TO REPLACE MY ENGINE BECAUSE THE PISTON
                                                                    POPPED. I SAID WELL, MY CAR IS WELL WITHIN THE WARRANTY, ISN'T
                                                             28
                                                                                                          208
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 209 of 243 Page ID #:209



                                                              1     THIS COVERED? NORTHTOWNE HYUNDAI DEALER SAID THAT WE
                                                                    CAN'T SUBMIT YOUR WARRANTY CLAIM WITH OUT RECEIPTS OF
                                                              2
                                                                    YOUR MAINTENANCE FROM 5K MILES TO PRESENT. 10/3 - 10/13/2014 -
                                                              3     CONTACTED OUR 3 LOCAL PLACES WE LIKE TO SEND OUR VEHICLES
                                                                    TO FOR COPIES OF OUR RECEIPTS. WITH NO PROBLEM WE WERE ABLE
                                                              4
                                                                    TO OBTAIN COPIES OF OUR LAST 7 OIL CHANGES AND GENERAL
                                                              5     MAINTENANCE RECEIPTS. 10/14/2014 @ 2:00PM EST - MY HUSBAND
                                                                    GAVE NORTHTOWNE HYUNDAI DEALER OUR RECEIPTS AND HE
                                                              6
                                                                    STATED THAT HE WILL SUBMIT OUR CLAIM TO HYUNDAI. 10/24/2014 @
                                                              7     8:59AM EST - "REGIONAL" / "CORPORATE" CALLED ME AND STATED
                                                                    "THE DISTRICT MANAGER WHO WOULD HAVE AUTHORIZED THE
                                                              8
                                                                    REPAIR, HAD THE DEALERSHIP PARTIALLY DISASSEMBLE THE
                                                              9     ENGINE; TAKE OFF THE COVER FOR INSPECTION, AND THERE'S A
                                                                    CONDITION OF SLUDGE WHICH IS INDICATIVE OF EITHER THE
                                                             10
                                                                    MAINTENANCE INTERVALS NOT BEING FOLLOWED; OIL CHANGE
                                                             11
                                                             12     NHTSA ID Number: 10984694
NYE, STIRLING, HALE & MILLER




                                                                    Vehicle: 2015 Kia Optima
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     Date Complaint Filed: 05/10/2017
                                                             14     Date of Incident: 04/28/2017
                                                                    Component(s): ENGINE
                                                             15     SUMMARY:
                                                             16     ENGINE LOCKED UP DURRING ACCELERATION TO 40 MPH WHY
                                                                    MERGING INTO TRAFFIC FOUND OUT ENGINE HAS A BENT ROD. OIL
                                                             17     AND COOLENT WHERE SUFFICINT BUT KIA WILL NOT FIX OR
                                                             18     REPLACE. COULD OF CAUSED MY WIFE TO CRASH OR BE HIT BY
                                                                    TRAFFIC
                                                             19
                                                             20     NHTSA ID Number: 10678152
                                                                    Vehicle: 2011 Hyundai Sonata
                                                             21     Date Complaint Filed: 1/21/2015
                                                             22     Component(s): ENGINE
                                                                    Date of Incident: 01/19/2015
                                                             23     Manufacturer: Hyundai Motor America
                                                             24     SUMMARY:
                                                                    I WAS DRIVING DOWN THE HIGHWAY, THE ENGINE STARTED MAKING
                                                             25     A KNOCKING NOISE. NO LESS THAN 30 SECONDS LATER DID THE CAR'S
                                                             26     ENGINE MAKE A LARGE BAG NOISE AND I RAN OVER WHAT FELT LIKE
                                                                    PARTS. I COASTED A WHILE DOWN THE ROAD AND FINALLY PULLED
                                                             27     THE CAR OVER TO THE SIDE OF THE ROAD. UPON OPENING THE HOOD
                                                             28     I DISCOVERED OIL ALL OVER THE INTAKE AND EXHAUST MANIFOLDS
                                                                                                        209
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 210 of 243 Page ID #:210



                                                              1     AS WELL AS THE RADIATOR. I CALLED HYUNDAI ROADSIDE
                                                                    ASSISTANCE AND HAD THE CAR TOWED TO FAULKNER HYUNDAI IN
                                                              2
                                                                    HARRISBURG PA ON 1/19/14. THEY PROVIDED A SERVICE LOANER AND
                                                              3     SAID THEY WOULD GET BACK TO ME WITH AN UPDATE ON THE CAR. I
                                                                    WAITED UNTIL WEDNESDAY THE 21ST BEFORE CALLING THEM, ONLY
                                                              4
                                                                    TO FIND OUT THAT THE ENGINE HAD SEIZED AND THEY HAD
                                                              5     ALREADY TAKEN PICTURES OF THE DAMAGE AND SENT THEM TO THE
                                                                    HYUNDAI PEOPLE TO SEEK WARRANTEE COVERAGE. THEY ALSO
                                                              6
                                                                    ASKED ME FOR MAINTENANCE RECORDS ON THE CAR. I CHANGE THE
                                                              7     OIL MYSELF AND ALWAYS PUT IN FULL SYNTHETIC, SO THEY HAD ME
                                                                    SUBMIT RECEIPTS FROM THE AUTO PARTS STORE PROVING I BOUGHT
                                                              8
                                                                    OIL AND FILTERS OR THE SONATA. I AM NOW AWAITING RESOLUTION
                                                              9     FROM HYUNDAI. WILL UPDATE ONCE I HAVE AN ANSWER FROM
                                                                    HYUNDAI. THIS IS A PRETTY SERIOUS SAFETY CONCERN, THE ENGINE
                                                             10
                                                                    LET GO AT 60+MPH WITHOUT WARNING, WHEN IT LET GO IT BLEW OIL
                                                             11     ALL OVER THE ENGINE COMPARTMENT AND I'M SURE ON THE ROAD
                                                             12     AS WELL. LUCKY I WAS DRIVING EARLY IN THE MORNING AND THEIR
NYE, STIRLING, HALE & MILLER




                                                                    WAS VERY LITTLE TRAFFIC.
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                             14     NHTSA ID Number: 10670454
                                                                    Vehicle: 2011 Hyundai Sonata
                                                             15     Date Complaint Filed: 1/06/2015
                                                             16     Component(s): ENGINE
                                                                    Date of Incident: 01/06/2015
                                                             17     Manufacturer: Hyundai Motor America
                                                             18     SUMMARY:
                                                                    I WAS TRAVELING DOWN A HIGHWAY WHEN MY ENGINE STARTED TO
                                                             19     MAKE A KNOCKING SOUND. THE CHECK ENGINE LIGHT CAME ON,
                                                             20     AND WITHIN 10 SECONDS MY CAR STOPPED RUNNING. I WAS STILL
                                                                    MOVING WHEN THIS HAPPENED. I WAS FORTUNATE TO BE ABLE TO
                                                             21     COAST TO A CLOSE BY SIDE ROAD. I AM GRAVELY CONCERNED THAT
                                                             22     THIS COULD HAVE HAPPENED ON THE INTERSTATE AT HIGHER
                                                                    SPEEDS, AND THE POTENTIAL CONSEQUENCES OF SUCH. I HAD THE
                                                             23     CAR TOWED TO A DEALER, AND THEY TELL ME THE ENGINE IS SHOT. I
                                                             24     CONTACTED HYUNDAI CUSTOMER CARE, AND THEIR RESPONSE WAS
                                                                    "WHAT DO YOU WANT ME TO DO ABOUT IT." AFTER MORE RESEARCH,
                                                             25     I HAVE FOUND NUMEROUS OTHER INSTANCES OF THIS ENGINE
                                                             26     FAILURE. IF THIS IS AN ONGOING PROBLEM, I FEEL HYUNDAI SHOULD
                                                                    DO SOMETHING BEFORE SOMEONE GETS KILLED WHEN THIS
                                                             27     HAPPENS. PLEASE NOTE I AM THE SECOND OWNER OF THIS CAR. THE
                                                             28     MILEAGE AT JUST OVER 85,000 IS MAINLY HIGHWAY MILES, AND THE
                                                                                                        210
                                                                     CLASS ACTION COMPLAINT                                               Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 211 of 243 Page ID #:211



                                                              1     CAR IS SERVICED REGULARLY.
                                                              2
                                                                           E.    DEFENDANTS’ WARRANTY-RELATED PRACTICES
                                                              3
                                                                                 1.      HMA
                                                              4
                                                                          161. HMA issued two relevant warranties with each Hyundai Class Vehicle:
                                                              5
                                                                    a “New Vehicle Limited Warranty,” and a “Powertrain Warranty.” Under the basic
                                                              6
                                                                    New Vehicle Limited Warranty, HMA agreed to repair defects reported within the
                                                              7
                                                                    earlier of 5 years or 60,000 miles
                                                              8
                                                                          162. Under the Powertrain Warranty, HMA agreed to repair defects
                                                              9
                                                                    affecting various powertrain components through 10 years and 100,000 miles.
                                                             10
                                                                    According to the Warranty and Consumer Information Manual, Powertrain
                                                             11
                                                                    Coverage Components include:
                                                             12
                                                                                 ENGINE
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13                  Cylinder block/head and all internal parts, manifolds, timing gears,
                                                                                 timing chain, timing cover, gaskets and seals, oil pump, water pump,
                                                             14
                                                                                 fly-wheel, oil pan assembly, and rocker cover and engine mounts.
                                                             15
                                                                                 TRANSMISSION/TRANSAXLE
                                                             16
                                                                                 Case and all internal parts, axle shafts (front/rear), constant
                                                             17                  velocity joints, front/rear hub bearings, propeller shafts, seals
                                                                                 and gaskets, torque converter and converter housing and
                                                             18
                                                                                 clutch cover and housing, transfer case for Santa Fe, Tucson
                                                             19                  and Veracruz 4WD and rear differential for Santa Fe, Tucson,
                                                                                 Veracruz 4WD and Genesis.
                                                             20
                                                             21           163. HMA instructs vehicle owners and lessees to bring their vehicles to a
                                                             22     Hyundai dealership for the warranty repairs. Many owners and lessees have
                                                             23     presented Hyundai Class Vehicles to Hyundai dealerships with complaints related to
                                                             24     the engine Defect.
                                                             25           164. HMA has evaded its warranty obligations by failing to tell consumers
                                                             26     that their vehicles are defective and by representing that the cause of the Defect is
                                                             27
                                                             28
                                                                                                               211
                                                                     CLASS ACTION COMPLAINT                                                          Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 212 of 243 Page ID #:212



                                                              1     the owner’s failure to properly maintain the engine oil and/or engine oil level. This
                                                              2     representation, however, is false as the engine is inherently defective.
                                                              3           165. In addition, Hyundai has also evaded its warranty obligations by
                                                              4     requiring consumers to produce the entire maintenance history of the Hyundai Class
                                                              5     Vehicles, including a mandate that all oil changes be completed at a Hyundai
                                                              6     dealership, before determining whether to make the necessary repairs under
                                                              7     warranty. Hyundai, however, knows that the Defect in the Hyundai Class Vehicles’
                                                              8     engines manifests even if the owner or lessee has followed Hyundai’s oil change
                                                              9     guidelines. Even if consumers produce their vehicles’ maintenance history, Hyundai
                                                             10     blames the Defect and engine failure on the consumer, refuses to cover the
                                                             11     necessary repairs under warranty, and charges as much as $10,000 to repair the
                                                             12     engine.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13           166. Hyundai also advertises that it offers “America’s Best Warranty.” With
                                                             14     respect to the powertrain warranty, however, Hyundai publicizes the existence of 10
                                                             15     year/100,000-mile powertrain warranty but fails to mention that subsequent owners
                                                             16     only receive powertrain warranty coverage for 5 years/60,000 miles. As such,
                                                             17     subsequent owners are left to discover the limited warranty coverage after
                                                             18     purchasing their vehicle. Hyundai’s failure to cover repairs under the powertrain
                                                             19     warranty between 5 years/60,000 miles and 10 years/100,000 miles is therefore
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                               212
                                                                     CLASS ACTION COMPLAINT                                                        Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 213 of 243 Page ID #:213



                                                              1     unconscionable and the warranty limitation is unenforceable. A typical Hyundai
                                                              2     advertisement touting “America’s Best Warranty” is pictured below:
                                                              3
                                                              4
                                                              5
                                                              6
                                                              7
                                                              8
                                                              9
                                                             10
                                                             11
                                                             12
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13           167. In many instances, consumers have incurred and will continue to incur
                                                             14     expenses for the diagnosis of the Defect, despite such Defect having been contained
                                                             15     in the Hyundai Class Vehicles when manufactured by Defendants, the repair and
                                                             16     replacement of the MPI Engines, and the unnecessary and premature replacement of
                                                             17     the connecting rods, crank shaft, oil pump, and other engine components.
                                                             18           168. Furthermore, a number of Class Members who presented their Hyundai
                                                             19     Class Vehicles to Hyundai dealerships because of issues related to the defective
                                                             20     connecting rod bearings were denied warranty repairs and, instead, were informed
                                                             21     that nothing was wrong with their vehicles. As a result, after expiration of the
                                                             22     warranty period, Class Members are forced to pay costly repairs to correct the
                                                             23     Defect.
                                                             24                  2.    KMA
                                                             25           169. KMA issued two relevant warranties with each Kia Class Vehicle: a
                                                             26     “New Vehicle Limited Warranty,” and a “Powertrain Warranty.”
                                                             27           170. Under the basic New Vehicle Limited Warranty, KMA agreed to repair
                                                             28     defects reported within the earlier of 5 years or 60,000 miles.
                                                                                                               213
                                                                     CLASS ACTION COMPLAINT                                                        Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 214 of 243 Page ID #:214



                                                              1            171. Under the Powertrain Warranty, KMA agreed to repair defects
                                                              2     affecting various powertrain components through 10 years and 100,000 miles.
                                                              3     According to the Warranty and Consumer Information Manual, Powertrain
                                                              4     Coverage Components include:
                                                              5
                                                                                  In the Engine: Cylinder block, cylinder head and all internal parts,
                                                              6                   timing gear, seals and gaskets, valve cover, flywheel, oil pump, water
                                                              7                   pump and turbo charger.

                                                              8                   In the Transaxle: Transmission case and all internal parts, torque
                                                              9                   converter, drive shafts, universal joints, front hubs, bearings, seals and
                                                                                  gaskets.
                                                             10
                                                             11                   In the Transmission: Transmission case, transfer case, torque
                                                                                  converter and all internal parts, seals, and gaskets. 13
                                                             12
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13            172. KMA instructs vehicle owners and lessees to bring their vehicles to a
                                                             14     Kia dealership for the warranty repairs. Many owners and lessees have presented
                                                             15     Kia Class Vehicles to Kia dealerships with complaints related to the engine Defect.
                                                             16            173. KMA has evaded its warranty obligations by failing to tell consumers
                                                             17     that their vehicles are defective and by representing that the cause of the Defect is
                                                             18     the owner’s failure to properly maintain the engine oil and/or engine oil level. This
                                                             19     representation, however, is false as the engine is inherently defective and will
                                                             20     inevitably fail.
                                                             21            174. In addition, KMA has also evaded its warranty obligations by requiring
                                                             22     consumers to produce the entire maintenance history of the Kia Class Vehicles,
                                                             23     including a mandate that all oil changes be completed at a Kia dealership, before
                                                             24     determining whether to make the necessary repairs under warranty. KMA, however,
                                                             25     knows that the Defect in the Kia Class Vehicles’ engines manifests even if the
                                                             26
                                                             27     13
                                                                      See, e.g., https://www.kia.com/us/content/dam/kia/us/en/images/warranty/manual/
                                                             28     general-warranty-and-consumer-info/2012_warranty.pdf (last visited Feb. 2, 2021).
                                                                                                             214
                                                                     CLASS ACTION COMPLAINT                                                          Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 215 of 243 Page ID #:215



                                                              1     owner or lessee has followed Kia’s oil change guidelines. Even if consumers
                                                              2     produce their vehicles’ maintenance history, KMA blames the Defect and engine
                                                              3     failure on the consumer, refuses to cover the necessary repairs under warranty, and
                                                              4     charges as much as $10,000 to repair/replace the engine.
                                                              5           175. Kia also advertises that it offers “an industry-leading Kia 10-year or
                                                              6     100,000-mile warranty program.” With respect to the powertrain warranty, however,
                                                              7     Kia publicizes the existence of 10 year/100,000-mile powertrain warranty but fails
                                                              8     to mention that subsequent owners only receive powertrain warranty coverage for 5
                                                              9     years/60,000 miles. As such, subsequent owners are left to discover the limited
                                                             10     warranty coverage after purchasing their vehicle. Kia’s failure to cover repairs under
                                                             11     the powertrain warranty between 5 years/60,000 miles and 10 years/100,000 miles is
                                                             12     therefore unconscionable and the warranty reduction should be unenforceable. A
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     typical Kia advertisement touting its warranty is pictured below:
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                                          176. In many instances, consumers have incurred and will continue to incur
                                                             24
                                                                    expenses for the diagnosis of the Defect (despite such defect having been contained
                                                             25
                                                                    in the Kia Class Vehicles when manufactured by Defendants), the repair and
                                                             26
                                                                    replacement of the MPI Engines, and the unnecessary and premature replacement of
                                                             27
                                                                    the connecting rods, crankshaft, oil pump, and other engine components.
                                                             28
                                                                                                              215
                                                                     CLASS ACTION COMPLAINT                                                       Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 216 of 243 Page ID #:216



                                                              1           177. Furthermore, a number of Class Members who presented their Kia
                                                              2     Class Vehicles to Kia dealerships because of issues related to the defective
                                                              3     connecting rod bearings and insufficient engine oil lubrication channels were denied
                                                              4     warranty repairs and, instead, were informed that nothing was wrong with their
                                                              5     vehicles. As a result, after expiration of the warranty period, Class Members are
                                                              6     forced to pay costly repairs to correct the Defect.
                                                              7                                VIII. CLASS ALLEGATIONS
                                                              8           178. Plaintiffs bring this action on their own behalf, and on behalf of a
                                                              9     nationwide class pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(2),
                                                             10     and/or 23(b)(3).
                                                             11
                                                                          Nationwide Class: All persons or entities in the United States who are
                                                             12           current or former owners and/or lessees of a Class Vehicle.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                                          179. In the alternative to the Nationwide Class, and pursuant to Federal Rule
                                                             14
                                                                    of Civil Procedure 23(c)(5), Plaintiffs seek to represent the following state classes
                                                             15
                                                                    only in the event that the Court declines to certify the Nationwide Class above.
                                                             16
                                                                    Specifically, the state classes consist of the following:
                                                             17
                                                             18           Alabama:
                                                             19           All persons or entities in Alabama who are current or former
                                                                          owners and/or lessees of a Class Vehicle.
                                                             20
                                                             21           California Class:
                                                                          All persons or entities in California who are current or former
                                                             22           owners and/or lessees of a Class Vehicle for primarily personal,
                                                             23           family or household purposes, as defined by California Civil
                                                                          Code § 1791(a).
                                                             24
                                                             25           Florida:
                                                                          All persons or entities in Florida who are current or former
                                                             26           owners and/or lessees of a Class Vehicle.
                                                             27
                                                                          Georgia:
                                                             28
                                                                                                               216
                                                                     CLASS ACTION COMPLAINT                                                         Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 217 of 243 Page ID #:217



                                                              1           All persons or entities in Georgia who are current or former
                                                                          owners and/or lessees of a Class Vehicle.
                                                              2
                                                              3           Pennsylvania:
                                                                          All persons or entities in Pennsylvania who are current or former
                                                              4
                                                                          owners and/or lessees of a Class Vehicle.
                                                              5
                                                                          180. Together, the Pennsylvania Class, Alabama Class, California Class, the
                                                              6
                                                                    Florida Class, the Georgia Class, and the Nationwide Class shall be collectively
                                                              7
                                                                    referred to herein as the “Class.” Excluded from the Class are HMA, HMC, KMA,
                                                              8
                                                                    KMC, their affiliates, employees, officers, and directors, persons or entities that
                                                              9
                                                                    purchased the Class Vehicles for resale, and the Judge(s) assigned to this case. Also
                                                             10
                                                                    excluded from the Class are new and used motor vehicle dealerships engaged in the
                                                             11
                                                                    business of buying, selling or dealing in motor vehicles. Plaintiffs reserve the right
                                                             12
NYE, STIRLING, HALE & MILLER




                                                                    to modify, change, or expand the Class definitions based on discovery and further
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13
                                                                    investigation.
                                                             14
                                                                          181. Numerosity: The Class is so numerous that joinder of all members is
                                                             15
                                                                    impracticable. While the exact number and identities of individual members of the
                                                             16
                                                                    Class are unknown at this time, such information being in the sole possession of
                                                             17
                                                                    Defendants and obtainable by Plaintiffs only through the discovery process,
                                                             18
                                                                    Plaintiffs believe, and on that basis allege, that thousands of Class Vehicles have
                                                             19
                                                                    been sold and leased in each of the states that are the subject of the Class.
                                                             20
                                                                          182. Existence and Predominance of Common Questions of Fact and Law:
                                                             21
                                                                    Common questions of law and fact exist as to all members of the Class. These
                                                             22
                                                                    questions predominate over the questions affecting individual Class Members.
                                                             23
                                                                    These common legal and factual questions include, but are not limited to, whether:
                                                             24
                                                                              a. The Class Vehicles were sold with a Defect;
                                                             25
                                                                              b. Defendants knew of the Defect but failed to disclose the problem
                                                             26
                                                                                 and its consequences to their customers;
                                                             27
                                                             28
                                                                                                               217
                                                                     CLASS ACTION COMPLAINT                                                         Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 218 of 243 Page ID #:218



                                                              1               c. A reasonable consumer would consider the Defect or its
                                                              2                  consequences to be material;
                                                              3               d. Defendants have failed to provide free repairs as required by
                                                              4                  their New Vehicle Limited Warranty and/or Powertrain
                                                              5                  Warranty;
                                                              6               e. The Defect is a safety defect;
                                                              7               f. Defendants should be required to disclose the existence of the
                                                              8                  Defect; and
                                                              9               g. Defendants’ conduct violates the California Legal Remedies Act,
                                                             10                  California Unfair Competition Law, and the other statutes
                                                             11                  asserted herein.
                                                             12           183. Typicality: All of Plaintiffs’ claims are typical of the claims of the
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     Class because Plaintiffs purchased Class Vehicles with the same engine defect, and
                                                             14     defective engine, as did each member of the Class. Furthermore, Plaintiffs and all
                                                             15     Members of the Class sustained monetary and economic injuries including, but not
                                                             16     limited to, ascertainable losses arising out of Defendants’ wrongful conduct.
                                                             17     Plaintiffs are advancing the same claims and legal theories on behalf of themselves
                                                             18     and all absent Class Members.
                                                             19           184. Adequacy: Plaintiffs are adequate representatives because their
                                                             20     interests do not conflict with the interests of the Class that they seek to represent,
                                                             21     they have retained counsel competent and highly experienced in complex class
                                                             22     action litigation, and they intend to prosecute this action vigorously. The interests of
                                                             23     the Class will be fairly and adequately protected by Plaintiffs and their counsel.
                                                             24           185. Superiority: A class action is superior to all other available means of
                                                             25     fair and efficient adjudication of the claims of Plaintiffs and Members of the Class.
                                                             26     The injury suffered by each individual Class member is relatively small in
                                                             27     comparison to the burden and expense of individual prosecution of the complex and
                                                             28     extensive litigation necessitated by Defendants’ conduct. It would be virtually
                                                                                                              218
                                                                     CLASS ACTION COMPLAINT                                                          Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 219 of 243 Page ID #:219



                                                              1     impossible for Members of the Class individually to redress effectively the wrongs
                                                              2     done to them. Even if the Members of the Class could afford such individual
                                                              3     litigation, the court system could not. Individualized litigation presents a potential
                                                              4     for inconsistent or contradictory judgments. Individualized litigation increases the
                                                              5     delay and expense to all parties, and to the court system, presented by the complex
                                                              6     legal and factual issues of the case. By contrast, the class action device presents far
                                                              7     fewer management difficulties, and provides the benefits of single adjudication, an
                                                              8     economy of scale, and comprehensive supervision by a single court. Upon
                                                              9     information and belief, members of the Class can be readily identified and notified
                                                             10     based on, inter alia, Defendants’ vehicle identification numbers, warranty claims,
                                                             11     registration records, and database of complaints.
                                                             12           186. Defendants have acted, and refused to act, on grounds generally
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     applicable to the Class, thereby making appropriate final equitable relief with
                                                             14     respect to the Class as a whole.
                                                             15           187. Members of the Class can be identified using objective criteria and
                                                             16     notice can be provided using the records of Defendants and their agents.
                                                             17                             IX.    FIRST CAUSE OF ACTION
                                                             18     VIOLATIONS OF CALIFORNIA’S CONSUMER LEGAL REMEDIES ACT
                                                             19                          (“CLRA”) (Cal. Civ. Code § 1750, et seq.)
                                                             20               (Brought By All Plaintiffs On Behalf of the Nationwide Class)
                                                             21           188. Plaintiffs and the Class incorporate by reference each preceding and
                                                             22     succeeding paragraph as though fully set forth at length herein.
                                                             23           189. Plaintiffs bring this claim on behalf of themselves and on behalf of the
                                                             24     Nationwide Class.
                                                             25           190. Defendants are persons as that term is defined in California Civil Code
                                                             26     § 1761(c).
                                                             27           191. Plaintiffs and the Class Members are “consumers” as that term is
                                                             28     defined in California Civil Code §1761(d).
                                                                                                            219
                                                                     CLASS ACTION COMPLAINT                                                         Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 220 of 243 Page ID #:220



                                                              1           192. Defendants engaged in unfair and deceptive acts in violation of the
                                                              2     CLRA by the practices described above, and by knowingly and intentionally
                                                              3     concealing from Plaintiffs and Class Members that the Class Vehicles suffer from
                                                              4     the Defect (and the costs, risks, and diminished value of the vehicles as a result of
                                                              5     this problem). These acts and practices violate, at a minimum, the following sections
                                                              6     of the CLRA:
                                                              7                  (a)(2) Misrepresenting the source, sponsorship, approval or
                                                                          certification of goods or services;
                                                              8
                                                                                 (a)(5) Representing that goods or services have
                                                              9           sponsorships, characteristics, uses, benefits or quantities which
                                                                          they do not have, or that a person has a sponsorship, approval,
                                                             10           status, affiliation or connection which he or she does not have;
                                                             11                 (a)(7) Representing that goods or services are of a particular
                                                                          standard, quality, or grade, or that goods are of a particular style
                                                             12           or model, if they are of another; and
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13                  (a)(9) Advertising goods and services with the intent not to
                                                                          sell them as advertised.
                                                             14
                                                             15           193. Defendants’ unfair or deceptive acts or practices occurred repeatedly in
                                                             16     Defendants’ trade or business, were capable of deceiving a substantial portion of the
                                                             17     purchasing public, and imposed a serious safety risk on the public.
                                                             18           194. Defendants knew that the Class Vehicles and MPI Engines were
                                                             19     defectively manufactured, would fail prematurely, and were not suitable for their
                                                             20     intended use.
                                                             21           195. Defendants were under a duty to Plaintiffs and the Class Members to
                                                             22     disclose the defective nature of the Class Vehicles and the defective nature of the
                                                             23     connecting rod bearings and risk of engine block puncture because:
                                                             24               a. Defendants were in a superior position to know the true state of facts
                                                             25                  about the safety-related Defect and associated repair costs in the Class
                                                             26                  Vehicles and their engines;
                                                             27               b. Plaintiffs and the Class Members could not reasonably have been
                                                             28                  expected to learn or discover that the Class Vehicles and their engines
                                                                                                              220
                                                                     CLASS ACTION COMPLAINT                                                         Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 221 of 243 Page ID #:221



                                                              1                  had the dangerous safety-related Defect until manifestation of the
                                                              2                  Defect;
                                                              3              c. Defendants knew that Plaintiffs and the Class Members could not
                                                              4                  reasonably have been expected to learn or discover the safety-related
                                                              5                  Defect and the associated repair costs that it causes until the
                                                              6                  manifestation of the Defect; and
                                                              7              d. Defendants actively concealed the safety-related Defect and the
                                                              8                  associated repair costs by asserting to Plaintiffs and Class Members
                                                              9                  that the cause of their engine problems was the result of Plaintiffs’ and
                                                             10                  the Class Members’ inability to maintain the proper engine oil levels
                                                             11                  despite knowing the repairs needed to correct the Defect.
                                                             12           196. In failing to disclose the Defect and the associated safety risks and
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     repair costs that result from it, Defendants have knowingly and intentionally
                                                             14     concealed material facts and breached their duty to disclose.
                                                             15           197. The facts concealed or not disclosed by Defendants to Plaintiffs and the
                                                             16     Class Members are material in that a reasonable consumer would have considered
                                                             17     them to be important in deciding whether to purchase Defendants’ Class Vehicles or
                                                             18     pay a lesser price. Had Plaintiffs and the Class known about the defective nature of
                                                             19     the Class Vehicles and their engines, they would not have purchased the Class
                                                             20     Vehicles or would have paid less for them.
                                                             21           198. On or about February 17, 2021 Plaintiffs provided Defendants with
                                                             22     notice of their violations of the CLRA pursuant to California Civil Code § 1782(a)
                                                             23     concerning the defective nature of the Class Vehicles and their engines.
                                                             24           199. At this stage Plaintiffs request only injunctive relief under the CLRA.
                                                             25     Should Defendants fail to timely satisfy Plaintiffs’ demand, Plaintiffs will amend
                                                             26     their complaint to seek monetary damages under the CLRA.
                                                             27
                                                             28
                                                                                                               221
                                                                     CLASS ACTION COMPLAINT                                                         Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 222 of 243 Page ID #:222



                                                              1           200. Plaintiffs’ and the other Class Members’ injuries were proximately
                                                              2     caused by Defendants’ fraudulent and deceptive business practices. Plaintiffs and
                                                              3     the other Class Members seek injunctive relief under the CLRA.
                                                              4                           X.      SECOND CAUSE OF ACTION
                                                              5        VIOLATIONS OF THE CALIFORNIA UNFAIR COMPETITION LAW
                                                              6                                (Cal. Bus. & Prof. Code § 17200)
                                                              7               (Brought by All Plaintiffs On Behalf of the Nationwide Class)
                                                              8            201. Plaintiffs and the Class incorporate by reference each preceding and
                                                              9     succeeding paragraph as though fully set forth at length herein.
                                                             10            202. Plaintiffs bring this claim on behalf of themselves and on behalf of the
                                                             11     Nationwide Class.
                                                             12            203. The California Unfair Competition Law (“UCL”) prohibits acts of
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     “unfair competition,” including any “unlawful, unfair or fraudulent business act or
                                                             14     practice” and “unfair, deceptive, untrue or misleading advertising.” Cal. Bus. &
                                                             15     Prof. Code § 17200.
                                                             16            204. Defendants have engaged in unfair competition and unfair, unlawful or
                                                             17     fraudulent business practices by the conduct, statements, and omissions described
                                                             18     above, and by knowingly and intentionally concealing from Plaintiffs and the Class
                                                             19     Members that the Class Vehicles suffer from the Defect (and the costs, safety risks,
                                                             20     and diminished value of the vehicles as a result of these problems). Defendants
                                                             21     should have disclosed this information because they were in a superior position to
                                                             22     know the true facts related to the Defect, and Plaintiffs and Class Members could
                                                             23     not reasonably be expected to learn or discover the true facts related to the Defect.
                                                             24            205. The defective connecting rod bearings and risk of engine block
                                                             25     puncture constitute a safety issue that triggered Defendants’ duty to disclose the
                                                             26     safety issue to consumers.
                                                             27            206. These acts and practices have deceived Plaintiffs and are likely to
                                                             28     deceive the public. In failing to disclose the Defect and suppressing other material
                                                                                                                222
                                                                     CLASS ACTION COMPLAINT                                                        Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 223 of 243 Page ID #:223



                                                              1     facts from Plaintiffs and the Class Members, Defendants breached their duties to
                                                              2     disclose these facts, violated the UCL, and caused injuries to Plaintiffs and the Class
                                                              3     Members. The omissions and acts of concealment by Defendants pertained to
                                                              4     information that was material to Plaintiffs and the Class Members, as it would have
                                                              5     been to all reasonable consumers.
                                                              6            207. The injuries suffered by Plaintiffs and the Class Members are greatly
                                                              7     outweighed by any potential countervailing benefit to consumers or to competition,
                                                              8     nor are they injuries that Plaintiffs and the Class Members should have reasonably
                                                              9     avoided.
                                                             10            208. Defendants’ acts and practices are unlawful because they violate
                                                             11     California Civil Code §§ 1668, 1709, 1710, and 1750 et seq., and California
                                                             12     Commercial Code § 2313.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13            209. Plaintiffs and the other Class Members have suffered an injury in fact,
                                                             14     including the loss of money or property, as a result of Defendants’ unfair, unlawful,
                                                             15     and/or deceptive practices.
                                                             16            210. Plaintiffs seek to enjoin further unlawful, unfair and/or fraudulent acts
                                                             17     or practices by Defendants, to obtain restitutionary disgorgement of all monies and
                                                             18     revenues generated as a result of such practices, and all other relief allowed under
                                                             19     California Business & Professions Code § 17200.
                                                             20                            XI.    THIRD CAUSE OF ACTION
                                                             21             VIOLATION OF CALIFORNIA FALSE ADVERTISING LAW
                                                             22                          (Cal. Bus. & Prof. Code § 17500, et seq.)
                                                             23                (Brought By All Plaintiffs On Behalf of the Nationwide Class)
                                                             24           211. Plaintiffs and the Class incorporate by reference each preceding and
                                                             25     succeeding paragraph as though fully set forth at length herein.
                                                             26           212. Plaintiffs bring this claim on behalf of themselves and on behalf of the
                                                             27     Nationwide Class.
                                                             28
                                                                                                              223
                                                                     CLASS ACTION COMPLAINT                                                        Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 224 of 243 Page ID #:224



                                                              1            213. California Business & Professions Code § 17500 states: “It is unlawful
                                                              2     for any . . . corporation . . . with intent directly or indirectly to dispose of real or
                                                              3     personal property . . . to induce the public to enter into any obligation relating
                                                              4     thereto, to make or disseminate or cause to be made or disseminated . . . from this
                                                              5     state before the public in any state, in any newspaper or other publication, or any
                                                              6     advertising device, . . . or in any other manner or means whatever, including over
                                                              7     the Internet, any statement . . . which is untrue or misleading, and which is known,
                                                              8     or which by the exercise of reasonable care should be known, to be untrue or
                                                              9     misleading.”
                                                             10            214. Defendants caused to be made or disseminated through California and
                                                             11     the United States, through advertising, marketing and other publications, statements
                                                             12     that were untrue or misleading, and which were known, or which by the exercise of
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     reasonable care should have been known to Defendants, to be untrue and misleading
                                                             14     to consumers, including Plaintiffs and the other Class Members.
                                                             15            215. Defendants have violated section 17500 because the misrepresentations
                                                             16     and omissions regarding the safety, reliability, and functionality of their Class
                                                             17     Vehicles as set forth in this Complaint were material, untrue and misleading and
                                                             18     likely to deceive a reasonable consumer.
                                                             19            216. In purchasing or leasing their Class Vehicles, Plaintiffs and the other
                                                             20     Class Members relied on the misrepresentations and/or omissions of Defendants
                                                             21     with respect to the safety and reliability of the Class Vehicles. Defendants’
                                                             22     representations were untrue and misleading because the Class Vehicles are
                                                             23     distributed with defective connecting rod bearings and insufficient engine oil
                                                             24     lubrication channels. Had Plaintiffs and the other Class Members known this, they
                                                             25     would not have purchased or leased their Class Vehicles and/or paid as much for
                                                             26     them. Accordingly, Plaintiffs and the other Class Members overpaid for their Class
                                                             27     Vehicles and did not receive the benefit of their bargain.
                                                             28
                                                                                                                 224
                                                                     CLASS ACTION COMPLAINT                                                              Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 225 of 243 Page ID #:225



                                                              1           217. All of the wrongful conduct alleged herein occurred, and continues to
                                                              2     occur, in the conduct of Defendants’ businesses. Defendants’ wrongful conduct is
                                                              3     part of a pattern or generalized course of conduct that is still perpetuated and
                                                              4     repeated, both in the state of California and nationwide.
                                                              5           218. Plaintiffs, individually and on behalf of the other Class Members,
                                                              6     request that this Court enter such orders or judgments as may be necessary to enjoin
                                                              7     Defendants from continuing their untrue and misleading practices and to restore to
                                                              8     Plaintiffs and the other Class Members any money Defendants acquired by untrue or
                                                              9     misleading advertising or omissions, including restitution and/or restitutionary
                                                             10     disgorgement, and for such other relief set forth below.
                                                             11                           XII. FOURTH CAUSE OF ACTION
                                                             12                      VIOLATION OF THE SONG-BEVERLY ACT
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13                           BREACH OF IMPLIED WARRANTY
                                                             14                           (Cal. Civ. Code §§ 1792, 1791.1, et seq.)
                                                             15               (Brought By All Plaintiffs On Behalf of the Nationwide Class)
                                                             16           219. Plaintiffs and the Class incorporate by reference each preceding and
                                                             17     succeeding paragraph as though fully set forth at length herein.
                                                             18           220. Plaintiffs bring this claim on behalf of themselves and on behalf of the
                                                             19     Nationwide Class.
                                                             20           221. At all relevant times hereto, Defendants were the manufacturer,
                                                             21     distributor, warrantor, and/or seller of the Class Vehicles. Defendants knew or
                                                             22     should have known of the specific use for which the Class Vehicles were purchased.
                                                             23           222. Defendants provided Plaintiffs and the Class Members with an implied
                                                             24     warranty that the Class Vehicles, and any parts thereof, are merchantable and fit for
                                                             25     the ordinary purposes for which they were sold. The Class Vehicles, however, are
                                                             26     not fit for their ordinary purpose because, inter alia, the Class Vehicles and their
                                                             27     engines suffered from an inherent defect at the time of sale that causes the Class
                                                             28     Vehicles to experience premature and catastrophic engine failure.
                                                                                                            225
                                                                     CLASS ACTION COMPLAINT                                                            Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 226 of 243 Page ID #:226



                                                              1           223. The Class Vehicles are not fit for the purpose of providing safe and
                                                              2     reliable transportation because of the Defect.
                                                              3           224. Defendants impliedly warranted that the Class Vehicles were of
                                                              4     merchantable quality and fit for such use. This implied warranty included, inter alia,
                                                              5     the following: (i) a warranty that the Class Vehicles and their engines were
                                                              6     manufactured, supplied, distributed, and/or sold by Defendants were safe and
                                                              7     reliable for providing transportation and would not prematurely and catastrophically
                                                              8     fail; and (ii) a warranty that the Class Vehicles and their engines would be fit for
                                                              9     their intended use (providing safe and reliable transportation) while the Class
                                                             10     Vehicles were being operated.
                                                             11           225. Contrary to the applicable implied warranties, the Class Vehicles and
                                                             12     their engines at the time of sale and thereafter were not fit for their ordinary and
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     intended purpose. Instead, the Class Vehicles are defective, including, but not
                                                             14     limited to, the engine Defect and/or manufacture of the MPI Engines.
                                                             15           226. Defendants’ actions, as complained of herein, breached the implied
                                                             16     warranty that the Class Vehicles were of merchantable quality and fit for such use in
                                                             17     violation of California Civil Code §§ 1792 and 1791.1.
                                                             18                             XIII. FIFTH CAUSE OF ACTION
                                                             19     VIOLATIONS OF PENNSYLVANIA’S UNFAIR TRADE PRACTICES ACT
                                                             20             (Brought By Plaintiff Roos On Behalf of the Pennsylvania Class)
                                                             21           227. Plaintiffs and the Class incorporate by reference each preceding and
                                                             22     succeeding paragraph as though fully set forth at length herein.
                                                             23           228. Plaintiff Roos brings this claim on behalf of herself and on behalf of the
                                                             24     Pennsylvania Class Members against Defendants.
                                                             25           229. Plaintiff Ross is a natural person who purchased a Class Vehicle for
                                                             26     personal, family or household purposes.
                                                             27           230. The Pennsylvania Unfair Trade Practices and Consumer Protection
                                                             28     Law (“PUTPCPL”) prohibits “[u]nfair methods of competition and unfair or
                                                                                                         226
                                                                     CLASS ACTION COMPLAINT                                                          Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 227 of 243 Page ID #:227



                                                              1     deceptive acts or practices in the conduct of any trade or commerce” as set forth in
                                                              2     the statute. 73 Pa. Stat. § 201-3.
                                                              3           231. Defendants engaged in unfair and deceptive acts in the conduct of trade
                                                              4     or commerce in violation of the PUTPCPL by the practices described above, and by
                                                              5     knowingly and intentionally concealing from Plaintiffs and Class members that the
                                                              6     Class Vehicles suffer from a Defect (and the costs, risks, and diminished value of
                                                              7     the vehicles as a result of this problem). These acts and practices violate, at a
                                                              8     minimum, the following sections of PUTPCPL section 201-2:
                                                              9                  (4)(ii) Misrepresenting the source, sponsorship, approval
                                                                                 or certification of goods or services;
                                                             10
                                                             11                  (4)(v) Representing that goods or services have
                                                                                 sponsorship, approval, characteristics, ingredients, uses,
                                                             12
NYE, STIRLING, HALE & MILLER




                                                                                 benefits or quantities that they do not have or that a person
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13                  has a sponsorship, approval, status, affiliation or
                                                                                 connection that he does not have;
                                                             14
                                                             15                  (4)(vii) Representing that goods or services are of a
                                                                                 particular standard, quality or grade, or that goods are of a
                                                             16
                                                                                 particular style or model, if they are of another;
                                                             17
                                                                                 (4)(ix) Advertising goods and services with intent not to
                                                             18
                                                                                 sell them as advertised; and
                                                             19
                                                                                 (4)(xxi) Engaging in any other fraudulent or deceptive
                                                             20
                                                                                 conduct which creates a likelihood of confusion or of
                                                             21                  misunderstanding.
                                                             22           232. Defendants knew that their Class Vehicles suffered from the Defect,
                                                             23     would fail prematurely, and were not suitable for their intended use.
                                                             24           233. Defendants were under a duty to Plaintiff Roos and the Class Members
                                                             25     to disclose the defective nature of the Class Vehicles because:
                                                             26                  a. Defendants were in a superior position to know the true state of
                                                             27                      facts about the Defect in the Class Vehicles;
                                                             28
                                                                                                               227
                                                                     CLASS ACTION COMPLAINT                                                         Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 228 of 243 Page ID #:228



                                                              1                  b. Plaintiff Roos and the Class Members could not reasonably have
                                                              2                     been expected to learn or discover that the Class Vehicles were
                                                              3                     defective and not in accordance with Defendants’ advertisements
                                                              4                     and representations;
                                                              5                  c. The Defect is a safety related Defect; and
                                                              6                  d. Defendants knew that Plaintiff Roos and the Class Members could
                                                              7                     not reasonably have been expected to learn or discover the Defect in
                                                              8                     the Class Vehicles.
                                                              9           234. In failing to disclose the Defect and the associated safety risks and
                                                             10     repair costs that result from it, Defendants have knowingly and intentionally
                                                             11     concealed material facts and breached their duty not to do so.
                                                             12           235. The facts concealed or not disclosed by Defendants to Plaintiff Roos
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     and the Pennsylvania Class members are material in that a reasonable consumer
                                                             14     would have considered them to be important in deciding whether to purchase
                                                             15     Defendants' Class Vehicles or pay a lesser price. Had Plaintiffs and the Class
                                                             16     known about the defective nature of the Class Vehicles, they would not have
                                                             17     purchased the Class Vehicles, would have paid less for them or would have avoided
                                                             18     the extensive repair costs associated therewith.
                                                             19           236. Unfair or deceptive acts and practices as defined by the PUTPCPL also
                                                             20     include “[f]ailing to comply with the terms of any written guarantee or warranty
                                                             21     given to the buyer at, prior to or after a contract for the purchase of goods or
                                                             22     services is made.” 73 Pa. Stat. § 201-2(4)(xiv). Defendants violated the PUTPCPL
                                                             23     by refusing to repair Plaintiffs’ Class Vehicles and at no cost to pursuant to the
                                                             24     terms of the New Vehicle Limited Warranty and/or Powertrain Warranty applicable
                                                             25     to all Class Vehicles.
                                                             26           237. Defendants’ failure to honor their warranty terms proximately caused
                                                             27     injuries to Plaintiffs and other Class members. Had Defendants honored their
                                                             28
                                                                                                               228
                                                                     CLASS ACTION COMPLAINT                                                            Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 229 of 243 Page ID #:229



                                                              1     warranty, Plaintiffs and other Class members would not have incurred substantial
                                                              2     repair costs.
                                                              3           238. Pursuant to 73 Pennsylvania Statutes section 201-9.2, Plaintiffs request
                                                              4     that the Court grant treble damages.
                                                              5                              XIV. SIXTH CAUSE OF ACTION
                                                              6                VIOLATIONS OF ARIZONA’S CONSUMER FRAUD ACT
                                                              7                               (Az. Rev. Stat. § 44-1522, et seq.)
                                                              8                (Brought By Plaintiff Palmer On Behalf of the Arizona Class)
                                                              9           239. Plaintiffs and the Class incorporate by reference each preceding and
                                                             10     succeeding paragraph as though fully set forth at length herein.
                                                             11           240. Plaintiff Palmer brings this claim on behalf of herself and on behalf of
                                                             12     the Arizona Class Members against Defendants.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13           241. The Arizona Consumer Fraud Act prohibits “[t]he act, use or
                                                             14     employment by any person of any deception, deceptive or unfair act or practice,
                                                             15     fraud, false pretense, false promise, misrepresentation, or concealment, suppression
                                                             16     or omission of any material fact with intent that others rely on such concealment,
                                                             17     suppression or omission, in connection with the sale or advertisement of any
                                                             18     merchandise whether or not any person has in fact been misled, deceived or
                                                             19     damaged thereby, is declared to be an unlawful practice.” Az. Rev. Stat. § 44-
                                                             20     1522(A).
                                                             21           242. Defendants, by the conduct, statements, and omissions described
                                                             22     above, made material misrepresentations and omissions regarding the nature and
                                                             23     existence of the Defect, including that Class Vehicles suffer from the Defect (and
                                                             24     the costs, safety risks, and diminished value of the vehicles arising therefrom), in
                                                             25     connection with the sale or advertisement of the Class Vehicles by Plaintiff Palmer’s
                                                             26     and the Arizona Class.
                                                             27           243. With the intent that purchasers such as Plaintiff Palmer and members of
                                                             28     the Arizona Class rely on Defendants’ omissions, Defendants failed to disclose and
                                                                                                            229
                                                                     CLASS ACTION COMPLAINT                                                        Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 230 of 243 Page ID #:230



                                                              1     in fact concealed from Plaintiff and the Arizona Class the nature and existence of
                                                              2     the Defect.
                                                              3           244. Defendants’ misrepresentations and omissions regarding the Defect
                                                              4     described above were material.
                                                              5           245. Plaintiff Palmer could not have discovered the existence of the Defect,
                                                              6     or that Defendants were responsible for the Defect, until shortly before this class
                                                              7     action litigation was commenced.
                                                              8           246. Defendants’ conduct described above proximately caused harm to
                                                              9     Plaintiff Palmer and Arizona Class. Had Plaintiff Palmer and the Arizona Class
                                                             10     known about the defective nature of the Class Vehicles, they would not have
                                                             11     purchased the Class Vehicles, would have paid less for them or would have avoided
                                                             12     the extensive repair costs and serious safety issues associated therewith.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13                           XV. SEVENTH CAUSE OF ACTION
                                                             14                       VIOLATIONS OF FLORIDA’S DECEPTIVE
                                                             15         AND UNFAIR TRADE PRACTICES ACT (Fla. Stat. § 501. 201, et seq.)
                                                             16          (Brought By Plaintiff Gagas and Caro On Behalf of the Florida Class)
                                                             17           247. Plaintiffs and the Class incorporate by reference each preceding and
                                                             18     succeeding paragraph as though fully set forth at length herein.
                                                             19           248. Plaintiffs Gagas and Caro bring this claim on behalf of themselves and
                                                             20     on behalf of the Florida Class Members against Defendants.
                                                             21           249. Plaintiffs Gagas and Caro and the Florida class members are
                                                             22     “consumers” within the meaning of Fla. Stat. § 501.203(7).
                                                             23           250. At all relevant times, Defendants were engaged in trade or commerce
                                                             24     within the meaning of Fla. Stat. § 501.203(8).
                                                             25           251. The purpose of the Florida Deceptive and Unfair Trade Practices Act,
                                                             26     Fla. Stat. § 501.201, et seq., is to “protect the consuming public . . . from those who
                                                             27     engage in unfair methods of competition, or unconscionable, deceptive or unfair acts
                                                             28     or practice in the conduct of any trade or commerce.” Fla. Stat. § 501.202(2).
                                                                                                               230
                                                                     CLASS ACTION COMPLAINT                                                         Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 231 of 243 Page ID #:231



                                                              1           252. Florida’s Deceptive and Unfair Trade Practices Act prohibits “[u]nfair
                                                              2     methods of competition, unconscionable acts or practices, and unfair or deceptive
                                                              3     acts or practices in the conduct of any trade or commerce.” Fla. Stat. § 501.204(1).
                                                              4           253. In the course of Defendants’ business, they knowingly concealed,
                                                              5     suppressed, and omitted the fact that the Class Vehicles are defective, with the intent
                                                              6     that Plaintiffs Gagas and Caro and the Florida Class Members rely upon that
                                                              7     concealment, suppression, and omission when purchasing the Class vehicles. The
                                                              8     existence of the Defect, which manifests in all or substantially all Class Vehicles, is
                                                              9     material to a reasonable consumer in that it causes the Class Vehicles to be unsafe
                                                             10     and unusable as vehicles, leads to thousands of dollars in repair expenses, and
                                                             11     causes the Class Vehicles to be worth substantially less than they would otherwise
                                                             12     be valued.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13           254. Defendants have engaged in unfair and deceptive trade practices,
                                                             14     including representing that the Class Vehicles have characteristics, uses, benefits,
                                                             15     and qualities which they do not have; representing that the Class Vehicles are of a
                                                             16     particular standard and quality when they are not; advertising the Class Vehicles
                                                             17     with the intent to not sell them as advertised; and otherwise engaging in conduct
                                                             18     likely to deceive. Further, Defendants’ acts and practices described herein offend
                                                             19     established public policy because of the harm they cause to consumers outweighs
                                                             20     any benefit associated with such practices, and because Defendants fraudulently
                                                             21     concealed the defective nature of the Class Vehicles from consumers.
                                                             22           255. As a direct and proximate result of Defendants’ unlawful conduct,
                                                             23     Plaintiffs Gagas and Caro and the Florida Class Members have suffered harm in that
                                                             24     they bought Class Vehicles they otherwise would not have, overpaid for their Class
                                                             25     Vehicles, did not receive the benefit of their bargain, and their Class Vehicles
                                                             26     suffered a diminution in value. Meanwhile, Defendants have sold more Class
                                                             27     Vehicles than they otherwise could have and charged inflated prices for the Class
                                                             28     Vehicles, unjustly enriching themselves thereby.
                                                                                                             231
                                                                     CLASS ACTION COMPLAINT                                                         Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 232 of 243 Page ID #:232



                                                              1           256. Plaintiffs Gagas, Caro, and the other Class members have suffered an
                                                              2     injury in fact, including the loss of money or property, as a result of Defendants’
                                                              3     unfair, unlawful, and/or deceptive practices. In purchasing their Class Vehicles,
                                                              4     Plaintiffs and the other Class members relied on the misrepresentations and/or
                                                              5     omissions of Defendants with respect to the reliability of the Class Vehicles.
                                                              6     Defendants’ representations were untrue because the Class Vehicles were
                                                              7     manufactured and sold with the Defect. Had Plaintiffs Gagas, Caro, and the other
                                                              8     Florida Class members known this, they would not have purchased their Class
                                                              9     Vehicles and/or paid as much for them. Accordingly, Plaintiffs Gagas, Caro, and the
                                                             10     other Class members overpaid for their Class Vehicles and did not receive the
                                                             11     benefit of their bargain.
                                                             12           257. Pursuant to Fla. Stat. § 501.211, Plaintiffs Gagas and Caro and the
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     Florida Class Members are entitled to damages, declaratory judgment, and equitable
                                                             14     relief, including restitutionary disgorgement of all profits accruing to Defendants
                                                             15     because of their deceptive practices and an order requiring Defendants to adequately
                                                             16     disclose and repair the Defect.
                                                             17                            XVI. EIGHTH CAUSE OF ACTION
                                                             18          VIOLATION OF GEORGIA’S FAIR BUSINESS PRACTICES ACT
                                                             19                            (GA. CODE ANN. § 10-1-390, et seq.)
                                                             20               (Brought by Plaintiff Martino on Behalf of the Georgia Class)
                                                             21           258. Plaintiffs and the Class incorporate by reference each preceding and
                                                             22     succeeding paragraph as though fully set forth at length herein.
                                                             23           259. Plaintiff Martino brings this claim on behalf of himself and on behalf of
                                                             24     the Georgia Class Members against Defendants.
                                                             25           260. The Georgia Fair Business Practices Act (“Georgia FBPA”) declares
                                                             26     “[u]nfair or deceptive acts or practices in the conduct of consumer transactions and
                                                             27     consumer acts or practices in trade or commerce” to be unlawful, Ga. Code. Ann. §
                                                             28     10-1-393(a), including but not limited to “representing that goods or services have
                                                                                                              232
                                                                     CLASS ACTION COMPLAINT                                                          Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 233 of 243 Page ID #:233



                                                              1     sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that
                                                              2     they do not have,” “[r]epresenting that goods or services are of a particular standard,
                                                              3     quality, or grade … if they are of another,” and “[a]dvertising goods or services with
                                                              4     intent not to sell them as advertised,” Ga. Code. Ann. § 10-1-393(b).
                                                              5           261. Defendants engaged in unfair and deceptive acts in violation of the
                                                              6     Georgia FBPA by engaging in the practices described above, and by knowingly and
                                                              7     intentionally concealing from Plaintiffs and Class Members that the Class Vehicles
                                                              8     suffer from the Defect.
                                                              9           262. The facts concealed or not disclosed by Defendants to Plaintiff Martino
                                                             10     and the Georgia Class members are material in that a reasonable consumer would
                                                             11     have considered them to be important in deciding whether to purchase Defendants’
                                                             12     Class Vehicles or pay a lesser price. Had Plaintiff and the Georgia Class known
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     about the defective nature of the Class Vehicles, they would not have purchased the
                                                             14     Class Vehicles, would have paid less for them or would have avoided the extensive
                                                             15     repair costs associated therewith.
                                                             16           263. Defendants’ conduct described above proximately caused harm to
                                                             17     Plaintiff Martino and the Georgia Class. Had Plaintiff Martino and the Georgia
                                                             18     Class known about the defective nature of the Class Vehicles, they would not have
                                                             19     purchased the Class Vehicles, would have paid less for them or would have avoided
                                                             20     the extensive repair costs and serious safety issues associated therewith.
                                                             21           264. More than thirty days prior to the commencement of this action, Mr.
                                                             22     Martino on several occasions wrote to Defendants and demanded they rectify the
                                                             23     problems with his vehicle. Defendants did not do so.
                                                             24                               XVII. NINTH CAUSE OF ACTION
                                                             25            VIOLATION OF GEORGIA’S UNIFORM DECEPTIVE TRADE
                                                             26                    PRACTICES ACT (GA. CODE ANN. § 10-1-371(5))
                                                             27               (Brought by Plaintiff Martino on Behalf of the Georgia Class)
                                                             28
                                                                                                               233
                                                                     CLASS ACTION COMPLAINT                                                          Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 234 of 243 Page ID #:234



                                                              1           265. Plaintiffs and the Class incorporate by reference each preceding and
                                                              2     succeeding paragraph as though fully set forth at length herein.
                                                              3           266. Plaintiff Martino brings this claim on behalf of himself and on behalf of
                                                              4     the Georgia Class Members against Defendants.
                                                              5           267. The Georgia UDTPA prohibits “deceptive trade practices,” which
                                                              6     include the “misrepresentation of standard or quality of goods or services,” and
                                                              7     “engaging in any other conduct which similarly creates a likelihood of confusion or
                                                              8     of misunderstanding.” Ga. Code. Ann. § 10-1-372(a).
                                                              9           268. Defendants engaged in “deceptive trade practices” and “misrepresented
                                                             10     the standard and quality of goods” in violation of the Georgia UDTPA by engaging
                                                             11     in the practices described above, and by knowingly and intentionally concealing
                                                             12     from Plaintiffs and Class Members that the Class Vehicles suffer from the Defect.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13           269. The facts concealed or not disclosed by Defendants to Plaintiff Martino
                                                             14     and the Georgia Class members are material in that a reasonable consumer would
                                                             15     have considered them to be important in deciding whether to purchase Defendants'
                                                             16     Class Vehicles or pay a lesser price. Had Plaintiff and the Class known about the
                                                             17     defective nature of the Class Vehicles, they would not have purchased the Class
                                                             18     Vehicles, would have paid less for them or would have avoided the extensive repair
                                                             19     costs associated therewith.
                                                             20           270. Defendants’ conduct described above proximately caused harm to
                                                             21     Plaintiff Martino and the Georgia Class.
                                                             22           271. Defendants should be enjoined from the deceptive practices described
                                                             23     herein; should be ordered to recall and repair the Class Vehicles; and should ordered
                                                             24     to make restitutionary disgorgement to Plaintiff and the Georgia Class.
                                                             25                         XVIII.       TENTH CAUSE OF ACTION
                                                             26                          BREACH OF EXPRESS WARRANTY
                                                             27     (Brought By All Plaintiffs On Behalf of the Nationwide Class or, Alternatively,
                                                             28
                                                                                                               234
                                                                     CLASS ACTION COMPLAINT                                                      Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 235 of 243 Page ID #:235



                                                              1            the Pennsylvania, Alabama, Arizona, Florida and Georgia Classes)
                                                              2            272. Plaintiffs and the Class incorporate by reference each preceding and
                                                              3     succeeding paragraph as though fully set forth at length herein.
                                                              4            273. Plaintiffs bring this claim on behalf of themselves and on behalf of the
                                                              5     Nationwide Class or, alternatively, on behalf of each of the state subclasses.
                                                              6            274. Defendants provided all purchasers and lessees of the Class Vehicles
                                                              7     with the express warranties described herein, which became part of the basis of the
                                                              8     bargain. Accordingly, Defendants’ warranties are express warranties under state
                                                              9     law.
                                                             10            275. The parts affected by the Defect, including the rotating assembly and
                                                             11     engine block, were distributed by Defendants in the Class Vehicles and are covered
                                                             12     by the warranties Defendants provided to all purchasers and lessors of Class
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     Vehicles.
                                                             14            276. Defendants breached these warranties by selling and leasing Class
                                                             15     Vehicles with the Defect, requiring repair or replacement within the applicable
                                                             16     warranty periods, and refusing to honor the warranties by providing free repairs or
                                                             17     replacements during the applicable warranty periods.
                                                             18            277. Plaintiffs notified Defendants of the breach within a reasonable time,
                                                             19     and/or were not required to do so because affording Defendants a reasonable
                                                             20     opportunity to cure their breaches of written warranty would have been futile.
                                                             21     Defendants also knew of the Defect and yet have chosen to conceal it and to fail to
                                                             22     comply with their warranty obligations.
                                                             23            278. As a direct and proximate cause of Defendants’ breach, Plaintiffs and
                                                             24     the other Class Members bought or leased Class Vehicles they otherwise would not
                                                             25     have, overpaid for their vehicles, did not receive the benefit of their bargain, and
                                                             26     their Class Vehicles suffered a diminution in value. Plaintiffs and Class Members
                                                             27     have also incurred and will continue to incur costs related to the diagnosis and repair
                                                             28
                                                                                                               235
                                                                     CLASS ACTION COMPLAINT                                                          Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 236 of 243 Page ID #:236



                                                              1     of the defective connecting rod bearings and insufficient engine oil lubrication
                                                              2     channels.
                                                              3           279. Defendants’ attempt to disclaim or limit these express warranties vis-à-
                                                              4     vis consumers are unconscionable and unenforceable under the circumstances here.
                                                              5     Specifically, Defendants’ warranty limitations is unenforceable because they
                                                              6     knowingly sold a defective product without informing consumers about the Defect.
                                                              7           280. The time limits contained in Defendants’ warranty period were also
                                                              8     unconscionable and inadequate to protect Plaintiffs and members of the Class.
                                                              9     Among other things, Plaintiffs and Class Members had no meaningful choice in
                                                             10     determining these time limitations, the terms of which unreasonably favored
                                                             11     Defendants. A gross disparity in information and bargaining power existed between
                                                             12     Defendants and the Class Members, and Defendants knew or should have known
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     that the Class Vehicles were defective at the time of sale and would fail well before
                                                             14     the end of their useful lives.
                                                             15           281. Plaintiffs and the Class Members have complied with all obligations
                                                             16     under the warranty, or otherwise have been excused from performance of said
                                                             17     obligations as a result of Defendants’ conduct described herein.
                                                             18                          XIX. ELEVENTH CAUSE OF ACTION
                                                             19                           BREACH OF IMPLIED WARRANTY
                                                             20     (Brought By All Plaintiffs On Behalf of the Nationwide Class or, Alternatively,
                                                             21            the Pennsylvania, Alabama, Arizona, Florida and Georgia Classes)
                                                             22           282. Plaintiffs and the Class incorporate by reference each preceding and
                                                             23     succeeding paragraph as though fully set forth at length herein.
                                                             24           283. Plaintiffs bring this claim on behalf of themselves and on behalf of the
                                                             25     Nationwide Class or, alternatively, on behalf of each of the state subclasses.
                                                             26           284. Defendants were at all relevant times the manufacturer, distributor,
                                                             27     warrantor, and/or seller of the Class Vehicles. Defendants knew or had reason to
                                                             28     know of the specific use for which the Class Vehicles were purchased.
                                                                                                             236
                                                                     CLASS ACTION COMPLAINT                                                          Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 237 of 243 Page ID #:237



                                                              1           285. An implied warranty of merchantability arose upon sale of the Class
                                                              2     Vehicles by operation of law. Defendants impliedly warranted that the Class
                                                              3     Vehicles were of merchantable quality and fit for such use. This implied warranty
                                                              4     included, among other things: (i) a warranty that the Class Vehicles and their
                                                              5     engines were manufactured, supplied, distributed, and/or sold by Defendants were
                                                              6     safe and reliable for providing transportation and would not experience premature
                                                              7     and catastrophic engine failure; and (ii) a warranty that the Class Vehicles and their
                                                              8     engines would be fit for their intended use while the Class Vehicles were being
                                                              9     operated.
                                                             10           286. However, the Class Vehicles are not fit for their ordinary purpose of
                                                             11     providing reasonably reliable and safe transportation at the time of sale or thereafter
                                                             12     because, inter alia, the Class Vehicles and their engines suffered from defective
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     connecting rod bearings and insufficient engine oil lubrication channels at the time
                                                             14     of sale that caused the vehicles to experience premature and catastrophic engine
                                                             15     failure. Therefore, the Class Vehicles were not fit for their particular purpose of
                                                             16     providing safe and reliable transportation. Instead, the Class Vehicles suffer from a
                                                             17     manufacturing defect(s).
                                                             18           287. Defendants’ actions, as complained of herein, breached the implied
                                                             19     warranty that the Class Vehicles were of merchantable quality and fit for such use.
                                                             20           288. As a result of this breach, Plaintiffs and the Class Members did not
                                                             21     receive the benefit of their bargain, and their Class Vehicles suffered a diminution in
                                                             22     value. Plaintiffs and Class Members have also incurred and will continue to incur
                                                             23     costs related to the diagnosis and repair of the defective connecting rod bearings and
                                                             24     insufficient engine oil lubrication channels.
                                                             25                           XX. TWELTH CAUSE OF ACTION
                                                             26                  BREACH OF WRITTEN WARRANTY UNDER THE
                                                             27
                                                             28
                                                                                                               237
                                                                     CLASS ACTION COMPLAINT                                                          Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 238 of 243 Page ID #:238



                                                              1           MAGNUSON-MOSS WARRANTY ACT (15 U.S.C. § 2301, et seq.)
                                                              2      (Brought by All Plaintiffs On behalf of the Nationwide Class or, Alternatively,
                                                              3           the Pennsylvania, Alabama, Arizona, Florida, and Georgia Classes)
                                                              4           289. Plaintiffs and the Class incorporate by reference each preceding and
                                                              5     succeeding paragraph as though fully set forth at length herein.
                                                              6           290. Plaintiffs bring this claim on behalf of themselves and on behalf of the
                                                              7     Nationwide Class or, alternatively, on behalf of the state subclasses.
                                                              8           291. Plaintiffs and the Class are “consumers” within the meaning of the
                                                              9     Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).
                                                             10           292. Defendants are suppliers and warrantors within the meaning of 15
                                                             11     U.S.C. §§ 2301(4)-(5).
                                                             12           293. The Class Vehicles are “consumer products” within the meaning of 15
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     U.S.C. § 2301(1).
                                                             14           294. Defendants’ 5-year/60,000 mile Basic Warranty and 10- year/100,000
                                                             15     mile Powertrain Warranty are “written warranties” within the meaning of 15 U.S.C.
                                                             16     § 2301(6).
                                                             17           295. Defendants breached the express warranties by:
                                                             18             a.   Providing a 5-year/60,000 miles Basic Warranty and a 10-
                                                             19                  year/100,000 miles Powertrain Warranty with the purchase or
                                                             20                  lease of the Class Vehicles, thereby warranting to repair or
                                                             21                  replace any part defective in material or workmanship at no cost
                                                             22                  to the owner or lessee;
                                                             23             b.   Selling and leasing Class Vehicles with engines that were
                                                             24                  defective in materials and/or workmanship, requiring repair or
                                                             25                  replacement within the warranty period; and
                                                             26             c.   Refusing and/or failing to honor the express warranties by
                                                             27                  repairing or replacing, free of charge, the engine or any of its
                                                             28
                                                                                                               238
                                                                     CLASS ACTION COMPLAINT                                                         Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 239 of 243 Page ID #:239



                                                              1                  component parts in order to remedy the defective connecting rod
                                                              2                  bearings and insufficient engine oil lubrication channels.
                                                              3           296. Plaintiffs and the other Class Members relied on the existence and
                                                              4     length of the express warranties in deciding whether to purchase or lease the Class
                                                              5     Vehicles.
                                                              6           297. Defendants’ breach of the express warranties has deprived Plaintiffs
                                                              7     and the other Class Members of the benefit of their bargain.
                                                              8           298. The amount in controversy of Plaintiffs’ individual claims meets or
                                                              9     exceeds the sum or value of $25.00. In addition, the amount in controversy meets or
                                                             10     exceeds the sum or value of $50,000 (exclusive of interests and costs) computed on
                                                             11     the basis of all claims to be determined in this suit.
                                                             12           299. Defendants have been afforded a reasonable opportunity to cure their
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     breach of the written warranties and/or Plaintiffs and the other Class Members were
                                                             14     not required to do so because affording Defendants a reasonable opportunity to cure
                                                             15     their breach of written warranties would have been futile. Defendants were also on
                                                             16     notice of the alleged Defect from the complaints and service requests it received
                                                             17     from Class Members, as well as from their own warranty claims, customer
                                                             18     complaint data, and/or parts sales data.
                                                             19           300. As a direct and proximate cause of Defendants’ breach of the written
                                                             20     warranties, Plaintiffs and the other Class Members sustained damages and other
                                                             21     losses in an amount to be determined at trial. Defendants’ conduct damaged
                                                             22     Plaintiffs and the other Class Members, who are entitled to recover actual damages,
                                                             23     consequential damages, specific performance, diminution in value, costs, including
                                                             24     statutory attorney fees and/or other relief as deemed appropriate.
                                                             25                         XXI. THIRTEENTH CAUSE OF ACTION
                                                             26                                   COMMON LAW FRAUD
                                                             27     (Brought By All Plaintiffs On Behalf of the Nationwide Class or, Alternatively,
                                                             28
                                                                                                                239
                                                                     CLASS ACTION COMPLAINT                                                      Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 240 of 243 Page ID #:240



                                                              1           the Pennsylvania, Alabama, Arizona, Florida, and Georgia Classes)
                                                              2           301. Plaintiffs and the Class incorporate by reference each preceding and
                                                              3     succeeding paragraph as though fully set forth at length herein.
                                                              4           302. Plaintiffs bring this claim on behalf of themselves and on behalf of the
                                                              5     Nationwide Class or, alternatively, on behalf of the state subclasses.
                                                              6           303. Defendants made material omissions concerning a presently existing or
                                                              7     past fact. For example, Defendants did not fully and truthfully disclose to their
                                                              8     customers the true nature of the inherent Defect with the MPI Engines, which was
                                                              9     not readily discoverable until years later, often after the New Vehicle Limited
                                                             10     Warranty or the Powertrain Warranty has expired. As a result, Plaintiffs and the
                                                             11     other Class Members were fraudulently induced to lease and/or purchase the Class
                                                             12     Vehicles with the Defect and all of the resultant problems.
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13           304. Defendants had a duty to disclose the facts about the Defect since those
                                                             14     facts were within the sole possession of the Defendants, were material to a
                                                             15     reasonable consumer, and related to a safety issue.
                                                             16           305. These omissions were made by Defendants with knowledge of their
                                                             17     falsity, and with the intent that Plaintiffs and the Class Members rely on them.
                                                             18           306. Plaintiffs and the Class Members reasonably relied on these omissions
                                                             19     and suffered damages as a result.
                                                             20                        XXII. FOURTEENTH CAUSE OF ACTION
                                                             21          BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING
                                                             22     (Brought By All Plaintiffs On Behalf of the Nationwide Class or, Alternatively,
                                                             23           the Pennsylvania, Alabama, Arizona, Florida and Georgia Classes)
                                                             24           307. Plaintiffs and the Class incorporate by reference each preceding and
                                                             25     succeeding paragraph as though fully set forth at length herein.
                                                             26           308. Plaintiffs bring this claim on behalf of themselves and on behalf of the
                                                             27     Nationwide Class or, alternatively, on behalf of the state subclasses.
                                                             28
                                                                                                              240
                                                                     CLASS ACTION COMPLAINT                                                        Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 241 of 243 Page ID #:241



                                                              1           309. All contracts contain an implied covenant of good faith and fair
                                                              2     dealing. The implied covenant of good faith and fair dealing is an independent duty
                                                              3     and may be breached even if there is no breach of a contract’s express terms.
                                                              4           310. Defendants breached the covenant of good faith and fair dealing by,
                                                              5     inter alia, failing to notify Plaintiffs and Class Members of the defective connecting
                                                              6     rod bearings and insufficient engine oil lubrication channels in the Class Vehicles,
                                                              7     and failing to fully and properly repair this Defect.
                                                              8           311. Defendants acted in bad faith and/or with a malicious motive to deny
                                                              9     Plaintiffs and the Class Members some benefit of the bargain originally intended by
                                                             10     the parties, thereby causing them injuries in an amount to be determined at trial.
                                                             11                            XXIII.           PRAYER FOR RELIEF
                                                             12           WHEREFORE, Plaintiffs, on behalf of themselves and members of the Class,
NYE, STIRLING, HALE & MILLER
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13     respectfully request that this Court:
                                                             14           a. determine that the claims alleged herein may be maintained as a class
                                                             15               action under Rule 23 of the Federal Rules of Civil Procedure, and issue an
                                                             16               order certifying one or more Classes as defined above;
                                                             17           b. appoint Plaintiffs as the representatives of the Classes and their counsel as
                                                             18               Class counsel;
                                                             19           c. award all actual, general, special, incidental, statutory, punitive, and
                                                             20               consequential damages and restitution to which Plaintiffs and the Class
                                                             21               Members are entitled;
                                                             22           d. award pre-judgment and post-judgment interest on such monetary relief;
                                                             23           e. grant appropriate injunctive and/or declaratory relief, including, without
                                                             24               limitation, an order that requires Defendants to repair, recall, and/or
                                                             25               replace the Class vehicles and to extend the applicable warranties to a
                                                             26               reasonable period of time, or, at a minimum, to provide Plaintiffs and
                                                             27               Class Members with appropriate curative notice regarding the existence
                                                             28               and cause of the engine Defect;
                                                                                                                241
                                                                     CLASS ACTION COMPLAINT                                                         Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 242 of 243 Page ID #:242



                                                              1           f. award reasonable attorneys’ fees and costs; and
                                                              2           g. grant such further relief that this Court deems appropriate.
                                                              3      Dated: February 25, 2021           NYE, STIRLING, HALE & MILLER, LLP
                                                              4
                                                                                                        By:       /S/ Alison Bernal
                                                              5                                               Alison M. Bernal, Esq.
                                                                                                              alison@nshmlaw.com
                                                              6                                               33 West Mission Street, Suite 201
                                                                                                              Santa Barbara, CA 93101
                                                              7                                               (805) 698-4242
                                                              8                                               Matthew D. Schelkopf
                                                                                                              Joseph B. Kenney
                                                              9                                               SAUDER SCHELKOPF
                                                                                                              1109 Lancaster Avenue
                                                             10                                               Berwyn, PA 19312
                                                                                                              Telephone: (610) 200-0581
                                                             11                                               mds@sstriallawyers.com
                                                                                                              jbk@sstriallawyers.com
                                                             12
NYE, STIRLING, HALE & MILLER




                                                                                                              Bonner Walsh (pro hac vice)
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13                                               WALSH PLLC
                                                                                                              1561 Long Haul Road
                                                             14                                               Grangeville, ID 83530
                                                                                                              Telephone: (541) 359-2827
                                                             15                                               Facsimile: (866) 503-8206
                                                                                                              bonner@walshpllc.com
                                                             16
                                                                                                              Adam Gonnelli (pro hac vice)
                                                             17                                               LAW OFFICE OF ADAM R.
                                                                                                              GONNELLI, L.L.C.
                                                             18                                               7030 E. Genesee Street
                                                                                                              Fayetteville, NY 13066
                                                             19                                               Telephone: (917) 541-7110
                                                                                                              Facsimile: (315) 446-7521
                                                             20                                               adam@arglawoffice.com
                                                             21                                               Attorneys for Plaintiffs and Putative Class
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                              242
                                                                     CLASS ACTION COMPLAINT                                                       Case No.
                                                                  Case 8:21-cv-00379 Document 1 Filed 02/26/21 Page 243 of 243 Page ID #:243



                                                              1                        XXIV.         DEMAND FOR JURY TRIAL
                                                              2           Plaintiffs KESHA FRANKLIN MARBURY, CHRISTINA ROOS, JAMES
                                                              3     H. PALMER, JOHN H. CARO, ASHLEY GAGAS, and JAMES J. MARTINO, on
                                                              4     behalf of themselves and the putative class, hereby demand a trial by jury of all
                                                              5     claims so triable in the above-referenced matter.
                                                              6
                                                              7      Dated: February 25, 2021            NYE, STIRLING, HALE & MILLER, LLP
                                                              8
                                                                                                         By:       /S/ Alison Bernal
                                                              9                                                Alison M. Bernal, Esq.
                                                                                                               alison@nshmlaw.com
                                                             10                                                33 West Mission Street, Suite 201
                                                                                                               Santa Barbara, CA 93101
                                                             11                                                (805) 698-4242
                                                             12                                                Matthew D. Schelkopf
NYE, STIRLING, HALE & MILLER




                                                                                                               Joseph B. Kenney
                         SANTA BARBARA, CALIFORNIA 93101
                         33 WEST MISSION STREET, SUITE 201




                                                             13                                                SAUDER SCHELKOPF
                                                                                                               1109 Lancaster Avenue
                                                             14                                                Berwyn, PA 19312
                                                                                                               Telephone: (610) 200-0581
                                                             15                                                mds@sstriallawyers.com
                                                                                                               jbk@sstriallawyers.com
                                                             16
                                                                                                               Bonner Walsh (pro hac vice)
                                                             17                                                WALSH PLLC
                                                                                                               1561 Long Haul Road
                                                             18                                                Grangeville, ID 83530
                                                                                                               Telephone: (541) 359-2827
                                                             19                                                Facsimile: (866) 503-8206
                                                                                                               bonner@walshpllc.com
                                                             20
                                                                                                               Adam Gonnelli (pro hac vice)
                                                             21                                                LAW OFFICE OF ADAM R.
                                                                                                               GONNELLI, L.L.C.
                                                             22                                                7030 E. Genesee Street
                                                                                                               Fayetteville, NY 13066
                                                             23                                                Telephone: (917) 541-7110
                                                                                                               Facsimile: (315) 446-7521
                                                             24                                                adam@arglawoffice.com
                                                             25                                                Attorneys for Plaintiffs and Putative Class
                                                             26
                                                             27
                                                             28
                                                                                                               243
                                                                     CLASS ACTION COMPLAINT                                                        Case No.
